                                                                     657


 1
                      UNITED STATES DISTRICT COURT
 2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
 3

 4    UNITED STATES OF AMERICA,

 5              PLAINTIFF,               CASE NO.     CR-16-00373-EJD

 6        VS.                            SAN JOSE, CALIFORNIA

 7    GOYKO KUBUROVICH AND KRISTEL       SEPTEMBER 24, 2018
      KUBUROVICH,
 8                                       VOLUME 4
                DEFENDANTS.
 9                                       PAGES 657 - 848

10
                     TRIAL TRANSCRIPT OF PROCEEDINGS
11                BEFORE THE HONORABLE EDWARD J. DAVILA
                      UNITED STATES DISTRICT JUDGE
12
                           A-P-P-E-A-R-A-N-C-E-S
13

14    FOR THE PLAINTIFF:      OFFICE OF THE UNITED STATES ATTORNEY
                              BY:   SCOTT SIMEON
15                                  JEFF SCHENK
                              150 ALMADEN BOULEVARD, SUITE 900
16                            SAN JOSE, CALIFORNIA 95113

17
      FOR DEFENDANT           LAW OFFICE OF J. DAVID NICK
18    GOYKO:                  BY:   J. DAVID NICK
                              345 FRANKLIN STREET
19                            SAN FRANCISCO, CALIFORNIA 94102

20   FOR DEFENDANT            LAW OFFICE OF ZENIA K. GILG
     KRISTEL:                 BY:   ZENIA K. GILG
21                            SAUSALITO PLAZA
                              1505 BRIDGEWAY, SUITE 103
22                            SAUSALITO, CALIFORNIA 94965

23    OFFICIAL COURT REPORTER:     IRENE L. RODRIGUEZ, CSR, RMR, CRR
                                   CERTIFICATE NUMBER 8074
24

25        PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
     TRANSCRIPT PRODUCED WITH COMPUTER.


                      UNITED STATES COURT REPORTERS
                                                                        658


 1
                            INDEX OF PROCEEDINGS
 2

 3   DEFENDANTS'

 4   DEFENDANT GOYKO KUBUROVICH'S OPENING         P. 695

 5   SHAWN PARR
     DIRECT EXAM BY MS. GILG                      P. 703
 6   CROSS-EXAM BY MR. SIMEON                     P. 716
     REDIRECT EXAM BY MR. NICK                    P. 737
 7
     NEIL FORREST
 8   DIRECT EXAM BY MR. NICK                      P.   746
     DIRECT EXAM BY MS. GILG                      P.   754
 9   CROSS-EXAM BY MR. SCHENK                     P.   759
     REDIRECT EXAM BY MR. NICK                    P.   765
10

11

12
                           INDEX OF EXHIBITS
13

14
                                         IDENT.              EVIDENCE
15   GOVERNMENT'S:

16   60                                  727                 727
     51-5, 51-78, 51-209 & 58                                775
17
     DEFENDANTS':
18
     O & P                                                   703
19   F                                                       757

20

21

22

23

24

25



                      UNITED STATES COURT REPORTERS
                                                                               659


           1   SAN JOSE, CALIFORNIA                           SEPTEMBER 24, 2018

           2                          P R O C E E D I N G S

08:48AM    3        (JURY OUT AT 8:48 A.M.)

08:48AM    4             THE COURT:    WE ARE ON THE RECORD OUTSIDE OF THE

08:48AM    5   PRESENCE OF THE JURY.   ALL COUNSEL ARE PRESENT, AND THE JURY IS

08:48AM    6   NOT PRESENT, AND THE DEFENDANTS ARE PRESENT.

08:49AM    7       I THINK WE NEED TO TAKE UP SOME ITEMS.       I THINK YESTERDAY

08:49AM    8   SOME ITEMS WERE FILED BY THE DEFENDANT, DOCUMENTS 120, AND

08:49AM    9   120-1 ARE JUDGMENT FOR MOTIONS FOR ACQUITTAL AND POINTS AND

08:49AM   10   AUTHORITIES IN SUPPORT THEREOF.

08:49AM   11       I ALSO RECEIVED AN AMENDED PROPOSED JURY INSTRUCTIONS FROM

08:49AM   12   THE GOVERNMENT AND PROPOSED JURY INSTRUCTION OBJECTIONS TO

08:49AM   13   GOVERNMENT'S PROPOSED INSTRUCTIONS AND REQUEST FOR

08:49AM   14   MODIFICATIONS FROM THE DEFENDANTS, AND THEN A RESPONSE

08:49AM   15   DOCUMENT 121, A RESPONSE TO DEFENDANT'S MOTION IN LIMINE.

08:50AM   16       ALL RIGHT.   WELL, WHY DON'T WE TALK ABOUT THAT, THE LAST

08:50AM   17   ONE FIRST, THE LATTER ONE, THE 1203.4 ISSUE.      I THINK WE

08:50AM   18   DISCUSSED THIS AS TO WHETHER OR NOT CERTAIN CONVICTIONS OF

08:50AM   19   GOYKO KUBUROVICH COULD BE USED AS IMPEACHMENT.

08:50AM   20       I THINK FRIDAY LAST I INDICATED THAT 1203.4, IT LOOKS LIKE

08:50AM   21   THAT RELIEF WAS GRANTED BY THE STATE COURT, AND THE COURT

08:50AM   22   INDICATED THAT IT APPEARED THAT THAT MET THE REQUIREMENTS OF

08:50AM   23   609 TO EXCLUDE, BUT I INDICATED THAT I WANTED TO HEAR FROM THE

08:50AM   24   GOVERNMENT ON THAT ISSUE AS WELL.

08:50AM   25       I RECEIVED YOUR PLEADINGS.



                                UNITED STATES COURT REPORTERS
                                                                              660


08:50AM    1       WHAT IS THE GOVERNMENT'S OPINION OF THE LAW IN THE NINTH

08:50AM    2   CIRCUIT ON THIS TOPIC?

08:50AM    3             MR. SIMEON:    GOOD MORNING, YOUR HONOR.   SCOTT SIMEON

08:50AM    4   FOR THE UNITED STATES.

08:50AM    5       THE GOVERNMENT'S POSITION IS THAT IT'S CLEAR FROM THE

08:50AM    6   NINTH CIRCUIT LAW EXTENDING ALL OF THE WAY BACK TO 1967 THAT

08:51AM    7   EVEN UNDER 1203.4 IF A CONVICTION IS SET ASIDE, IT STILL MAY BE

08:51AM    8   USED FOR OTHER PURPOSES AT TRIAL.    IN FACT, IT STILL COUNTS FOR

08:51AM    9   A FELON IN POSSESSION CHARGE IF IT REMAINS A FELONY, AND IT MAY

08:51AM   10   BE USED FOR IMPEACHMENT AS THE NINTH CIRCUIT HAS HELD ON

08:51AM   11   MULTIPLE OCCASIONS AND, IN FACT, ACCORDING TO THE GOVERNMENT'S

08:51AM   12   RESEARCH, EVERY COURT THAT HAS CONSIDERED THE ISSUE IN THE

08:51AM   13   NINTH CIRCUIT, AND I'M REFERRING TO THE DISTRICT COURTS AND

08:51AM   14   EVEN OTHER CIRCUITS THAT HAVE REFERRED TO 1203.4, HAVE STATED

08:51AM   15   THE SAME CONCLUSION THAT IT IS STILL POSSIBLE TO USE THAT.

08:51AM   16   IT'S PROPER TO USE IT AS IMPEACHMENT.

08:51AM   17             THE COURT:     AND THE THEORY BEING THAT, WELL, 1203.4,

08:51AM   18   THE RELIEF IN 1203.4 PROVIDES A DEFENDANT TO INDICATE ON A JOB

08:51AM   19   APPLICATION, FOR EXAMPLE, IN RESPONSE TO A QUESTION "HAVE YOU

08:51AM   20   BEEN PREVIOUSLY CONVICTED OF AN OFFENSE?" AN INDIVIDUAL IS

08:52AM   21   PERMITTED TO ANSWER NO TO THAT QUESTION.

08:52AM   22       WE KNOW FROM THE STATUTE THAT AN INDIVIDUAL MUST STILL

08:52AM   23   IDENTIFY THE CONVICTION IF THEY ENTER, FOR EXAMPLE, INTO

08:52AM   24   CONTRACT WITH, AS I UNDERSTAND THE STATUTE, THE CALIFORNIA

08:52AM   25   LOTTERY, THEY'RE REQUIRED TO DISCLOSE THEIR CONVICTION IN THAT



                                UNITED STATES COURT REPORTERS
                                                                              661


08:52AM    1   SENSE AS WELL AS IF THEY ARE APPLYING FOR ANY STATE LICENSE, I

08:52AM    2   BELIEVE, I THINK THEY HAVE TO DISCLOSE.    IN OTHER WORDS, 1203.4

08:52AM    3   DOES NOT PERMIT RELIEF FROM THOSE SECTIONS, AS I UNDERSTAND IT.

08:52AM    4       IS THAT YOUR UNDERSTANDING AS WELL?

08:52AM    5             MR. SIMEON:   YES, YOUR HONOR, THAT IS CORRECT, THERE

08:52AM    6   ARE LIMITATIONS TO THE RELIEF THAT IT PROVIDES EXPLICITLY, BUT

08:52AM    7   AGAIN, AS THE COURT HAS HELD THAT RELIEF IS VERY LIMITED, AND

08:52AM    8   AS ONE OF THE HOLDINGS EXPLAINED, THERE IS GOOD REASON FOR THAT

08:52AM    9   THAT IS NOT MEANT AS SOMETHING THAT COMPLETELY WIPES AWAY OR

08:53AM   10   ERASES THE CONVICTION, BUT IT'S SIMPLY AN OPPORTUNITY FOR AN

08:53AM   11   INDIVIDUAL TO GET A FRESH START AND TO CONTINUE WITH HIS LIFE

08:53AM   12   AS A PRODUCTIVE MEMBER OF SOCIETY.

08:53AM   13       BUT THEN THE IMPEACHMENT STATUTE ALSO HAS THE SAME PURPOSE

08:53AM   14   OR, EXCUSE ME, THE IMPEACHMENT RULE ALSO HAS THE SAME PURPOSE

08:53AM   15   IS THAT IF AN INDIVIDUAL DOES COMMIT ANOTHER OFFENSE, THE FACT

08:53AM   16   THAT HE HAS THAT SET ASIDE UNDER 1203.4, THE PROSECUTOR DOES

08:53AM   17   NOT PROHIBIT HIM FROM INTRODUCING THAT.

08:53AM   18             THE COURT:    THANK YOU.   MR. NICK.

08:53AM   19             MR. NICK:    JUST REAL BRIEFLY, YOUR HONOR.   I THINK

08:53AM   20   THERE'S A CONFLATING OF TWO DIFFERENT AREAS OF 1203.4, YOUR

08:53AM   21   HONOR, AND FAILURE TO DIFFERENTIATE BETWEEN FEDERAL RULES OF

08:53AM   22   EVIDENCE 403 OR 404 AND 608 AND THAT IS THAT WHEN YOU SET ASIDE

08:53AM   23   THE CONVICTION UNDER 1203.4, THE STATUTE, AS THE COURT NOTED,

08:54AM   24   IT DESCRIBES A LIST OF AREAS THAT THE CONVICTION STILL AFFECTS,

08:54AM   25   AND ONE OF THEM IS THAT IT CAN BE USED AS A PRIOR, FOR EXAMPLE.



                                UNITED STATES COURT REPORTERS
                                                                               662


08:54AM    1        AND THE CASES THAT THE GOVERNMENT CITES TALKS ABOUT USING

08:54AM    2   THE CONDUCT AS CONDUCT TO SHOW MOTIVE, INTENT, SIGNATURE,

08:54AM    3   IDENTITY, ALL OF THOSE DIFFERENT VARIOUS THINGS UNDER 404.      AND

08:54AM    4   SO I THINK THAT THE MORE APPROPRIATE FEDERAL RULE OF EVIDENCE

08:54AM    5   HERE, YOUR HONOR, IS 608 WHICH, AS THE COURT HAD NOTED, IT HAS

08:54AM    6   A SUBSECTION THAT TENDS TO TELL THE COURT TO EXCLUDE ANY

08:54AM    7   CONVICTIONS WHERE SOME STATE LAW THAT PROVIDES SOMETHING

08:54AM    8   SIMILAR TO A PARDON OR SET ASIDE HAS IN FACT BEEN APPLIED.

08:54AM    9             THE COURT:   WHAT IS YOUR OPINION OF WHAT THE LAW IN

08:54AM   10   THE NINTH CIRCUIT IS IN THE -- CAN YOU TELL ME ABOUT THAT?

08:55AM   11             MR. NICK:    WELL, I JUST BELIEVE, YOUR HONOR, THAT

08:55AM   12   THE CASES THAT THE GOVERNMENT CITES TEND TO AFFECT THE USE OF

08:55AM   13   THE EVIDENCE FOR MOTIVE, INTENT, PLAN, AND SO FORTH, BUT IF

08:55AM   14   YOU'RE GOING TO FOLLOW THE STATUTE UNDER CALIFORNIA LAW, AND

08:55AM   15   THE SUBSECTION UNDER 608, WHICH TELLS THE COURT THAT THE OTHER

08:55AM   16   PERSON HAS RECEIVED THE EQUIVALENT OF A PARDON OR A SET ASIDE,

08:55AM   17   AND THAT IT SHOULD NOT BE USED, THEN THE CASES IN THE NINTH

08:55AM   18   CIRCUIT, THE NINTH CIRCUIT CASES IN ESSENCE REFER TO THE USE OF

08:55AM   19   THE EVIDENCE AS MOTIVE, INTENT, PLANNING, ET CETERA, BUT DO NOT

08:55AM   20   SPEAK AS TO THE USE FOR A DEFENDANT TO IMPEACH A DEFENDANT WHO

08:55AM   21   IS TESTIFYING.

08:55AM   22       AND SO --

08:55AM   23             THE COURT:   WELL, THE GOVERNMENT CITES ON PAGE 3 THE

08:55AM   24   MACGILLIVRAY CASE, M-A-C-G-I-L-L-I-V-R-A-Y, AND THEY SUGGEST

08:56AM   25   THAT THAT CASE INDICATES THAT IT CAN BE USED FOR IMPEACHMENT



                                UNITED STATES COURT REPORTERS
                                                                                  663


08:56AM    1   PURPOSE.

08:56AM    2                MR. NICK:    WELL, AGAIN, YOUR HONOR, I WOULD -- I

08:56AM    3   THINK IT'S JUST A DIFFERENCE OF HOW YOU USE THE WORD

08:56AM    4   "IMPEACHMENT."

08:56AM    5       I SUPPOSE IF YOU PUT IN A BUNCH OF DIFFERENT FRAUDULENT

08:56AM    6   ACTS TO SHOW INTENT, THAT'S A FORM OF IMPEACHMENT, YOUR HONOR.

08:56AM    7       BUT WHEN THAT'S NOT WHAT IS AT ISSUE, WHAT IS AT ISSUE

08:56AM    8   HERE IS CAN THE CONVICTION BE USED SIMPLY TO IMPEACH?         NOTHING

08:56AM    9   MORE.   I MEAN TO SAY YOU MUST NOT BE TELLING THE TRUTH BECAUSE

08:56AM   10   YOU HAVE BEEN CONVICTED OF THIS BEFORE.

08:56AM   11       SO THAT'S THE WAY I READ THE CASE, YOUR HONOR.        I CAN SEE

08:56AM   12   SOMEONE READING IT DIFFERENTLY, BUT I WOULD SUBMIT IT ON THAT.

08:56AM   13                THE COURT:   OKAY.   THANK YOU.   MS. GILG, ANYTHING ON

08:56AM   14   THIS?

08:56AM   15                MS. GILG:    NO, YOUR HONOR.

08:56AM   16                THE COURT:   ALL RIGHT.   THANK YOU.

08:56AM   17                MS. GILG:    WELL, JUST BECAUSE I ALWAYS HAVE TO SAY

08:56AM   18   SOMETHING.

08:56AM   19       IT WOULD SPILL OVER TO MY CLIENT, WHICH WOULD BE UNFAIR TO

08:56AM   20   ALLOW IMPEACHMENT OF THE CODEFENDANT.       SO IF THERE'S A

08:57AM   21   BALANCING TEST AT ALL AS FAR AS PREJUDICE GOES, I WOULD ASK THE

08:57AM   22   COURT TO CONSIDER THE PREJUDICE THAT WOULD INURE TO MY CLIENT

08:57AM   23   AS WELL.

08:57AM   24                THE COURT:   ALL RIGHT.   THANK YOU.

08:57AM   25       MR. SIMEON, DO THE CASES, INCLUDING THE ONES THAT I CITED,



                                   UNITED STATES COURT REPORTERS
                                                                                 664


08:57AM    1   DO THEY SUGGEST THAT A CONVICTION THAT HAS RECEIVED 1203.4

08:57AM    2   RELEASE CAN NONETHELESS BE USED FOR PURE IMPEACHMENT, NOT AS

08:57AM    3   COUNSEL HAS INDICATED THAT IT WOULD BE USED FOR 404 PURPOSES TO

08:57AM    4   SHOW MOTIVE, LACK OF MISTAKE, INTENT?

08:57AM    5             MR. SIMEON:     YES, YOUR HONOR, THAT'S CORRECT.   IN

08:57AM    6   FACT, ALL OF THE CASES CITED SPEAK DIRECTLY TO THAT ISSUE, AND

08:57AM    7   I DON'T THINK ANY OF THEM EVEN DISCUSS MOTIVE, INTENT, PURPOSE,

08:57AM    8   OR ANY OTHER 404 ISSUES AND AS TO BALANCING, OF COURSE, UNDER

08:57AM    9   THE RULES, CRIMES OF DISHONESTY ARE NOT SUBJECT TO THAT

08:58AM   10   BALANCING TEST.

08:58AM   11             THE COURT:    ALL RIGHT.   THANK YOU.   WHY DON'T WE

08:58AM   12   REVIEW AGAIN WHAT THE GOVERNMENT SEEKS TO USE THEN SHOULD

08:58AM   13   MR. KUBUROVICH TESTIFY?    WHAT CONVICTIONS WOULD THE GOVERNMENT

08:58AM   14   SEEK TO USE?

08:58AM   15             MR. SIMEON:     YES, YOUR HONOR.   IT'S THE DEFENDANT'S

08:58AM   16   SEPTEMBER 5TH, 2014, CONVICTIONS FOR TWO COUNTS OF GRAND THEFT

08:58AM   17   BY FALSE PRETENSES AND ONE COUNT OF GRAND THEFT BY AN EMPLOYEE.

08:58AM   18       THERE'S ALSO AN AGGRAVATED WHITE COLLAR CRIME ENHANCEMENT

08:58AM   19   FOR LOSS IN EXCESS OF $5,000.

08:58AM   20             THE COURT:    SO IF HE WERE TO TESTIFY, YOU WOULD --

08:58AM   21   THE QUESTION THAT WOULD BE POSED ON CROSS-EXAMINATION WOULD BE

08:58AM   22   "ISN'T IT A FACT THAT YOU WERE CONVICTED OF?" AND THEN FILL IN

08:58AM   23   THE BLANK FORM?

08:58AM   24             MR. SIMEON:     YES, YOUR HONOR, TWO COUNTS OF GRAND

08:58AM   25   THEFT BY FALSE PRETENSES AND ONE COUNT OF GRAND THEFT BY AN



                                 UNITED STATES COURT REPORTERS
                                                                                   665


08:58AM    1   EMPLOYEE.

08:58AM    2                THE COURT:   OKAY.   MR. NICK, IF THE COURT WERE TO

08:59AM    3   ALLOW THE USE OF THESE FOR IMPEACHMENT, AND YOU'VE HEARD HOW

08:59AM    4   THE GOVERNMENT WISHES TO PHRASE THEM, DO YOU WISH TO COMMENT?

08:59AM    5                MR. NICK:    YES, YOUR HONOR, OTHER THAN I WOULD SAY

08:59AM    6   THAT I WOULD MOVE TO EXCLUDE IT AS MORE PREJUDICIAL THAN

08:59AM    7   PROBATIVE.

08:59AM    8                THE COURT:   ALL RIGHT.   THANK YOU.   WELL, THANK YOU

08:59AM    9   FOR THE DISCUSSION ON THIS.       I INVITED THIS FRIDAY AND IN LIEU

08:59AM   10   OF THE PLEADINGS HERE, DOCUMENT 121, THE GOVERNMENT HAS

08:59AM   11   INDICATED THAT IN THE NINTH CIRCUIT THE RELIEF OF 1203.4 DOES

08:59AM   12   NOT EXTEND TO ELIMINATE OR OTHERWISE PREVENT A DEFENDANT WHO

08:59AM   13   HAS SUFFERED CONVICTIONS AND YET RECEIVED THE STATE RELIEF AND

08:59AM   14   NONETHELESS BE IMPEACHED FOR HIS FELONY CONVICTIONS.

08:59AM   15       THE COURT WILL, THEREFORE, PERMIT THE GOVERNMENT TO

09:00AM   16   IMPEACH MR. KUBUROVICH WITH THE TWO FELONY CONVICTIONS.       THE

09:00AM   17   ENHANCEMENT WOULD NOT BE PERMITTED, BUT THE TWO CONVICTIONS AS

09:00AM   18   STATED BY COUNSEL COULD BE USED FOR IMPEACHMENT PURPOSES SHOULD

09:00AM   19   YOUR CLIENT TESTIFY, MR. NICK, AND I'LL NOTE YOUR OBJECTION.

09:00AM   20                MR. NICK:    YES, YOUR HONOR.   JUST ONE OTHER INQUIRY

09:00AM   21   BECAUSE THE COURT NOTED FELONY CONVICTIONS, WHEN THEY'RE

09:00AM   22   REDUCED UNDER PENAL CODE SECTION 717, IT'S FOR ALL PURPOSES.

09:00AM   23                THE COURT:   YES.

09:00AM   24                MR. NICK:    GOING BACK INTO TIME.

09:00AM   25                THE COURT:   SO THE QUESTION IS HAVE YOU BEEN



                                   UNITED STATES COURT REPORTERS
                                                                                  666


09:00AM    1   CONVICTED OF GRAND THEFT AS INDICATED, THAT'S HOW THE QUESTION

09:00AM    2   WOULD BE PHRASED.

09:00AM    3             MR. NICK:     THANK YOU.

09:00AM    4             THE COURT:     AND YOU UNDERSTAND THAT.

09:00AM    5             MR. SIMEON:     YES, YOUR HONOR.

09:00AM    6             THE COURT:     ALL RIGHT.   THANK YOU.    I'M NOT GOING TO

09:00AM    7   TALK ABOUT THE JURY INSTRUCTIONS RIGHT NOW, BUT I THOUGHT WE

09:00AM    8   WOULD MOVE TO THE RULE 29 MOTION, AND WHY DON'T I HEAR FROM

09:00AM    9   DEFENSE COUNSEL ABOUT THAT.

09:01AM   10             MS. GILG:     THANK YOU, YOUR HONOR.      ON BEHALF OF

09:01AM   11   KRISTEL KUBUROVICH I WOULD REFER TO THE MOTION.        I THINK THAT

09:01AM   12   THE PARTICULARLY COUNT TWO IN MS. KUBUROVICH'S CASE IS

09:01AM   13   COMPLETELY LACKING OF ANY EVIDENCE WHATSOEVER, AND SO I WOULD

09:01AM   14   LIKE THE COURT TO CONSIDER THAT ONE OUT OF THE BOX IN THE SENSE

09:01AM   15   THAT THERE'S BEEN A COMPLETE FAILURE OF ANY EVIDENCE TO SUPPORT

09:01AM   16   THAT.

09:01AM   17       IN REGARD TO THE OTHER MATTER, I MEAN, I FILED THE MOTION

09:01AM   18   UNDERSTANDING I FILED IT YESTERDAY AND THAT THE GOVERNMENT

09:01AM   19   HASN'T HAD TIME TO RESPOND IN WRITING.       I WOULD LIKE TO RESERVE

09:01AM   20   ANY COMMENTS UNTIL AFTER I HAVE HEARD WHAT THE GOVERNMENT HAS

09:01AM   21   SAID IF THAT'S OKAY.

09:01AM   22             THE COURT:     WELL, THANK YOU.

09:01AM   23             MS. GILG:     UNLESS YOU HAVE ANY QUESTIONS.

09:01AM   24             THE COURT:     WELL, I -- LET ME JUST TELL YOU, I'M

09:01AM   25   PERHAPS MORE INTRIGUED WITH THE COUNT TWO AS TO YOUR CLIENT,



                                   UNITED STATES COURT REPORTERS
                                                                                 667


09:02AM    1   JUST TO ALERT THE GOVERNMENT AND ALL PARTIES.

09:02AM    2       THE ISSUES THAT YOU RAISE THERE I THINK ARE ONES THAT I

09:02AM    3   HAVE SOME INTEREST IN, AND I DO THINK IT'S APPROPRIATE TO ALLOW

09:02AM    4   THE GOVERNMENT TO RESPOND TO THIS.

09:02AM    5       WHAT I CAN DO -- UNLESS THE GOVERNMENT WISHES TO RESPOND

09:02AM    6   TO OR DO YOU WANT SOME ADDITIONAL TIME TO LOOK AT THIS?

09:02AM    7             MR. SIMEON:    IF YOUR HONOR WOULD ALLOW, SINCE

09:02AM    8   THERE'S A WRITTEN FILING, THE GOVERNMENT WOULD LIKE AN

09:02AM    9   OPPORTUNITY FOR A WRITTEN RESPONSE.

09:02AM   10             THE COURT:    SURE.   SO, LET ME DO THIS, MR. NICK,

09:02AM   11   ANYTHING FURTHER ON THE RULE 29 AS TO YOUR CLIENT?

09:02AM   12             MR. NICK:    YES, YOUR HONOR, SUBMITTED.

09:02AM   13             THE COURT:    WHAT I INTEND TO DO IS I'LL TAKE THIS

09:02AM   14   UNDER SUBMISSION AT THIS POINT.    I'LL ASK THE GOVERNMENT TO

09:02AM   15   FILE A RESPONSIVE PLEADING IF THEY WISH TO DO SO, AND LET ME

09:02AM   16   NOW MOVE TO SCHEDULING SO I CAN TELL YOU WHEN THAT BRIEFING

09:02AM   17   SHOULD BE DUE.

09:02AM   18       WHAT IS OUR STATUS AS FAR AS SCHEDULING GOES?     AND LET ME

09:02AM   19   JUST TELL YOU I REALIZED TOMORROW WE HAVE TO BREAK AT ABOUT

09:03AM   20   PROBABLY 11:30, I THINK, AND THEN WE'RE GOING TO BE DARK FOR

09:03AM   21   THE REST OF THE DAY.    I CAN'T BE HERE IN THE AFTERNOON.   I'M

09:03AM   22   NOT CERTAIN IF I LET YOU KNOW THAT BEFORE.     MAYBE NOT.   BUT

09:03AM   23   THAT'S OUR ONLY HICCUP IN THE SCHEDULE FOR THIS WEEK AS FAR AS

09:03AM   24   I UNDERSTAND IT.

09:03AM   25       SO FOR THIS MORNING, I THINK YOU HAVE A WITNESS?



                                  UNITED STATES COURT REPORTERS
                                                                                668


09:03AM    1              MR. NICK:    YES, YOUR HONOR.   WE MAY HAVE TWO

09:03AM    2   WITNESSES NOW.   WE'VE DECIDED TO ADD ONE NOW, AND MS. GILG CAN

09:03AM    3   SPEAK TO THAT.

09:03AM    4              THE COURT:   WHY DON'T YOU JUST IDENTIFY WHO THE

09:03AM    5   WITNESSES ARE.

09:03AM    6              MS. GILG:    YOUR HONOR, JUST THIS MORNING -- WE'VE

09:03AM    7   BEEN DISCUSSING THIS SINCE YESTERDAY, BUT NEIL FORREST, WHO IS

09:03AM    8   AN INDIVIDUAL WHOSE NAME HAS COME UP IN THE CONTEXT OF THE CASE

09:03AM    9   AND PARTICULARLY IN THE CONTEXT OF THE MEDILEAF BANK RECORDS

09:03AM   10   AND BANK ACCOUNTS.

09:03AM   11       AND WHAT WE WOULD LIKE HIM TO TESTIFY TO, AND HE KNOWS NOT

09:03AM   12   TO SAY ANYTHING ABOUT MEDICAL MARIJUANA DISPENSARY OR ANYTHING

09:04AM   13   IN THAT REGARD, BUT THERE WERE TWO AREAS THAT I THINK WERE

09:04AM   14   RAISED BY THE GOVERNMENT AND THAT THEY'RE GOING TO TRY TO INFER

09:04AM   15   THAT MY CLIENT WAS JUST LIKE THE SIGNOR ON THE LOAN; SHE HAD

09:04AM   16   NOTHING TO DO WITH ANYTHING HAVING TO DO WITH THE BUSINESS;

09:04AM   17   THAT IT WAS MR. KUBUROVICH'S BUSINESS THAT THE WARDA MONEY WAS

09:04AM   18   GOING TO; AND, SHE WAS JUST KIND OF LIKE HER FATHER'S PUPPET.

09:04AM   19       AND WHAT MR. FORREST WILL TESTIFY TO IS THAT

09:04AM   20   MS. KUBUROVICH WAS AN ACTIVE MEMBER AT THE -- I GUESS WE'LL

09:04AM   21   CALL IT THE ENTITY FOR LACK OF A BETTER WORD.     THAT SHE WORKED

09:04AM   22   THERE.   THERE WAS SOME TALK ABOUT PUTTING HER ON THE BOARD OF

09:04AM   23   DIRECTORS AND THAT SHE, IN FACT, LOANED, SHE LOANED THE MONEY

09:04AM   24   THAT SHE RECEIVED FROM THE WARDA LOAN AND THE FONT LOAN WHICH

09:04AM   25   IS SOMETHING WE DIDN'T HAVE A WITNESS FOR, BUT THERE'S



                                 UNITED STATES COURT REPORTERS
                                                                              669


09:04AM    1   DOCUMENTARY EVIDENCE SHOWING A SECOND LOAN AND THAT SHE LENT

09:05AM    2   THAT MONEY TO MEDILEAF AT A 20 PERCENT INTEREST RATE, AND WE

09:05AM    3   HAVE THE DOCUMENTS THAT HE CAN AUTHENTICATE THAT SHOW PART OF

09:05AM    4   OUR EXHIBITS THAT SHOW THAT IT WAS, IN FACT, A LOAN FROM

09:05AM    5   KRISTEL KUBUROVICH.

09:05AM    6       SO IT TAKES HER OUT OF THIS PUPPET ROLE AND PUTS HER RIGHT

09:05AM    7   IN THE ROLE OF SOMEONE WHO WAS ACTIVELY INVOLVED IN THIS

09:05AM    8   BUSINESS, AND, THEREFORE, WASN'T JUST MOVING THE MONEY AT HER

09:05AM    9   FATHER'S DIRECTION.

09:05AM   10             THE COURT:   CAN YOU TELL ME -- THANK YOU.

09:05AM   11       CAN YOU TELL ME, DOES HE HAVE PERSONAL KNOWLEDGE OF THE

09:05AM   12   LOAN?

09:05AM   13             MS. GILG:    YES.

09:05AM   14             THE COURT:   AND HOW IS THAT GOING TO BE ESTABLISHED?

09:05AM   15             MS. GILG:    HE WAS ON THE BOARD OF DIRECTORS.   HE WAS

09:05AM   16   ONE OF THE DIRECTORS FOR MEDILEAF.

09:05AM   17             THE COURT:   I SEE.

09:05AM   18             MS. GILG:    AND HE ALSO CAN TESTIFY AS TO -- THERE'S

09:05AM   19   ONE OTHER AREA I WOULD LIKE HIM TO TESTIFY TO AND THAT IS THAT

09:05AM   20   THERE'S BEEN, YOU KNOW, THE SUMMARY CHARTS SHOW CASH

09:05AM   21   WITHDRAWALS, AND THE GOVERNMENT HAS IMPLIED THAT AND THE

09:05AM   22   GOVERNMENT WITNESS, I'M SORRY, IMPLIED THAT, WELL, WE DON'T

09:05AM   23   KNOW WHERE THESE CASH WITHDRAWALS WENT.

09:05AM   24       AND, YEAH, THERE WERE SOME CHECKS WRITTEN TO

09:06AM   25   MR. KUBUROVICH, BUT THERE WERE ALSO ALL OF THESE CASH



                                UNITED STATES COURT REPORTERS
                                                                                670


09:06AM    1   WITHDRAWALS.

09:06AM    2       THE GOVERNMENT'S EXHIBIT ITSELF SHOWS NUMEROUS CASH

09:06AM    3   WITHDRAWALS AND SO WHAT WE WOULD LIKE TO ASK IS BECAUSE -- HOLD

09:06AM    4   ON ONE SECOND.

09:06AM    5       (DISCUSSION OFF THE RECORD.)

09:06AM    6              MS. GILG:    HE WASN'T THE BOOKKEEPER, BUT THEY

09:06AM    7   HAD VERY RIGID, AS THE BOARD OF DIRECTORS -- I'LL LET MR. NICK

09:06AM    8   ELABORATE A LITTLE BIT.    BUT HE WOULD TESTIFY THAT ANY CASH

09:06AM    9   THAT WENT OUT WAS ACCOUNTED FOR AND ACCOUNTABLE TO THE BOARD OF

09:06AM   10   DIRECTORS AND THAT, IN FACT, IT DID NOT GO TO MR. KUBUROVICH.

09:06AM   11   HE CAN TESTIFY TO THAT DIRECTLY.

09:06AM   12       AND I THINK WE CAN DO THAT, AND IT WOULD BE VERY QUICK,

09:06AM   13   AND WE CAN DO THAT WITH AVOIDING ANY DISCUSSION OF WHAT THE

09:06AM   14   ENTITY WAS.

09:06AM   15              THE COURT:   OKAY.

09:06AM   16              MS. GILG:    NOW, I DO KNOW THAT THE GOVERNMENT

09:06AM   17   RIGHTFULLY POINTS OUT THAT WE DID NOT GIVE THEM THE 24-HOUR

09:07AM   18   NOTICE.   LITERALLY THIS CAME UP -- AS I WAS PREPARING MY

09:07AM   19   CLOSING ARGUMENT, I SAW THIS HOLE.    I CALLED MR. NICK.     THIS IS

09:07AM   20   LIKE YESTERDAY AFTERNOON, AND I RUSHED THE IDEA BY HIM, AND IT

09:07AM   21   WASN'T UNTIL THIS MORNING THAT I GOT CONFIRMATION.

09:07AM   22       AND THIS IS PURELY REBUTTAL, AND I THINK IN THE SENSE THAT

09:07AM   23   WE HAVE BEEN VERY FORTHRIGHT WITH ALL OF OUR WITNESSES AND ALL

09:07AM   24   OF OUR EXHIBITS.   AND I THINK THAT THIS IS JUST ONE WITNESS, A

09:07AM   25   VERY SHORT WITNESS.



                                  UNITED STATES COURT REPORTERS
                                                                                   671


09:07AM    1       THEY HAVE KNOWN ABOUT MR. FORREST BECAUSE MR. FORREST IS

09:07AM    2   ALL OVER THE MEDILEAF INVESTIGATION DOCUMENTS THAT HAVE BEEN

09:07AM    3   PRODUCED TO US THROUGH THEIR INVESTIGATION.         SO HE'S NOT A

09:07AM    4   SURPRISE TO THEM.

09:07AM    5               THE COURT:   DO YOU HAVE ANY INDEPENDENT DISCOVERY TO

09:07AM    6   PROVIDE TO THE GOVERNMENT?

09:07AM    7               MS. GILG:    I DON'T.   I TOLD HIM -- I LITERALLY SPOKE

09:07AM    8   TO THEM ON THE PHONE FOR FIVE MINUTES, AND I TOLD THE

09:07AM    9   GOVERNMENT EXACTLY WHAT -- I REALLY CALLED THEM TO SAY CAN HE

09:07AM   10   TESTIFY?

09:07AM   11       YOU KNOW, HE TESTIFIED AT THE MEDILEAF TRIAL.         SO THERE'S

09:08AM   12   THAT TESTIMONY OUT THERE.     I DON'T HAVE IT.

09:08AM   13       AND ONE OTHER THING, YOUR HONOR.       I DO THINK WHEN

09:08AM   14   DEAN ACKEMANN WAS GOING TO TESTIFY, BECAUSE I DID ACTUALLY GET

09:08AM   15   HIS TESTIMONY FROM THE MEDILEAF TRIAL, THAT I WOULD BE ABLE TO

09:08AM   16   GET SOME OF THIS INFORMATION OUT OF HIM HOW HE TESTIFIED.

09:08AM   17       SO IT TRULY IS REBUTTAL IN THE SENSE THAT IT'S NOT

09:08AM   18   SOMETHING THAT I HAVE BEEN PLANNING TO DO ALL ALONG,

09:08AM   19   PARTICULARLY IN THE WAY THAT THEY CHARACTERIZE MY CLIENT'S

09:08AM   20   INVOLVEMENT IN MEDILEAF AND MEDILEAF BEING MR. KUBUROVICH'S

09:08AM   21   BUSINESS.

09:08AM   22               THE COURT:   THANK YOU.   MR. NICK, ANYTHING FURTHER?

09:08AM   23               MR. NICK:    YOUR HONOR, I THINK JUST THE ISSUE OF

09:08AM   24   MR. FORREST -- I MEAN, WE WANT TO PRESENT THE TESTIMONY THAT

09:08AM   25   MS. GILG OUTLINED BUT MY FURTHER CONCERN REGARDING THIS ISSUE



                                   UNITED STATES COURT REPORTERS
                                                                              672


09:08AM    1   AND WHAT I WOULD OBJECT TO IS ARGUMENT BY THE GOVERNMENT THAT

09:09AM    2   IS NOT GROUNDED ON EVIDENCE, AND IT IS GROUNDED ON SPECULATION

09:09AM    3   IN THE FOLLOWING REGARD:

09:09AM    4       WHAT THE GOVERNMENT HAS DONE IS THAT THEY HAVE TAKEN THE

09:09AM    5   MEDILEAF ACCOUNTS, AND THEY HAVE MADE, AS THEY TESTIFIED, AS

09:09AM    6   MS. KIKUGAWA TESTIFIED, SCHEDULES WHICH IN ESSENCE DETAILS

09:09AM    7   CHECKS GOING OUT OF THE MEDILEAF ACCOUNT AND WHO THE PAYEE IS.

09:09AM    8       THE EVIDENCE STOPS THERE, YOUR HONOR.

09:09AM    9       THESE ARE NOT CHECKS WRITTEN OUT TO GOYKO KUBUROVICH WHICH

09:09AM   10   ARE THEN DEPOSITED INTO GOYKO KUBUROVICH'S OWN PERSONAL

09:09AM   11   ACCOUNT.

09:09AM   12       YOU LOOK AT THE SCHEDULES, YOUR HONOR, I WOULD JUST GIVE

09:09AM   13   IT A ROUGH ESTIMATE AND CALL IT A CHARITABLE ONE.   85 PERCENT

09:09AM   14   OF EVERYTHING IS TO -- FOR OBVIOUS BUSINESS EXPENSES SUCH AS

09:09AM   15   PAYROLL, SUCH AS CONSTRUCTION.   I MEAN, THESE ARE THE NOTES

09:10AM   16   THAT ARE PLACED IN THERE.

09:10AM   17       AND SO WHAT I FEAR THE GOVERNMENT IS GOING TO DO AT

09:10AM   18   CLOSING ARGUMENT IS ARGUE THAT MR. KUBUROVICH TOOK ALL OF THIS

09:10AM   19   MONEY AND USED IT TO PAY HIS OWN PERSONAL EXPENSES WITHOUT

09:10AM   20   THERE BEING ANY EVIDENCE AS TO WHO THESE PAYEES ARE.   AND NOT

09:10AM   21   ONLY THAT, IT WOULD BE -- ACTUALLY, THAT WOULD NOT BE THE CASE

09:10AM   22   AND THAT WOULD NOT BE THE TRUTH SO WHAT I WOULD OBJECT TO, YOUR

09:10AM   23   HONOR, IS ANY ARGUMENT REGARDING THIS MONEY GOING TO THE

09:10AM   24   POSSESSION OF MR. KUBUROVICH FOR HIS OWN PERSONAL USE WITHOUT

09:10AM   25   THERE BEING ANY EVIDENCE OF THAT.



                                UNITED STATES COURT REPORTERS
                                                                                673


09:10AM    1               THE COURT:   AND YOU'RE SAYING THAT MR. FORREST WILL

09:10AM    2   PROVIDE SOME EVIDENCE OF?

09:10AM    3               MR. NICK:    YES, IF IN FACT THE GOVERNMENT IS ALLOWED

09:10AM    4   TO MAKE THIS ARGUMENT, WHICH I ASSUME THAT THEY MAY OR -- WELL,

09:10AM    5   I DON'T WANT TO ASSUME ANYTHING, BUT THEY MAY BE ABLE TO,

09:11AM    6   MR. FORREST IS GOING TO COME IN AND EXPLAIN HOW THE BUSINESS IS

09:11AM    7   RUN GENERALLY, AND THERE'S VERY STRICT CONTROL OVER THE

09:11AM    8   EXPENSES AND THAT ALL OF THE EXPENSES WERE CHECKED BY A BOARD

09:11AM    9   AND THAT HE'S NOT AWARE OF MR. KUBUROVICH USING THE EXPENSES

09:11AM   10   FOR ANY OWN PERSONAL USE.

09:11AM   11          HE CAN GO THROUGH THE SCHEDULES THAT THE GOVERNMENT HAS

09:11AM   12   LAID OUT AND HE CAN SAY, YES, I'VE RECOGNIZED I KNOW WHO TORO,

09:11AM   13   LLC IS, THAT'S A NO.     AND THEY'LL SAY THAT'S A SECURITY COMPANY

09:11AM   14   FOR OUR BUSINESS.

09:11AM   15          SO HE CAN GO THROUGH ALL OF THESE EXPENSES AND LAY A

09:11AM   16   FURTHER LAYER AS TO WHAT THEY'RE FOR AND THAT THEY'RE NOT FOR

09:11AM   17   MR. KUBUROVICH'S PERSONAL EXPENSES, BUT I'M JUST KIND OF

09:11AM   18   SAYING, YOUR HONOR, IS THAT WITNESS REALLY NECESSARY SEEING

09:11AM   19   THAT THE GOVERNMENT WOULD HAVE TO SPECULATE TO BE ABLE TO ARGUE

09:11AM   20   THAT MR. KUBUROVICH WAS USING THIS MONEY FOR HIS OWN PERSONAL

09:11AM   21   USE?

09:11AM   22               THE COURT:   WELL, YOUR COCOUNSEL WANTS TO CALL --

09:12AM   23               MR. NICK:    YES, I UNDERSTAND THAT.    I GUESS I WOULD

09:12AM   24   OBJECT TO THAT ARGUMENT BY THE GOVERNMENT, BY THE GOVERNMENT,

09:12AM   25   YOUR HONOR, AS NOT SUPPORTED BY EVIDENCE, AND THAT WOULD BE THE



                                   UNITED STATES COURT REPORTERS
                                                                                674


09:12AM    1   EXTENT OF WHAT I HAVE TO SAY.

09:12AM    2               THE COURT:   OKAY.

09:12AM    3               MS. GILG:    AND IF I MAY JUST BY MY COLLEAGUE'S

09:12AM    4   COMMENTS, AND YOU CAN SEE WHY WE DECIDED THIS MORNING THAT WE

09:12AM    5   WANTED TO CALL THIS WITNESS.

09:12AM    6       I THINK IT'S IMPORTANT THAT I SHOW THAT MY CLIENT IS

09:12AM    7   INVOLVED IN THAT BUSINESS, AND THAT'S WHY SHE LENT THE MONEY.

09:12AM    8   SO I HAVE A SEPARATE PROFFER THAT HAS TO DO WITH HOW THE

09:12AM    9   EVIDENCE CAME OUT WITH REGARD TO MY CLIENT'S INVOLVEMENT IN

09:12AM   10   MEDILEAF.

09:12AM   11               THE COURT:   YOU WOULD CALL HIM AS A WITNESS?

09:12AM   12               MS. GILG:    YES.

09:12AM   13               THE COURT:   AND YOU WOULD ASK MR. FORREST, IN

09:12AM   14   ESSENCE, WHAT I UNDERSTAND YOU TO SAY IS THAT YOU WOULD ASK HIM

09:12AM   15   GENERALLY HIS KNOWLEDGE, EXPERIENCE OF YOUR CLIENT'S

09:12AM   16   INVOLVEMENT WITH THE BUSINESS?

09:12AM   17               MS. GILG:    RIGHT.

09:12AM   18               THE COURT:   AND THE ACTIVITIES HE WITNESSED AND HE

09:12AM   19   PERSONALLY OBSERVED OF HER VIS-À-VIS THE BUSINESS?

09:12AM   20               MS. GILG:    RIGHT.

09:12AM   21               THE COURT:   WITHOUT IDENTIFYING THE BUSINESS AS A

09:13AM   22   CANNABIS BUSINESS?

09:13AM   23               MS. GILG:    CORRECT.

09:13AM   24               THE COURT:   AND ARE WE GOING TO GET INTO THIS

09:13AM   25   COOPERATIVE ISSUE AT ALL, IDENTIFYING WHAT THE NATURE OF THE



                                  UNITED STATES COURT REPORTERS
                                                                               675


09:13AM    1   BUSINESS IS?   ARE YOU GOING TO ASK HIM THAT?

09:13AM    2             MS. GILG:    I WOULD ONLY ASK HIM WHETHER OR NOT IT

09:13AM    3   WAS A MUTUAL -- I WOULD LIKE TO SHOW HIM THE ARTICLES OF

09:13AM    4   INCORPORATION, BUT IT SAID MEDICAL CANNIBIS DISPENSARY ON IT SO

09:13AM    5   WE MIGHT HAVE TO REDACT THAT.

09:13AM    6             MR. NICK:    EXCUSE ME A SECOND.   I'M SORRY, MS. GILG.

09:13AM    7       YOUR HONOR, THE GOVERNMENT HAS INTRODUCED BANK RECORDS IN

09:13AM    8   THIS CASE FROM PINNACLE BANK THAT HAD STAMPED ON IT IN 14 POINT

09:13AM    9   COURIER TYPE THAT THE BANK ACCOUNT IS FOR A BUSINESS THAT IS A

09:13AM   10   MEDICAL MARIJUANA COLLECTIVE.

09:13AM   11             THE COURT:   IS THAT IN EVIDENCE?

09:13AM   12             MR. NICK:    THAT'S IN EVIDENCE BY THE GOVERNMENT'S

09:13AM   13   OWN EXHIBITS, YOUR HONOR.

09:13AM   14             THE COURT:   OKAY.

09:13AM   15       MS. GILG.

09:13AM   16             MS. GILG:    THERE'S ONE OTHER THING THAT I THINK --

09:13AM   17   AND IT'S THE SAME EVIDENCE BUT TO ADDRESS -- THAT WE WILL

09:13AM   18   ADDRESS THAT CHART THAT SHOWED THE $775,000 IN THE BANK

09:14AM   19   ACCOUNTS, THE MAJORITY OF THAT MONEY IS FROM THE MEDILEAF

09:14AM   20   ACCOUNTS AND SO THAT'S ANOTHER IMPLICATION THAT THIS IS MONEY

09:14AM   21   THAT MR. KUBUROVICH HAD ACCESS TO AND SO WHAT -- AGAIN, THAT

09:14AM   22   GOES BACK TO WHAT WERE THESE CASH WITHDRAWALS FOR.

09:14AM   23       SO I THINK THAT BECOMES IMPORTANT.

09:14AM   24             THE COURT:   WELL, NOW YOU'RE ENHANCING THIS

09:14AM   25   WITNESS'S TESTIMONY, AREN'T YOU?   YOU'RE ASKING HIM TO TESTIFY



                                 UNITED STATES COURT REPORTERS
                                                                                676


09:14AM    1   ABOUT MORE THINGS THEN?

09:14AM    2             MS. GILG:     NO, NOT AT ALL.   THAT'S WHY I SAID, IT'S

09:14AM    3   THE SAME EVIDENCE.    BUT I CAN ARGUE, I CAN ARGUE AT CLOSING

09:14AM    4   THAT THAT $775,000, YOU KNOW, THIS MUCH WAS IN THE MEDILEAF

09:14AM    5   BANK ACCOUNTS WHICH YOU HAVE EVIDENCE TO INDICATE THAT THIS WAS

09:14AM    6   A MUTUAL BENEFIT CORPORATION AND THIS WAS MONEY -- I WOULD NOT

09:14AM    7   ASK MR. FORREST THAT.    I WOULD BE ABLE TO INFER, AND I WOULD BE

09:14AM    8   ABLE TO ARGUE THAT FROM THE EVIDENCE.

09:14AM    9             THE COURT:    OKAY.   THANK YOU.   SO MY CONCERN ABOUT

09:14AM   10   THIS FROM IN LIMINE WAS I DIDN'T WANT THE MARIJUANA -- I

09:14AM   11   CERTAINLY DIDN'T WANT THE TRIAL IN STATE COURT TO COME INTO

09:15AM   12   EVIDENCE AND IN ANY WAY THE EVIDENCE IN THIS CASE AS FOR OR

09:15AM   13   AGAINST THE GOVERNMENT.    I JUST DIDN'T FIND THE RELEVANCE OF

09:15AM   14   THAT.

09:15AM   15       WE'VE HAD DISCUSSIONS ABOUT IDENTIFYING THIS BUSINESS AS A

09:15AM   16   MARIJUANA BUSINESS AND THE ASPECTS OF THAT AND I, I HAVE, AS

09:15AM   17   YOU KNOW, I DON'T THINK THAT'S PARTICULARLY RELEVANT OR

09:15AM   18   IMPORTANT UNDER A 403 ANALYSIS.

09:15AM   19       I'M CONCERNED ABOUT THE PREJUDICE, UNFAIR PREJUDICE THAT

09:15AM   20   COULD ARISE FROM THAT SHOULD THE JURY DISCOVER THAT THIS ALL

09:15AM   21   INVOLVED A CANNABIS COLLECTIVE, WHATEVER IT WAS.     THAT'S BEEN A

09:15AM   22   CONCERN OF MINE FOR BOTH SIDES, ACTUALLY.

09:15AM   23       IF THERE IS EVIDENCE NOW THAT THESE BANK RECORDS HAVE

09:15AM   24   IDENTIFIED MEDILEAF AS A CANNIBUS COOPERATIVE OR A BUSINESS OF

09:16AM   25   SOME SORT, WELL, THE JURY IS GOING TO HAVE THAT ALREADY THEN



                                UNITED STATES COURT REPORTERS
                                                                               677


09:16AM    1   AND SO SOME OF THIS CONCERN I HAVE MIGHT BE TEMPERED BY THE

09:16AM    2   FACT THAT THE CAT IS OUT OF THE BAG, IF YOU WILL.

09:16AM    3       HOWEVER, I STILL THINK WE CAN, EVEN ASSUMING THAT THAT

09:16AM    4   EXISTS, THAT THIS IS ON THE RECORDS AND THAT THE JURY WILL

09:16AM    5   HAVE, AGAIN, IT'S A BUSINESS, IT'S THE TYPE OF BUSINESS.    I

09:16AM    6   DON'T WANT -- THE TYPE OF BUSINESS IT IS.

09:16AM    7       BUT I DON'T WANT THIS JURY TO SPECULATE AND MAKE

09:16AM    8   DECISIONS, AS YOU ALL WERE CONCERNED ABOUT IN THE VOIR DIRE

09:16AM    9   JUST BASED ON THE FACT THAT IT IS A MARIJUANA BUSINESS.

09:16AM   10       SO IF THIS WITNESS IS PERMITTED TO TESTIFY, ANY WITNESS IS

09:16AM   11   PERMITTED TO TESTIFY, I REALLY WANT TO LIMIT THAT TYPE OF

09:16AM   12   INFORMATION ABOUT, WELL, IT WAS A CANNIBUS, WE ALL GOT TOGETHER

09:16AM   13   AND THOUGHT WE COULD MAKE MONEY SELLING MARIJUANA, AND SO WE

09:16AM   14   PUT THESE ARTICLES TOGETHER VERY CAREFULLY SO EACH OF US OWNED,

09:17AM   15   ET CETERA, ET CETERA.

09:17AM   16       THERE'S SOME INTERACTION BETWEEN THE STRUCTURE AND THE

09:17AM   17   FOCUS OF THE BUSINESS, AND THAT'S WHAT I DON'T THINK IS

09:17AM   18   RELEVANT FOR THE JURY.

09:17AM   19       BUT LET ME HEAR FROM THE GOVERNMENT AS TO THIS WITNESS,

09:17AM   20   MR. FORREST, AND THE OTHER ISSUES.

09:17AM   21             MR. SCHENK:    THANK YOU, YOUR HONOR.   A FEW POINTS.

09:17AM   22   FIRST, ONCE AGAIN, THE DEFENSE HAS INCORRECTLY STATED THAT THE

09:17AM   23   GOVERNMENT INTRODUCED BANK RECORDS THAT REVEALED OR, AS THE

09:17AM   24   COURT SAID, LET THE CAT OUT OF THE BAG THAT IT IS A MEDICAL

09:17AM   25   CANNIBUS BUSINESS.



                                UNITED STATES COURT REPORTERS
                                                                              678


09:17AM    1       IT'S EXHIBIT 33.   THE DEFENSE MOVED EXHIBIT 33 INTO

09:17AM    2   EVIDENCE THROUGH THE GOVERNMENT'S WITNESS, MS. KIKUGAWA.

09:17AM    3       THEY SHOULDN'T NOW GET TO, BECAUSE THEY OPENED THE DOOR,

09:17AM    4   ADDRESS SOMETHING THEY FEEL THEY NEED TO ADDRESS.

09:17AM    5       SECOND, I'M NOT SURE HOW MR. FORREST SATISFIES THE 401

09:17AM    6   ANALYSIS.   WHAT IS THE FACT THE JURY IS GOING TO BE TASKED WITH

09:17AM    7   DECIDING THAT MR. FORREST PROVIDES RELEVANT TESTIMONY ON?

09:17AM    8       MY RECOLLECTION IS THAT HE WAS NOT ON THE DEFENSE'S

09:18AM    9   WITNESS LIST, AND MY RECOLLECTION IS THAT HE WASN'T ON THE LIST

09:18AM   10   OF WITNESSES THAT THE COURT READ TO THE JURY DURING VOIR DIRE

09:18AM   11   AS POTENTIAL WITNESSES.

09:18AM   12       I DON'T KNOW WHAT IN FACT THE JURY IS GOING TO DELIBERATE

09:18AM   13   OVER AND BE ASSISTED BY THE TESTIMONY OF MR. FORREST AS THEY

09:18AM   14   THINK ABOUT THE EVIDENCE IN THE CASE.

09:18AM   15       WE HAD THIS DISCUSSION AT SIDE-BAR ON FRIDAY.

09:18AM   16       THE TESTIMONY OF MR. WARDA WAS RELEVANT BECAUSE MR. WARDA

09:18AM   17   DESCRIBED A NEGOTIATION THAT HE HAD WITH MR. KUBUROVICH TO LOAN

09:18AM   18   MONEY AND IN ORDER TO SECURE THE LOAN THAT HE NEGOTIATED WITH

09:18AM   19   MR. KUBUROVICH ABOUT RECEIVING SECURITY THROUGH REAL PROPERTY,

09:18AM   20   REAL PROPERTY THAT DIDN'T APPEAR ON THE BANKRUPTCY PETITION.

09:18AM   21   THAT'S WHAT THE GOVERNMENT INTENDS TO ARGUE.

09:18AM   22       HOW THE MONEY WAS SPENT?    MR. WARDA GAVE MONEY.   HOW THAT

09:18AM   23   MONEY WAS SPENT AND THE ROLE OF THE BUSINESS IN THE CASE IS

09:18AM   24   SOMETHING THAT THE DEFENSE HAS BEEN TRYING TO GET IN FRONT OF

09:18AM   25   THE JURY SINCE VOIR DIRE.



                                 UNITED STATES COURT REPORTERS
                                                                                679


09:19AM    1       BUT NOT BECAUSE IT'S RELEVANT EVIDENCE, BUT BECAUSE THEY

09:19AM    2   BELIEVE IT'S A POWERFUL ARGUMENT FOR THEM, BUT THAT IS NOT THE

09:19AM    3   TEST.

09:19AM    4       MOREOVER, WE HAVE NOT RECEIVED JENCKS, AND THEY VIOLATED

09:19AM    5   THE COURT'S RULE ABOUT 24-HOUR NOTICE, AND THEY TOLD ME THIS

09:19AM    6   MORNING THAT THEY JUST DECIDED THIS MORNING THAT MR. FORREST

09:19AM    7   WAS GOING TO TESTIFY.    BUT IF THAT'S TRUE, HOW DO THEY KNOW

09:19AM    8   HE'S AVAILABLE TODAY?    THEY MUST HAVE HAD A CONVERSATION SO

09:19AM    9   THAT THEY KNOW HE'S A WITNESS THAT THEY COULD CALL TODAY.       WHEN

09:19AM   10   THAT CONVERSATION HAPPENED, THEY COULD HAVE PROVIDED NOTICE.

09:19AM   11       I THINK WE PROVIDED NOTICE TWO, THREE DAYS IN ADVANCE AT

09:19AM   12   TIMES FOR OUR WITNESSES.    WE'VE PROVIDED JENCKS SIGNIFICANTLY

09:19AM   13   IN ADVANCE.

09:19AM   14       WE DIDN'T RECEIVE JENCKS.     WHAT THEY TOLD US IS THAT YOU

09:19AM   15   HAVE THE ORIGINAL UNDERLYING CASE DISCOVERY SO YOU HAVE WHAT HE

09:19AM   16   WOULD SAY, BUT ALL THAT TELLS ME IS THAT HE DOESN'T HAVE

09:19AM   17   RELEVANT EVIDENCE.    HE IS PART OF THE STATE CASE, AND YOU'VE

09:19AM   18   HEARD FROM THE DEFENSE THAT THEIR PITCH IS GROUNDED IN

09:19AM   19   TESTIMONY THAT HE PROVIDED IN THE STATE CASE.

09:20AM   20       THIS SEEMS TO BE, ONCE AGAIN, AN OPPORTUNITY TO RELITIGATE

09:20AM   21   A SANTA CLARA COUNTY CASE HERE IN THE FEDERAL COURT AND NOT TO

09:20AM   22   INTRODUCE RELEVANT EVIDENCE FOR THE FEDERAL CASE.

09:20AM   23             THE COURT:    THANK YOU.

09:20AM   24             MS. GILG:     YOUR HONOR, FIRST OF ALL, I THINK THE

09:20AM   25   COURT RECOGNIZES THAT THIS MARIJUANA THING CUTS BOTH WAYS.



                                UNITED STATES COURT REPORTERS
                                                                                680


09:20AM    1   THERE'S SOME PEOPLE ON THE JURY WHO HATE MARIJUANA, ONE OF THE

09:20AM    2   ALTERNATES.   I MEAN, IT'S NOT LIKE WE'RE TRYING TO INFUSE

09:20AM    3   MARIJUANA INTO THIS CASE.

09:20AM    4       THE THING IS THAT THE GOVERNMENT SAYS, WELL, ALL WE PROVED

09:20AM    5   WAS THAT MR. WARDA TOOK OUT A LOAN, NEGOTIATED WITH

09:20AM    6   MR. KUBUROVICH, AND WHERE, WHERE IT WENT WAS IT WAS ALL

09:20AM    7   ABOUT -- THAT'S WHAT I'M TRYING TO REFUTE IS THAT IT WAS NOT A

09:20AM    8   LOAN FOR MR. KUBUROVICH'S BUSINESS.     IT WAS A LOAN THAT WENT TO

09:20AM    9   A BUSINESS THAT MY CLIENT WAS VERY INVOLVED IN AND THAT IN TURN

09:20AM   10   FROM GETTING THE MONEY FROM MR. WARDA, IT WAS THROUGH HER THAT

09:20AM   11   SHE LOANED THE MONEY TO MEDILEAF.

09:21AM   12             THE COURT:     I'M SORRY.   THE LOAN WAS FROM -- THE

09:21AM   13   LOAN -- MR. WARDA TESTIFIED THAT THE LOAN WAS NEGOTIATED

09:21AM   14   BETWEEN HE AND THE CODEFENDANT?

09:21AM   15             MS. GILG:     RIGHT.

09:21AM   16             THE COURT:     MR. KUBUROVICH?

09:21AM   17             MS. GILG:     RIGHT.

09:21AM   18             THE COURT:     SO YOU'RE GOING TO ASK MR. FORREST ABOUT

09:21AM   19   THAT TRANSACTION?

09:21AM   20             MS. GILG:     NO.   I'M GOING TO ASK WHETHER OR NOT THE

09:21AM   21   BOARD OF DIRECTORS WAS AWARE THAT A LOAN WAS EXTENDED TO NATA

09:21AM   22   OR TO MS. KUBUROVICH AND THAT SHE TURNED AROUND AND EXTENDED

09:21AM   23   THAT LOAN TO MEDILEAF AND WHETHER OR NOT SHE WAS ACTUALLY AN

09:21AM   24   ACTIVE MEMBER OF THAT ENTITY.

09:21AM   25             THE COURT:     SO YOU HAD NOTHING TO DO WITH



                                   UNITED STATES COURT REPORTERS
                                                                                 681


09:21AM    1   MR. WARDA'S LOAN.    YOU'RE NOT GOING TO ASK HIM ABOUT THAT.      HE

09:21AM    2   DOESN'T HAVE KNOWLEDGE ABOUT THAT.

09:21AM    3       WHAT HE HAS KNOWLEDGE ABOUT IS POTENTIALLY YOUR CLIENT'S

09:21AM    4   INVOLVEMENT WITH THE COMPANY.

09:21AM    5                MS. GILG:    WELL, ACTUALLY HE DOES HAVE KNOWLEDGE OF

09:21AM    6   THE WARDA LOAN BECAUSE HE DOES HAVE KNOWLEDGE OF THAT BECAUSE

09:21AM    7   IT WAS PART OF WHAT WAS GOING ON AT THE --

09:22AM    8                THE COURT:   SO YOU'RE GOING TO ASK HIM LIMITED

09:22AM    9   QUESTIONS JUST ABOUT YOUR CLIENT?

09:22AM   10                MS. GILG:    YES.

09:22AM   11                THE COURT:   AND HER INVOLVEMENT AS A MEMBER OF THE

09:22AM   12   BOARD OR WHATEVER SHE WAS?

09:22AM   13                MS. GILG:    WELL, THE DISCUSSIONS IN MAKING HER A

09:22AM   14   MEMBER, BUT SHE WORKED THERE.

09:22AM   15                THE COURT:   SO WHAT IS THE RELEVANCE OF HER GIVING A

09:22AM   16   LOAN OR NOT?

09:22AM   17                MS. GILG:    BECAUSE IT'S THE MONEY THAT CAME FROM THE

09:22AM   18   TWO LOANS THAT THE GOVERNMENT HAS PUT INTO EVIDENCE WAS LOANED

09:22AM   19   TO MEDILEAF AND YOU COULD TRACK, YOU COULD TRACK THAT MONEY.         I

09:22AM   20   MEAN, IT COMES TO HER AND THEN IT GOES TO MEDILEAF.

09:22AM   21       SO IN THE GOVERNMENT'S OWN EXHIBITS, THAT'S HOW THE MONEY

09:22AM   22   IS TRACED.

09:22AM   23       SO I CAN ARGUE JUST LIKE THEY CAN ARGUE THAT THE MONEY

09:22AM   24   WENT TO MR. KUBUROVICH.      I CAN ARGUE, NO, IT DIDN'T, IT WENT TO

09:22AM   25   MY CLIENT, AND THEN IT WENT TO MEDILEAF, AND MEDILEAF IS NOT



                                   UNITED STATES COURT REPORTERS
                                                                                  682


09:22AM    1   MR. KUBUROVICH'S BUSINESS.

09:22AM    2              THE COURT:   IT'S A LOAN THAT HE NEGOTIATED, THE

09:22AM    3   CODEFENDANT NEGOTIATED, WENT TO YOUR CLIENT?

09:22AM    4              MS. GILG:    THAT'S WHAT I CAN ARGUE FROM THE BANK

09:22AM    5   RECORDS.   I'M NOT GOING TO ASK MR.   --

09:23AM    6              THE COURT:   SO LET ME ASK YOU THIS, PUTTING THIS

09:23AM    7   EVIDENCE IN, I'M JUST ASKING THIS OBSERVATION, DOES THIS DO

09:23AM    8   VIOLENCE TO YOUR MOTION, YOUR 29 MOTION AS TO I THINK IT'S

09:23AM    9   COUNT TWO OF YOUR CLIENT?    IT SEEMS LIKE THIS INTERJECTS YOUR

09:23AM   10   CLIENT A LITTLE MORE INVOLVED THAN SHE MIGHT ALREADY BE.      IS

09:23AM   11   THAT JUST -- I'M JUST --

09:23AM   12              MS. GILG:    INVOLVED IN MEDILEAF, YOUR HONOR, BUT NOT

09:23AM   13   INVOLVED IN FILING OR CONCEALING ANYTHING WHEN THE BANKRUPTCY

09:23AM   14   WAS FILED IN 2010.

09:23AM   15       I MEAN, THEY'RE TWO --

09:23AM   16              THE COURT:   I DON'T WANT TO RE-VISIT THAT ISSUE NOW,

09:23AM   17   BUT IT SEEMS LIKE IT CONNECTS YOUR CLIENT A LITTLE BIT MORE.

09:23AM   18   MAYBE I'M NOT LOOKING AT IT PROPERLY.

09:23AM   19              MS. GILG:    YOUR HONOR, MAY -- MAY I FINISH,

09:23AM   20   MR. NICK, ONE MOMENT?

09:23AM   21       YOUR HONOR, FIRST OF ALL, THE RULE 29, WE'VE DONE IT AT

09:23AM   22   THE CLOSE OF THE GOVERNMENT'S CASE SO I'D LIKE TO KEEP IT LIKE

09:23AM   23   THAT FOR NOW.

09:23AM   24              THE COURT:   SURE.

09:23AM   25              MS. GILG:    JUST TO MAKE THAT CLEAR.   BUT AGAIN, THIS



                                 UNITED STATES COURT REPORTERS
                                                                                683


09:23AM    1   IS ABOUT HER INVOLVEMENT, MY CLIENT'S INVOLVEMENT WITH MEDILEAF

09:24AM    2   AND WITH THE LOANS, NOT WITH WHAT WAS HAPPENING IN THE

09:24AM    3   BANKRUPTCY COURT, WHICH I THINK COUNT TWO REALLY GOES TO WHAT

09:24AM    4   PHYSICALLY WAS DONE IN THE BANKRUPTCY COURT.

09:24AM    5             THE COURT:   FAIR ENOUGH.

09:24AM    6       MR. NICK.

09:24AM    7             MR. NICK:    YES, YOUR HONOR.   WE DID NOT INTEND TO

09:24AM    8   CALL MR. FORREST, AND I DIDN'T INTEND TO CALL HIM UNTIL I

09:24AM    9   RECEIVED A CALL ON SUNDAY, AND I DISCUSSED IT WITH MS. GILG.

09:24AM   10   AND IT WAS ON SUNDAY THAT MR. FORREST WAS IN FACT CONTACTED TO

09:24AM   11   FIND OUT IF HE IS AVAILABLE.

09:24AM   12       SO THIS ALL TRANSPIRED OVER THE WEEKEND.     WHAT REALLY

09:24AM   13   BROUGHT THIS TO LIGHT, YOUR HONOR, AND WHY THIS EVIDENCE IS

09:24AM   14   RELEVANT ON ANOTHER PART THAT HAS NOT BEEN DISCUSSED, BUT LET

09:24AM   15   ME DISCUSS THIS PART AS WELL WHY MS. KUBUROVICH'S INVOLVEMENT

09:24AM   16   WITH THE BUSINESS, WHICH CAN BE PRESENTED JUST LIKE THAT, WAS

09:24AM   17   SHE INVOLVED IN MEDILEAF, PERIOD.     IT DOESN'T NEED TO BE

09:24AM   18   DISCUSSED WHETHER IT WAS CANNIBIS AND WHAT IT ALL INVOLVED IS

09:25AM   19   THAT THE GOVERNMENT'S COUNT ONE IS THAT A SCHEME WAS

09:25AM   20   PERPETRATED TO HIDE ADDRESSES FROM THE TRUSTEE, AND THAT PART

09:25AM   21   OF THAT SCHEME CAN BE SEEN WHEN MR. KUBUROVICH GOES OUT, DOES

09:25AM   22   ALL OF THE NEGOTIATING FOR THE LOAN FOR A BUSINESS THAT THE

09:25AM   23   WITNESS BELIEVED WAS HIS WITHOUT REALLY IDENTIFYING THE

09:25AM   24   STRUCTURE OF THE BUSINESS, AND THAT HIS DAUGHTER WAS MERELY

09:25AM   25   SOMEBODY WHO JUST SHOWED UP AND SIGNED THE PAPERS, AND THAT



                                UNITED STATES COURT REPORTERS
                                                                                684


09:25AM    1   THEN MY CLIENT ENDS UP TAKING ALL OF THAT MONEY TO DO WHATEVER

09:25AM    2   HE WANTS WITH IT, WHICH IS EVIDENCE THAT SOME SORT OF SCHEME

09:25AM    3   WAS ALREADY AFOOT.

09:25AM    4       THAT'S THE GOVERNMENT'S CASE.

09:25AM    5       MR. FORREST DIRECTLY COUNTERS THAT EVIDENCE, YOUR HONOR,

09:25AM    6   WITH RESPECT TO THAT ASPECT OF THE CASE.    WHY?   BECAUSE HE,

09:25AM    7   NUMBER ONE, WILL EXPLAIN, WELL, HOW CAN IT BE A SHAM IF, IN

09:26AM    8   FACT, MS. KUBUROVICH IS ON THE BOARD OR WAS DISCUSSED ON BEING

09:26AM    9   ON THE BOARD, IS ACTIVELY INVOLVED IN THE BUSINESS, IS THERE

09:26AM   10   EVERY DAY?   SHE DISCUSSED THE LOAN TO THE BUSINESS WITH US.

09:26AM   11   SHE'S THE ONE THAT AUTHORIZED IT AND SIGNED THE PAPERS.

09:26AM   12       THAT, I THINK, YOUR HONOR, DISINTEGRATES AND GIVES THE

09:26AM   13   GOVERNMENT'S THEORY LESS WEIGHT BECAUSE A NATURAL OBJECTIVE

09:26AM   14   OBSERVER WOULD NATURALLY SCRATCH THEIR HEAD AND GO, WAIT A

09:26AM   15   MINUTE, IT'S NOT JUST THE DAD WHO IS CALLING THE SHOTS, THE

09:26AM   16   DAUGHTER SEEMS TO BE INVOLVED IN THIS BUSINESS AND BEING

09:26AM   17   ACTIVELY INVOLVED IN SAYING, YES, LET ME LOAN THIS MONEY TO

09:26AM   18   THIS BUSINESS SO THAT IT CAN GET BY ITS INITIAL STARTUP HARD

09:26AM   19   TIMES.

09:26AM   20       SECONDLY, YOUR HONOR, WHAT REALLY INSPIRED THE CALLING OF

09:26AM   21   MR. FORREST -- AND FIRST OF ALL, LET ME INDICATE, YOUR HONOR,

09:27AM   22   IN THE GOVERNMENT'S BANK RECORDS THAT THEY INTRODUCED OF

09:27AM   23   SCHEDULES, IT DOES NOTE THAT MR. NEIL FORREST IS ONE OF THE

09:27AM   24   SIGNORS ON THE PINNACLE ACCOUNTS THAT BELONG TO MEDILEAF.

09:27AM   25       SO THE GOVERNMENT -- IT'S NOT LIKE THEY NEVER HEARD OF



                                 UNITED STATES COURT REPORTERS
                                                                                 685


09:27AM    1   THEM.    IT IS IN THEIR OWN DOCUMENTS.   IT IDENTIFIES HIM AS A

09:27AM    2   SIGNOR FOR THE ACCOUNTS.

09:27AM    3          BUT I THINK I MENTIONED THIS BEFORE, YOUR HONOR, IS THERE

09:27AM    4   IS ALSO A THEORY BY THE GOVERNMENT THAT THIS BUSINESS OF

09:27AM    5   MEDILEAF IS STARTED AFTER THE BANKRUPTCY PROCEEDINGS ARE

09:27AM    6   COMMENCED, AND THAT MR. KUBUROVICH SOMEHOW CONTROLLED ALL OF

09:27AM    7   THIS MONEY, EVEN THOUGH THEY INDICATED THAT THERE ARE OTHER

09:27AM    8   SIGNORS, THEY HAVE LEFT THIS SPECTER IN THE AIR THAT ALL OF

09:27AM    9   THESE CHECKS OR WITHDRAWALS THAT GO TO ANYBODY, WHOEVER IT MAY

09:27AM   10   BE, IS FOR MY CLIENT'S PERSONAL EXPENDITURES.

09:27AM   11               THE COURT:   WHAT IS INTERESTING TO ME, AND MS. GILG

09:28AM   12   DID NOT TALK ABOUT THE NOTICE WHEN SHE WAS SPEAKING, 24 HOURS.

09:28AM   13   AND THIS IS POWERFUL EVIDENCE, AS YOU SUGGEST, AND MS. GILG

09:28AM   14   SUGGESTS.    HOW COULD YOU NOT KNOW THAT THIS WITNESS HAD THIS

09:28AM   15   INFORMATION AND WOULD SO TESTIFY SUCH THAT YOU COULDN'T GIVE

09:28AM   16   NOTICED WITHIN 24 HOURS?

09:28AM   17               MR. NICK:    WELL, I DID KNOW, YOUR HONOR, BUT I

09:28AM   18   DIDN'T FORM THE INTENT ON CALLING THE WITNESS OR WAS THERE ANY

09:28AM   19   NEED FOR IT UNTIL LAST NIGHT OR YESTERDAY IS WHAT I'M TRYING TO

09:28AM   20   SAY.

09:28AM   21          AND LIKE I SAID, MR. FORREST'S NAME IS ON THE SIGNATURE

09:28AM   22   CARD.    MS. KIKUGAWA IDENTIFIED HIM AS ONE OF THE SIGNORS FOR

09:28AM   23   THE ACCOUNT.

09:28AM   24          SO WHAT HAPPENS, YOUR HONOR, IS THAT THE GOVERNMENT RAISES

09:28AM   25   THIS SPECTER OF, WELL, MR. KUBUROVICH IS ON THE ACCOUNT, AND



                                  UNITED STATES COURT REPORTERS
                                                                              686


09:28AM    1   THERE'S A BUNCH OF EXPENDITURES AND SOME OF THEM LOOK LIKE

09:28AM    2   PERSONAL EXPENSES WITHOUT INDICATING HOW OR WHERE IT WENT.     AND

09:28AM    3   SO THAT, YOUR HONOR, PROMPTS THE NEED TO CLARIFY THE RECORD AND

09:28AM    4   THE CALLS THAT CAN SAY, THAT IS NOT CORRECT, I CONTROLLED ALL

09:29AM    5   OF THE EXPENSES WITH THE BOARD, ALL OF THESE EXPENSES WERE

09:29AM    6   PREAUTHORIZED, ALL OF THESE EXPENSES THAT ARE LISTED IN THE

09:29AM    7   SCHEDULES WERE FOR THE MEDILEAF BUSINESS, AND I CAN IDENTIFY --

09:29AM    8   MEANING, I'M JUST SPEAKING AS A THIRD PERSON IF I WAS

09:29AM    9   MR. FORREST, THAT HE WILL BE ABLE TO IDENTIFY MANY OF THESE

09:29AM   10   EXPENDITURES.

09:29AM   11             THE COURT:     HOW LONG IS THIS TESTIMONY GOING TO

09:29AM   12   REQUIRE, DO YOU THINK?

09:29AM   13             MR. NICK:    I WOULD ANTICIPATE ABOUT A HALF HOUR.

09:29AM   14             MR. SIMEON:    YOUR HONOR, THE GOVERNMENT WAS VERY

09:29AM   15   CAREFUL ON THE DIRECT EXAMINATION OF MS. KIKUGAWA TO NOT IMPLY

09:29AM   16   HOW THESE FUNDS WERE BEING USED.    SHE STATED VERY CLEARLY THAT

09:29AM   17   SHE WAS TRACING THE MOVEMENT OF FUNDS, AND, IN FACT, PRIOR TO

09:29AM   18   HER TESTIMONY THAT DAY OR THE PRIOR DAY THE DEFENSE COUNSEL

09:29AM   19   SAID, WELL, IF THE GOVERNMENT WANTS TO INTRODUCE THESE CASH

09:29AM   20   WITHDRAWALS IN MAY OR APRIL IN 2010, THAT WE, IN THEIR OPINION,

09:29AM   21   CAN OPEN THE DOOR EXPLAINING HOW THAT CASH WAS USED.    WE DIDN'T

09:30AM   22   GO THERE, AND WE STOPPED WITH THE PURCHASE OF THE EAGLE RIDGE

09:30AM   23   HOUSE AND THE TRACING.    WE DIDN'T DISCUSS ON DIRECT EXAMINATION

09:30AM   24   ANY OF THOSE CASH WITHDRAWALS.

09:30AM   25       AND AGAIN, MS. KIKUGAWA MADE IT CLEAR THAT ALL SHE WAS



                                UNITED STATES COURT REPORTERS
                                                                                    687


09:30AM    1   DOING WAS TRACING THE MONEY FROM A TO B TO C, AND SHE EVEN

09:30AM    2   LISTED ON THE SCHEDULE HERE ARE THE ACCOUNTS WHERE

09:30AM    3   MR. KUBUROVICH WAS THE SIGNATORY, AND HERE'S THE ACCOUNTS WHERE

09:30AM    4   HE WAS NOT.   THAT WAS CLEAR FROM THEIR SCHEDULES.

09:30AM    5       IT WAS ON CROSS-EXAMINATION THAT DEFENSE STARTED TALKING

09:30AM    6   ABOUT WHO WAS SIGNING THESE CHECKS AND WHERE THIS MONEY WENT

09:30AM    7   AND HOW IT WAS USED.

09:30AM    8       AND AGAIN, THEY'RE TRYING TO USE INFORMATION THAT THEY

09:30AM    9   ELICITED AND NOW SAY THEY WANT TO REBUT IT.        IT DOESN'T MAKE

09:30AM   10   SENSE.

09:30AM   11               MS. GILG:    YOUR HONOR, I WANT TO REFER THE COURT TO

09:30AM   12   EXHIBIT 258-215 WHICH IS ENTITLED "GOYKO KUBUROVICH CREDIT CARD

09:30AM   13   AND BANK ACCOUNT BALANCES MARCH OF 2009," AND IT HAS THE

09:31AM   14   $775,000.   AND I THINK MR. NICK WAS LIKE, WELL, THAT'S MONEY

09:31AM   15   THAT HE HAS ACCESS TO.

09:31AM   16               MR. NICK:    THAT WAS THE CHART THAT THE GOVERNMENT

09:31AM   17   PRESENTED AS TO ALL OF THE ACCOUNTS CONTROLLED BY

09:31AM   18   MR. KUBUROVICH.

09:31AM   19               MS. GILG:    AND THE IMPLICATION WAS THAT THIS WAS

09:31AM   20   CLEARLY MR. KUBUROVICH'S MONEY AND SO EVEN IF --

09:31AM   21               THE COURT:   THIS WAS INTRODUCED ON FRIDAY, I

09:31AM   22   BELIEVE.

09:31AM   23               MR. NICK:    WHEN AGENT KIKUGAWA WAS TESTIFYING.

09:31AM   24               MS. GILG:    AND SHE TESTIFIED.

09:31AM   25               THE COURT:   I ASKED THAT BECAUSE, AGAIN, HAD YOU



                                  UNITED STATES COURT REPORTERS
                                                                                   688


09:31AM    1   RAISED THIS WE WOULD HAVE HAD RESOLUTION ABOUT THIS 24-HOUR

09:31AM    2   NOTICE.   THAT'S MY CONCERN HERE IS THAT THIS IS NOW COMING UP

09:31AM    3   ON MONDAY MORNING, AND I UNDERSTAND YOU JUST THOUGHT OF THIS

09:31AM    4   YESTERDAY, YOU CONTACTED THE WITNESS YESTERDAY SOME TIME, I

09:31AM    5   DON'T KNOW WHEN YOU -- IT SOUNDS LIKE YOU CONTACTED THE

09:31AM    6   GOVERNMENT OR SPOKE TO THE GOVERNMENT THIS MORNING HERE IN

09:31AM    7   COURT ABOUT THIS.

09:32AM    8              MS. GILG:    AND, YOUR HONOR, MR. NICK AND I WERE

09:32AM    9   DISCUSSING IT, AND IT WAS A SITUATION WHERE HIS POWER WAS OUT,

09:32AM   10   WE WERE GETTING A LOT OF DISCUSSION, AND THERE WAS TEXT.       IT

09:32AM   11   JUST WASN'T.   I GOT THE FEELING HE WAS OPPOSED TO IT, AND

09:32AM   12   THAT'S WHY I DIDN'T WANT TO DISCLOSE SOMETHING THAT MY

09:32AM   13   COLLEAGUE WAS GOING TO SAY I OPPOSE THAT.

09:32AM   14       SO WHEN I WENT BACK THERE THIS MORNING AND I TALKED TO HIM

09:32AM   15   HE SAID, YEAH, AND THEN I CAME RIGHT OUT AND SAID SOMETHING.

09:32AM   16       AND I UNDERSTAND, YOUR HONOR.      BUT THIS IS THE DEFENSE.

09:32AM   17   YOU KNOW, THINGS COME UP.     WITNESSES COME FORWARD.

09:32AM   18       I NEVER THOUGHT OF MR. FORREST AS BEING ABLE TO PROVIDE

09:32AM   19   THIS INFORMATION UNTIL DISCUSSING IT WITH MR. NICK AND I SAID,

09:32AM   20   OH, YEAH, LET'S SEE IF WE CAN GET A HOLD OF HIM.

09:32AM   21       SO IT'S NOT LIKE I'VE KEPT THIS WITNESS HIDDEN.     AND IT'S

09:32AM   22   VERY LIMITED TO INFORMATION THAT THE GOVERNMENT KNOWS ABOUT.

09:33AM   23   THEY KNOW ABOUT THIS WITNESS.     HE'S NOT A SURPRISE WITNESS.

09:33AM   24   HE'S NOT -- YOU KNOW, HIS EXISTENCE IS NOT A SURPRISE, AND

09:33AM   25   WE'VE MADE IT VERY CLEAR WHAT WE'D LIKE TO ASK HIM.     IT WILL BE



                                   UNITED STATES COURT REPORTERS
                                                                                    689


09:33AM    1   VERY --

09:33AM    2               THE COURT:    HAVE YOU IDENTIFIED THE DOCUMENTATION

09:33AM    3   THAT YOU INTEND TO USE IN EXAMINING THIS WITNESS?

09:33AM    4               MS. GILG:    YES.   IT WOULD BE -- IT'S ONE OF THE

09:33AM    5   DEFENSE INITIAL EXHIBITS WHICH WAS EXHIBIT F AS IN FRANK WHICH

09:33AM    6   I BELIEVE HAS BEEN ADMITTED BY STIPULATION.        AND THAT WOULD BE

09:33AM    7   THE ONLY EXHIBIT THAT I WOULD ASK HIM ABOUT.       AND I'M NOT GOING

09:33AM    8   THROUGH -- I HAVE NO INTENTION OF GOING THROUGH THE ACTUAL

09:33AM    9   FINANCES.   I JUST WANT TO ASK WAS THIS A BUSINESS THAT MY

09:33AM   10   CLIENT WAS INVOLVED IN?     DID SHE MAKE THIS LOAN?    AND WAS SHE

09:33AM   11   AN ACTIVE MEMBER OF THE ENTITY?

09:33AM   12               THE COURT:    OKAY.   MR. NICK, WHAT ARE YOU GOING TO

09:33AM   13   DO WITH THIS WITNESS?

09:33AM   14               MR. NICK:    YES, YOUR HONOR.   I WOULD SIMPLY ASK THE

09:33AM   15   WITNESS HOW ARE THE EXPENSES OF THE BUSINESS CONTROLLED?         I

09:34AM   16   WOULD ASK THE WITNESS WHETHER MR. KUBUROVICH WAS KNOWN TO WRITE

09:34AM   17   CHECKS TO PAY FOR THE EXPENSES AND WHETHER HE'S EVER BEEN KNOWN

09:34AM   18   TO USE ANY OF THE BUSINESS'S MONEY FOR HIS OWN PERSONAL

09:34AM   19   FINANCES?

09:34AM   20               THE COURT:    WHETHER THIS WITNESS HAS PERSONAL

09:34AM   21   KNOWLEDGE OF THAT?

09:34AM   22               MR. NICK:    HE WILL, YOUR HONOR.   HE WAS IN ESSENCE A

09:34AM   23   BOARD OF DIRECTOR.      ALL FINANCIAL DECISIONS WERE REVIEWED BY

09:34AM   24   HIM.   HE WORKED VERY CLOSELY HAND IN HAND WITH MR. KUBUROVICH.

09:34AM   25   HE WAS PRESENT AT THAT BUSINESS ALMOST ON A DAILY BASIS AND



                                  UNITED STATES COURT REPORTERS
                                                                               690


09:34AM    1   REVIEWED THE BOOKS, DISCUSSED IT WITH THE BOOKKEEPER, AND IS

09:34AM    2   GOING TO HAVE INTIMATE KNOWLEDGE OF THE SUBJECT, YOUR HONOR.

09:34AM    3               THE COURT:   HAVE YOU PROVIDED SUFFICIENT INFORMATION

09:34AM    4   SO THAT THE GOVERNMENT COULD DO A RECORDS CHECK ON THIS WITNESS

09:34AM    5   TO SEE IF THERE'S ANY IMPEACHMENT INFORMATION?

09:34AM    6               MR. NICK:    AS I SAID, YOUR HONOR, HIS NAME APPEARS

09:34AM    7   ON THE GOVERNMENT'S EXHIBIT AS ONE OF THE SIGNORS WHO HAS

09:34AM    8   AUTHORITY OVER THE PINNACLE ACCOUNTS FOR MEDILEAF, AND SO TO

09:35AM    9   OBLIQUELY ANSWER YOUR QUESTION, YOUR HONOR, NO, BUT I AM PRETTY

09:35AM   10   CONFIDENT THAT THE GOVERNMENT HAS ALL OF THE INFORMATION THAT

09:35AM   11   THEY NEED TO DO THAT.

09:35AM   12       HOWEVER, IF THEY NEED ANYTHING, I'LL MEET AND CONFER WITH

09:35AM   13   THEM.    I CAN PROVIDE DATES OF BIRTH AND THINGS OF THAT NATURE.

09:35AM   14               MS. GILG:    I BELIEVE THERE'S A RAP SHEET OF

09:35AM   15   NEIL FORREST IN THE DISCOVERY THAT THEY PROVIDED THAT WAS

09:35AM   16   PRODUCED AT THE MEDILEAF TRIAL, BUT THAT WOULD ONLY GO UP TO

09:35AM   17   2016, I SUPPOSE.

09:35AM   18               THE COURT:   OKAY.   AND LET ME JUST ASK, WITHOUT

09:35AM   19   REVIEWING, IF YOUR CLIENTS ARE GOING TO TESTIFY OR NOT, I'M

09:35AM   20   JUST CURIOUS, DOES THE DEFENSE HAVE ANY OTHER EVIDENCE TO

09:35AM   21   OFFER?   I'M JUST TRYING TO LOOK AT OUR SCHEDULE.

09:35AM   22               MS. GILG:    YOUR HONOR, I WOULD -- I AM NOT INCLINED

09:35AM   23   TO CALL MY CLIENT TO TESTIFY.

09:35AM   24               THE COURT:   I'M NOT ASKING YOU TO REVEAL THAT AT

09:35AM   25   THIS POINT.   I SPECIFICALLY SAID WITHOUT INFORMING ME IF YOUR



                                  UNITED STATES COURT REPORTERS
                                                                                  691


09:35AM    1   CLIENT IS GOING TO TESTIFY.     I'M JUST CURIOUS ABOUT OTHER

09:35AM    2   EXHIBITS AND WITNESSES THAT MIGHT COME UP.

09:36AM    3             MR. NICK:    OTHER THAN MY CLIENT, I DO NOT EXPECT ANY

09:36AM    4   OTHER WITNESSES OR ANY OTHER EXHIBITS.

09:36AM    5             THE COURT:    OKAY.

09:36AM    6             MS. GILG:    YOUR HONOR, I HAVE AN UPDATED EXHIBIT

09:36AM    7   BINDER THAT I INCLUDED THE ONES THAT THE COURT HAS ALREADY

09:36AM    8   EXCLUDED, AND I NOTED WHICH ONES THOSE WERE, AND THEN I JUST

09:36AM    9   HAVE JUST THE TWO, O AND P, WHICH I DID PROVIDE TO COUNSEL

09:36AM   10   YESTERDAY WITH AN UPDATED MEMO ON THE NEXT WITNESS, MR. PARR,

09:36AM   11   AND I DIRECTED THEM TO.

09:36AM   12             THE COURT:    OKAY.   IS MR. PARR HERE?

09:36AM   13             MS. GILG:    PROBABLY.   HE'S PROBABLY OUT IN THE HALL.

09:36AM   14             THE COURT:    OKAY.   THANK YOU.

09:36AM   15       AS TO MR. FORREST TESTIFYING, ANYTHING FURTHER?

09:36AM   16             MR. SCHENK:     SUBMIT IT, YOUR HONOR.

09:36AM   17             THE COURT:    ALL RIGHT.   THANK YOU.    I WILL PERMIT

09:36AM   18   MR. FORREST TO TESTIFY PURSUANT TO THE LIMITATIONS THAT WE'VE

09:36AM   19   DISCUSSED THIS MORNING, MS. GILG AND MR. NICK, I'M GOING TO

09:36AM   20   ALLOW HIM TO TESTIFY ON THOSE SPECIFIC TOPICS.      YOU HEARD ME

09:37AM   21   EXPRESS MY THOUGHTS ON THE MEDILEAF AND ALL OF THAT.      I REALLY

09:37AM   22   DON'T WANT THE JURY TO BE INFECTED WITH ANY INFORMATION LIKE

09:37AM   23   THAT.

09:37AM   24       AS MS. GILG POINTS OUT, THERE MAY BE POTENTIAL JURORS WHO

09:37AM   25   HAVE EXPRESSED OPINIONS ON THAT, MARIJUANA, AND I KNOW THE JURY



                                UNITED STATES COURT REPORTERS
                                                                                  692


09:37AM    1   WILL FOLLOW AND THE PRESUMPTION IS THAT THEY'LL FOLLOW THE

09:37AM    2   INSTRUCTIONS OF THE COURT, BUT NONETHELESS I WANT TO BE

09:37AM    3   PROPHYLACTIC ABOUT KEEPING ANY ISSUES THAT ARE NOT RELEVANT

09:37AM    4   FROM THEM.    SO THAT'S WHY I'M CONCERNED ABOUT THIS MARIJUANA

09:37AM    5   ISSUE.

09:37AM    6       ALL RIGHT.

09:37AM    7                MS. GILG:    AND, YOUR HONOR, SO IF WE COULD JUST HAVE

09:37AM    8   A MOMENT BEFORE MR. FORREST GETS ON THE STAND SO WE CAN MAKE IT

09:37AM    9   VERY CLEAR TO HIM.

09:37AM   10                THE COURT:    OF COURSE.   WHY DON'T WE BRING THE NEXT

09:37AM   11   WITNESS IN.    I KNOW WE WANTED TO GET A WAIVER, AN

09:37AM   12   ATTORNEY-CLIENT PRIVILEGE WAIVER OUTSIDE OF THE PRESENCE OF THE

09:37AM   13   JURY.

09:37AM   14       LET'S DO THAT NOW.

09:37AM   15                MR. SIMEON:    YOUR HONOR, COULD WE TAKE A SHORT BREAK

09:37AM   16   BEFORE WE START?

09:37AM   17                THE COURT:    WE'RE JUST GOING TO DO THIS AND THEN

09:37AM   18   WE'RE GOING TO TAKE A BREAK.

09:38AM   19                MR. SIMEON:    RIGHT.

09:38AM   20                THE COURT:    OKAY.

09:38AM   21       (PAUSE IN PROCEEDINGS.)

09:38AM   22                THE COURT:    ALL RIGHT.   SIR, IF YOU COULD PLEASE

09:38AM   23   COME FORWARD.    I'LL ASK YOU TO STAND AT THE LECTERN.     WE'RE NOT

09:38AM   24   GOING TO CALL YOU TO THE STAND YET.

09:38AM   25                THE WITNESS:   OKAY.



                                   UNITED STATES COURT REPORTERS
                                                                                  693


09:38AM    1                THE COURT:   AND I'M GOING TO HAVE YOU SWORN IN JUST

09:38AM    2   A MOMENT.    LET'S HAVE YOU SWORN NOW.      I'LL DO IT AGAIN IN FRONT

09:38AM    3   OF THE JURY, BUT LET'S HAVE YOU SWORN NOW, PLEASE.

09:38AM    4       (DEFENDANTS' WITNESS, SHAWN PARR, WAS SWORN.)

09:38AM    5                THE WITNESS:   I DO.

09:38AM    6                THE CLERK:   THANK YOU.

09:38AM    7                THE COURT:   THANK YOU, SIR.    COULD YOU PLEASE STATE

09:38AM    8   YOUR NAME AND SPELL IT.

09:38AM    9                THE WITNESS:   SHAWN PARR.   S-H-A-W-N.   LAST NAME

09:38AM   10   PARR.   P-A-R-R.

09:38AM   11                THE COURT:   THANK YOU.   AND YOU'RE ABOUT TO BE

09:39AM   12   CALLED AS A WITNESS BY THE DEFENSE IN THIS CASE.       IT'S MY

09:39AM   13   UNDERSTANDING THAT YOU REPRESENTED ONE OF THE DEFENDANTS IN

09:39AM   14   THIS CASE?

09:39AM   15                THE WITNESS:   I DID, YOUR HONOR.

09:39AM   16                THE COURT:   MS. KUBUROVICH?

09:39AM   17                THE WITNESS:   I DID.

09:39AM   18                THE COURT:   AND IT'S MY UNDERSTANDING, MS. GILG,

09:39AM   19   YOU'RE GOING TO CALL THIS WITNESS?

09:39AM   20                MS. GILG:    CORRECT.

09:39AM   21                THE COURT:   AND THERE'S SOME CONCERNS THAT THE COURT

09:39AM   22   HAS ABOUT ANY ATTORNEY-CLIENT PRIVILEGE ISSUE THAT MIGHT BE

09:39AM   23   RAISED.   IT'S MY UNDERSTANDING, SIR, THAT MS. GILG HAS TALKED

09:39AM   24   TO HER CLIENT, YOUR FORMER CLIENT.

09:39AM   25       LET ME ASK YOU, DO YOU CURRENTLY REPRESENT MS. KUBUROVICH?



                                   UNITED STATES COURT REPORTERS
                                                                                 694


09:39AM    1             THE WITNESS:     I DO NOT.

09:39AM    2             THE COURT:     AND IT'S MY UNDERSTANDING THAT

09:39AM    3   MS. KUBUROVICH IS -- WILL WAIVE ANY ATTORNEY-CLIENT PRIVILEGE

09:39AM    4   IN REGARDS TO TESTIMONY FROM THIS WITNESS AND HIS FORMER

09:39AM    5   CLIENT, MS. GILG?

09:39AM    6             MS. GILG:     THAT'S CORRECT, YOUR HONOR.

09:39AM    7             THE COURT:     AND, MS. KUBUROVICH, DO YOU UNDERSTAND

09:39AM    8   THAT YOU ARE THE HOLDER OF THE ATTORNEY-CLIENT PRIVILEGE; THAT

09:39AM    9   IS, YOU HAVE THE ABILITY TO OBJECT TO ANY TESTIMONY BY ANY

09:40AM   10   ATTORNEY WHO HAS PREVIOUSLY REPRESENTED YOU IN THAT CAPACITY AS

09:40AM   11   THAT'S PRIVILEGED ATTORNEY-CLIENT INFORMATION THAT CANNOT BE

09:40AM   12   REVEALED ABSENT A WAIVER?

09:40AM   13       DO YOU UNDERSTAND THAT?

09:40AM   14             THE DEFENDANT:     I DO, YOUR HONOR.

09:40AM   15             THE COURT:     AND YOU'VE HAD SUFFICIENT TIME TO

09:40AM   16   DISCUSS THAT WITH YOUR ATTORNEY, MS. GILG?

09:40AM   17             THE DEFENDANT:     YES, YOUR HONOR.

09:40AM   18             THE COURT:     AND AT THIS TIME DO YOU WISH TO WAIVE,

09:40AM   19   GIVE UP, WAIVE THAT PRIVILEGE SUCH THAT YOUR FORMER ATTORNEY

09:40AM   20   CAN BE ASKED QUESTIONS ABOUT YOUR COMMUNICATIONS WITH HIM?

09:40AM   21             THE DEFENDANT:     YES, YOUR HONOR.

09:40AM   22             THE COURT:     DO YOU HAVE ANY QUESTIONS ABOUT THAT?

09:40AM   23             THE DEFENDANT:     NO.

09:40AM   24             THE COURT:     ALL RIGHT.    SIR, DOES THAT -- DO YOU

09:40AM   25   HAVE ANY QUESTIONS?



                                   UNITED STATES COURT REPORTERS
               GOYKO KUBUROVICH'S OPENING STATEMENT                                    695


09:40AM    1                 THE WITNESS:    I DO NOT, YOUR HONOR.     THAT SATISFIES

09:40AM    2   ME.

09:40AM    3                 THE COURT:    ALL RIGHT.   THANK YOU.    WE'LL BE IN

09:40AM    4   RECESS FOR ABOUT TEN MINUTES, AND THEN WE'LL CALL OUR JURY IN.

09:40AM    5   AND WE'LL COME BACK, SIR, AND WE'LL HAVE YOU RE-SWORN IN.

09:40AM    6                 THE WITNESS:    THANK YOU.

09:40AM    7                 THE CLERK:    COURT IS IN RECESS.

09:40AM    8         (RECESS FROM 9:40 A.M. UNTIL 9:53 A.M.)

09:53AM    9         (JURY IN AT 9:53 A.M.)

09:53AM   10                 THE COURT:    WE'RE BACK ON THE RECORD IN THE

09:53AM   11   KUBUROVICH MATTER.        ALL COUNSEL ARE PRESENT, AND THE DEFENDANTS

09:53AM   12   ARE PRESENT, AND THE JURY IS PRESENT.

09:53AM   13         GOOD MORNING, LADIES AND GENTLEMEN.          THANK YOU FOR YOUR

09:53AM   14   PRESENCE.

09:53AM   15         LET ME ASK -- THE GOVERNMENT HAS RESTED.         LET ME ASK

09:53AM   16   MR. NICK, DO YOU HAVE ANY EVIDENCE TO OFFER?

09:54AM   17                 MR. NICK:    I DO, YOUR HONOR.

09:54AM   18                 THE COURT:    WOULD YOU LIKE TO MAKE YOUR OPENING

09:54AM   19   STATEMENT AT THIS POINT?

09:54AM   20                 MR. NICK:    YES, YOUR HONOR.    IT WILL BE VERY BRIEF.

09:54AM   21   THANK YOU.

09:54AM   22         (COUNSEL FOR DEFENDANT GOYKO KUBUROVICH GAVE THEIR OPENING

09:54AM   23   STATEMENT.)

09:54AM   24                 MR. NICK:    OKAY.   GOOD MORNING.    I JUST WANTED TO

09:54AM   25   REMIND YOU THAT THE OPENING STATEMENT IS BASICALLY THE LAWYERS



                                    UNITED STATES COURT REPORTERS
               GOYKO KUBUROVICH'S OPENING STATEMENT                           696


09:54AM    1   PRESENTING KIND OF A ROADMAP OR AN OUTLINE OR A SUMMARY OF THE

09:54AM    2   EVIDENCE AND HOW IT'S USEFUL FOR YOU.     I WILL REMIND YOU ALSO

09:54AM    3   AT THE VERY END OF THE CASE WE GET TO DO OUR PERSUADING OR OUR

09:54AM    4   ARGUMENT WHERE THERE'S A LITTLE BIT MORE DISCUSSION AS TO WHAT

09:54AM    5   WE BELIEVE THE EVIDENCE SHOWS OR WHETHER THERE'S A FAILURE TO

09:54AM    6   PROVE ANY PARTICULAR ELEMENT OF THIS CASE.

09:54AM    7        SO WHAT I KIND OF WANTED TO REMIND YOU SO YOU CAN

09:54AM    8   UNDERSTAND THIS PORTION OF THE CASE IS TO KIND OF GENERALLY

09:54AM    9   SPEAKING WITHOUT GETTING INTO THE NITTY GRITTY DETAILS AND

09:55AM   10   RULES WHAT THE OFFENSES ARE THAT ARE CHARGED HERE, ALL RIGHT?

09:55AM   11        AND THE FIRST OFFENSE, GENERALLY SPEAKING, ALLEGES THAT

09:55AM   12   MR. KUBUROVICH, MY CLIENT, FORMED SOME SORT OF A SCHEME, SOME

09:55AM   13   SORT OF DEVICE OR A PLAN ALMOST TWO YEARS PRIOR TO THE

09:55AM   14   BANKRUPTCY PETITION BEING FILED TO ACTUALLY AT SOME POINT IN

09:55AM   15   THE FUTURE PROCEED TO BANKRUPTCY COURT AND BE ABLE TO HIDE

09:55AM   16   THOSE ASSETS.

09:55AM   17        YOU'VE SEEN SO FAR THAT THE GOVERNMENT'S CASE, WITH

09:55AM   18   RESPECT TO THAT, IS CENTERED AROUND THE TRANSFER OF MONEY,

09:55AM   19   $750,000 IN SEVERAL DEPOSITS AND TRANSFERS TO HIS DAUGHTER, AND

09:55AM   20   IT WAS DONE I THINK IT'S LIKE 22 MONTHS BEFORE THE BANKRUPTCY.

09:55AM   21   IT'S JUST SHORT OF TWO YEARS.

09:55AM   22        AND SO WHAT IN ESSENCE THE GOVERNMENT IS CLAIMING WITH

09:56AM   23   THAT, OR THEIR CASE IS THAT THAT WAS THE SCHEME.    THAT HE KNEW

09:56AM   24   ALREADY THAT HE WAS GOING TO FILE BANKRUPTCY, AND HE WANTED TO

09:56AM   25   TRANSFER THAT MONEY TO HIS DAUGHTER SO THAT IT WOULD BE



                                  UNITED STATES COURT REPORTERS
               GOYKO KUBUROVICH'S OPENING STATEMENT                              697


09:56AM    1   PROTECTED.   ALL RIGHT?

09:56AM    2        THE SECOND ALLEGATION IS THAT, IN FACT, HE WITHHELD ASSETS

09:56AM    3   FROM THE TRUSTEE.    AND WE GOT INTO THAT, AS YOU RECALL, WITH

09:56AM    4   RESPECT TO THE ISSUE OF THE GIFT.      DID HE HAVE TO REVEAL A GIFT

09:56AM    5   THAT HE PROVIDED TO HIS DAUGHTER?

09:56AM    6        NOW, WE SAW THE FORM.     THE FORM SHOWS THAT THE GIFT WAS

09:56AM    7   MADE PRIOR TO A YEAR BEFORE THE FILING.      YOU DON'T HAVE TO

09:56AM    8   REVEAL IT.   WE SAW THAT FROM THE TESTIMONY OF THE TRUSTEE WHO

09:57AM    9   EXPLAINED THAT, AND WE SAW THAT BEING THE CASE FROM

09:57AM   10   MR. CHARLES GREENE, A 35-YEAR, YOU MIGHT AS WELL CALL HIM, AN

09:57AM   11   EXPERT IN BANKRUPTCY LAW, EXPLAIN HOW HE WOULD HAVE ADVISED HIS

09:57AM   12   CLIENTS ON THIS ISSUE.

09:57AM   13        SO IN ORDER TO -- AND LASTLY IS THAT THE THIRD COUNT IS

09:57AM   14   KIND OF A VARIATION OF THE SECOND ONE IS THAT A FALSE STATEMENT

09:57AM   15   WAS MADE IN THE PETITION.

09:57AM   16        SO THE FALSE STATEMENT HERE BY THE GOVERNMENT'S CLAIM IS

09:57AM   17   EITHER HE DIDN'T REVEAL A GIFT OR HE DIDN'T REVEAL THIS DEVICE

09:57AM   18   THAT HE HAD FORMED ALMOST TWO YEARS BEFORE TO TRANSFER THE

09:57AM   19   ASSETS TO HIS DAUGHTER AND KEEP THEM FROM THE TRUSTEE.

09:57AM   20        SO THE DEFENSE WITNESS, SHAWN PARR, IS GOING TO CONTRADICT

09:58AM   21   ALL OF THIS.   IN PARTICULAR HE'S GOING TO CONTRADICT THE

09:58AM   22   ALLEGATION THAT THE TRANSFER OF THIS MONEY IS A SCHEME.

09:58AM   23        IF YOU RECALL THE EVIDENCE, THE TRANSFER STARTS WHEN

09:58AM   24   MR. KUBUROVICH EARNS JUST OVER A MILLION DOLLARS.     SO I THINK

09:58AM   25   THE EVIDENCE PRETTY CLEARLY ESTABLISHES THAT WHENEVER THIS



                                   UNITED STATES COURT REPORTERS
               GOYKO KUBUROVICH'S OPENING STATEMENT                              698


09:58AM    1   TRANSFER OCCURRED, HE WAS DOING FINE.     THAT, IN FACT, HIS

09:58AM    2   DEVELOPMENT, PROPERTY DEVELOPMENT BUSINESS HAD NOT HIT THE

09:58AM    3   TANK, THE BOTTOM OF THE TANK YET; THAT THE AFFECTS OF THE

09:58AM    4   RECESSION HAD NOT YET GOTTEN TO HIM.

09:58AM    5         AND WHAT MR. PARR IS GOING TO EXPLAIN TO YOU IS THAT RIGHT

09:58AM    6   AT THAT TIME -- LET ME TELL YOU A LITTLE BIT ABOUT WHO HE IS.

09:58AM    7   HE IS AN ATTORNEY.   HE IS CONCENTRATED ON ESTATE PLANNING, ON

09:59AM    8   CREATING CORPORATIONS FOR INDIVIDUALS IN FAMILIES TO BE ABLE TO

09:59AM    9   HOLD ASSETS THAT ARE TRANSFERRED TO THEM FOR THE PURPOSES OF

09:59AM   10   EITHER AVOIDING BANKRUPTCY OR DOING IT AS A TRUST, WHATEVER THE

09:59AM   11   CASE MAY BE.

09:59AM   12         AND MR. PARR IS GOING TO EXPLAIN TO YOU THAT AROUND THE

09:59AM   13   SAME TIME THAT THE $1 MILLION IS EARNED BY MR. KUBUROVICH, THAT

09:59AM   14   MS. KUBUROVICH, KRISTEL, HIRED HIM AS AN ATTORNEY FOR THE

09:59AM   15   PURPOSES OF FORMULATING A BEQUEST THAT HAD BEEN MADE BY

09:59AM   16   MR. KUBUROVICH'S FATHER WHO HAD LEFT A SUBSTANTIAL AMOUNT OF

09:59AM   17   MONEY FOR THE DAUGHTERS TO BE HELD BY THE SON, MR. KUBUROVICH,

09:59AM   18   UNTIL A CERTAIN TIME, WHICH WAS IN ESSENCE WHEN THEY REACHED

09:59AM   19   18.

09:59AM   20         ONE OF THE DAUGHTERS WAS OVER 18.    ONE OF THEM WAS NOT,

10:00AM   21   WAS A MINOR STILL.

10:00AM   22         THAT HE IN ESSENCE SET UP THE CORPORATIONS NATA AND

10:00AM   23   DESTRO.   NATA WOULD BE WHERE THE HOLDINGS OF THIS BEQUEST WOULD

10:00AM   24   BE KEPT AND THAT DESTRO WOULD BE THE COMPANY THAT WOULD MANAGE

10:00AM   25   THE AFFAIRS OF NATA.



                                  UNITED STATES COURT REPORTERS
               GOYKO KUBUROVICH'S OPENING STATEMENT                           699


10:00AM    1        THAT HE DID THIS STRICTLY FOR MS. KUBUROVICH.    THAT HE WAS

10:00AM    2   HER CLIENT.   THAT HE MET WITH HER IN PRIVATE, AND THAT HE SET

10:00AM    3   IT UP SPECIFICALLY FOR ONE PURPOSE, AND ONE PURPOSE ONLY, SO

10:00AM    4   THAT THE DAUGHTERS WOULD BE ABLE TO HAVE ABSOLUTE CONTROL OVER

10:00AM    5   THESE EARNINGS, OVER THIS MONEY, I SHOULD SAY, OVER THIS

10:00AM    6   BEQUEST, OVER THIS THREE-QUARTERS OF A MILLION DOLLARS THAT

10:00AM    7   WERE GIVEN TO HER BY HER FATHER.

10:01AM    8        WE BELIEVE THIS EVIDENCE BELIES THE CLAIM THAT THIS IS

10:01AM    9   SOME SORT OF AN ARTIFICE OR A SCHEME CREATED ALMOST TWO YEARS

10:01AM   10   PRIOR TO THE BANKRUPTCY.

10:01AM   11        THE GOVERNMENT HAS ALSO ALLUDED IN THEIR CASE THAT THE

10:01AM   12   BUSINESS, MEDILEAF, WHICH WAS STARTED AFTER THE BANKRUPTCY

10:01AM   13   PROCEEDING WAS COMMENCED, AND WHICH WAS DISCLOSED IN THE

10:01AM   14   STATEMENT OF FINANCIAL AFFAIRS THAT WAS AMENDED AND PRESENTED

10:01AM   15   TO THE BANKRUPTCY COURT IN JUNE OF 2011, THAT SOMEHOW OR

10:01AM   16   ANOTHER THOSE BANK RECORDS SHOW THAT MR. KUBUROVICH HAD CONTROL

10:01AM   17   OF THE AFFAIRS OF THOSE BANK ACCOUNTS AND THAT IT WAS ALL FOR

10:01AM   18   HIS PERSONAL EXPENDITURES.

10:01AM   19        SO IN ORDER TO BELIE THAT AND CONTRADICT THAT WE'RE GOING

10:02AM   20   TO PRESENT ANOTHER WITNESS WHICH WILL ALSO TIE IN THIS ISSUE OF

10:02AM   21   THE LOAN MADE BY MR. WARDA.    THAT'S NEIL FORREST.

10:02AM   22        IF YOU RECALL, JUST REAL QUICKLY, DURING THE TESTIMONY OF

10:02AM   23   SPECIAL AGENT KIKUGAWA SHE HAD MENTIONED THE NAME NEIL FORREST

10:02AM   24   AS BEING ONE OF THE INDIVIDUALS WHO HAD A SIGNATURE POWER OVER

10:02AM   25   THE PINNACLE ACCOUNTS THAT WERE IN THE NAME OF MEDILEAF,



                                  UNITED STATES COURT REPORTERS
               GOYKO KUBUROVICH'S OPENING STATEMENT                             700


10:02AM    1   INCORPORATED.

10:02AM    2        MR. FORREST IS GOING TO EXPLAIN TO YOU SEVERAL THINGS,

10:02AM    3   BOTH IN RELATION TO MY CLIENT, MR. KUBUROVICH, AND HIS DAUGHTER

10:02AM    4   AS WELL.

10:02AM    5        SO LET ME TAKE IT ONE BY ONE.

10:02AM    6        FIRST IS THE ISSUE OF THE BANK ACCOUNTS KEPT BY MEDILEAF

10:02AM    7   AND THE GOVERNMENT'S ALLEGATION THAT THIS MONEY REALLY BELONGED

10:02AM    8   TO MR. KUBUROVICH AND THAT HE'S THE ONE THAT CONTROLLED IT AND

10:03AM    9   WHATEVER CHECKS WERE WRITTEN OUT OF THERE ARE FOR HIS OWN

10:03AM   10   PERSONAL EXPENDITURES.

10:03AM   11        NUMBER ONE, THE BANK RECORDS DON'T SHOW THAT.    BUT MORE

10:03AM   12   IMPORTANTLY, MEANING THAT IF YOU JUST READ WHAT THE CHECKS ARE

10:03AM   13   MADE OUT OF, SOME OF THEM ARE OBVIOUS THAT IT'S FOR

10:03AM   14   EXPENDITURES FOR THE CORPORATION, COSTS, EXPENSES, PAYROLL,

10:03AM   15   SECURITY, INSTRUCTION, THINGS OF THAT NATURE.

10:03AM   16        MR. FORREST IS GOING TO EXPLAIN TO YOU THAT HE WAS ON THE

10:03AM   17   BOARD OF DIRECTORS OF MEDILEAF; THAT AS A BOARD MEMBER, HE KEPT

10:03AM   18   VERY TIGHT CONTROL OVER THE EXPENSES OF THE COMPANY; THAT HE

10:03AM   19   SUPERVISED WHAT EXPENSES WERE PAID; THAT HE WAS AWARE OF THE

10:03AM   20   EXISTENCE OF THE FINANCIAL RECORDS OF THE COMPANY AND THE

10:03AM   21   EXPENSES THAT WERE MADE.

10:03AM   22        AND HE'S GOING TO EXPLAIN TO YOU THAT MR. KUBUROVICH,

10:04AM   23   INSTEAD OF WRITING CHECKS, IS SIMPLY A PAYOR FOR THE EXPENSES

10:04AM   24   OF THE CORPORATION AND NOTHING MORE.     THAT MR. KUBUROVICH HAS

10:04AM   25   NEVER BEEN KNOWN BY ANYBODY IN THE CORPORATION AS HAVING BEEN



                                  UNITED STATES COURT REPORTERS
               GOYKO KUBUROVICH'S OPENING STATEMENT                            701


10:04AM    1   USING ANY OF THE FUNDS FOR HIS OWN PERSONAL EXPENSES.

10:04AM    2        AND AGAIN, I WILL REMIND YOU THAT MEDILEAF, INCORPORATED,

10:04AM    3   IS REVEALED IN THE AMENDED STATEMENT OF FINANCIAL AFFAIRS, AND

10:04AM    4   SO IT'S NOT LIKE A HIDDEN ENTITY FROM THE BANKRUPTCY TRUSTEE.

10:04AM    5        ADDITIONALLY, MR. FORREST IS GOING TO EXPLAIN TO YOU THAT

10:04AM    6   KRISTEL WAS NOT JUST SOME PAWN IN THE BORROWING OF THE MONEY

10:04AM    7   FROM MR. WARDA.   THAT THE BUSINESS WAS HAVING FINANCIAL ISSUES,

10:05AM    8   AND THAT THERE WERE MANY ANTICIPATED EXPENSES, AND THAT THERE

10:05AM    9   WAS A NEED TO BORROW THIS MONEY; THAT KRISTEL KUBUROVICH WAS AN

10:05AM   10   ACTIVE PARTICIPANT IN THE BUSINESS; THAT SHE WAS THERE

10:05AM   11   REGULARLY; THAT SHE HAD BEEN DISCUSSED AS BECOMING A MEMBER OF

10:05AM   12   THE BOARD IN THE FUTURE; THAT SHE HAD OFFERED TO DO THIS FOR

10:05AM   13   THE MEDILEAF CORPORATION IN ORDER TO BE ABLE TO LOAN THEM THIS

10:05AM   14   MONEY, AND THAT THE LOAN WENT TO NATA AND THAT NATA MADE THE

10:05AM   15   LOAN DIRECTLY TO MEDILEAF.

10:05AM   16        SO THIS WILL ALSO -- I'M SORRY -- BELIE AND CONTRADICT

10:05AM   17   THIS CLAIM BY THE GOVERNMENT THAT YOU CAN SEE THE ARTIFICE OR

10:05AM   18   THE SCHEME OR THE DEVICE TO HIDE ASSETS FROM THE TRUSTEE BY THE

10:05AM   19   FACT THAT KRISTEL KUBUROVICH IS JUST SHOWING UP AND SIGNING

10:06AM   20   PAPERS FOR A LOAN.

10:06AM   21        AND YOU'RE GOING TO FIND OUT THAT HER INVOLVEMENT WITH

10:06AM   22   THAT LOAN THROUGH MR. FORREST IS A LOT MORE INTEGRAL THAN THE

10:06AM   23   GOVERNMENT WOULD LIKE YOU TO BELIEVE.

10:06AM   24        AND SO I'LL HAVE MORE TO SAY AT THE END OF THIS CASE WHEN

10:06AM   25   IT'S TIME FOR ME TO ARGUE MY CASE.     THE RULES GIVE ME MORE



                                  UNITED STATES COURT REPORTERS
               GOYKO KUBUROVICH'S OPENING STATEMENT                             702


10:06AM    1   LATITUDE IN WHAT I HAVE TO SAY, AND I JUST ASK YOU TO CONTINUE

10:06AM    2   TO NOT FORM AN OPINION AND WAIT FOR THE EVIDENCE TO COME IN AND

10:06AM    3   WAIT FOR THAT POINT.

10:06AM    4        THANK YOU VERY MUCH.

10:06AM    5              THE COURT:    THANK YOU.    MR. NICK, DO YOU HAVE A

10:06AM    6   WITNESS TO CALL?

10:06AM    7              MR. NICK:    YES, YOUR HONOR.    MS. GILG WILL ACTUALLY

10:06AM    8   CALL SHAWN PARR.    WE'LL CALL HIM JOINTLY, YOUR HONOR.

10:06AM    9              THE COURT:    ALL RIGHT.    YOU'RE GOING TO EXAMINE

10:06AM   10   FIRST, MS. GILG?

10:06AM   11              MS. GILG:    I AM, YOUR HONOR.

10:06AM   12              THE COURT:    ALL RIGHT.

10:06AM   13              MS. GILG:    I'LL GO GET HIM.

10:06AM   14              THE COURT:    MR. NICK, COULD YOU COLLECT THE WITNESS

10:06AM   15   WHILE MS. GILG --

10:06AM   16              MR. NICK:    OH, YES.

10:06AM   17              MS. GILG:    THANK YOU, YOUR HONOR.

10:07AM   18              THE COURT:    SIR, IF YOU COULD JUST STAND OVER HERE

10:07AM   19   WHILE YOU FACE OUR COURTROOM DEPUTY AND RAISE YOUR RIGHT HAND,

10:07AM   20   SHE HAS A QUESTION FOR YOU.

10:07AM   21        (DEFENDANTS' WITNESS, SHAWN PARR, WAS SWORN.)

10:07AM   22              THE WITNESS:    I DO.

10:07AM   23              THE COURT:    PLEASE HAVE A SEAT HERE, SIR, AND MAKE

10:07AM   24   YOURSELF COMFORTABLE.     ADJUST THE CHAIR AND MICROPHONE AS YOU

10:07AM   25   NEED.   WHEN YOU ARE COMFORTABLE, WOULD YOU PLEASE STATE YOUR



                                   UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                         703


10:07AM    1   NAME AND THEN SPELL IT.

10:07AM    2               THE WITNESS:    SHAWN PARR.   LAST NAME IS PARR.

10:07AM    3   P-A-R-R.

10:07AM    4               THE COURT:    AND SHAWN IS SPELLED?

10:07AM    5               THE WITNESS:    S-H-A-W-N.

10:07AM    6               THE COURT:    THANK YOU.   COUNSEL.

10:07AM    7               THE WITNESS:    THANK YOU.

10:07AM    8               MS. GILG:     YOUR HONOR, BEFORE WE BEGIN, I WOULD JUST

10:07AM    9   LIKE TO STATE ON THE RECORD THAT DEFENDANTS' EXHIBITS O AND P

10:07AM   10   HAVE BEEN PROFFERED, AND I BELIEVE THERE'S NO OBJECTION.

10:07AM   11               THE COURT:    TO THEIR ADMISSION?

10:07AM   12               MR. SIMEON:    NO OBJECTION, YOUR HONOR.

10:07AM   13               THE COURT:    THEY MAY BE RECEIVED AND PUBLISHED.

10:08AM   14          (DEFENDANTS' EXHIBITS O AND P WERE RECEIVED IN EVIDENCE.)

10:08AM   15               MS. GILG:     THANK YOU.

10:08AM   16                             DIRECT EXAMINATION

10:08AM   17   BY MS. GILG:

10:08AM   18   Q.     GOOD MORNING, MR. PARR.

10:08AM   19   A.     GOOD MORNING.

10:08AM   20   Q.     HOW ARE YOU EMPLOYED?

10:08AM   21   A.     I'M AN ATTORNEY IN SAN JOSE.

10:08AM   22   Q.     AND HOW LONG HAVE YOU BEEN AN ATTORNEY IN SAN JOSE?

10:08AM   23   A.     PROBABLY CLOSE TO 20 YEARS.

10:08AM   24   Q.     AND DO YOU HAVE A PARTICULAR FOCUS IN YOUR PRACTICE OF

10:08AM   25   LAW?



                                  UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                            704


10:08AM    1   A.     WE FOCUS ON CIVIL MATTERS, BUSINESS MATTERS, AND ESTATE

10:08AM    2   PLANNING.

10:08AM    3   Q.     AND AS IT RELATES TO ESTATE PLANNING, DID YOU HAVE THE

10:08AM    4   OPPORTUNITY TO MEET MY CLIENT, KRISTEL KUBUROVICH, ON A -- FOR

10:08AM    5   AN ISSUE WITH REGARD TO ESTATE PLANNING?

10:08AM    6   A.     YES.

10:08AM    7   Q.     AND COULD YOU DESCRIBE WHAT THAT WAS?

10:08AM    8   A.     MS. KUBUROVICH CAME TO ME REGARDING AN INHERITANCE THAT

10:08AM    9   SHE WAS GOING TO RECEIVE AND WANTED SOME ESTATE PLANNING ADVICE

10:08AM   10   ON HOW TO HANDLE IT.

10:08AM   11   Q.     AND DID YOU SPEAK TO MR. KUBUROVICH, HER FATHER?

10:08AM   12   A.     YES.

10:08AM   13   Q.     AND DO YOU KNOW MR. KUBUROVICH?

10:09AM   14   A.     I DO.

10:09AM   15   Q.     DID HE ALSO DISCUSS THIS PLAN WITH YOU?

10:09AM   16   A.     BRIEFLY.   HE REFERRED MS. KUBUROVICH TO ME AND ACTUALLY

10:09AM   17   BROUGHT HER TO THE OFFICE.

10:09AM   18   Q.     SO HE CAME WITH HER TO THE OFFICE?

10:09AM   19   A.     HE DID.

10:09AM   20   Q.     AND WHEN YOU DISCUSSED HER -- WELL, LET ME ASK YOU THIS

10:09AM   21   WAY.    WHEN YOU HAD HER AT THE OFFICE, DID YOU DISCUSS HER

10:09AM   22   VARIOUS OPTIONS FOR THE INHERITANCE?

10:09AM   23   A.     IT WAS A LONG TIME AGO.   I DON'T RECALL SPECIFIC

10:09AM   24   INSTRUCTIONS OR DISCUSSIONS REGARDING THAT.         I DO RECALL THEM

10:09AM   25   COMING TOGETHER, AND I DO RECALL SITTING WITH MS. KUBUROVICH



                                   UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                        705


10:09AM    1   SEPARATELY TO DISCUSS THE MATTERS AS WELL.

10:09AM    2   Q.   OKAY.   SO ALTHOUGH HER FATHER WAS THERE, YOU DIDN'T

10:09AM    3   DISCUSS EVERYTHING WITH HIM?

10:09AM    4   A.   NO.    AGAIN, I DON'T RECALL SPECIFICALLY, BUT IT'S MY

10:09AM    5   COMMON PRACTICE WHEN SOMEBODY COMES IF IT'S RELATED TO

10:09AM    6   ONE PERSON, I ALWAYS MAKE SURE THEIR NEEDS OR WISHES ARE WHAT

10:10AM    7   THEY'RE GOING TO DO AND NOT BEING AFFECTED BY ANYONE ELSE.

10:10AM    8   Q.   AND IT'S YOUR RECOLLECTION IN THIS CASE THAT THAT'S HOW

10:10AM    9   YOU TREATED MS. KUBUROVICH?

10:10AM   10   A.   YES.

10:10AM   11   Q.   NOW, YOU HAD KNOWN MR. KUBUROVICH PREVIOUSLY, YOU HAD DONE

10:10AM   12   SOME WORK FOR HIM.   AND WITHOUT TELLING ME WHAT THE -- THE

10:10AM   13   NATURE OF YOUR DISCUSSIONS, YOU HAD DONE SOME WORK FOR HIM?

10:10AM   14   A.   YES.

10:10AM   15   Q.   AND DO YOU HAVE THE DEFENSE BINDERS UP THERE?

10:10AM   16   A.   I DO.

10:10AM   17   Q.   COULD YOU LOOK AT DEFENSE EXHIBIT I -- I HAVE I HERE, BUT

10:10AM   18   I DON'T THINK THAT'S THE RIGHT ONE.    DEFENSE EXHIBIT G.

10:10AM   19   A.   OKAY.

10:10AM   20   Q.   AND THAT'S A DOCUMENT ENTITLED A LIVING TRUST FOR GOYKO

10:10AM   21   AND PATTY KUBUROVICH; IS THAT CORRECT?

10:11AM   22   A.   THAT'S CORRECT.

10:11AM   23   Q.   AND IS THAT A DOCUMENT THAT YOU HELPED PREPARE FOR

10:11AM   24   MR. KUBUROVICH?

10:11AM   25   A.   AGAIN, I DON'T RECALL THIS SPECIFICALLY, BUT IT DEFINITELY



                                  UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                           706


10:11AM    1   LOOKS LIKE MY WORK, AND I RECOGNIZE THE FORMATTING OF IT.

10:11AM    2   Q.   OKAY.    IS YOUR NAME ON THERE?

10:11AM    3   A.   YES.

10:11AM    4   Q.   SO YOU HAD A RELATIONSHIP WITH MR. KUBUROVICH BEFORE YOU

10:11AM    5   MET WITH MY CLIENT IN -- DO YOU REMEMBER WHAT YEAR IT WAS THAT

10:11AM    6   YOU MET WITH MY CLIENT?

10:11AM    7   A.   I DO NOT.

10:11AM    8   Q.   IS THERE ANYTHING THAT YOU COULD LOOK AT THAT WOULD HELP

10:11AM    9   TO REFRESH YOUR RECOLLECTION?

10:11AM   10   A.   WELL, I KNOW I FORMED SOME DOCUMENTS FOR HER.     IF I SAW

10:11AM   11   THOSE DOCUMENTS, THAT WOULD PROBABLY ASSIST ME.

10:11AM   12   Q.   DO YOU HAVE THE GOVERNMENT'S EXHIBITS UP THERE?

10:11AM   13   A.   I DO NOT.

10:11AM   14                THE CLERK:   WHICH ONE?

10:12AM   15                MS. GILG:    EXHIBIT 52.

10:12AM   16                THE COURT:   SIR, COULD YOU GO TO THE SECOND TO THE

10:12AM   17   LAST PAGE OF THIS EXHIBIT AND SEE IF THAT REFRESHES YOUR

10:12AM   18   RECOLLECTION.

10:12AM   19                THE WITNESS:   EXHIBIT G IS A --

10:12AM   20                THE COURT:   YOU DON'T HAVE TO TELL ME WHAT THAT IS.

10:12AM   21                THE WITNESS:   IT DOES NOT, YOUR HONOR.

10:12AM   22                THE COURT:   OKAY.

10:12AM   23                THE CLERK:

10:12AM   24        (HANDING.)

10:12AM   25                THE WITNESS:   WHAT EXHIBIT?



                                   UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                          707


10:12AM    1                MS. GILG:    52.

10:12AM    2                THE WITNESS:   SO IT WOULD PROBABLY BE 2008, MID TO

10:12AM    3   LATE 2008.

10:12AM    4   BY MS. GILG:

10:12AM    5   Q.   AND WHILE YOU HAVE THAT DOCUMENT OUT, GOVERNMENT'S

10:12AM    6   EXHIBIT 52, DO YOU RECOGNIZE THAT DOCUMENT?

10:13AM    7   A.   I RECOGNIZE WHAT IT IS.     I DON'T BELIEVE -- WELL, YES, I

10:13AM    8   RECOGNIZE THE DOCUMENT.

10:13AM    9   Q.   AND WOULD THIS BE -- DOES THIS INDICATE THAT IT'S A

10:13AM   10   CERTIFICATE OF LIMITED PARTNERSHIP OF NATA LP; CORRECT?

10:13AM   11   A.   CORRECT.

10:13AM   12   Q.   AND COULD YOU TELL US WHAT NATA LP IS?

10:13AM   13   A.   NATA LP IS A LIMITED PARTNERSHIP.

10:13AM   14   Q.   AND WHAT IS THAT?

10:13AM   15   A.   LIMITED PARTNERSHIP WE USE COMMONLY IN ESTATE PLANNING FOR

10:13AM   16   HOLDING ASSETS SO THEY'RE -- SO THEY CAN BE DISTRIBUTED LATER

10:13AM   17   OR MANAGED IN ANYWAY.

10:13AM   18   Q.   AND NATA LP, WAS THAT CREATED FOR -- WELL, LET ME ASK YOU

10:13AM   19   THIS, WAS THAT DOCUMENT INTENDED FOR ASSISTING IN MY CLIENT,

10:13AM   20   MS. KUBUROVICH, AND HER ESTATE PLANNING?

10:13AM   21   A.   YES, HER CLIENT, AND I BELIEVE HER SISTER.

10:13AM   22   Q.   AND HER SISTER.      AND DO YOU RECALL HER SISTER'S NAME?

10:13AM   23   A.   NATALIE, I BELIEVE.

10:14AM   24   Q.   AND WERE YOU MADE AWARE OF WHAT NATA STOOD FOR?

10:14AM   25   A.   I MAY HAVE AT THE TIME, BUT AGAIN, I DON'T RECALL SITTING



                                   UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                               708


10:14AM    1   HERE TODAY.

10:14AM    2   Q.   NOW, I'M GOING TO SHOW YOU EXHIBIT 53.         THIS IS ANOTHER

10:14AM    3   DOCUMENT THAT APPEARS TO HAVE BEEN FILED WITH THE SECRETARY OF

10:14AM    4   STATE.   DO YOU RECOGNIZE THAT?

10:14AM    5   A.   I DO, AND THAT'S MY SIGNATURE ON THE BOTTOM.

10:14AM    6   Q.   AND WHAT IS THIS DOCUMENT?

10:14AM    7   A.   WELL, WHEN WE DO LIMITED PARTNERSHIPS, THE IDEA OF THE

10:14AM    8   LIMITED PARTNERSHIP IS THE LIMITED PARTNERS DON'T HAVE ANY

10:14AM    9   LIABILITY TO THE ASSET, BUT THE GENERAL PARTNER, WHICH A

10:14AM   10   LIMITED PARTNERSHIP IS REQUIRED TO HAVE, DOES HAVE LIABILITY.

10:14AM   11        SO WHENEVER I FORM A LIMITED PARTNERSHIP, I ALWAYS FORM A

10:14AM   12   LIMITED LIABILITY COMPANY TO ACT AS THE GENERAL PARTNER.

10:14AM   13   Q.   AND FOR WHAT -- WHAT IS THE ENTITY ON THIS FORM?

10:14AM   14   A.   THIS ONE WAS CALLED DESTRO, LLC.

10:14AM   15   Q.   AND WHAT DOES LLC STAND FOR?

10:14AM   16   A.   LIMITED LIABILITY COMPANY.

10:14AM   17   Q.   AND WITH REGARD TO DESTRO, WHAT IS ITS RELATIONSHIP WITH

10:15AM   18   NATA, IF ANY?

10:15AM   19   A.   UM, ITS RELATIONSHIP WOULD BE AS THE GENERAL PARTNER.        SO

10:15AM   20   A LIMITED PARTNERSHIP HAS GENERAL PARTNERS AND LIMITED

10:15AM   21   PARTNERS, AND THIS WOULD BE THE GENERAL PARTNER.

10:15AM   22   Q.   AND WHO WERE THE LIMITED PARTNERS?

10:15AM   23   A.   IT WAS KRISTEL AND NATALIE.

10:15AM   24   Q.   THE SISTERS?

10:15AM   25   A.   CORRECT.



                                   UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                        709


10:15AM    1   Q.   WHO WAS THE MANAGING OR WAS KRISTEL ASSOCIATED WITH DESTRO

10:15AM    2   LLC AT ALL?

10:15AM    3   A.   YES, I BELIEVE -- USUALLY WHEN I FORM THE LLC'S OUT OF

10:15AM    4   GENERAL PARTNERS, THEY'RE SINGLE MEMBERS LLC'S, AND THERE WAS

10:15AM    5   ONLY ONE PERSON THAT WAS THERE, AND IT WAS KRISTEL.

10:15AM    6   Q.   SO THE PEOPLE ASSOCIATED WITH THE DESTRO LLC OR THAT'S

10:15AM    7   THE -- MS. KUBUROVICH IN THIS CASE, THAT WOULD BE THE PERSON

10:15AM    8   WHO WOULD HAVE LIABILITY.    IS THAT FAIR TO SAY?

10:16AM    9   A.   WELL, THAT'S WHY WE FORMED THE LLC AS A GENERAL PARTNER IS

10:16AM   10   SO THAT MS. KUBUROVICH DOES NOT HAVE LIABILITY.     THE LIABILITY

10:16AM   11   WOULD GO TOWARDS THE ENTITY, THE LLC.

10:16AM   12   Q.   THE LLC?

10:16AM   13   A.   CORRECT.

10:16AM   14   Q.   OKAY.

10:16AM   15   A.   THINK OF AN LLC JUST LIKE A CORPORATION, IT JUST HAS A

10:16AM   16   DIFFERENT TAXATION METHOD.

10:16AM   17   Q.   OKAY.    SO THE CORPORATION IS STILL LIABLE, BUT THE

10:16AM   18   INDIVIDUALS ARE NOT?

10:16AM   19   A.   CORRECT.

10:16AM   20   Q.   NOW, COULD YOU -- NOW, WHY DID YOU CHOOSE THIS STRUCTURE

10:16AM   21   TO CREATE THESE ENTITIES?

10:16AM   22   A.   IT'S A VERY COMMON STRUCTURE USED IN ESTATE PLANNING FOR A

10:16AM   23   VARIETY OF CONDITIONS.    I DON'T RECALL SPECIFICALLY WHY WE

10:16AM   24   CHOSE IT HERE, BUT WE USE LLC'S AND LIMITED PARTNERSHIPS

10:16AM   25   FREQUENTLY WHEN WE'RE HOLDING ANY TYPE OF ASSETS.



                                  UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                           710


10:16AM    1   Q.   AND YOU SAY "WE."    IS THAT MEANING THAT YOU AND --

10:16AM    2   A.   THE ATTORNEYS AND THE ESTATE PLANNING COMMUNITY.

10:17AM    3   Q.   OKAY.   AND SO DID MR. KUBUROVICH COME TO YOU AND SAY, HEY,

10:17AM    4   I WANT YOU TO CREATE THIS TYPE OF AN ENTITY FOR MY DAUGHTER, OR

10:17AM    5   WAS IT YOUR PROFESSIONAL ADVICE TO DO THIS?

10:17AM    6   A.   IT WAS MY PROFESSIONAL ADVICE.

10:17AM    7   Q.   NOW, IF YOU COULD TURN TO EXHIBIT 55.     DO YOU RECOGNIZE

10:17AM    8   THIS DOCUMENT?

10:17AM    9        EXCUSE ME ONE MINUTE.

10:17AM   10   A.   AGAIN, I DON'T RECALL IT SPECIFICALLY.        IT HAS MY

10:17AM   11   FORMATTING, AND IT LOOKS LIKE A DOCUMENT I CREATED, YES.

10:17AM   12   Q.   AND WHAT DOES IT APPEAR TO BE?

10:18AM   13   A.   IT IS AN OPERATING AGREEMENT FOR DESTRO, LLC.       SO THIS IS

10:18AM   14   THE AGREEMENT THAT CONTROLS WHAT ACTUALLY DESTRO DOES.

10:18AM   15   Q.   AND IS THIS SOMETHING THAT YOU WOULD HAVE SIGNED?

10:18AM   16   A.   NOT NECESSARILY.     THE MEMBER OF DESTRO WOULD SIGN IT.

10:18AM   17   Q.   OKAY.   AND IF YOU CAN TURN TO PAGE 5516.      THAT APPEARS TO

10:18AM   18   HAVE BEEN SIGNED BY KRISTEL KUBUROVICH; CORRECT?

10:18AM   19   A.   CORRECT.

10:18AM   20   Q.   AND AS FAR AS MEMBERS GO, SHE APPEARS TO BE THE ONLY

10:18AM   21   MEMBER; IS THAT CORRECT?

10:18AM   22   A.   THAT'S WHAT I RECALL.    USUALLY THERE IS ONLY ONE MEMBER IN

10:18AM   23   THE LLC'S THAT I DO FOR A GENERAL PARTNERS OF THE LIMITED

10:18AM   24   PARTNERSHIP.

10:18AM   25   Q.   AND WHEN YOU COMPARE THIS OPERATING AGREEMENT TO



                                  UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                         711


10:19AM    1   EXHIBIT 52 -- WELL, ACTUALLY LET'S JUST GO TO 55-19.   DO YOU

10:19AM    2   SEE HERE WHERE IT SAYS GOYKO KUBUROVICH, MEMBER OF DESTRO, LLC?

10:19AM    3   A.   I DO.

10:19AM    4   Q.   AND WAS IT YOUR INTENT TO HAVE MR. KUBUROVICH BE A MEMBER

10:19AM    5   OF THE LLC?

10:19AM    6   A.   NO.

10:19AM    7   Q.   AND WHICH WOULD HAVE GOVERNED THIS DOCUMENT THAT WAS FILED

10:19AM    8   WITH THE SECRETARY OF ESTATE OR THE OPERATING AGREEMENT,

10:19AM    9   EXHIBIT 55, AS FAR AS WHAT CONTROLLED THE ENTITY?

10:19AM   10   A.   I'D HAVE TO SAY THE OPERATING AGREEMENT.

10:19AM   11        AND THE REASON WHY I STUMBLED EARLIER WHEN I SAW THIS WAS

10:19AM   12   THAT I CAN TELL THAT I DON'T THINK I GENERATED THIS DOCUMENT

10:20AM   13   DUE TO THE TYPING ON THE BOTTOM.

10:20AM   14   Q.   WHICH DOCUMENT IS THAT?

10:20AM   15   A.   55-19.

10:20AM   16   Q.   THAT WOULD BE THE LIMITED LIABILITY -- THE SECRETARY OF

10:20AM   17   STATE FILING?

10:20AM   18   A.   CORRECT.

10:20AM   19   Q.   BUT YOU DID INCLUDE NATA IN YOUR OPERATING AGREEMENT.   THE

10:20AM   20   OPERATING AGREEMENT FOR DESTRO DISCUSSES THE RELATIONSHIP

10:20AM   21   BETWEEN NATA AND DESTRO; CORRECT?

10:20AM   22   A.   AGAIN, I DON'T RECALL.    BUT LOOKING AT THE DOCUMENT AS I

10:20AM   23   SIT HERE TODAY ON THE FIRST PAGE UNDER THE D, IT SAYS THE

10:20AM   24   MEMBER'S SOLE DESIRE TO FORM THIS COMPANY IS TO GOVERN AND ACT

10:20AM   25   AS A GENERAL PARTNER OF NATA LP, YES.



                                  UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                          712


10:20AM    1   Q.     AND THAT WOULD BE KRISTEL?

10:20AM    2   A.     KRISTEL I BELIEVE IS A MEMBER OF THIS, AND THEN SHE WAS

10:20AM    3   CONTROLLING IT FOR THE BENEFIT OF HERSELF AND NATALIE.

10:21AM    4   Q.     OKAY.

10:21AM    5   A.     BECAUSE NATALIE WAS ALSO A LIMITED PARTNER.

10:21AM    6   Q.     OKAY.   AND WOULD YOU SAY THAT THE OPERATING AGREEMENT IS

10:21AM    7   SORT OF THE BIBLE OF ANY LLC OR LP?

10:21AM    8   A.     THE OPERATING AGREEMENT IS THE OPERATING AGREEMENT.   IT'S

10:21AM    9   THE AGREEMENT THAT THE ENTITY IS TO BE OPERATED BY FOR THE LLC,

10:21AM   10   YES.

10:21AM   11   Q.     UH-HUH.   AND SO IF KRISTEL KUBUROVICH HAD DONE SOMETHING

10:21AM   12   CONTRARY TO THAT OPERATING AGREEMENT, WOULD HER SISTER THEN

10:21AM   13   HAVE RECOURSE AGAINST HER?

10:21AM   14   A.     YES -- OR LET ME JUST PHRASE THAT DIFFERENTLY.   THE NATA

10:21AM   15   LIMITED PARTNERSHIP WOULD HAVE RECOURSE AGAINST HER.

10:21AM   16   Q.     OF WHICH?

10:21AM   17   A.     OF WHICH NATALIE IS A 50 PERCENT MEMBER AND KRISTEL WAS A

10:21AM   18   50 PERCENT MEMBER.

10:21AM   19   Q.     SO SHE WOULD ONLY BE IN HALF TROUBLE?

10:21AM   20   A.     IF THAT'S SUCH A THING, YES.

10:21AM   21   Q.     NOW, YOU -- DID YOU REPRESENT MR. KUBUROVICH OR HIS WIFE

10:22AM   22   IN THE BANKRUPTCY PROCEEDINGS?

10:22AM   23   A.     NO.

10:22AM   24   Q.     WERE YOU MADE AWARE OF THE BANKRUPTCY PROCEEDINGS ANY TIME

10:22AM   25   PRIOR TO ME SPEAKING WITH YOU ABOUT THE PRESENT CASE?



                                   UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                             713


10:22AM    1   A.   NOT AT THE TIME.      I BELIEVE YEARS AFTERWARDS I HEARD

10:22AM    2   SOMETHING ABOUT IT, BUT NOT DURING THE TIME THAT HE WAS IN

10:22AM    3   BANKRUPTCY.

10:22AM    4   Q.   DID YOU NOT RECEIVE SOMETHING FROM A SUSAN LUCE AS IT

10:22AM    5   RELATED TO THE BANKRUPTCY PROCEEDING?

10:22AM    6   A.   OH, YES, I RECEIVED A SUBPOENA FROM SUSAN LUCE, AND I DO

10:22AM    7   RECALL THAT IT WAS THE FIRST TIME THAT I HAD EVER RECEIVED A

10:22AM    8   SUBPOENA REGARDING THE FILE.

10:22AM    9   Q.   OKAY.    AND I'M GOING TO ASK YOU TO TURN TO THE DEFENDANT'S

10:22AM   10   BINDER AND GO TO THE SECOND ONE, THE ONE THAT GOES TO O.

10:23AM   11        NOW, BEFORE I GO THERE, COULD YOU TELL US WHO SUSAN LUCE

10:23AM   12   IS, IF YOU KNOW?

10:23AM   13   A.   SUSAN LUCE IS AN ATTORNEY THAT PRACTICES PREDOMINANTLY

10:23AM   14   BANKRUPTCY, AND I KNOW HER IN THE COMMUNITY.        SO I KNEW HER

10:23AM   15   PRIOR TO RECEIVING THIS SUBPOENA.

10:23AM   16   Q.   OKAY.    AND I'M GOING TO NOW SHOW YOU WHAT HAS BEEN MARKED

10:23AM   17   AS DEFENDANT'S EXHIBIT O.        I CAN SEE PART OF IT.

10:23AM   18                THE COURT:    I THINK THERE WAS A STIPULATION THAT

10:23AM   19   THIS WAS RECEIVED IN EVIDENCE.

10:23AM   20                MS. GILG:    YES.   YES.

10:23AM   21                MR. SIMEON:   THAT'S CORRECT, YOUR HONOR.    NO

10:23AM   22   OBJECTION.

10:23AM   23   BY MS. GILG:

10:23AM   24   Q.   AND YOU MENTIONED THE SUBPOENA.       WOULD THAT BE ONE OF THE

10:24AM   25   SUBPOENAS THAT YOU RECEIVED?



                                   UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                        714


10:24AM    1   A.   IT LOOKS LIKE IT, YES, AND IT HAS MY NAME AND CORRECT

10:24AM    2   ADDRESS ON IT.

10:24AM    3   Q.   AND THIS SUBPOENA WAS FOR WHAT?

10:24AM    4   A.   IT WAS A SUBPOENA FOR DESTRO, LLC, FOR DIFFERENT ITEMS,

10:24AM    5   BYLAWS, ARTICLES, PARTNERSHIP AGREEMENTS, GENERAL AND LIMITED

10:24AM    6   PARTNERS, CONTRIBUTIONS, CAPITAL ACCOUNTS, FUNDING, MEMBERS,

10:24AM    7   INVESTORS, ET CETERA, FOR DESTRO, LLC.

10:24AM    8   Q.   AND THEN IT SHOWS THE LICENSE NUMBER FOR DESTRO, LLC, AND

10:24AM    9   WHEN IT WAS FILED WITH THE SECRETARY OF STATE?

10:24AM   10   A.   CORRECT.    I THINK THAT'S THE FILING NUMBER BY THE

10:24AM   11   SECRETARY OF STATE.

10:24AM   12   Q.   AND THIS WAS IN CONJUNCTION WITH MR. KUBUROVICH'S

10:24AM   13   BANKRUPTCY CASE; IS THAT CORRECT?

10:24AM   14   A.   THAT'S WHAT IT LOOKS LIKE IT IS.

10:24AM   15   Q.   AND IT WAS ISSUED TO YOU IN JUNE OF 2012?

10:24AM   16   A.   THAT'S THE DATE ON IT, CORRECT.

10:24AM   17   Q.   AND SO IN YOUR DISCUSSIONS WITH MS. -- WELL, LET'S MOVE ON

10:25AM   18   TO EXHIBIT P BEFORE WE DO THAT.

10:25AM   19        AND DO YOU RECOGNIZE THIS DOCUMENT?

10:25AM   20   A.   YES.

10:25AM   21   Q.   AND WHAT IS THAT?

10:25AM   22   A.   IT'S THE SAME SUBPOENA TO MY OFFICE THAT IS ON TOP FOR

10:25AM   23   MR. KUBUROVICH'S BANKRUPTCY, AND THIS ONE REQUESTS ALL OF THE

10:25AM   24   INFORMATION I STATED EARLIER, BUT THIS IS FOR NATA LP.

10:25AM   25   Q.   AND DID YOU DISCUSS THESE SUBPOENAS WITH MS. LUCE?



                                  UNITED STATES COURT REPORTERS
               PARR DIRECT BY MS. GILG                                           715


10:25AM    1   A.     AGAIN, IT WAS A LONG TIME AGO, BUT SINCE IT WAS THE FIRST

10:25AM    2   ONE THAT I EVER RECEIVED I RECALL CALLING HER UP, AND I KNOW

10:25AM    3   HER PERSONALLY, AND I ASKED HER -- THAT I WAS GOING TO COMPLY

10:25AM    4   AND DO WHATEVER I WAS SUPPOSED TO DO, BUT I WASN'T SURE ABOUT

10:25AM    5   THE PRIVILEGES AT THE TIME, AND I WANTED TO CONTACT THE STATE

10:25AM    6   BAR.

10:25AM    7   Q.     AND DID YOU DO SO?

10:25AM    8   A.     AGAIN, I DON'T RECALL SPECIFICALLY, BUT I REMEMBER CALLING

10:25AM    9   HER BACK AT ONE POINT IN TIME AND CLEARING EVERYTHING.      HER

10:26AM   10   OFFICE WAS RIGHT NEXT DOOR TO MINE, AND I TOLD HER THAT WHEN

10:26AM   11   SHE WANTED TO COME BY TO SEE THE FILES OR DO WHAT SHE WANTED TO

10:26AM   12   DO, SHE WAS WELCOME TO DO THAT.

10:26AM   13   Q.     AND THAT WOULD HAVE BEEN FOR NATA LP?

10:26AM   14   A.     FOR NATA LP AND DESTRO, LLC.

10:26AM   15   Q.     NOW, MS. LUCE, DO YOU KNOW WHAT RELATIONSHIP SHE HAD IN

10:26AM   16   THE BANKRUPTCY PROCEEDING, LIKE WHO SHE WAS?

10:26AM   17   A.     AGAIN, I DON'T RECALL EXACTLY THIS.     I KNOW WHAT SHE DID

10:26AM   18   FOR A LIVING, AND WHAT SHE DID FOR A LIVING WAS REPRESENTED

10:26AM   19   TRUSTEES.    SO SHE WAS PROBABLY THE ATTORNEY REPRESENTING THE

10:26AM   20   TRUSTEE FOR THE BANKRUPTCY COURT.

10:26AM   21   Q.     NOW, BASED ON YOUR DISCUSSIONS WITH HER AND THE RECEIPT OF

10:26AM   22   THESE SUBPOENAS, DID IT APPEAR TO YOU THAT SHE WAS AWARE OF THE

10:26AM   23   ENTITY, NATA?

10:26AM   24   A.     OF COURSE.

10:26AM   25   Q.     AND DESTRO?



                                    UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                             716


10:26AM    1   A.   OF COURSE.

10:26AM    2   Q.   AND ITS RELATIONSHIP TO MR. KUBUROVICH?

10:27AM    3   A.   YES.

10:27AM    4               MS. GILG:    I HAVE NOTHING FURTHER.    THANK YOU.

10:27AM    5               THE COURT:     MR. NICK?

10:27AM    6               MR. NICK:    NO QUESTIONS.   THANK YOU VERY MUCH.

10:27AM    7               THE COURT:     CROSS-EXAMINATION?

10:27AM    8                              CROSS-EXAMINATION

10:27AM    9   BY MR. SIMEON:

10:27AM   10   Q.   GOOD MORNING, MR. PARR.

10:28AM   11   A.   GOOD MORNING.

10:28AM   12   Q.   AND MY NAME IS SCOTT SIMEON, AND I'M WITH THE U.S.

10:28AM   13   ATTORNEY'S OFFICE, AND I'M ONE OF THE PROSECUTORS ON THIS CASE.

10:28AM   14   WE HAVE NOT MET BEFORE; CORRECT?

10:28AM   15   A.   NO, WE HAVEN'T.

10:28AM   16   Q.   AND WE HAVE NEVER SPOKEN BEFORE?

10:28AM   17   A.   NO, WE HAVEN'T.

10:28AM   18   Q.   AND YOU DID SAY THAT YOU'VE KNOWN THE DEFENDANTS FOR A

10:28AM   19   LONG TIME; IS THAT RIGHT?

10:28AM   20   A.   I'VE KNOWN MR. KUBUROVICH FOR A WHILE.        I DON'T THINK I

10:28AM   21   TESTIFIED A LONG TIME, BUT IT HAD BEEN A FEW YEARS, YES.

10:28AM   22   Q.   AND APPROXIMATELY HOW MANY YEARS WOULD YOU SAY?

10:28AM   23   A.   I DON'T RECALL, BUT I THINK IT WAS ACTUALLY BEFORE I

10:28AM   24   BECAME AN ATTORNEY.

10:28AM   25   Q.   SO MORE THAN 20 YEARS?



                                  UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                       717


10:28AM    1   A.   PROBABLY.

10:28AM    2   Q.   OKAY.    YOU MENTIONED THAT YOU PRACTICE SEVERAL DIFFERENT

10:28AM    3   AREAS OF LAW, CIVIL LAW, BUSINESS, ESTATE PLANNING.    YOU

10:28AM    4   ACTUALLY HAVE A VERY DIVERSE PRACTICE; IS THAT RIGHT?

10:28AM    5   A.   YES.    OVER THE YEARS I'VE DONE DIFFERENT TYPES OF THINGS,

10:28AM    6   BUT I'VE KIND OF NARROWED IT DOWN TO THAT, AND THAT'S WHAT I DO

10:28AM    7   IN MY FIRM.    THERE'S ANOTHER LAWYER IN MY FIRM THAT DOES OTHER

10:28AM    8   THINGS AS WELL.

10:28AM    9   Q.   OKAY.    AND YOU'VE DONE REAL ESTATE.   IS IT REAL ESTATE LAW

10:29AM   10   OR JUST REAL ESTATE?

10:29AM   11   A.   BOTH.

10:29AM   12   Q.   BOTH REAL ESTATE AND REAL ESTATE LAW?

10:29AM   13   A.   CORRECT.

10:29AM   14   Q.   AND BANKRUPTCY LAW?

10:29AM   15   A.   A LITTLE BIT, YES.

10:29AM   16   Q.   AND YOU CLARIFIED THAT YOU DID NOT REPRESENT

10:29AM   17   MR. KUBUROVICH IN HIS BANKRUPTCY FILING?

10:29AM   18   A.   NO.

10:29AM   19   Q.   NOW, YOU HAVE SPOKEN WITH DEFENSE COUNSEL AT LEAST A

10:29AM   20   COUPLE TIMES DURING THIS CASE; IS THAT RIGHT?

10:29AM   21   A.   I BELIEVE TWICE.

10:29AM   22   Q.   OKAY.    YOU SPOKE WITH MS. GILG YESTERDAY?

10:29AM   23   A.   SHE CALLED ME YESTERDAY REGARDING THE SCHEDULE FOR TODAY,

10:29AM   24   AND THEN WE MET IN MY OFFICE FOR PROBABLY 20 TO 25 MINUTES A

10:29AM   25   FEW WEEKS AGO.



                                  UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                       718


10:29AM    1   Q.   AND YOU TOLD HER YOU COULDN'T RECALL IN GREAT DETAIL THE

10:29AM    2   CIRCUMSTANCES SURROUNDING THE ARRANGEMENT, MEANING NATA LP AND

10:29AM    3   DESTRO, LLC; IS THAT RIGHT?

10:29AM    4   A.   I'VE DONE THESE THINGS A LOT, AND I HAVE A COMMON COURSE

10:30AM    5   OF THINGS OF HOW I DO THEM.    BUT IF YOU WERE TO ASK ME EXACTLY

10:30AM    6   WHAT WE TALKED ABOUT OR WHEN IT WAS OR THOSE TYPES OF THINGS, I

10:30AM    7   DON'T HAVE A DIRECT RECOLLECTION.

10:30AM    8   Q.   DID YOU HAVE ANY NOTES OR ANYTHING YOU COULD REFER TO, TO

10:30AM    9   REFRESH YOUR MEMORY?

10:30AM   10   A.   MS. GILG ASKED ME TO TRY TO FIND SOME DOCUMENTS OR FILES

10:30AM   11   OR THINGS TO BRING TODAY, AND I COULDN'T LOCATE ANYTHING.

10:30AM   12   Q.   SO EVERYTHING THAT YOU'RE TESTIFYING TO TODAY BACK IN 2004

10:30AM   13   AND REGARDING 2008 IS JUST FROM WHAT YOU CAN RECOLLECT WITHOUT

10:30AM   14   ANY NOTES?

10:30AM   15   A.   CORRECT.

10:30AM   16   Q.   OKAY.   NOW, YOU MENTIONED INHERITANCE PLANNING, ESTATE

10:30AM   17   PLANNING AS A WAY IN GENERAL TO PROTECT SOMEONE'S INHERITANCE;

10:30AM   18   IS THAT RIGHT?

10:30AM   19   A.   COULD YOU REPEAT THAT.

10:30AM   20   Q.   SURE.   MAYBE YOU COULD JUST TELL ME AGAIN THE RELATIONSHIP

10:30AM   21   BETWEEN ESTATE PLANNING AND INHERITANCE PLANNING.

10:30AM   22   A.   WELL, ESTATE PLANNING IS MANAGING ASSETS NOT ONLY DURING

10:31AM   23   YOUR LIFETIME BUT WHEN YOU PASS WHERE IT'S GOING TO GO.

10:31AM   24        I THINK I BROUGHT UP INHERITANCE BECAUSE I RECALL

10:31AM   25   SPECIFICALLY SOME OF THESE ITEMS HAD TO DO WITH AN INHERITANCE



                                  UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                          719


10:31AM    1   THAT MS. KUBUROVICH WAS RECEIVING.

10:31AM    2   Q.     DID YOU HAVE PERSONAL KNOWLEDGE OF THAT?

10:31AM    3   A.     I RECALL THAT'S THE CHALLENGING PART ABOUT TRYING TO

10:31AM    4   RECALL BACK TO WHAT IT IS.       I REMEMBER IT WAS AN INHERITANCE,

10:31AM    5   AND I REALLY CAN'T REMEMBER WHAT IT WAS OR HOW IT WAS, BUT I

10:31AM    6   REMEMBER SHE WAS COMING INTO SOME REAL ESTATE OR MONEY.       I

10:31AM    7   CAN'T REMEMBER WHAT IT WAS.

10:31AM    8   Q.     SO IT WAS BASED ON SOMETHING THAT SHE OR HER FATHER TOLD

10:31AM    9   YOU?

10:31AM   10   A.     NO.   WHAT SHE TOLD ME.

10:31AM   11   Q.     WHAT SHE TOLD YOU.   OKAY.

10:31AM   12          NOW, NATA LP AND DESTRO LLC, I BELIEVE ON THOSE FORMS YOU

10:31AM   13   WERE LISTED AS THE AGENT FOR SERVICE OF PROCESS ON BOTH OF

10:31AM   14   THOSE; IS THAT CORRECT?

10:31AM   15   A.     CORRECT.

10:31AM   16   Q.     AND SO WHAT DOES THAT MEAN?

10:31AM   17   A.     SO BASICALLY ALL OF THESE ENTITIES HAVE SOMEBODY WHO IS

10:32AM   18   AVAILABLE TO SERVE, FOR EXAMPLE, SUBPOENAS LIKE MS. LUCE DID.

10:32AM   19   SO WHENEVER I FORM THESE ENTITIES, I REMAIN AS THE AGENT FOR

10:32AM   20   SERVICE OF PROCESS FOR THE ENTITIES USUALLY.

10:32AM   21   Q.     OKAY.   AND THE ILLUSTRATION THAT YOU JUST GAVE, THE

10:32AM   22   RECEIPT OF A DOCUMENT, IS THAT ESSENTIALLY WHAT AN AGENT FOR

10:32AM   23   SERVICE OF PROCESS IS?

10:32AM   24   A.     I SHOULD CLARIFY PROBABLY THE LEGAL PROCESS.    SO IF, FOR

10:32AM   25   EXAMPLE, IF NATA LP GOT SUED OR IF DESTRO GOT SUED FOR



                                   UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                         720


10:32AM    1   SOMETHING THAT THEY DID, THEN THE LAWSUIT WOULD PROBABLY COME

10:32AM    2   TO ME.

10:32AM    3   Q.     OKAY.   DO YOU RECALL, OTHER THAN THIS SUBPOENA, RECEIVING

10:32AM    4   ANY OTHER DOCUMENTS ON BEHALF OF DESTRO OR NATA?

10:32AM    5   A.     I DON'T BELIEVE SO, NO.

10:32AM    6   Q.     OKAY.   SO TO THE BEST OF YOUR RECOLLECTION THE ONLY TIME

10:32AM    7   THAT YOU HAD TO ACTIVELY SERVE AS AN AGENT OF SERVICE OF

10:32AM    8   PROCESS WAS THE RECEIPT OF THIS SUBPOENA?

10:32AM    9   A.     I BELIEVE SO, YES.

10:32AM   10   Q.     AND I UNDERSTAND IT'S BEEN A FEW YEARS.

10:33AM   11   A.     IT'S BEEN A FEW YEARS.    AND WHEN YOU DO A LOT OF THIS WORK

10:33AM   12   THERE'S A LOT OF ENTITIES THAT WE'VE DEALT WITH SO THEY KIND OF

10:33AM   13   MASH TOGETHER.

10:33AM   14   Q.     SURE.   AND YOU SAID YOU'VE BEEN PRACTICING OVER 20 YEARS

10:33AM   15   AND YOU'VE PROBABLY HAD THOUSANDS OF CLIENTS.       IS THAT SAFE TO

10:33AM   16   SAY?

10:33AM   17   A.     I HAVE NO IDEA.

10:33AM   18   Q.     TOO MANY TO COUNT?

10:33AM   19   A.     TOO MANY TO COUNT.

10:33AM   20   Q.     AS AN AGENT FOR SERVICE OF PROCESS, ARE YOU A MEMBER OR AN

10:33AM   21   OFFICER OF THE ENTITY?

10:33AM   22   A.     NO.

10:33AM   23   Q.     OKAY.   DO YOU HAVE THE ABILITY TO MAKE DECISIONS FOR THE

10:33AM   24   ENTITY?

10:33AM   25   A.     NO.



                                   UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                         721


10:33AM    1   Q.   OR SPEAK ON BEHALF OF THE ENTITY?

10:33AM    2   A.   NO.

10:33AM    3   Q.   AND AFTER YOU WRITE UP THE OPERATING AGREEMENT AND ANY

10:33AM    4   ASSOCIATED PAPERS FOR THE BUSINESS, DO YOU HAVE -- ARE YOU

10:33AM    5   INVOLVED IN THE OPERATION OF THAT BUSINESS AT ALL?

10:33AM    6   A.   I HAVE BEEN, BUT IN THIS CASE THE MINUTE THEY WERE ALL

10:34AM    7   SIGNED, I DON'T RECALL BEING INVOLVED.     I DON'T THINK I DID

10:34AM    8   ANYTHING BEYOND THOSE ORIGINAL DOCUMENTS.

10:34AM    9   Q.   OKAY.    AND THAT'S BECAUSE YOU WERE JUST AN AGENT FOR

10:34AM   10   SERVICE OF PROCESS?

10:34AM   11   A.   NO.   THAT'S BECAUSE THAT'S JUST HOW IT HAPPENED I BELIEVE

10:34AM   12   IN THIS CASE.

10:34AM   13        FOR EXAMPLE, IF I WAS TO FORM AN LLC FOR A FAMILY BUSINESS

10:34AM   14   AND THEY HAD QUESTIONS OR THINGS THAT WOULD GO ON, A LOT OF

10:34AM   15   TIMES I WOULD REMAIN AS COUNSEL FOR THAT BUSINESS FOR THINGS

10:34AM   16   THAT COME UP OR WHATEVER IT HAPPENS TO BE.     IN THIS CASE IT WAS

10:34AM   17   NOT LIKE THAT.

10:34AM   18   Q.   I SEE.   SO IN SOME CIRCUMSTANCES YOU ARE STILL RETAINED

10:34AM   19   FOR LEGAL CIRCUMSTANCES AFTER THE CREATION OF THE OPERATING

10:34AM   20   AGREEMENT, BUT THAT WASN'T THE CASE HERE?

10:34AM   21   A.   CORRECT.

10:34AM   22   Q.   OKAY.

10:34AM   23   A.   AND THAT'S COMPLETELY DIFFERENT THAN THE AGENT FOR SERVICE

10:34AM   24   OF PROCESS ROLE.

10:34AM   25   Q.   NOW, EVEN THOUGH YOU WERE NOT INVOLVED IN ANY OF THE



                                  UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                           722


10:35AM    1   OPERATIONS OF THIS BUSINESS, DO YOU KNOW -- ARE YOU FAMILIAR

10:35AM    2   WITH ANY OF THE OPERATIONS THAT YOU CONDUCTED?

10:35AM    3   A.   AGAIN, WHEN IT FIRST CAME TO ME I REMEMBER IT WAS FOR AN

10:35AM    4   INHERITANCE BUT AFTER THAT, NO.

10:35AM    5        ANYTHING THAT I KNOW I'VE LEARNED BECAUSE OF THIS CASE.

10:35AM    6   Q.   DO YOU KNOW IF NATA LP OR DESTRO, LLC, ACQUIRED ANY

10:35AM    7   PROPERTY?

10:35AM    8   A.   I DO NOT.

10:35AM    9   Q.   DO YOU REMEMBER WRITING A LETTER TO MS. LINDA CONLEY AT

10:35AM   10   OLD REPUBLIC TITLE ON MAY 6TH, 2010?

10:35AM   11   A.   NO.

10:35AM   12   Q.   IF I SHOWED YOU A COPY OF THAT LETTER WOULD THAT HELP YOU

10:35AM   13   REFRESH YOUR RECOLLECTION?

10:35AM   14   A.   YES.

10:35AM   15                MR. SIMEON:    YOUR HONOR, MAY I APPROACH THE WITNESS?

10:35AM   16                THE COURT:    YES.   AND SHOW COUNSEL.

10:35AM   17                MR. SIMEON:    YES, YOUR HONOR.   (HANDING.)

10:36AM   18   Q.   MR. PARR, I'M HANDING YOU A LETTER.       IF YOU COULD JUST

10:36AM   19   READ IT TO YOURSELF AND THEN LET ME KNOW WHEN YOU'RE DONE?

10:36AM   20   A.   SURE.    I DON'T RECALL THIS LETTER, BUT IT IS MY SIGNATURE.

10:36AM   21                THE COURT:    JUST A MOMENT.

10:36AM   22                THE WITNESS:   I'M SORRY.

10:36AM   23                THE COURT:    HE HAS TO ASK YOU A QUESTION.

10:36AM   24   BY MR. SIMEON:

10:36AM   25   Q.   DOES THAT REFRESH YOUR RECOLLECTION, SIR?



                                   UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                        723


10:36AM    1   A.   IT DOES.

10:37AM    2   Q.   I'M RETRIEVING.

10:37AM    3   A.   IT DOES NOT REFRESH MY RECOLLECTION BUT I DO -- IT IS MY

10:37AM    4   LETTER.

10:37AM    5   Q.   ALL RIGHT.   SO, MR. PARR, I SHOWED YOU THIS LETTER AND YOU

10:37AM    6   SAID YOU DID NOT RECOLLECT IT.    BUT IS THIS A LETTER THAT YOU

10:37AM    7   WROTE?

10:37AM    8   A.   IT IS.

10:37AM    9   Q.   AND THIS IS DATED MAY 6TH, 2010; CORRECT?

10:37AM   10   A.   IT IS.

10:37AM   11   Q.   AND WHAT IS THIS LETTER?

10:37AM   12   A.   AS I READ THE LETTER, I CAN JUST SPECULATE THAT I WAS

10:37AM   13   CONTACTED BY AN ESCROW COMPANY TO MAKE SURE THAT KRISTEL HAD

10:37AM   14   THE AUTHORITY TO DO SOMETHING, AND I WAS MERELY ACKNOWLEDGING

10:37AM   15   TO THE ESCROW COMPANY THAT SHE IS THE OWNER AND SHE HAS THE

10:37AM   16   AUTHORITY TO ACT ON BEHALF OF NATA AND DESTRO.

10:37AM   17   Q.   OKAY.    AND THIS IS LINDA CONLEY AT OLD REPUBLIC TITLE?

10:37AM   18   A.   CORRECT.

10:37AM   19   Q.   ALL RIGHT.   AND YOU WROTE HER THAT KRISTEL HAS ALL OF THE

10:37AM   20   POWER TO EXECUTE DOCUMENTS, INCLUDING DEEDS OF TRUST; IS THAT

10:38AM   21   RIGHT?

10:38AM   22   A.   CORRECT.

10:38AM   23   Q.   AND WHAT IS A DEED OF TRUST?

10:38AM   24   A.   A DEED OF TRUST IS A SECURITY INSTRUMENT FOR BORROWING A

10:38AM   25   LOAN.



                                  UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                          724


10:38AM    1   Q.   OKAY.    SO, FOR EXAMPLE, IF THERE WERE A LOAN SECURED BY A

10:38AM    2   HOUSE, THE HOUSE WOULD BE SECURED BY THE DEED OF TRUST; IS THAT

10:38AM    3   CORRECT?

10:38AM    4   A.   CORRECT.

10:38AM    5   Q.   MS. HOLLIMAN, COULD YOU PLEASE BRING UP GOVERNMENT'S

10:38AM    6   EXHIBIT 43.

10:39AM    7                THE CLERK:    LET ME DO A QUICK RESET, YOUR HONOR.

10:39AM    8                MR. SIMEON:   I'LL WAIT.

10:39AM    9   Q.   MR. PARR, I'M SHOWING YOU WHAT HAS BEEN ADMITTED INTO

10:39AM   10   EVIDENCE AS GOVERNMENT'S EXHIBIT 43.      THIS IS A STRAIGHT NOTE.

10:39AM   11        MS. HOLLIMAN, IF YOU COULD ZOOM IN ON THE TOP HALF.

10:39AM   12        THIS IS DATED MAY 4TH, 2010, AND THE FIRST LINE READS:

10:40AM   13   "ON OR BEFORE, MAY 7TH, 2012, FOR VALUE RECEIVED, I PROMISE TO

10:40AM   14   PAY TO DAVID M. WARDA AND DONNA E. WARDA, HUSBAND AND WIFE AS

10:40AM   15   COMMUNITY PROPERTY WITH RIGHT OF SURVIVORSHIP OR ORDER, THE SUM

10:40AM   16   OF $150,000 WITH INTEREST FROM MAY 7TH, 2010, UNTIL PAID AT THE

10:40AM   17   RATE OF 20 PERCENT PER ANNUM PAYABLE AT MATURITY."

10:40AM   18        AND AT THE BOTTOM, MS. HOLLIMAN, IF YOU COULD ZOOM IN.

10:40AM   19        IT'S SIGNED KRISTEL KUBUROVICH, GENERAL PARTNER.

10:40AM   20        DID I READ ALL OF THAT CORRECTLY, SIR?

10:40AM   21   A.   I BELIEVE SO.

10:40AM   22   Q.   ALL RIGHT.    MS. HOLLIMAN, COULD YOU SKIP TO THE NEXT PAGE,

10:40AM   23   PLEASE.

10:40AM   24        AND ACTUALLY IF YOU COULD GO -- I'M SORRY.

10:40AM   25        MR. PARR, WHAT IS THIS DOCUMENT?



                                   UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                          725


10:40AM    1   A.   43-2?

10:41AM    2   Q.   YES, 43-2.

10:41AM    3   A.   THAT IS A DEED OF TRUST AND ASSIGNMENT OF RENTS.

10:41AM    4   Q.   AND THIS IS WHAT WE WERE JUST DISCUSSING A MOMENT AGO,

10:41AM    5   RIGHT, A DEED OF TRUST IN GENERAL?

10:41AM    6   A.   AGAIN, I DON'T RECALL.     I DIDN'T DEAL WITH ANY OF THIS,

10:41AM    7   BUT IF YOU'RE ASKING A GENERIC QUESTION IF THIS IS A DEED OF

10:41AM    8   TRUST THAT SECURES A LOAN, I BELIEVE IT IS.

10:41AM    9   Q.   ALL RIGHT.    AND, MS. HOLLIMAN, IF YOU COULD CONTINUE TO

10:41AM   10   THE PAGE 43-5.    IF YOU COULD ZOOM IN ON THE TEXT, PLEASE.

10:41AM   11        NOW, SIR, IT APPEARS THAT THIS IS SIGNED BY

10:41AM   12   KRISTEL KUBUROVICH, NATA LP, A CALIFORNIA LIMITED PARTNERSHIP.

10:41AM   13        COULD YOU -- DO YOU SEE THE NAME LINDA CONLEY BELOW THAT?

10:42AM   14   A.   I DO.

10:42AM   15   Q.   ALL RIGHT.    AND --

10:42AM   16   A.   I SEE L. CONLEY.      I BELIEVE THAT'S LINDA.

10:42AM   17   Q.   AND IS THAT, TO THE BEST OF YOUR KNOWLEDGE, THE SAME

10:42AM   18   LINDA CONLEY THAT YOU WERE WRITING IN YOUR E-MAIL OF

10:42AM   19   DECEMBER 6TH, 2010?

10:42AM   20   A.   YES.

10:42AM   21                MR. NICK:   YOUR HONOR, I'LL WITHDRAW THE OBJECTION.

10:42AM   22   BY MR. SIMEON:

10:42AM   23   Q.   SO THIS WAS THE MS. CONLEY THAT YOU WERE WRITING TO

10:42AM   24   SPEAKING ON BEHALF OF NATA LP AND WHO COULD SIGN FOR NATA LP ON

10:42AM   25   A DEED OF TRUST; IS THAT RIGHT?



                                   UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                         726


10:42AM    1   A.   AGAIN, I DON'T RECALL THE LETTER, BUT THIS IS L. CONLEY

10:42AM    2   FROM IT LOOKS LIKE OLD REPUBLIC TITLE COMPANY, YES.

10:42AM    3   Q.   ALL RIGHT.

10:42AM    4   A.   AROUND THE SAME DATE.

10:42AM    5   Q.   I ASKED BECAUSE PREVIOUSLY YOU SAID AS THE AGENT FOR

10:42AM    6   SERVICE OF PROCESS YOU WOULD SPEAK ON BEHALF OF THE LP BUT

10:42AM    7   PERHAPS YOU JUST DON'T REMEMBER?

10:42AM    8   A.   I DIDN'T -- I DON'T THINK THAT WAS MY TESTIMONY.    I DIDN'T

10:43AM    9   SPEAK ON BEHALF OF THE LLC.    I MERELY ACCEPT DOCUMENTS TO BE

10:43AM   10   SERVED THROUGH LEGAL PROCESS.

10:43AM   11   Q.   I SEE.

10:43AM   12   A.   I WOULD HAVE NO KNOWLEDGE OR CONTROL.     I HAVE NOTHING TO

10:43AM   13   DO WITH THIS AT ALL.

10:43AM   14   Q.   RIGHT, NOT THIS DOCUMENT.    I WAS REFERRING TO THE LETTER,

10:43AM   15   SIR, THAT YOU WROTE TO MS. CONLEY.

10:43AM   16   A.   BUT I BELIEVE THAT WAS -- WELL, COULD YOU REPEAT THE

10:43AM   17   QUESTION.

10:43AM   18   Q.   YES.   I BELIEVE IN THE LETTER YOU WERE SPEAKING ON BEHALF

10:43AM   19   OF NATA LP AND SPEAKING FOR WHO THE MEMBERS WERE; IS THAT

10:43AM   20   CORRECT?

10:43AM   21   A.   I BELIEVE IN THE LETTER, THAT'S NOT IN FRONT OF ME, IS I

10:43AM   22   WAS CONTACTED BY AN ESCROW OFFICER THAT BASICALLY SAID YOU

10:43AM   23   FORMED THESE DOCUMENTS FOR KRISTEL KUBUROVICH AND DOES SHE HAVE

10:43AM   24   THE AUTHORITY TO BIND OR TO EXERCISE IT APPROPRIATELY?

10:43AM   25        AND MY ANSWER WAS YES.



                                  UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                         727


10:43AM    1        BUT AGAIN, THAT'S NOT REALLY AS THE AGENT OF SERVICE OF

10:43AM    2   PROCESS.

10:43AM    3   Q.   YOU DO AGREE THAT THIS IS YOUR LETTER THAT YOU WROTE; IS

10:44AM    4   THAT CORRECT?

10:44AM    5   A.   OH, YES, FOR SURE.

10:44AM    6              MR. SIMEON:     YOUR HONOR, THE GOVERNMENT MOVES THIS

10:44AM    7   INTO EVIDENCE.   IF WE COULD HAVE THIS MARKED FOR IDENTIFICATION

10:44AM    8   AS GOVERNMENT'S EXHIBIT 60.

10:44AM    9              MS. GILG:    NO OBJECTION ON BEHALF OF

10:44AM   10   KRISTEL KUBUROVICH.

10:44AM   11              MR. NICK:    NO OBJECTION, YOUR HONOR.

10:44AM   12              THE COURT:      IT'S MARKED AS 60.

10:44AM   13        (GOVERNMENT'S EXHIBIT 60 WAS MARKED FOR IDENTIFICATION.)

10:44AM   14              THE COURT:      ARE YOU MOVING IT INTO EVIDENCE?

10:44AM   15              MR. SIMEON:     YES, YOUR HONOR.

10:44AM   16              THE COURT:      IT'S RECEIVED WITHOUT OBJECTION.   IT MAY

10:44AM   17   BE PUBLISHED.

10:44AM   18        (GOVERNMENT'S EXHIBIT 60 WAS RECEIVED IN EVIDENCE.)

10:44AM   19   BY MR. SIMEON:

10:44AM   20   Q.   I'M SORRY, SIR.     I WAS ASKING YOU QUESTIONS ABOUT THE

10:44AM   21   LETTER, AND I KNOW YOU HAVE LOOKED AT IT ONCE DURING THE LAST

10:45AM   22   EIGHT YEARS.    SO MAYBE YOU CAN JUST READ THE LETTER, PLEASE.

10:45AM   23   A.   I'VE READ IT.

10:45AM   24   Q.   IF YOU COULD READ IT OUT LOUD, PLEASE.

10:45AM   25   A.   "DEAR LINDA, I HOPE ALL IS WELL.      I WAS CONTACTED BY YOUR



                                  UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                           728


10:45AM    1   ASSISTANT, ANNA, THIS MORNING REGARDING NATA LP.    KRISTEL HAS

10:45AM    2   ALREADY EXECUTED A RESOLUTION AND AUTHORIZATION TO DEMONSTRATE

10:45AM    3   THAT SHE IS THE SOLE CURRENT MEMBER OF DESTRO LLC ALONG WITH

10:45AM    4   THE OPERATING AGREEMENT OF DESTRO LLC.     DESTRO LLC IS THE

10:45AM    5   GENERAL PARTNER OF NATA LP AND HAS ALL OF THE POWER TO EXECUTE

10:45AM    6   DOCUMENTS ON BEHALF OF NATA LP INCLUDING DEEDS OF TRUSTS.      I

10:45AM    7   HOPE THIS ANSWERS ALL OF YOUR QUESTIONS.     IF YOUR TITLE OFFICER

10:45AM    8   HAS ANY FURTHER QUESTIONS, PLEASE DON'T HESITATE TO CALL."

10:45AM    9        SIGNED BY ME.

10:46AM   10   Q.   SO THIS LETTER MEANS THAT NATA LP WAS TAKING OUT A LOAN OR

10:46AM   11   HAD SOME PROPERTY TO USE AS PROPERTY?

10:46AM   12   A.   WHAT DOES THAT LETTER MEAN?

10:46AM   13   Q.   YEAH.

10:46AM   14   A.   THAT LETTER MEANS THAT I WAS CONTACTED BY SOMEBODY SAYING

10:46AM   15   IS IT OKAY IF KRISTEL SIGNS DOCUMENTS TO DO ANYTHING WITH NATA

10:46AM   16   AND IN MY LETTER IT LOOKS LIKE, YES, A DEED OF TRUST WAS

10:46AM   17   REFERENCED.

10:46AM   18   Q.   AND A DEED OF TRUST, AS YOU MENTIONED, WAS A LOAN?

10:46AM   19   ESSENTIALLY, IT'S PART OF A LOAN, SECURITY FOR A LOAN?

10:46AM   20   A.   IT'S SECURITY FOR A LOAN, CORRECT.

10:46AM   21   Q.   AND SO YOU WOULD HAVE BEEN MADE AWARE IN MAY OF 2010 THAT

10:46AM   22   NATA LP HAD SOME ASSETS, EITHER MONEY OR PROPERTY; IS THAT

10:46AM   23   RIGHT?

10:46AM   24   A.   UM, AGAIN, I WAS AWARE THAT -- AGAIN, BY THAT LETTER I'M

10:46AM   25   SPECULATING, BUT BY THAT LETTER I WOULD KNOW THAT NATA LP IS



                                  UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                        729


10:46AM    1   BORROWING MONEY.

10:46AM    2   Q.   OKAY.    AND IF NATA LP IS BORROWING MONEY, THEN IT HAS SOME

10:47AM    3   ASSETS BY DEFINITION; IS THAT CORRECT?

10:47AM    4   A.   NOT NECESSARILY, BUT A DEED OF TRUST USUALLY REFERENCES

10:47AM    5   SOME TYPE OF A REAL PROPERTY INTEREST.

10:47AM    6   Q.   MONEY IS ALSO A TYPE OF PROPERTY; CORRECT?

10:47AM    7   A.   UM --

10:47AM    8                MS. GILG:    OBJECTION.   RELEVANCE.

10:47AM    9                THE WITNESS:   I THINK THAT'S A PRETTY LEGAL --

10:47AM   10                THE COURT:    I WILL OVERRULE THE OBJECTION AND SO YOU

10:47AM   11   CAN ANSWER THE QUESTION.

10:47AM   12                THE WITNESS:   YES.   SORRY, JUDGE.

10:47AM   13        IF YOU WANT MY LEGAL OPINION, I'M NOT SO SURE MONEY IS

10:47AM   14   PROPERTY.    IT'S PROPERTY OF THE UNITED STATES GOVERNMENT THAT

10:47AM   15   WE USE TO PAY DEBTS.      I'M NOT SO SURE IT'S OUR PROPERTY.

10:47AM   16   BY MR. SIMEON:

10:47AM   17   Q.   WELL, YOU DON'T BELIEVE THAT MONEY OR LAND COUNTS AS

10:47AM   18   PROPERTY?

10:47AM   19   A.   I BELIEVE LAND COUNTS AS PROPERTY.

10:47AM   20   Q.   SO YOU WOULD SAY THAT IF A BUSINESS HAD MONEY BUT NO LAND,

10:47AM   21   IT WOULDN'T HAVE ANY PROPERTY OF ANY KIND?

10:47AM   22   A.   I DON'T WANT TO BE CONFUSING ABOUT IT, BUT WHEN YOU TALK

10:47AM   23   ABOUT ACTUAL FUNDS OR CASH, IT'S ACTUALLY OWNED BY THE UNITED

10:47AM   24   STATES GOVERNMENT, AND WE USE IT TO PAY OFF DEBTS.

10:48AM   25   Q.   SO WHAT ABOUT ASSETS, IF I SAID ASSETS?



                                   UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                             730


10:48AM    1   A.     IT'S AN ASSET, YES.      DEFINITELY.

10:48AM    2   Q.     OKAY.    SO YOU WOULD HAVE KNOWN IN MAY OF 2010 THAT NATA LP

10:48AM    3   HAD ASSETS?

10:48AM    4   A.     YEAH.

10:48AM    5                  MR. NICK:    OBJECTION.   IT CALLS FOR SPECULATION.

10:48AM    6                  THE COURT:   OVERRULED.   THE PREVIOUS ANSWER REMAINS.

10:48AM    7   BY MR. SIMEON:

10:48AM    8   Q.     BUT I THINK TODAY YOU TESTIFIED THAT YOU WEREN'T AWARE OF

10:48AM    9   NATA LP HAVING ANY ASSETS; IS THAT CORRECT?

10:48AM   10   A.     I DON'T RECALL THAT.      I RECALL THAT THERE WAS AN

10:48AM   11   INHERITANCE THAT WAS COMING, AND THEY NEEDED AN ENTITY OR

10:48AM   12   SOMETHING TO HOLD IT FOR ESTATE PLANNING PURPOSES TO MOVE IT

10:48AM   13   DOWN, AND I BELIEVE THERE WAS ALSO AN ISSUE BECAUSE NATALIE AT

10:49AM   14   THE TIME WAS A MINOR BUT WHETHER IT HAD ASSETS OR OBVIOUSLY

10:49AM   15   THERE WAS SOMETHING THERE BECAUSE OBVIOUSLY WE WOULDN'T BE

10:49AM   16   FORMING SOME TYPE OF AN ENTITY.

10:49AM   17   Q.     I THINK WHAT YOU SAID BEFORE WAS, AND YOU CAN CORRECT ME

10:49AM   18   IF I'M WRONG, BUT YOU DIDN'T HAVE ANY INVOLVEMENT IN THE

10:49AM   19   OPERATION OF THE BUSINESS AFTER IT WAS FORMED AND YOU DIDN'T

10:49AM   20   KNOW WHETHER IT ACQUIRED ANY ASSETS?

10:49AM   21   A.     THAT COULD BE TRUE.

10:49AM   22   Q.     OKAY.    BUT IT WAS FORMED IN 2008 AND BY MAY OF 2010 YOU

10:49AM   23   KNEW IT HAD ASSETS; RIGHT?

10:49AM   24   A.     ACCORDING TO THAT LETTER I KNEW THERE WAS A DEED OF TRUST,

10:49AM   25   YES.    BUT AS I SIT HERE TODAY, I WOULD ASSUME THAT THERE WAS



                                     UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                             731


10:49AM    1   ASSETS OR SOMETHING THERE OTHERWISE WE WOULDN'T BE DOING IT.

10:49AM    2   Q.   AND I UNDERSTAND 2010 IS A LONG TIME AGO.

10:49AM    3        SIR, DO YOU REMEMBER ON APRIL 24TH, 2012, TESTIFYING UNDER

10:49AM    4   OATH REGARDING NATA LP?

10:49AM    5               MS. GILG:    YOUR HONOR, OBJECTION.     OUTSIDE OF THE

10:49AM    6   SCOPE.   AND MAY WE APPROACH?

10:49AM    7               THE COURT:     SURE.

10:49AM    8        (SIDE-BAR CONFERENCE ON THE RECORD.)

10:50AM    9               THE COURT:     OKAY, IRENE?   ALL RIGHT.   WE'RE AT

10:50AM   10   SIDE-BAR.   MS. GILG.

10:50AM   11               MS. GILG:    YOUR HONOR, THIS IS GETTING INTO THE LIS

10:50AM   12   PENDENS, AND I DON'T THINK THERE WAS ANYTHING THAT WAS

10:50AM   13   TESTIFIED TO THAT OPENED THAT DOOR.

10:50AM   14               THE COURT:     OKAY.

10:50AM   15               MR. SIMEON:    THERE'S NOTHING SPECIFICALLY ABOUT A

10:50AM   16   LIS PENDENS THAT WILL COME IN, BUT HIS PRIOR SWORN TESTIMONY IS

10:50AM   17   RELEVANT TO WHAT HE SAID TODAY.        SPECIFICALLY IT CONTRADICTS

10:50AM   18   THAT THERE'S NOTHING IN THE DOCUMENT THAT REFERS TO A

10:50AM   19   LIS PENDENS OR --

10:50AM   20               MR. NICK:    CAN WE GET A SPECIFIC OFFER OF PROOF OF

10:50AM   21   WHAT THE QUESTION WILL BE?

10:50AM   22               MR. SIMEON:    I'LL SHOW YOU.    IT'S RIGHT HERE.     IT'S

10:50AM   23   THE TESTIMONY RIGHT HERE (INDICATING).

10:50AM   24               MR. NICK:    WHICH LINE?

10:51AM   25               MR. SIMEON:    19.



                                   UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                         732


10:51AM    1                MR. NICK:    19.   AND I'M LOOKING AT PAGE 41 OF SOME

10:51AM    2   TRANSCRIPT PRODUCED BY DENISE NEBOLON, CERTIFIED SHORTHAND

10:51AM    3   REPORTER.

10:51AM    4                MS. GILG:    I JUST WANT TO MAKE SURE THAT WE DON'T GO

10:51AM    5   INTO LIS PENDENS.

10:51AM    6                MR. SIMEON:   TWO LINES IS AS FAR AS I'M GOING.

10:51AM    7                MS. GILG:    OKAY.

10:51AM    8                THE COURT:    THANK YOU, COUNSEL.

10:51AM    9        (END OF DISCUSSION AT SIDE-BAR.)

10:51AM   10                THE COURT:    MR. SIMEON, COULD YOU REPEAT THE

10:51AM   11   QUESTION.

10:51AM   12   BY MR. SIMEON:

10:51AM   13   Q.   SIR, DO YOU REMEMBER GIVING SWORN TESTIMONY REGARDING NATA

10:51AM   14   LP ON APRIL 24TH, 2012?

10:51AM   15   A.   I RECALL GIVING TESTIMONY.       I DON'T REMEMBER THE DATE, BUT

10:51AM   16   I RECALL THE ONLY OTHER TIME I TESTIFIED WAS THAT TIME, BUT I

10:51AM   17   DON'T RECALL IT AS BEING WITH NATA.

10:52AM   18   Q.   OKAY.    YOU REMEMBER TESTIFYING UNDER OATH AROUND THAT

10:52AM   19   TIME?

10:52AM   20   A.   CORRECT.

10:52AM   21   Q.   I'M LOOKING AT BATES NUMBER 15646.

10:52AM   22        YOUR HONOR, THE GOVERNMENT MOVES THIS PAGE -- IF WE CAN

10:52AM   23   HAVE THIS MARKED AS -- FOR IDENTIFICATION AS GOVERNMENT'S

10:52AM   24   EXHIBIT 61.

10:52AM   25                THE COURT:    WHAT IS THIS?



                                   UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                           733


10:52AM    1              MR. SIMEON:     THIS IS A TRANSCRIPT OF MR. PARR'S

10:52AM    2   TESTIMONY, SWORN TESTIMONY ON THAT DATE, AND IT'S ADMISSIBLE

10:52AM    3   UNDER 801(D)(18) AS A PRIOR INCONSISTENT STATEMENT.

10:53AM    4              MR. NICK:    YOUR HONOR, IT WOULD REQUIRE A

10:53AM    5   DISCUSSION.

10:53AM    6              THE COURT:      DID YOU WANT TO ASK THIS QUESTION -- A

10:53AM    7   QUESTION OF THE WITNESS REGARDING THE STATEMENT?

10:53AM    8              MR. SIMEON:     YES, YOUR HONOR.   HE'S ALREADY GIVEN

10:53AM    9   THE INCONSISTENT STATEMENT, BUT I CAN --

10:53AM   10              MR. NICK:    WELL, YOUR HONOR, I'M GOING TO OBJECT TO

10:53AM   11   THESE CHARACTERIZATIONS.

10:53AM   12              THE COURT:      I UNDERSTAND.   I UNDERSTAND.

10:53AM   13        WHY DON'T YOU ASK THE QUESTION.

10:53AM   14   BY MR. SIMEON:

10:53AM   15   Q.   OF COURSE.   MR. PARR, ON APRIL 24TH, 2012, ON OR ABOUT

10:53AM   16   THAT TIME, DID YOU TESTIFY UNDER OATH THAT YOU WERE NOT AWARE

10:53AM   17   OF ANY ASSETS UNDER NATA LP?

10:53AM   18   A.   I DON'T RECALL.     I RECALL TESTIFYING, BUT I DON'T RECALL

10:53AM   19   WHAT THE TESTIMONY WAS ABOUT OR WHAT I SAID.

10:53AM   20   Q.   IF I SHOWED YOU A COPY OF YOUR TESTIMONY, WOULD THAT

10:53AM   21   REFRESH YOUR RECOLLECTION?

10:53AM   22   A.   IT WOULD.

10:53AM   23              MR. NICK:    YES, PLEASE.    THANK YOU.

10:53AM   24              MR. SIMEON:     (HANDING.)

10:54AM   25   Q.   MR. PARR, DOES THAT REFRESH YOUR RECOLLECTION?



                                  UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                               734


10:54AM    1   A.    I'VE READ THE TESTIMONY, AND I SEE WHAT I SAID NOW.         IT

10:54AM    2   DOES NOT REFRESH MY RECOLLECTION AS I SIT HERE, BUT I SEE WHAT

10:54AM    3   I SAID DURING THAT TESTIMONY.

10:54AM    4   Q.    AND WHAT DID YOU STATE ON APRIL 24TH, 2012?

10:55AM    5   A.    REGARDING?

10:55AM    6   Q.    SORRY.    LET ME BACK UP.

10:55AM    7         IN RESPONSE TO THE QUESTION "DOES THIS PARTNERSHIP HOLD

10:55AM    8   ANY ASSETS THAT YOU'RE AWARE OF," WHAT WAS YOUR TESTIMONY?

10:55AM    9                 MS. GILG:    I'M GOING TO OBJECT.   I DON'T THINK IT'S

10:55AM   10   INCONSISTENT WITH HIS TESTIMONY.

10:55AM   11                 THE COURT:    OVERRULED.   WHY DON'T YOU READ THE

10:55AM   12   ANSWER AND ASK HIM IF THAT'S WHAT HIS TESTIMONY WAS.

10:55AM   13                 MR. SIMEON:   VERY WELL.

10:55AM   14   Q.    SIR, YOUR ANSWER WAS, UM, I'M NOT AWARE OF ANY ASSETS SO,

10:55AM   15   NO.   DOES THAT ACCURATELY REFLECT YOUR TESTIMONY ON THAT DAY?

10:55AM   16   A.    IF THAT'S WHAT THE DOCUMENT SAYS.       I DON'T RECALL SAYING

10:55AM   17   THAT AT THE TIME, BUT I REMEMBER TESTIFYING, YES.

10:55AM   18   Q.    OKAY.

10:55AM   19   A.    AND I'D SAY EVEN THAT LETTER I COULD REQUEST ALL OF THE

10:55AM   20   TIME REGARDING WHO OWNS WHAT, WHAT THIS IS, WHAT THAT IS, AND

10:55AM   21   JUST BECAUSE I READ A LETTER OUT, THAT DEAL MAY HAVE NEVER

10:55AM   22   CLOSED.   I DON'T KNOW.

10:56AM   23   Q.    I UNDERSTAND, SIR.      I UNDERSTAND IT WAS A LONG TIME AGO.

10:56AM   24   THANK YOU.

10:56AM   25         MR. PARR, YOU MENTIONED BEFORE THAT NATALIE WAS A LIMITED



                                    UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                        735


10:56AM    1   PARTNER?

10:56AM    2   A.    CORRECT.

10:56AM    3   Q.    WAS SHE ABLE TO BE A LIMITED PARTNER WHEN SHE WAS UNDER

10:56AM    4   18?

10:56AM    5   A.    YES.

10:56AM    6   Q.    WAS THAT IN THE AGREEMENT OR WOULD THAT BE REFLECTED IN

10:56AM    7   THE PAPERWORK SOMEWHERE?

10:56AM    8   A.    I DON'T RECALL IF IT'S REFLECTED, BUT THAT'S WHAT I RECALL

10:56AM    9   DOING.

10:56AM   10   Q.    RECALL MEANING IT WOULD HAVE BEEN WRITTEN DOWN IN THE

10:56AM   11   PAPERWORK?

10:56AM   12   A.    I'M SURE IT'S WRITTEN DOWN SOMEWHERE, YES.

10:56AM   13         IT PROBABLY WOULD BE WRITTEN DOWN IN EITHER A LIMITED

10:56AM   14   PARTNERSHIP AGREEMENT OR IF NATA LP FILED TAX RETURNS, IT WOULD

10:56AM   15   PROBABLY SHOWED HER AS OWNERSHIP ON TAX RETURNS ALSO.

10:56AM   16   Q.    SO IT MAY NOT BE IN THE OPERATING AGREEMENT, BUT YOU'RE

10:57AM   17   SAYING IT MAY HAVE BEEN WRITTEN DOWN SOMEWHERE ELSE?

10:57AM   18   A.    WELL, AGAIN, I DON'T WANT TO BE HYPER TECHNICAL, BUT

10:57AM   19   NATALIE HAD NOTHING TO DO WITH THE OPERATING AGREEMENT BECAUSE

10:57AM   20   THAT WAS A GENERAL PARTNER, WHICH WAS KRISTEL.     DESTRO LLC WAS

10:57AM   21   OWNED BY KRISTEL AND THAT CONTROLLED NATA LP AND NATA LP, FROM

10:57AM   22   MY RECOLLECTION, WAS OWNED 50 PERCENT BY KRISTEL AND 50 PERCENT

10:57AM   23   BY NATALIE.

10:57AM   24   Q.    ALL RIGHT.   NOW, I THINK YOU SAID REGARDING THE SUBPOENA

10:57AM   25   THAT YOU RECEIVED -- WELL, LET ME BACK UP.     YOU SAID BANKRUPTCY



                                  UNITED STATES COURT REPORTERS
               PARR CROSS BY MR. SIMEON                                        736


10:57AM    1   LAW IS SOMETHING THAT YOU'VE PRACTICED BEFORE; IS THAT CORRECT?

10:57AM    2   A.   A LITTLE BIT, YES.

10:57AM    3   Q.   HOW LONG DID YOU DO THAT?

10:57AM    4   A.   THREE YEARS, TWO OR THREE YEARS.

10:57AM    5   Q.   AND YOU SAID THIS WAS THE FIRST TIME THAT YOU HAD RECEIVED

10:57AM    6   A SUBPOENA REGARDING BANKRUPTCY FILINGS; IS THAT CORRECT?

10:57AM    7   A.   CORRECT.

10:57AM    8   Q.   AND YOU SAID --

10:57AM    9              THE COURT:      WHY DON'T YOU TURN THAT MICROPHONE JUST

10:57AM   10   A LITTLE BIT CLOSER.

10:57AM   11              THE WITNESS:     I'M SORRY.

10:57AM   12              THE COURT:      THANK YOU.

10:58AM   13   BY MR. SIMEON:

10:58AM   14   Q.   YOU SAID TO THE BEST OF YOUR RECOLLECTION YOU CALLED

10:58AM   15   MS. WU AND SAID THAT SHE COULD SEE THE FILES THAT HAD BEEN

10:58AM   16   SUBPOENAED; IS THAT RIGHT?

10:58AM   17   A.   NO.

10:58AM   18   Q.   THAT'S NOT CORRECT?

10:58AM   19   A.   I CALLED MS. LUCE.

10:58AM   20   Q.   MS. LUCE, I'M SORRY?

10:58AM   21   A.   WHO I BELIEVE WAS REPRESENTING THE TRUSTEE.      I DIDN'T KNOW

10:58AM   22   MS. WU WAS THE TRUSTEE, BUT I CALLED MS. LUCE AND TOLD HER I

10:58AM   23   WOULD COOPERATE, BUT I WAS CONCERNED ABOUT THE PRIVILEGE ISSUE.

10:58AM   24        AND THEN I RECALL AT SOME POINT IN TIME -- AND THE ONLY

10:58AM   25   REASON WHY I RECALL IT IS THAT SHE WAS RIGHT NEXT DOOR SO I



                                  UNITED STATES COURT REPORTERS
               PARR REDIRECT BY MR. NICK                                       737


10:58AM    1   JUST SAID WHEN YOU GET A MINUTE, COME BY, AND THAT'S IT.   SO

10:58AM    2   THAT'S WHAT I RECALL DOING.

10:58AM    3        BUT I DON'T RECALL IF SHE CAME BY OR IF I GAVE HER THE

10:58AM    4   FILE.   I DON'T RECALL WHAT HAPPENED WITH THAT.

10:58AM    5   Q.   SO TO THE BEST OF YOUR RECOLLECTION SHE NEVER SAW A FILE

10:58AM    6   AGAIN THAT YOU CAN REMEMBER?

10:58AM    7   A.   I DON'T KNOW.

10:58AM    8   Q.   OKAY.    THANK YOU, SIR.

10:58AM    9        NO FURTHER QUESTIONS, YOUR HONOR.

10:58AM   10                MS. GILG:    I HAVE NOTHING, YOUR HONOR.

10:58AM   11                THE COURT:    MR. NICK?

10:58AM   12                MR. NICK:    JUST A COUPLE OF QUESTIONS.

10:58AM   13                             REDIRECT EXAMINATION

10:59AM   14   BY MR. NICK:

10:59AM   15   Q.   MR. PARR, THE LETTER YOU WROTE, DID IT CONFIRM ONE WAY OR

10:59AM   16   THE OTHER WHETHER THE LOAN HAD BEEN PROCESSED TO ITS FULLEST

10:59AM   17   EXTENT THAT NATA WOUND UP WITH THOSE ASSETS?

10:59AM   18   A.   NO.

10:59AM   19   Q.   AND YOU'RE BASICALLY NOW LOOKING AT THE LETTER.    YOUR TASK

10:59AM   20   WAS -- WELL, LET ME START AGAIN.

10:59AM   21        YOUR TASK IN THE LETTER WAS TO INFORM THE TITLE COMPANY

10:59AM   22   THAT KRISTEL KUBUROVICH HAD THE AUTHORITY TO SIGN THE PAPERS;

10:59AM   23   CORRECT?

10:59AM   24   A.   CORRECT.

10:59AM   25   Q.   NOW, SITTING HERE WHEN YOU'RE SHOWN THE LETTER, YOU'RE



                                   UNITED STATES COURT REPORTERS
               PARR REDIRECT BY MR. NICK                                             738


10:59AM    1   ABLE TO LOOK INTO IT AND SEE THAT PERHAPS IT INVOLVED THE LOAN

10:59AM    2   AND IT MAY OR MAY NOT HAVE INVOLVED RECEIVING FUNDS, AND IT MAY

10:59AM    3   OR MAY NOT HAVE INVOLVED PLACING COLLATERAL AS SECURITY FOR

10:59AM    4   THAT LOAN.    WOULD THAT BE CORRECT?

10:59AM    5   A.   THAT'S CORRECT, AND I'M LOOKING AT IT WITH THE DEED OF

10:59AM    6   TRUST THAT WAS ACTUALLY SIGNED, AND MY ONLY POINT WAS THAT I DO

10:59AM    7   THOSE LETTERS ALL OF THE TIME AND THE DEAL NEVER HAPPENED.

10:59AM    8        SO AT THE TIME I DON'T KNOW.

10:59AM    9   Q.   VERY WELL.    THANK YOU VERY MUCH, SIR.

10:59AM   10        I HAVE NOTHING FURTHER.

10:59AM   11                MR. SIMEON:    NOTHING, YOUR HONOR.    THANK YOU.

11:00AM   12                THE COURT:    MAY THIS WITNESS BE EXCUSED?

11:00AM   13                MR. NICK:    YES, YOUR HONOR.

11:00AM   14                MS. GILG:    YES, YOUR HONOR.

11:00AM   15                MR. SCHENK:    YES.

11:00AM   16                THE COURT:    THANK YOU, SIR.   YOU MAY STAND DOWN.

11:00AM   17                THE WITNESS:   THANK YOU, JUDGE.

11:00AM   18                HE COURT:    YOU'RE WELCOME.

11:00AM   19        MS. GILG.

11:00AM   20                MS. GILG:    WE DO HAVE A WITNESS.     COULD WE TAKE A

11:00AM   21   SHORT BREAK BEFORE WE BRING THE WITNESS IN?

11:00AM   22                THE COURT:    OKAY.   LET'S TAKE ABOUT SEVEN MINUTES,

11:00AM   23   LADIES AND GENTLEMEN.

11:00AM   24                MR. NICK:    THANK YOU.

11:00AM   25                THE CLERK:    COURT IS IN RECESS.



                                   UNITED STATES COURT REPORTERS
                                                                                 739


11:00AM    1       (RECESS FROM 11:00 A.M. UNTIL 11:09 A.M.)

11:09AM    2       (JURY OUT AT 11:09 A.M.)

11:09AM    3               THE COURT:    PLEASE BE SEATED.   WE'RE BACK ON THE

11:09AM    4   RECORD.   COUNSEL ARE PRESENT, AND THE DEFENDANTS ARE PRESENT.

11:09AM    5       WE'RE OUTSIDE OF THE PRESENCE OF THE JURY.

11:09AM    6               MR. SCHENK:    YES, YOUR HONOR.   I APPRECIATE YOU

11:09AM    7   COMING OUT EARLIER.      I WANTED SOME CLARIFICATION.   WHEN WE HAD

11:10AM    8   SOME CLARIFICATION THIS MORNING ABOUT THE SCOPE OF

11:10AM    9   MR. FORREST'S TESTIMONY, WHAT THE COURT WAS TOLD WAS THAT HE

11:10AM   10   WAS GOING TO TESTIFY IN A VERY LIMITED FASHION ABOUT WHAT

11:10AM   11   MS. KUBUROVICH'S ROLE AT MEDILEAF WAS, AND THEN MR. NICK

11:10AM   12   OPENED, AND DURING OPENING HE SAID THAT MR. FORREST IS GOING TO

11:10AM   13   TALK ABOUT MR. KUBUROVICH'S REPUTATION THAT HE DIDN'T MISUSE

11:10AM   14   FUNDS.    IT GOT EXPANDED.

11:10AM   15       SO ONE IS A QUESTION AND ONE IS A REQUEST.       WHAT ACTUALLY

11:10AM   16   IS THIS WITNESS GOING TO SAY IS THE QUESTION.      THE REQUEST IS

11:10AM   17   NOW DOES THAT NOW NOT OPEN THE DOOR TO REPUTATION EVIDENCE?       IT

11:10AM   18   SEEMS LIKE THEY PUT MR. KUBUROVICH'S REPUTATION BEFORE THIS

11:10AM   19   JURY.    THERE WAS CERTAINLY SOME PROFFER ABOUT HOW HONEST AN

11:10AM   20   INDIVIDUAL MR. KUBUROVICH IS.

11:10AM   21               THE COURT:    YOU KNOW, MR. NICK, I NOTICED THAT AS

11:10AM   22   WELL IN YOUR OPENING.     YOU INDICATED THAT THE WITNESS WOULD

11:10AM   23   TESTIFY THAT -- I THINK WE CAN LOOK UP THE LANGUAGE, BUT IT WAS

11:10AM   24   SOMETHING TO THE EFFECT OF HE WAS KNOWN NOT DO CERTAIN THINGS

11:11AM   25   OR TO DO CERTAIN THINGS WHICH I HEARD AND I THOUGHT, OH, DEAR,



                                  UNITED STATES COURT REPORTERS
                                                                              740


11:11AM    1   HAS THIS OPENED THE DOOR NOW TO CHARACTER EVIDENCE?   IT

11:11AM    2   CERTAINLY WOULD IF YOU PUT THE CLIENT -- EXCUSE ME, IF YOU PUT

11:11AM    3   THE WITNESS ON AND ASK THIS WITNESS HIS OPINION ABOUT YOUR

11:11AM    4   CLIENT'S REPUTATION IN THE COMMUNITY FOR CERTAIN ASPECTS.

11:11AM    5             MR. NICK:   YOUR HONOR, WHAT I TOLD THE JURY IN

11:11AM    6   OPENING STATEMENT WAS THE SAME THING I TOLD THE COURT.     THERE

11:11AM    7   ARE THREE WITNESSES TO SHOW THAT THE GOVERNMENT'S THEORY IS THE

11:11AM    8   MONEY FROM MEDILEAF IS GOING IN MY CLIENT'S POCKET FOR HIS OWN

11:11AM    9   PERSONAL USE.   SO THERE'S THREE WAYS TO EXCLUDE THAT:

11:11AM   10       ONE, HAS THERE EVER BEEN ANY OCCASION THAT HE'S BEEN KNOWN

11:11AM   11   IN THAT BUSINESS TO ABUSE MONEY FOR HIS OWN PERSONAL USE, NOT

11:12AM   12   STEAL IT, OKAY?   THE ANSWER IS, NO.   THAT GOES DIRECTLY TO THE

11:12AM   13   GOVERNMENT'S CASE.

11:12AM   14       THE SECOND IS LOOKING AT THE ACTUAL EXPENSES AND

11:12AM   15   IDENTIFYING THEM AS MEDILEAF EXPENSES.

11:12AM   16       AND THE THIRD WOULD BE HIS OWN PERSONAL INVOLVEMENT IN THE

11:12AM   17   CONTROL OF THE EXPENSES, YOUR HONOR.

11:12AM   18       SO THOSE ARE THE THREE THAT I IDENTIFIED TO THE COURT

11:12AM   19   DURING MY EXPLANATION OF WHAT I WOULD ASK MR. FORREST.     AND I

11:12AM   20   DON'T BELIEVE IT'S CHARACTER EVIDENCE TO SAY, HAS HE EVER USED

11:12AM   21   THE MONEY FOR HIS OWN PERSONAL EXPENSES?    AND THAT WAS --

11:12AM   22   THAT'S A VERY LIMITED AREA.   IT DOESN'T GET INTO HIS HONESTY OR

11:12AM   23   WHETHER HE IS AN HONEST PERSON.   IT'S JUST STRAIGHT UP, YOU'RE

11:12AM   24   AWARE OF THE MONEY, YOU'RE AWARE OF WHAT HAPPENS WITH IT, IS HE

11:12AM   25   USING IT FOR HIS OWN PERSONAL EXPENSES?    THE ANSWER IS NO.



                                 UNITED STATES COURT REPORTERS
                                                                                  741


11:12AM    1               MS. GILG:    YOUR HONOR, MAY I TALK TO MR. NICK?

11:12AM    2               THE COURT:   WELL, THAT'S DIFFERENT THAN IF HE'S

11:12AM    3   KNOWN TO.   IF YOU'RE ASKING FOR HIS REPUTATION IN THE

11:13AM    4   COMMUNITY --

11:13AM    5               MR. NICK:    ABSOLUTELY NOT.

11:13AM    6               THE COURT:   -- THAT'S A DIFFERENT STORY.    I THINK

11:13AM    7   THAT'S A LITTLE BROADER.

11:13AM    8               MR. NICK:    YEAH.   AND I WANT TO SAY, YOUR HONOR,

11:13AM    9   ABSOLUTELY NOT.   IT'S MEANT AND INTENDED AND WILL COME OUT ON

11:13AM   10   THE WITNESS STAND PRECISELY THE WAY THAT I INDICATED.      DOES

11:13AM   11   MR. KUBUROVICH USE MEDILEAF MONEY FOR HIS OWN PERSONAL

11:13AM   12   EXPENSES?   I EXPECT THE ANSWER TO BE NO.

11:13AM   13               THE COURT:   AND HAS HE SEEN THAT IN THE RECORDS?

11:13AM   14               MR. NICK:    EXACTLY.

11:13AM   15               MS. GILG:    YOUR HONOR, CAN I SPEAK WITH MR. NICK FOR

11:13AM   16   ONE MINUTE?    AND I JUST WANT TO MAKE SURE WE DON'T OPEN ANY

11:13AM   17   DOORS BECAUSE MY CLIENT HAS AN INTEREST.

11:13AM   18       (DISCUSSION OFF THE RECORD AMONGST COUNSEL.)

11:14AM   19               THE COURT:   ALL RIGHT.   HAVE YOU FINISHED YOUR

11:14AM   20   CONVERSATION?

11:14AM   21               MS. GILG:    YES.

11:14AM   22               MR. NICK:    YES.

11:14AM   23               THE COURT:   LET ME ASK DO THE CONVICTIONS IN STATE

11:14AM   24   COURT INVOLVE USING BUSINESS MONEY FOR PERSONAL EXPENSES?

11:14AM   25               MR. NICK:    YES, THAT WAS THE ALLEGATION.



                                  UNITED STATES COURT REPORTERS
                                                                                 742


11:14AM    1               THE COURT:    SO THAT MIGHT PRESENT A PROBLEM

11:14AM    2   DEPENDING ON HOW YOU ASK THIS QUESTION.

11:14AM    3               MR. NICK:    WELL, MAYBE I'LL JUST AVOID THE WHOLE

11:14AM    4   QUESTION.   I THINK THAT'S WHAT I'LL DO, YOUR HONOR.     SO -- AND

11:14AM    5   THERE'S ANOTHER WAY THAT I CAN STILL ARGUE THE SAME THING, YOUR

11:14AM    6   HONOR.   SO I'LL JUST AVOID THAT WHOLE TOPIC.

11:14AM    7               THE COURT:    I'M ASKING IS THIS A PROPHYLACTIC, I

11:14AM    8   SUPPOSE FOR YOUR BENEFIT BECAUSE IF THE DOOR IS OPENED.

11:14AM    9               MR. NICK:    I THINK WHAT I'M SAYING IS, YOUR HONOR,

11:14AM   10   NOW THAT I'M THROUGH THE METHOD THAT I'M BEING CHALLENGED AND

11:15AM   11   THINKING OF IT IN MY HEAD AND THERE'S A WAY THAT I CAN GET TO

11:15AM   12   THE SAME POINT WITHOUT RAISING THIS ENTIRE ISSUE, AND THAT'S

11:15AM   13   WHAT I'M GOING TO ATTEMPT TO DO, YOUR HONOR.

11:15AM   14               THE COURT:    OKAY.   SO YOU'RE NOT GOING TO ASK THAT

11:15AM   15   LAST QUESTION I TAKE IT?

11:15AM   16               MR. NICK:    THAT'S WHAT I INTEND NOT TO DO, YOUR

11:15AM   17   HONOR.   I THINK I'LL LIMIT IT TO WHAT WAS HIS ROLE IN

11:15AM   18   MAINTAINING EXPENSES, AND DID IT HAVE EXPENSES, DID

11:15AM   19   MR. KUBUROVICH HAVE AUTHORITY TO ISSUE EXPENSE CHECKS FOR

11:15AM   20   MEDILEAF.

11:15AM   21               THE COURT:    OKAY.

11:15AM   22               MR. NICK:    AND SHOW HIM SOME OF THE SCHEDULES AND

11:15AM   23   HAVE HIM IDENTIFY WHAT SOME OF THOSE EXPENSES ARE.

11:15AM   24               THE COURT:    MR. SCHENK?

11:15AM   25               MR. SCHENK:   I WOULD ASK IF IT GETS CLOSE THAT THE



                                  UNITED STATES COURT REPORTERS
                                                                                 743


11:15AM    1   COURT GIVE US AN OPPORTUNITY TO SPEAK AT SIDE-BAR BEFORE THE

11:15AM    2   CROSS-EXAMINATION BEGINS.     I DON'T WANT TO GO INTO THE AREA IF

11:15AM    3   THE DOOR WAS NOT OPENED, BUT IF IT'S CLOSE, I'D LIKE SOME

11:15AM    4   GUIDANCE.

11:15AM    5               THE COURT:   OKAY.   WELL --

11:15AM    6               MR. NICK:    YOUR HONOR, I WOULD SEEK TO ASK

11:15AM    7   MR. FORREST WHETHER MR. KUBUROVICH RECEIVED A PAYCHECK FROM

11:16AM    8   MEDILEAF AND IF IT WAS, HOW MUCH.

11:16AM    9               THE COURT:   OKAY.

11:16AM   10               MS. GILG:    AND, YOUR HONOR, I'D LIKE TO ASK THE SAME

11:16AM   11   THING ABOUT MY CLIENT, BUT THAT HAS TO DO WITH HER WORKING

11:16AM   12   THERE.    THAT WAS WITHIN THE SCOPE.

11:16AM   13               THE COURT:   ALL RIGHT.    SHOULD WE BRING THE JURY IN

11:16AM   14   NOW?

11:16AM   15          AS WE DO THAT, IT'S NOW QUARTER AFTER 11:00.    HOW MUCH

11:16AM   16   TIME DO YOU THINK WE NEED FOR THIS WITNESS?

11:16AM   17               MR. NICK:    I THINK WE CAN DEFINITELY FINISH THIS

11:16AM   18   WITNESS BY LUNCH.

11:16AM   19               THE COURT:   I'M ASKING -- I'M NOT TRYING TO PUT

11:16AM   20   PRESSURE ON YOU AT ALL.     I'M JUST WONDERING, BECAUSE WE GOT A

11:16AM   21   LATE START AND BECAUSE WE'VE HAD NUMEROUS BREAKS, IF WE CAN

11:16AM   22   FINISH THIS WITNESS BY EVEN GOING INTO THE NOON HOUR, 12:30,

11:16AM   23   BOTTOM OF THE HOUR OR SOMETHING, I THINK WE CAN --

11:16AM   24               MR. NICK:    I THINK WE COULD, YOUR HONOR, IF WE KEPT

11:16AM   25   GOING UNTIL WE FINISHED.



                                   UNITED STATES COURT REPORTERS
                                                                                 744


11:16AM    1              THE COURT:   I THINK THAT MIGHT -- THE JURY MIGHT

11:16AM    2   APPRECIATE THAT.

11:16AM    3              MS. GILG:    AND THEN IS IT YOUR INCLINATION TO HAVE

11:16AM    4   US CLOSE TOMORROW IF WE FINISH?

11:16AM    5              THE COURT:   NO, I DON'T THINK SO BECAUSE TOMORROW WE

11:16AM    6   ONLY HAVE HALF A DAY IN THE MORNING.     BUT WHAT I'D LIKE TO DO,

11:17AM    7   IF WE FINISH THIS WITNESS AND THE DEFENSE CASE AND ASSUMING

11:17AM    8   THERE'S NO REBUTTAL OR EVEN IF THERE IS REBUTTAL, IF WE FINISH

11:17AM    9   ALL OF THAT BEFORE THE END OF TODAY, THEN I THINK WE'LL ADVANCE

11:17AM   10   OUR DISCUSSIONS ABOUT INSTRUCTIONS AND SEE HOW FAR WE GET.        IF

11:17AM   11   WE CAN ACCOMPLISH EVERYTHING, THEN MAYBE WE'LL ARGUE IN THE

11:17AM   12   MORNING.

11:17AM   13              MS. GILG:    BUT WE WON'T ARGUE TODAY.

11:17AM   14              THE COURT:   NO, AND I STILL WANT TO HEAR FROM THE

11:17AM   15   GOVERNMENT ON THE RULE 29 MOTION.     SO IT MIGHT BE THAT WE DON'T

11:17AM   16   PRESENT THIS UNTIL WEDNESDAY MORNING TO THE JURY.

11:17AM   17              MS. GILG:    OKAY.   I APPRECIATE THAT.   THANK YOU.

11:17AM   18              MR. NICK:    YOUR HONOR, SHALL --

11:17AM   19              THE COURT:   SO LET'S SEE WHERE WE GO.

11:17AM   20              MR. NICK:    YOUR HONOR, IF I COULD MAKE A REQUEST AND

11:17AM   21   THAT THE COURT WITHHOLD RULING ON MY CLIENT'S RULE 29 MOTION

11:17AM   22   UNTIL I PRESENT THE CLOSING TO THE JURY BECAUSE I THINK THAT

11:18AM   23   THAT WOULD MAKE THE COURT LISTEN TO MY ARGUMENT, AND I WOULD

11:18AM   24   ASK IT TO ADOPT IT AS MY ARGUMENT FOR A RULE 29.

11:18AM   25              THE COURT:   THANK YOU.   ALL RIGHT.    WELL, THIS GIVES



                                  UNITED STATES COURT REPORTERS
                                                                                 745


11:18AM    1   ME SOMETHING TO LOOK FORWARD TO, MR. NICK.

11:18AM    2       ALL RIGHT.    LET'S BRING THE JURY IN, AND WHY DON'T WE

11:18AM    3   CONCURRENTLY BRING IN YOUR WITNESS.

11:18AM    4       (JURY IN AT 11:18 A.M.)

11:18AM    5              THE COURT:   PLEASE BE SEATED.    THANK YOU.   PLEASE BE

11:19AM    6   SEATED.   WE'RE BACK ON THE RECORD.   ALL COUNSEL AND THE

11:19AM    7   DEFENDANTS ARE PRESENT.

11:19AM    8       OUR JURY AND ALTERNATES ARE NOW PRESENT.      WE'RE JUST GOING

11:19AM    9   TO CALL UPON THE DEFENSE TO ASK ANOTHER WITNESS TO TESTIFY.

11:19AM   10       LADIES AND GENTLEMEN OF THE JURY, WHAT I'D LIKE TO DO, I

11:19AM   11   REALIZE IT'S ABOUT 20 AFTER 11:00 NOW.      IT MAY BE THAT THIS

11:19AM   12   WITNESS'S TESTIMONY, BOTH DIRECT AND CROSS-EXAMINATION, MAY

11:19AM   13   TAKE US LONGER THAN THE TIME WE HAVE REMAINING BEFORE THE NOON

11:19AM   14   HOUR.

11:19AM   15       I'VE ASKED COUNSEL ABOUT THIS, AND MY SENSE IS THAT WHAT

11:19AM   16   I'D LIKE TO DO IS TO GO INTO THE NOON HOUR A LITTLE BIT IF WE

11:19AM   17   NEED TO, TO COMPLETE THIS WITNESS'S TESTIMONY, AND THEN WE CAN

11:19AM   18   ASSESS WHERE WE ARE.

11:19AM   19       SO I JUST WANT TO LET YOU KNOW, WE WON'T BE BREAKING AT

11:19AM   20   NOON FOR LUNCH.   WE'LL PROBABLY GO INTO THE NOON HOUR A LITTLE

11:19AM   21   BIT TO SEE WHERE WE ARE AT.

11:19AM   22       YOU HAVE A WITNESS TO CALL.

11:19AM   23              MR. NICK:    YES, YOUR HONOR.   WE CALL NEIL FORREST,

11:19AM   24   YOUR HONOR.

11:19AM   25              THE COURT:   SIR, IF YOU WOULD COME FORWARD.     IF YOU



                                 UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MR. NICK                                           746


11:20AM    1   COULD COME HERE AND FACE OUR COURTROOM DEPUTY WHILE YOU RAISE

11:20AM    2   YOUR RIGHT HAND, SHE HAS A QUESTION FOR YOU.

11:20AM    3        (DEFENDANTS' WITNESS, NEIL FORREST, WAS SWORN.)

11:20AM    4                THE WITNESS:    YES.

11:20AM    5                THE COURT:   PLEASE HAVE A SEAT HERE, SIR, ADJUST THE

11:20AM    6   CHAIR AND MICROPHONE AS YOU NEED.

11:20AM    7        WHEN YOU ARE COMFORTABLE, WOULD YOU PLEASE STATE YOUR NAME

11:20AM    8   AND THEN SPELL IT.

11:20AM    9                THE WITNESS:    MY NAME IS NEIL FORREST.     N-E-I-L.   I

11:20AM   10   USE MY MIDDLE INITIAL J.      FORREST.   F-O-R-R-E-S-T.

11:20AM   11                THE COURT:   THANK YOU.

11:20AM   12        MR. NICK, THIS IS YOUR WITNESS.

11:20AM   13                MR. NICK:    ALL RIGHT.   THANK YOU VERY MUCH.

11:20AM   14                             DIRECT EXAMINATION

11:20AM   15   BY MR. NICK:

11:20AM   16   Q.   GOOD MORNING, SIR.      DO YOU KNOW MR. GOYKO KUBUROVICH RIGHT

11:20AM   17   THERE WITH THE BLACK SUIT (INDICATING)?

11:20AM   18   A.   I DO.

11:20AM   19   Q.   IS THERE ANOTHER NAME YOU KNOW HIM BY?

11:20AM   20   A.   BATZI.

11:20AM   21   Q.   AND DO YOU KNOW HIS DAUGHTER?

11:20AM   22   A.   YES, I DO.

11:20AM   23   Q.   AND WHAT DO YOU KNOW HER BY, FIRST NAME?

11:20AM   24   A.   KRISTEL.

11:20AM   25   Q.   ALL RIGHT.    AND CAN YOU TELL ME HOW LONG YOU'VE KNOWN THE



                                   UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MR. NICK                                       747


11:21AM    1   KUBUROVICHES?

11:21AM    2   A.   I WAS IN REAL ESTATE AND KNEW HIM FROM THERE, AND THEN

11:21AM    3   MORE SPECIALLY I'D SAY AROUND 2007 -- 2006, 2007, AROUND THAT

11:21AM    4   TIME.

11:21AM    5   Q.   AND 2006, 2007 YOU WERE ENGAGING WITH SOME REAL ESTATE

11:21AM    6   TRANSACTIONS WITH MR. KUBUROVICH?

11:21AM    7   A.   AROUND THAT TIME.   I DON'T KNOW THE SPECIFIC DATES.   IT

11:21AM    8   WAS QUITE A WAYS AWAY.

11:21AM    9   Q.   AND LET ME ASK YOU ARE YOU FAMILIAR WITH A BUSINESS NAMED

11:21AM   10   MEDILEAF?

11:21AM   11   A.   I AM.

11:21AM   12   Q.   AND CAN YOU TELL ME APPROXIMATELY WHEN MEDILEAF WAS

11:21AM   13   STARTED, FORMED AS A CORPORATION?

11:21AM   14   A.   I BELIEVE IT WAS AROUND 2008 -- 2007, 2008, RIGHT AROUND

11:22AM   15   THERE.

11:22AM   16   Q.   AND WHAT WAS YOUR POSITION ON MEDILEAF?

11:22AM   17   A.   I WAS A BOARD MEMBER.

11:22AM   18   Q.   AND HOW MANY BOARD MEMBERS WERE THERE?

11:22AM   19   A.   THREE.

11:22AM   20   Q.   AND WHO CONTROLLED THE USE OF PINNACLE -- WELL, FIRST OF

11:22AM   21   ALL, WAS THERE AN ACCOUNT KEPT AT PINNACLE BANK?

11:22AM   22   A.   YES.

11:22AM   23   Q.   AND WHAT WAS THE ACCOUNT USED FOR?

11:22AM   24   A.   FOR PAYING BILLS AND PAYROLL.

11:22AM   25   Q.   AND I BELIEVE YOU WERE A SIGNOR ON THAT ACCOUNT; CORRECT?



                                  UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MR. NICK                                          748


11:22AM    1   A.     AT THAT TIME, YES.

11:22AM    2   Q.     AND BATZI KUBUROVICH WAS ALSO A SIGNOR?

11:22AM    3   A.     YES.

11:22AM    4   Q.     AND DID THE BOARD CONTROL THE FLOW OF EXPENSES OUT OF THAT

11:22AM    5   ACCOUNT?

11:22AM    6   A.     WE HAD A BOOKKEEPER THAT WAS CONTROLLING THAT AND

11:22AM    7   REPORTING TO US ON THAT, YES.

11:22AM    8   Q.     AND YOU WOULD REVIEW THE BOOKKEEPER'S TALLIES?

11:22AM    9   A.     YES.

11:22AM   10   Q.     AND DID MR. KUBUROVICH HAVE AUTHORITY TO PAY EXPENSES ON

11:22AM   11   BEHALF OF MEDILEAF?

11:22AM   12   A.     YES.

11:22AM   13   Q.     I WANT TO SHOW YOU SOME DOCUMENTS.

11:23AM   14          DOES THE WITNESS HAVE EXHIBIT 58?      THAT WOULD BE VOLUME 3.

11:23AM   15          YOUR HONOR, IF I COULD HELP HIM TURN TO THE CORRECT PAGE?

11:23AM   16                 THE COURT:   SURE.   WHAT PAGE IS IT?

11:23AM   17                 MR. NICK:    YES, YOUR HONOR, THAT WOULD BE 58-117.

11:23AM   18   Q.     AND BASICALLY, MR. FORREST, IF YOU LOOK AT THE BOTTOM OF

11:23AM   19   THE PAGE, BECAUSE IT'S EXHIBIT 58, AND IT HAS MULTIPLE PAGES.

11:23AM   20   SO IT WILL HAVE A 58 AND A DASH AND THEN SOME NUMBERS AFTER

11:23AM   21   THAT.    AND I'M LOOKING FOR 58-117, WHICH IS KIND OF TOWARDS THE

11:24AM   22   END.

11:24AM   23                 THE COURT:   THIS HAS BEEN ADMITTED, I BELIEVE.   CAN

11:24AM   24   WE PUT IT ON THE SCREEN AS WELL?

11:24AM   25                 MR. NICK:    YES, YOUR HONOR.



                                    UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MR. NICK                                       749


11:24AM    1                THE WITNESS:    THERE'S A GROUP IN HERE -- I'M LOOKING

11:24AM    2   UNDER THE TAB 58.

11:24AM    3                MR. NICK:    YOUR HONOR, COULD I ASSIST THE WITNESS?

11:24AM    4                THE COURT:   SURE.   COULD WE ASK, MS. HOLLIMAN, COULD

11:24AM    5   YOU PUT THIS UP FOR US, PLEASE.        WE NEED TO SWITCH THE

11:24AM    6   COMPUTER.

11:24AM    7                MR. NICK:    I WAS GOING TO ASK HIM TO TAKE A LOOK AT

11:24AM    8   THE SCHEDULES, YOUR HONOR, AND ASK HIM SOME QUESTIONS.

11:25AM    9                THE COURT:   SURE.

11:25AM   10                MR. NICK:    IF I COULD SHOW HIM WHICH PORTION OF THE

11:25AM   11   EXHIBIT BOOK.

11:25AM   12                THE COURT:   JUST LET US KNOW WHAT PAGES.

11:25AM   13                MR. NICK:    THANK YOU.

11:25AM   14   Q.   MR. FORREST, IF I COULD SEE THE BOOK THAT YOU HAVE RIGHT

11:25AM   15   THERE IN FRONT OF YOU.      THANK YOU, SIR.

11:25AM   16        OKAY.    WE'RE STARTING HERE AT 58-117, YOUR HONOR, WHICH

11:25AM   17   WOULD BE SCHEDULE C.

11:25AM   18        MR. FORREST, WHAT I WAS GOING TO ASK YOU TO DO HERE IN A

11:25AM   19   MOMENT WAS STARTING HERE WITH 58-117, THESE ACCOUNTS THAT HAVE

11:25AM   20   BEEN IDENTIFIED AS BELONGING TO MEDILEAF AND THERE ARE

11:25AM   21   CIRCUMSTANCES AND NOTATIONS REGARDING WHAT THE PAYMENTS WERE

11:26AM   22   FOR ON THE FAR RIGHT-HAND COLUMN.

11:26AM   23        I WAS GOING TO ASK YOU TO REVIEW THOSE AND KEEP GOING

11:26AM   24   THROUGH -- LET'S JUST START WITH 58-117 THROUGH 58-120.

11:26AM   25        AND JUST READ THOSE COMMENTS ON THE FAR RIGHT-HAND COLUMN



                                   UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MR. NICK                                        750


11:26AM    1   TO YOURSELF, AND THEN I'LL ASK YOU SOME QUESTIONS ABOUT IT.

11:28AM    2        (PAUSE IN PROCEEDINGS.)

11:28AM    3   BY MR. NICK:

11:28AM    4   Q.   DID YOU HAVE AN OPPORTUNITY TO DO THAT?

11:28AM    5   A.   YES.

11:28AM    6   Q.   ALL RIGHT.   ARE THESE COMMENTS BASICALLY INDICATING THAT

11:28AM    7   EXPENSES FOR MEDILEAF WERE PAID?

11:28AM    8   A.   YES.

11:28AM    9   Q.   DID YOU SEE ANY IN THERE FOR ANY OTHER PURPOSE OTHER THAN

11:28AM   10   EXPENSES FOR THE BUSINESS?

11:28AM   11   A.   IT WOULD BE FOR PAYMENT TO OUR SUPPLIERS.

11:28AM   12   Q.   ALL RIGHT.   BUSINESS EXPENSE IN OTHER WORDS?

11:28AM   13   A.   YES, OKAY.   IT'S A BUSINESS EXPENSE, YES.

11:28AM   14   Q.   ALL RIGHT.   I WANTED TO ASK YOU ALSO IF YOU CAN NOW TAKE A

11:28AM   15   LOOK AT 58-121, AND YOU SEE THIS COMMENCES A WHOLE NEW

11:29AM   16   CATALOGING OF A DIFFERENT ACCOUNT?

11:29AM   17   A.   UH-HUH.

11:29AM   18   Q.   IT'S CALLED SCHEDULE 14.     YOU CAN SEE THAT IN THE UPPER

11:29AM   19   LEFT-HAND CORNER?

11:29AM   20   A.   UH-HUH.

11:29AM   21   Q.   AND I'LL ASK YOU AGAIN TO TAKE A LOOK AT THOSE COMMENTS ON

11:29AM   22   THE FAR RIGHT-HAND COLUMN AND READ ALL OF THE WAY THROUGH 58.

11:29AM   23   THIS ONE IS GOING TO BE A LITTLE BIT LONGER.        58-153 AND AGAIN

11:29AM   24   THE COMMENTS ON THE FAR RIGHT-HAND COLUMN.      IT'S GOING TO BE A

11:31AM   25   LITTLE BIT LONGER.



                                   UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MR. NICK                                   751


11:31AM    1        (PAUSE IN PROCEEDINGS.)

11:31AM    2               THE WITNESS:     WHAT WAS THE LAST PAGE AGAIN?

11:31AM    3               MR. NICK:    THAT WOULD BE --

11:31AM    4               THE COURT:   153.

11:31AM    5               MR. NICK:    YES, 58-153.

11:36AM    6        (PAUSE IN PROCEEDINGS.)

11:36AM    7               THE WITNESS:     I'VE COMPLETED.

11:36AM    8   BY MR. NICK:

11:36AM    9   Q.   AFTER REVIEWING ALL OF THESE PAGES, ARE THESE ALL EXPENSES

11:36AM   10   THAT APPEAR TO YOU TO BE FOR THE BUSINESS?

11:36AM   11   A.   CORRECT, I DO.

11:36AM   12   Q.   I'LL ASK YOU TO TAKE A LOOK AT 58-154 THROUGH 58-195, AND

11:36AM   13   PARTICULARLY FOCUSSING ONLY ON THE COMMENTS THAT ARE ON THE FAR

11:36AM   14   RIGHT-HAND COLUMN.

11:40AM   15        (PAUSE IN PROCEEDINGS.)

11:41AM   16               THE WITNESS:     I'M COMPLETE.

11:41AM   17   BY MR. NICK:

11:41AM   18   Q.   MR. FORREST, DO THOSE ALSO APPEAR TO BE EXPENSES FOR

11:41AM   19   MEDILEAF?

11:41AM   20   A.   YES.

11:41AM   21   Q.   AND THAT WOULD BE FOR THE OPERATION OF THE BUSINESS;

11:42AM   22   CORRECT?

11:42AM   23   A.   CORRECT.

11:42AM   24   Q.   NOW, IN THE YEAR 2009 DID MEDILEAF EXPERIENCE UNEXPECTED

11:42AM   25   EXPENSES, LEGAL IN NATURE, AND RELATED TO PERMITTING?



                                  UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MR. NICK                                     752


11:42AM    1   A.   YES.

11:42AM    2   Q.   AND DID THAT DRAIN A SUBSTANTIAL AMOUNT OF THE EXCESS OF

11:42AM    3   THE COMPANY?

11:42AM    4   A.   YES, IT DID.

11:42AM    5   Q.   NOW, MR. KUBUROVICH'S POSITION IN THE COMPANY WAS?

11:42AM    6   A.   PRESIDENT.

11:42AM    7   Q.   AND HE WAS ALSO A MEMBER OF THE BOARD?

11:42AM    8   A.   CORRECT.

11:42AM    9   Q.   DECISIONS COULD NOT BE MADE WITHOUT APPROVAL OF THE BOARD,

11:42AM   10   THOUGH; CORRECT?

11:42AM   11   A.   CORRECT.

11:42AM   12   Q.   AND JUST REAL QUICKLY.     THE NATURE OF THE BUSINESS, IS IT

11:42AM   13   CORRECT THAT IT WAS SUCH THAT WHATEVER PRODUCT WAS SOLD INSIDE

11:42AM   14   OF THE MEDILEAF STORES HAD TO BE PURCHASED CASH; IS THAT

11:42AM   15   CORRECT?

11:42AM   16   A.   THAT IS CORRECT.

11:42AM   17   Q.   SO YOU COULDN'T JUST PURCHASE THE PRODUCT FROM A VENDOR

11:42AM   18   WITH A CHECK?

11:42AM   19   A.   CORRECT.

11:43AM   20   Q.   AND WHAT WOULD IT NORMALLY ENTAIL TO GET THAT CASH?    FOR

11:43AM   21   EXAMPLE, WOULD IT BE WRITING A CHECK TO YOURSELF AND THEN

11:43AM   22   CASHING IT AT THE BANK OR HOW WOULD IT DEVELOP?

11:43AM   23   A.   THE CASH WOULD BE OBTAINED EITHER THROUGH CHECK OR FROM MY

11:43AM   24   UNDERSTANDING AND IN TALKING WITH OUR ACCOUNTANT, I WAS NOT

11:43AM   25   THERE FOR ALL TRANSACTIONS, BUT CHECK WOULD BE PRIMARY.



                                   UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MR. NICK                                      753


11:43AM    1   Q.   THAT WOULD BE TAKEN TO THE BANK AND CASHED?

11:43AM    2   A.   YES.

11:43AM    3   Q.   INCIDENTALLY, I SAW A NOTATION IN HERE PAYMENTS BEING MADE

11:43AM    4   TO EL TORO, LLC, FOR EXAMPLE.    WHAT WAS EL TORO?   DOES THAT --

11:43AM    5   DOES THAT REFRESH YOUR MEMORY?    IS THAT A SECURITY COMPANY?

11:43AM    6   DOES THAT SOUND CORRECT?

11:43AM    7   A.   YES, THAT'S CORRECT.

11:43AM    8   Q.   AND THEY RAN THE SECURITY FOR MEDILEAF?

11:43AM    9   A.   YES, FOR THE --

11:43AM   10   Q.   AS PRESIDENT, DID THE BOARD SET A PARTICULAR SALARY FOR

11:44AM   11   MR. KUBUROVICH?

11:44AM   12   A.   YES, THEY DID.

11:44AM   13   Q.   DID HE EVER RECEIVE THAT SALARY?

11:44AM   14   A.   RECEIVED PARTIAL SALARY, BUT IT WAS WAY AFTER WE STARTED

11:44AM   15   MEDILEAF.

11:44AM   16   Q.   AND WHEN YOU SAY "WAY AFTER," ABOUT HOW MUCH WAY AFTER?

11:44AM   17   A.   WELL, IT WAS JUST A FEW MONTHS BEFORE WE CLOSED THE

11:44AM   18   OPERATION.

11:44AM   19   Q.   THAT WAS THE FIRST TIME THAT HE RECEIVED ANY SORT OF

11:44AM   20   SALARY PAYMENT?

11:44AM   21   A.   THAT I'M AWARE OF, UH-HUH.

11:44AM   22   Q.   THANK YOU VERY MUCH.

11:44AM   23        I HAVE NOTHING FURTHER.

11:44AM   24   /    /   /

11:44AM   25   /    /   /



                                  UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MS. GILG                                      754


11:44AM    1                            DIRECT EXAMINATION

11:44AM    2   BY MS. GILG:

11:45AM    3   Q.   GOOD MORNING, MR. FORREST.

11:45AM    4   A.   GOOD MORNING.

11:45AM    5   Q.   YOU HAD -- DO YOU RECALL PRECISELY -- WELL, LET ME ASK IT

11:45AM    6   THIS WAY:   WHEN MEDILEAF WAS FORMED, WAS IT FORMED BY FILING

11:45AM    7   ARTICLES OF INCORPORATION WITH THE SECRETARY OF STATE?

11:45AM    8   A.   YES.

11:45AM    9   Q.   AND WOULD THE DATE THAT THAT FILING WAS MADE, WOULD THAT

11:45AM   10   HELP REFRESH YOUR RECOLLECTION AS TO WHEN IT BEGAN, WHEN THE

11:45AM   11   ENTITY WAS CREATED?

11:45AM   12   A.   REPEAT THAT.

11:45AM   13   Q.   IF I WERE TO SHOW YOU THE DOCUMENT THAT WAS FILED WITH THE

11:45AM   14   SECRETARY OF STATE, WOULD THAT HELP TO REFRESH YOUR

11:45AM   15   RECOLLECTION WHEN IT WAS --

11:45AM   16   A.   YES.

11:45AM   17               MS. GILG:    YOUR HONOR, MAY I -- THIS IS NOT AN

11:45AM   18   EXHIBIT.

11:45AM   19               THE COURT:   IT'S NOT IN EVIDENCE?

11:45AM   20               MS. GILG:    IT IS NOT.

11:45AM   21               THE COURT:   ALL RIGHT.   WHY DON'T YOU SHOW COUNSEL

11:45AM   22   WHAT YOU'RE USING.

11:45AM   23               MS. GILG:    YES.   SHOULD I PUT IT THERE?

11:46AM   24               THE COURT:   WHY DON'T YOU SHOW THE WITNESS.

11:46AM   25               MS. GILG:    MAY I?



                                   UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MS. GILG                                            755


11:46AM    1                  THE COURT:   OF COURSE.

11:46AM    2   BY MS. GILG:

11:46AM    3   Q.     WHAT DOES THAT DOCUMENT APPEAR TO BE?

11:46AM    4                  THE COURT:   IS THIS TO REFRESH HIS RECOLLECTION?

11:46AM    5   BY MS. GILG:

11:46AM    6   Q.     YES.    I'M SORRY.   DOES THAT REFRESH YOUR RECOLLECTION?

11:46AM    7   A.     CORRECT.

11:46AM    8   Q.     OKAY.    SO WHAT WAS THE DATE WHEN MEDILEAF FIRST FORMED?

11:46AM    9   A.     MAY 29TH, 2009.

11:46AM   10   Q.     AND WHAT WAS THE ENTITY FORMED AS?      WAS IT A CORPORATION?

11:46AM   11   WAS IT AN LLC?      A MUTUAL BENEFIT CORPORATION?      HOW WAS IT

11:46AM   12   ORGANIZED?

11:46AM   13   A.     MUTUAL BENEFIT, NOT FOR PROFIT.

11:46AM   14   Q.     NOW, YOU INDICATED THAT MR. KUBUROVICH STARTED GETTING

11:46AM   15   PAID A FEW MONTHS BEFORE THE -- YOU CLOSED.           DO YOU RECALL

11:47AM   16   CLOSING IN -- WHEN IT WAS THAT IT CLOSED?

11:47AM   17   A.     ON MY BIRTHDAY, DECEMBER 9TH.

11:47AM   18   Q.     OF 2000 AND --

11:47AM   19   A.     -- '10.

11:47AM   20   Q.     AND MY CLIENT, KRISTEL KUBUROVICH, MY CLIENT, DO YOU KNOW

11:47AM   21   HER?

11:47AM   22   A.     YES, I DO.

11:47AM   23   Q.     AND HOW DO YOU KNOW HER?

11:47AM   24   A.     I KNOW HER AS BEING BATZI'S DAUGHTER, AND SHE ALSO DID

11:47AM   25   SOME WORK WITH HIM AT MEDILEAF.



                                     UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MS. GILG                                           756


11:47AM    1   Q.    AND WHAT TYPE OF WORK DID SHE DO WITHIN MEDILEAF?      WELL,

11:47AM    2   LET ME ASK IT DIFFERENTLY.

11:47AM    3         DID SHE COME -- DID SHE GET A PAYCHECK?

11:47AM    4   A.    AS FAR AS I KNOW, YES, FOR THAT WORK.

11:47AM    5   Q.    AND SHE WORKED AT THE -- FOR THE ENTITY?

11:47AM    6   A.    YES, ASSISTING CUSTOMERS.

11:47AM    7   Q.    AND DID SHE GO DAILY?     WAS SHE A PERMANENT PART OF THE

11:47AM    8   OFFICE?   LET ME ASK YOU THIS, HOW OFTEN DID SHE WORK?

11:47AM    9   A.    SHE WORKED PRETTY OFTEN.     NOT NECESSARILY FULL TIME.   SORT

11:48AM   10   OF WITH THE PEOPLE AS OUR BUSINESS NEEDS WOULD GO, IT WOULD BE

11:48AM   11   HOW MANY HOURS YOU'D PUT IN.

11:48AM   12   Q.    AND WAS THERE A TIME THAT IT WAS CONTEMPLATED TO ELEVATE

11:48AM   13   HER POSITION WITHIN THE ENTITY?

11:48AM   14   A.    YES, IT WAS.

11:48AM   15   Q.    AND WHAT WAS THE TALK ABOUT WHERE SHE WOULD BE ELEVATED

11:48AM   16   TO?

11:48AM   17   A.    BOARD OF DIRECTORS.

11:48AM   18   Q.    WAS THERE A TIME, IF YOU RECALL, WHEN -- WELL, LET ME BACK

11:48AM   19   UP A LITTLE BIT.

11:48AM   20         MR. NICK HAD ASKED YOU ABOUT SOME EXPENSES, UNEXPECTED

11:48AM   21   EXPENSES RELATING TO PERMITTING THE BUSINESS.        DO YOU RECALL

11:48AM   22   THAT?

11:48AM   23   A.    YES.

11:48AM   24   Q.    AND WAS THERE A TIME DURING THAT PERIOD WHEN THE ENTITY

11:48AM   25   WAS SHORT ON FUNDS?



                                    UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MS. GILG                                         757


11:48AM    1   A.   YES.

11:48AM    2   Q.   AND WAS THERE ANYTHING THAT MY CLIENT, KRISTEL KUBUROVICH,

11:49AM    3   WAS ABLE TO DO IN ORDER TO ASSIST THE ENTITY?

11:49AM    4   A.   MY UNDERSTANDING AND WHAT I SAW A LOAN WAS MADE.

11:49AM    5   Q.   AND DO YOU RECALL HOW MUCH THE LOAN WAS MADE FOR?

11:49AM    6   A.   I CAN'T BE CERTAIN OF THAT.

11:49AM    7   Q.   WOULD IT REFRESH YOUR RECOLLECTION TO LOOK AT SOME

11:49AM    8   DOCUMENTS, THE LOAN DOCUMENTS?

11:49AM    9   A.   YES, IT WOULD.

11:49AM   10   Q.   OKAY.    DEFENDANTS' BINDERS A THROUGH H BEFORE THE WITNESS.

11:49AM   11                THE CLERK:    IT'S ON THE RIGHT.

11:49AM   12                MS. GILG:    IT'S A LITTLE BLACK BINDER.

11:49AM   13        AND IF YOU COULD GO TO EXHIBIT F.

11:50AM   14        (PAUSE IN PROCEEDINGS.)

11:50AM   15                MS. GILG:    YOUR HONOR, I WOULD MOVE EXHIBIT F INTO

11:50AM   16   EVIDENCE.

11:50AM   17                MR. SCHENK:   NO OBJECTION.

11:50AM   18                THE COURT:    IT'S RECEIVED.   IT MAY BE PUBLISHED.

11:50AM   19        (DEFENDANTS' EXHIBIT F WAS RECEIVED IN EVIDENCE.)

11:50AM   20   BY MS. GILG:

11:50AM   21   Q.   I'M GOING TO MOVE TO THE SECOND TO THE LAST PAGE AND YOU

11:50AM   22   SEE THE PROMISSORY NOTE.

11:51AM   23   A.   OKAY.

11:51AM   24   Q.   DO YOU RECOGNIZE THAT?      AND YOU CAN ALSO LOOK AT THE

11:51AM   25   SCREEN BECAUSE I'M DISPLAYING IT.



                                   UNITED STATES COURT REPORTERS
               FORREST DIRECT BY MS. GILG                                       758


11:51AM    1   A.   YES.

11:51AM    2   Q.   AND WHAT IS THAT DOCUMENT?

11:51AM    3   A.   THE DOCUMENT IS A PROMISSORY NOTE.

11:51AM    4   Q.   AND WHAT DOES IT REFLECT?     WHAT PROMISES?

11:51AM    5   A.   A LOAN FROM KRISTEL FOR 160,000.

11:52AM    6   Q.   AND THAT WAS TO -- A LOAN FROM KRISTEL TO?

11:52AM    7   A.   TO MEDILEAF.

11:52AM    8   Q.   AND THAT WAS IN DECEMBER OF 2009?

11:52AM    9   A.   YES.

11:52AM   10   Q.   AND DOES THAT COMPORT WITH YOUR RECOLLECTION TO ANY LOANS

11:52AM   11   THAT KRISTEL MADE TO MEDILEAF?

11:52AM   12   A.   YES.

11:52AM   13   Q.   NOW, YOU WENT THROUGH SEVERAL BANK ACCOUNTS WITH MR. NICK,

11:52AM   14   AND I BELIEVE IT WAS FOUR ACCOUNTS, IS THAT CORRECT, FOR

11:52AM   15   MEDILEAF?

11:52AM   16   A.   I SAW ACCOUNTS FROM B OF A, AND I SAW ACCOUNTS FROM

11:52AM   17   PINNACLE.

11:52AM   18   Q.   AND DO YOU RECALL SETTING UP ACCOUNTS FOR ANY PARTICULAR

11:52AM   19   REASON, LIKE WAS ONE ACCOUNT FOR PAYROLL, ONE FOR TAXES?

11:53AM   20   A.   I DID NOT SET THOSE UP, BUT, YES, WE HAD SEPARATE

11:53AM   21   ACCOUNTS.    THE ACCOUNTANT WAS VERY STRICT ABOUT ALL OF THAT.

11:53AM   22   Q.   OKAY.   I JUST WANT TO SHOW YOU -- I'M GOING TO PUT THIS ON

11:53AM   23   THE SCREEN GOVERNMENT'S EXHIBIT 58-21, AND IT'S ONE OF THE

11:53AM   24   PAGES OF THE DOCUMENTS THAT YOU LOOKED AT.

11:54AM   25        AND I JUST WANT TO ASK, YOU'LL NOTICE THAT THERE'S SEVERAL



                                   UNITED STATES COURT REPORTERS
               FORREST CROSS BY MR. SCHENK                                      759


11:54AM    1   ENTRIES OF CASH.   WOULD THAT INDICATE A CASH WITHDRAWAL?

11:54AM    2   A.   FROM THE LOOKS ON THIS LEDGER IT SHOWS DEPOSIT.

11:54AM    3   Q.   OH, THOSE ARE DEPOSITS.     I'M SORRY.

11:54AM    4        WERE THERE CASH WITHDRAWALS MADE FROM THESE BANKS THAT YOU

11:54AM    5   RECALL?

11:54AM    6   A.   I DID NOT SEE THE CHECKS PERSONALLY BUT I -- THERE WAS

11:54AM    7   CASH WITHDRAWALS MADE.

11:54AM    8   Q.   SO FOR YOUR -- WITHOUT LOOKING -- WITHOUT RESORTING TO

11:54AM    9   THESE DOCUMENTS, IT'S YOUR RECOLLECTION THAT THERE WERE CASH

11:54AM   10   WITHDRAWALS MADE FROM THE BANKS OF MEDILEAF?

11:54AM   11   A.   CORRECT.

11:54AM   12   Q.   AND TO YOUR KNOWLEDGE WAS THERE A WAY OF TRACKING WHERE

11:54AM   13   THAT CASH WENT?

11:54AM   14   A.   YES.

11:54AM   15   Q.   AND TO YOUR KNOWLEDGE DID THAT CASH GO TO THE BUSINESS

11:54AM   16   EXPENSES OF THE ENTITY?

11:55AM   17   A.   YES.

11:55AM   18               MS. GILG:    I HAVE NOTHING FURTHER, YOUR HONOR.

11:55AM   19               THE COURT:   CROSS-EXAMINATION?

11:55AM   20                            CROSS-EXAMINATION

11:55AM   21   BY MR. SCHENK:

11:55AM   22   Q.   GOOD MORNING, MR. FORREST.     MY NAME IS JEFF SCHENK AND I

11:55AM   23   REPRESENT THE UNITED STATES.     HOW ARE YOU TODAY?

11:55AM   24   A.   WELL, THANK YOU.

11:55AM   25   Q.   AND I JUST WANT TO CLARIFY A COUPLE OF THINGS.     ON THE



                                  UNITED STATES COURT REPORTERS
               FORREST CROSS BY MR. SCHENK                                     760


11:55AM    1   DIRECT EXAMINATION YOU STARTED WITH MR. NICK SHOWING YOU SOME

11:55AM    2   EXCEL SPREADSHEETS.   THEY WERE CALLED EXHIBIT 58.     DO YOU

11:55AM    3   RECALL THAT?

11:55AM    4   A.   YES.

11:55AM    5   Q.   WHEN YOU WERE EMPLOYED AT MEDILEAF, DID YOU EVER REVIEW

11:55AM    6   RECORDS THAT LOOKED LIKE THAT?

11:55AM    7   A.   NO.

11:55AM    8   Q.   WHEN YOU WERE EMPLOYED AT MEDILEAF, YOU HAD A BOOKKEEPER;

11:55AM    9   RIGHT?

11:55AM   10   A.   CORRECT.

11:55AM   11   Q.   AND YOU ALSO REFERRED TO AN ACCOUNTANT JUST A MOMENT AGO.

11:55AM   12   WAS THAT THE SAME PERSON OR WAS THAT A SEPARATE?

11:55AM   13   A.   YES, THE BOOKKEEPER.

11:55AM   14   Q.   AND THAT'S ALL ONE PERSON?

11:56AM   15   A.   RIGHT.

11:56AM   16   Q.   HOW MANY EMPLOYEES WERE THERE?

11:56AM   17   A.   WE HAD SO MANY THAT WERE PART-TIME.     I WOULD SAY MAYBE 10

11:56AM   18   TO 15.

11:56AM   19   Q.   OKAY.    MR. NICK ASKED YOU TO LOOK JUST AT THE RIGHT COLUMN

11:56AM   20   AND THEN LOOK UP WHEN YOU WERE DONE REVIEWING.      DO YOU RECALL

11:56AM   21   THAT?

11:56AM   22   A.   CORRECT.

11:56AM   23   Q.   AND FOR INSTANCE, THE RIGHT COLUMN WOULD SAY THINGS LIKE

11:56AM   24   CHECK SIGNED BY B. ZIEGELMAN; IS THAT RIGHT?       IS THAT AN

11:56AM   25   EXAMPLE?



                                  UNITED STATES COURT REPORTERS
               FORREST CROSS BY MR. SCHENK                                     761


11:56AM    1   A.   UH-HUH.

11:56AM    2               THE COURT:    IS THAT A YES?

11:56AM    3               THE WITNESS:    YES.   EXCUSE ME.

11:56AM    4   BY MR. SCHENK:

11:56AM    5   Q.   AND YOU SAID JUST BY LOOKING AT THE RIGHT COLUMN YOU COULD

11:56AM    6   TELL THAT THOSE WERE BUSINESS EXPENSES?

11:56AM    7   A.   I WAS ALSO SCANNING ACROSS, YES.

11:56AM    8   Q.   SO YOU COULDN'T DO IT JUST BY LOOKING AT THE RIGHT COLUMN,

11:56AM    9   EVEN THOUGH THAT'S WHAT MR. NICK ASKED?

11:57AM   10   A.   UH-HUH.

11:57AM   11   Q.   YOU HAD TO LOOK AT OTHER INFORMATION; RIGHT?     I'M SORRY?

11:57AM   12   A.   YES.

11:57AM   13   Q.   AND IT WAS HELPFUL THAT THE INFORMATION WAS LAID OUT LIKE

11:57AM   14   THAT FOR YOU?

11:57AM   15   A.   RIGHT.

11:57AM   16   Q.   YOU COULD SEE THE PAYOR AND THE PAYEE ON THERE; RIGHT?

11:57AM   17   A.   RIGHT.

11:57AM   18   Q.   AND THE DOLLAR AMOUNT?

11:57AM   19   A.   YES.

11:57AM   20   Q.   AND A COMMENT.      AND PUTTING ALL OF THAT TOGETHER YOU WERE

11:57AM   21   ABLE TO DRAW SOME CONCLUSIONS ABOUT THE EXPENSE?

11:57AM   22   A.   YES.

11:57AM   23   Q.   YOU WERE ASKED ABOUT A SALARY THAT MR. KUBUROVICH

11:57AM   24   RECEIVED.   DO YOU RECALL THAT LINE OF QUESTIONING?

11:57AM   25   A.   YES.



                                  UNITED STATES COURT REPORTERS
               FORREST CROSS BY MR. SCHENK                                     762


11:57AM    1   Q.   AND YOU SAID I THINK IT WAS A PARTIAL SALARY, PRETTY CLOSE

11:57AM    2   TO WHEN MEDILEAF STOPPED OPERATING.    DID I HEAR THAT RIGHT?

11:57AM    3   A.   YES.

11:57AM    4   Q.   AND DO YOU KNOW WHETHER THAT WAS THE ONLY SOURCE OF INCOME

11:57AM    5   FOR MR. KUBUROVICH?

11:57AM    6   A.   I WOULDN'T KNOW OTHER SOURCES OUTSIDE OF MEDILEAF.

11:57AM    7   Q.   YOU DON'T HAVE PERSONAL KNOWLEDGE OF THAT?

11:57AM    8   A.   NO.

11:57AM    9   Q.   HAVE YOU SEEN OR ARE YOU AWARE OF A BANKRUPTCY PETITION

11:58AM   10   THAT MR. KUBUROVICH AND HIS WIFE FILED?

11:58AM   11   A.   YES.

11:58AM   12   Q.   YOU'RE AWARE OF IT?

11:58AM   13   A.   YES.

11:58AM   14   Q.   HAVE YOU SEEN IT?

11:58AM   15   A.   NO.

11:58AM   16   Q.   YOU'VE NEVER LOOKED AT ANY OF THE ENTRIES ON THAT

11:58AM   17   DOCUMENT; RIGHT?

11:58AM   18   A.   CORRECT.

11:58AM   19   Q.   OR ANY OF THE AMENDMENTS THAT WERE FILED?

11:58AM   20   A.   NO.

11:58AM   21   Q.   THEN YOU WERE ASKED SOME QUESTIONS BY MS. KUBUROVICH'S

11:58AM   22   LAWYER ABOUT LOANS THAT MS. KUBUROVICH MADE TO MEDILEAF;

11:58AM   23   CORRECT?

11:58AM   24   A.   CORRECT.   YES.

11:58AM   25   Q.   AND DID YOU AT THE TIME HAVE PERSONAL KNOWLEDGE OF THOSE



                                  UNITED STATES COURT REPORTERS
               FORREST CROSS BY MR. SCHENK                                      763


11:58AM    1   LOANS?

11:58AM    2   A.     I HAD KNOWLEDGE THAT THE LOAN WAS MADE, YES.

11:58AM    3   Q.     YOU KNEW WHEN THE LOAN WAS MADE THAT MS. KUBUROVICH WAS

11:58AM    4   MAKING THE LOAN?

11:58AM    5   A.     CORRECT.

11:58AM    6   Q.     YOU SAID THAT MS. KUBUROVICH ALSO WORKED THERE.   SHE

11:58AM    7   WORKED THERE ASSISTING CUSTOMERS; IS THAT RIGHT?

11:58AM    8   A.     CORRECT.

11:58AM    9   Q.     AND SHE RECEIVED A PAYCHECK TO YOUR UNDERSTANDING?

11:58AM   10   A.     AN HOURLY WAGE, YES.

11:58AM   11   Q.     AND SHE MADE AN HOURLY WAGE.   OKAY.   DO YOU KNOW HOW OLD

11:58AM   12   SHE WAS AT THE TIME?

11:58AM   13   A.     SOMEWHERE AROUND 20.

11:59AM   14   Q.     AROUND 20 YEARS OLD?

11:59AM   15   A.     UH-HUH.

11:59AM   16   Q.     THE AMOUNT OF THAT LOAN WAS $160,000.

11:59AM   17   A.     CORRECT.

11:59AM   18   Q.     AND WAS HER SALARY AT MEDILEAF SUFFICIENT TO COVER A LOAN

11:59AM   19   OF THAT SIZE?

11:59AM   20   A.     NO.

11:59AM   21   Q.     DO YOU KNOW WHAT OTHER SOURCES OF INCOME MS. KUBUROVICH

11:59AM   22   HAD?    DO YOU HAVE OTHER PERSONAL KNOWLEDGE OF THEM?

11:59AM   23   A.     I KNOW THAT SHE HAD A GRANDFATHER THAT HAD PASSED AWAY.

11:59AM   24   Q.     AND WHY DID YOU SAY THAT IN RESPONSE TO WHAT I SAID?    WHAT

11:59AM   25   DOES THAT HAVE TO DO WITH HER OTHER SOURCES OF INCOME?



                                  UNITED STATES COURT REPORTERS
               FORREST CROSS BY MR. SCHENK                                      764


11:59AM    1   A.   IT WOULDN'T BE A SOURCE OF INCOME.      IT WOULD BE WHERE SHE

11:59AM    2   WOULD HAVE PERHAPS HAD THE MONEY.

11:59AM    3   Q.   WHAT DO YOU MEAN PERHAPS?     DO YOU KNOW THAT SHE RECEIVED

11:59AM    4   MONEY FROM A GRANDFATHER OR YOU JUST HEARD THIS, OR ARE YOU

11:59AM    5   SUPPOSING?

11:59AM    6   A.   I HAD HEARD.

11:59AM    7   Q.   YOU HAD HEARD THAT SHE RECEIVED SOME MONEY FROM A

11:59AM    8   GRANDFATHER?

11:59AM    9   A.   YES.

11:59AM   10   Q.   WHO TOLD YOU THAT?

11:59AM   11   A.   THAT WOULD HAVE BEEN MR. KUBUROVICH.

11:59AM   12   Q.   HE TOLD YOU THAT?

11:59AM   13   A.   UH-HUH.

11:59AM   14   Q.   OKAY.    DO YOU RECALL WHEN THAT WAS?

11:59AM   15   A.   NO, I DO NOT.

12:00PM   16   Q.   DO YOU KNOW WHETHER IT WAS BEFORE OR AFTER SHE MADE THE

12:00PM   17   LOAN?

12:00PM   18   A.   I BELIEVE IT WAS AT THE TIME THAT THE LOAN WAS MADE.

12:00PM   19   Q.   THAT YOU HAD THIS CONVERSATION?

12:00PM   20   A.   YES.

12:00PM   21   Q.   AND YOU NEVER HEARD THIS FROM MS. KUBUROVICH; IS THAT

12:00PM   22   RIGHT?

12:00PM   23   A.   RIGHT.

12:00PM   24   Q.   AND YOU NEVER SAW ANY DOCUMENTS OR ANYTHING ELSE.     YOU

12:00PM   25   WERE JUST TOLD THIS?



                                   UNITED STATES COURT REPORTERS
               FORREST REDIRECT BY MR. NICK                                  765


12:00PM    1   A.   CORRECT.

12:00PM    2   Q.   THANK YOU.

12:00PM    3        NO FURTHER QUESTIONS?

12:00PM    4               THE COURT:    ANYTHING FURTHER?

12:00PM    5                            REDIRECT EXAMINATION

12:00PM    6   BY MR. NICK:

12:00PM    7   Q.   MR. FORREST, YOU WERE INVOLVED IN A REAL ESTATE

12:00PM    8   DEVELOPMENT WITH MR. KUBUROVICH?

12:00PM    9   A.   CORRECT.

12:00PM   10   Q.   AND WOULD IT BE VERY CORRECT THAT HE WAS DOING VERY, VERY

12:00PM   11   WELL IN 2006 IN THAT AREA?

12:00PM   12   A.   RIGHT.

12:00PM   13   Q.   AND WHAT ABOUT IN 2007?

12:01PM   14   A.   THINGS WERE GETTING PRETTY BAD.

12:01PM   15   Q.   AND AROUND 2008 WAS HE STILL IN THE DEVELOPMENT BUSINESS?

12:01PM   16   A.   I'M NOT AWARE OF ALL OF THE THINGS THAT HE MAY HAVE BEEN

12:01PM   17   INVOLVED IN, BUT I DO NOT BELIEVE SO.

12:01PM   18   Q.   ALL RIGHT.   LET ME PAINT THE PICTURE TO YOU THIS WAY.

12:01PM   19   WOULD IT BE ACCURATE THEN TO STATE THAT HE HAD MADE A

12:01PM   20   SUBSTANTIAL AMOUNT OF MONEY AT LEAST BY 2006 IN THE REAL ESTATE

12:01PM   21   INDUSTRY?

12:01PM   22   A.   CORRECT.

12:01PM   23   Q.   AND THAT BY 2009 HE WAS NOT?

12:01PM   24   A.   THAT IS CORRECT.

12:01PM   25   Q.   THANK YOU.



                                  UNITED STATES COURT REPORTERS
                                                                                  766


12:01PM    1       NOTHING FURTHER.

12:01PM    2                MS. GILG:    NOTHING, YOUR HONOR.

12:01PM    3                MR. SCHENK:   THE WITNESS MAY BE EXCUSED.     THANK YOU.

12:01PM    4                THE COURT:    MAY THIS WITNESS BE EXCUSED?

12:01PM    5                MR. NICK:    YES, YOUR HONOR.

12:01PM    6                MS. GILG:    YES.

12:01PM    7                THE COURT:    THANK YOU, SIR.   YOU CAN STAND DOWN.

12:01PM    8   THANK YOU.

12:01PM    9                MS. GILG:    YOUR HONOR, SUBJECT TO ADMITTING

12:01PM   10   EXHIBITS, THE DEFENSE WILL REST ON THE PART OF

12:02PM   11   KRISTEL KUBUROVICH.

12:02PM   12                MR. NICK:    SAME HERE, YOUR HONOR.     WE REST.

12:02PM   13                THE COURT:    ALL RIGHT.   LADIES AND GENTLEMEN, LET ME

12:02PM   14   TURN TO THE GOVERNMENT.      ANY REBUTTAL EVIDENCE FROM THE

12:02PM   15   GOVERNMENT?

12:02PM   16                MR. SCHENK:   NO, YOUR HONOR.

12:02PM   17                THE COURT:    ALL RIGHT.   THANK YOU.   LADIES AND

12:02PM   18   GENTLEMEN, WHAT THIS MEANS IS THAT YOU HAVE NOW HEARD ALL OF

12:02PM   19   THE EVIDENCE SUBJECT TO PERHAPS ADDITIONAL EXHIBITS BEING

12:02PM   20   INTRODUCED, BUT YOU'VE NOW HEARD ALL OF THE EVIDENCE THAT YOU

12:02PM   21   WILL HEAR IN REGARDS TO THIS CASE.

12:02PM   22       WHAT NEXT WILL HAPPEN IS I WILL INSTRUCT YOU ON THE LAW ON

12:02PM   23   THE FACTS AS YOU FIND THEM, AND IN FULL DISCLOSURE, THOSE ARE

12:02PM   24   NOT READY YET, AND I'M GOING TO WORK WITH THE LAWYERS ON THAT.

12:02PM   25       LET ME ASK YOU IF YOU COULD RETURN TO YOUR DELIBERATION



                                   UNITED STATES COURT REPORTERS
                                                                                 767


12:02PM    1   ROOM FOR JUST A MOMENT.    I ANTICIPATE WHAT IS GOING TO HAPPEN,

12:02PM    2   AND I'LL TALK TO THE LAWYERS, I ANTICIPATE, LADIES AND

12:02PM    3   GENTLEMEN, THAT WE'LL BREAK FOR THE DAY, AND IT'S POSSIBLE THAT

12:02PM    4   WE'LL ENGAGE IN CLOSING ARGUMENT AND INSTRUCTION TOMORROW, BUT

12:02PM    5   I NEED TO TALK TO THESE LAWYERS ABOUT THAT SCHEDULE.

12:02PM    6       SO IF YOU WOULD PARDON US FOR JUST A MOMENT, AND IF YOU

12:03PM    7   COULD RETURN TO THE JURY ROOM WE'LL CALL YOU OUT.

12:03PM    8       (JURY OUT AT 12:03 P.M.)

12:03PM    9             THE COURT:    ALL RIGHT.   PLEASE BE SEATED.   THE

12:03PM   10   RECORD SHOULD REFLECT THAT THE JURY HAS RETIRED TO THE JURY

12:03PM   11   DELIBERATION ROOM, AND THEY'RE NOT PRESENT IN THE COURTROOM.

12:03PM   12       SO WE WILL -- I THINK THIS AFTERNOON WE'LL ENGAGE JURY

12:03PM   13   INSTRUCTION CONVERSATION.    THE GOVERNMENT WISHES TO FILE A

12:03PM   14   WRITTEN RESPONSE TO THE RULE 29.

12:03PM   15       LET ME ASK YOU WHAT IS YOUR TIME SCHEDULE ON THAT?

12:04PM   16             MR. SIMEON:     THANK YOU, YOUR HONOR.   IF THE COURT

12:04PM   17   WOULD ALLOW UNTIL THE END OF THE WEEK, THE GOVERNMENT WOULD

12:04PM   18   APPRECIATE THAT.

12:04PM   19             THE COURT:    OKAY.   WHAT DOES THAT DO FOR OUR JURY?

12:04PM   20             MR. SCHENK:     YOUR HONOR, MY UNDERSTANDING IS THAT

12:04PM   21   BECAUSE THE MOTION HAS BEEN MADE, THE COURT CAN TAKE UNDER

12:04PM   22   SUBMISSION RULING ON THE MOTION UNTIL AFTER THE VERDICT AND

12:04PM   23   THEREFOR GET BRIEFING FROM THE GOVERNMENT.

12:04PM   24             THE COURT:    SO LET ME ASK YOU SCHEDULE WISE IF YOU

12:04PM   25   FILE YOUR MOTION BY NOON, FRIDAY, IS THAT WHAT YOU'RE SAYING



                                  UNITED STATES COURT REPORTERS
                                                                                 768


12:04PM    1   YOU COULD DO?

12:04PM    2                MR. SIMEON:   YES, YOUR HONOR, IF THAT'S ACCEPTABLE

12:04PM    3   TO THE COURT.

12:04PM    4                THE COURT:    THIS AFTERNOON WE COULD ENGAGE OUR

12:04PM    5   DISCUSSION, OUR CHARGING CONFERENCE REGARDING THE INSTRUCTIONS.

12:04PM    6        I HAVE AN ENGAGEMENT SCHEDULED AT HASTINGS TOMORROW

12:04PM    7   AFTERNOON THAT IS A SCHOOL THING, BUT I CAN CANCEL THAT.        THEY

12:04PM    8   HAVE I THINK JUSTICE SIMON AND MAGISTRATE JUDGE CORLEY ARE

12:05PM    9   GOING TO APPEAR, AND THEY'RE FAR SMARTER THAN I AM SO IT WON'T

12:05PM   10   BE ANY LOSS.    THERE WON'T BE ANY LOSS.

12:05PM   11       SO LET'S ASSUME THAT I'LL BE AVAILABLE ALL DAY TOMORROW.

12:05PM   12   IT'S POSSIBLE THAT WE COULD ENGAGE CLOSING INSTRUCTION AND

12:05PM   13   CLOSING TOMORROW.

12:05PM   14                MR. NICK:    I WOULD THINK SO, YOUR HONOR.

12:05PM   15                THE COURT:    SO --

12:05PM   16                MR. SCHENK:   THAT SCHEDULE IS FINE WITH THE

12:05PM   17   GOVERNMENT, BUT WE WOULD OFFER IF THE COURT IS INTERESTED IN

12:05PM   18   MAKING ITS COMMITMENT, WE COULD EITHER INSTRUCT, CLOSE, AND

12:05PM   19   THEN SEND THE JURY HOME, AND THEY COULD BEGIN DELIBERATING

12:05PM   20   WEDNESDAY.

12:05PM   21       I KNOW THE COURT'S CONCERN IS IF THEY COME BACK WITH NOTES

12:05PM   22   OR SOMETHING AND THE COURT IS NOT HERE.      WE CAN HAVE THEM NOT

12:05PM   23   DELIBERATE BUT STILL CLOSE TOMORROW.

12:05PM   24                MS. GILG:    I DON'T SEE US ALL FINISHING OUR CLOSING

12:05PM   25   BEFORE 11:30 TOMORROW WITH INSTRUCTING.



                                   UNITED STATES COURT REPORTERS
                                                                                  769


12:06PM    1               THE COURT:    RIGHT.   MY SENSE IS THAT ARGUMENTS ARE

12:06PM    2   GOING TO PROBABLY GO A LITTLE LONGER SO IF WE -- I'M GOING TO

12:06PM    3   ASK THEM TO BE -- I KNOW THIS IS CONTRARY TO OUR -- I'M GOING

12:06PM    4   TO ASK THEM TO COME IN AT MAYBE 10:00 O'CLOCK, AND MAYBE BE

12:06PM    5   HEAR ARGUMENTS AT 10:00 O'CLOCK TOMORROW MORNING, AND I

12:06PM    6   ANTICIPATE THAT WE'LL NEED AN EXTRA HOUR TOMORROW TO TALK ABOUT

12:06PM    7   SOME THINGS AND NOT SUGGESTING THAT YOU WON'T BE PRODUCTIVE

12:06PM    8   THIS AFTERNOON, BUT THAT'S WHAT I'LL TELL THEM IS THAT THEY'LL

12:06PM    9   PROBABLY ENGAGE AND BE IN THEIR SEATS AND EVERYBODY BE IN THEIR

12:06PM   10   SEATS AT 10:00 O'CLOCK READY TO RESUME.

12:06PM   11       ANY OBJECTION TO THAT?

12:06PM   12               MR. SCHENK:   NO, YOUR HONOR.

12:06PM   13               MR. NICK:    YOUR HONOR, SO AFTER WE FINISH ARGUMENT

12:06PM   14   TOMORROW, THE JURY CAN START DELIBERATING TOMORROW?

12:06PM   15               THE COURT:    AFTER INSTRUCTIONS.

12:06PM   16               MR. NICK:    VERY WELL.

12:06PM   17               THE COURT:    THAT'S WHAT I INTEND TO DO IS TO GIVE

12:07PM   18   THEM THE CASE TOMORROW.

12:07PM   19               MR. NICK:    VERY WELL.   THANKS.

12:07PM   20               THE COURT:    OKAY.

12:07PM   21       (JURY IN AT 12:07 P.M.)

12:07PM   22               THE COURT:    PLEASE BE SEATED.     THANK YOU.   ALL

12:07PM   23   RIGHT.    PLEASE BE SEATED.   THANK YOU.    WE'RE BACK ON THE

12:07PM   24   RECORD.   OUR JURY AND ALTERNATES ARE NOW PRESENT.

12:07PM   25       AND THANK YOU, LADIES AND GENTLEMEN.         WHAT WE'RE GOING TO



                                  UNITED STATES COURT REPORTERS
                                                                                  770


12:07PM    1   DO IS WE'RE GOING TO -- I'M SORRY.      WE'RE MISSING ONE.

12:07PM    2              THE CLERK:    SORRY.

12:07PM    3              THE COURT:    I'M SORRY.   WE'RE MISSING MS. MACARAEG.

12:08PM    4       THAT'S WHY YOU WERE LOOKING INTENTLY TOWARD THE DOOR.

12:08PM    5              THE CLERK:    YOU MIGHT WANT TO ENTER THE OTHER SIDE.

12:08PM    6              THE COURT:    ALL RIGHT.   THANK YOU.   OUR JURY IS NOW

12:08PM    7   PRESENT.   OUR ALTERNATES ARE PRESENT, AND BOTH DEFENDANTS ARE

12:08PM    8   PRESENT, AND BOTH COUNSEL ARE PRESENT.

12:08PM    9       LADIES AND GENTLEMEN, WE HAVE HAD OUR DISCUSSIONS, AND WE

12:08PM   10   ARE GOING TO END OUR COURT DAY TODAY.      WE WILL ENGAGE CLOSING

12:08PM   11   ARGUMENTS AND INSTRUCTION TOMORROW.      I PREVIOUSLY -- I THINK

12:08PM   12   YOUR CALENDARS SUGGESTED THAT WE WERE NOT TO BE IN SESSION

12:08PM   13   TOMORROW AFTERNOON.     I'VE MADE SOME ADJUSTMENTS, BUT WE WILL BE

12:08PM   14   AVAILABLE SO THAT YOU WILL, IT'S MY HOPE THAT YOU'LL HAVE THE

12:09PM   15   CASE TOMORROW.   SO WE WON'T HAVE A BREAK TOMORROW AFTERNOON.

12:09PM   16   WE'LL ENGAGE OUR CLOSING ARGUMENTS AND THEN INSTRUCTION, AND I

12:09PM   17   APOLOGIZE FOR THE LAST MINUTE CHANGE.

12:09PM   18       DOES THAT CAUSE DISRUPTION TO ANYONE'S PREVIOUS SCHEDULE?

12:09PM   19        OH, YES, MS. ALLEN.

12:09PM   20              ALTERNATE JUROR:      BUT I'M AN ALTERNATE SO.

12:09PM   21              THE COURT:    WELL, THAT'S IMPORTANT.

12:09PM   22              ALTERNATE JUROR:      I MEAN, I COULD -- I HAVE TO BE

12:09PM   23   HOME BY 4:30 BECAUSE I'M THE EMERGENCY BACK UP FOR THE BABY

12:09PM   24   BECAUSE MY SON-IN-LAW HAD TO FLY TO BOISE.

12:09PM   25              THE COURT:    OKAY.    I THINK THAT WE WILL HAVE



                                 UNITED STATES COURT REPORTERS
                                                                                    771


12:09PM    1   CONCLUDED CLOSING ARGUMENT BY 4:30.        LET ME TURN TO COUNSEL.

12:09PM    2                MR. NICK:    I HOPE SO, YOUR HONOR.     YES.

12:09PM    3                ALTERNATE JUROR:    IT TAKES ME AN HOUR TO GET HOME.

12:09PM    4   I LIVE IN APTOS.

12:09PM    5                THE COURT:   ALL RIGHT.     SO YOU NEED TO BE HOME AT

12:09PM    6   3:30, EXCUSE ME, 4:30.

12:09PM    7                ALTERNATE JUROR:    YES.

12:09PM    8                THE COURT:   I THINK WE'LL BE ABLE TO ACCOMMODATE

12:10PM    9   THAT.   AND ABSENT A SITTING JUROR BEING UNABLE TO BEGIN

12:10PM   10   DELIBERATIONS, YOU WOULD NOT GO INTO THE JURY DELIBERATION

12:10PM   11   ROOM.   I THINK WE CAN ACCOMMODATE.       THANK YOU FOR BRINGING THIS

12:10PM   12   TO MY ATTENTION.

12:10PM   13       ANYONE ELSE WITH AN ISSUE?          ALL RIGHT.   LET'S DO THIS

12:10PM   14   THEN, WE'LL HAVE OUR BREAK TODAY.        IT'S MY HOPE -- I'M GOING TO

12:10PM   15   ASK YOU TO BE READY.      WE ARE GOING TO SHOOT TO HAVE YOU IN YOUR

12:10PM   16   SEATS SUCH THAT WE CAN START AT 10:00 A.M. TOMORROW MORNING AND

12:10PM   17   10:00 A.M.    IF YOU COULD COLLECT YOURSELVES DOWNSTAIRS

12:10PM   18   ACCORDINGLY, WE'LL BRING YOU UP AT THAT TIME.

12:10PM   19                MR. NICK:    YOUR HONOR, I WOULD REQUEST THE

12:10PM   20   SEPARATION ADMONITION AGAIN.

12:10PM   21                THE COURT:   YES.   YES, OF COURSE.

12:10PM   22                MR. NICK:    THANK YOU.

12:10PM   23                THE COURT:   AND I REMIND YOU OF THE ADMONITION THAT

12:10PM   24   I'VE READ TO YOU PREVIOUSLY, AND THAT'S STILL IN PLACE AND IN

12:10PM   25   FULL FORCE UNTIL THE CASE IS OVER AND UNTIL I'VE RELEASED YOU



                                   UNITED STATES COURT REPORTERS
                                                                              772


12:10PM    1   FROM THAT ADMONITION THAT IS IN PLACE, AND YOU RECALL THAT

12:11PM    2   ADMONITION NOT TO DISCUSS OR FORM ANY OPINIONS ABOUT THIS CASE

12:11PM    3   NOR SPEAK TO ANYONE ABOUT THE CASE.

12:11PM    4       ALL RIGHT.   HAVE A GOOD EVENING.    THANK YOU.

12:11PM    5       (JURY OUT AT 12:11 P.M.)

12:11PM    6             THE COURT:    PLEASE BE SEATED.   THANK YOU.   SO LET'S

12:11PM    7   MEET AGAIN AT 1:30, AND WE'LL START OUR DISCUSSION ABOUT JURY

12:11PM    8   INSTRUCTIONS.   OKAY.

12:11PM    9             MR. SIMEON:    THANK YOU, YOUR HONOR.

12:11PM   10             MR. NICK:     THANK YOU, YOUR HONOR.

12:11PM   11             MS. GILG:     THANK YOU, YOUR HONOR.

12:11PM   12             THE COURT:    THANK YOU.

12:12PM   13             THE CLERK:    THE COURT IS IN RECESS.

12:12PM   14       (LUNCH RECESS TAKEN AT 12:12 P.M.)

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                 UNITED STATES COURT REPORTERS
                                                                                 773


12:12PM    1                              AFTERNOON SESSION

01:36PM    2        (JURY OUT AT 1:36 P.M.)

01:36PM    3                THE COURT:    WE'RE BACK ON THE RECORD OUTSIDE OF THE

01:36PM    4   PRESENCE OF THE JURY.      ALL DEFENDANTS ARE PRESENT AND ALL

01:36PM    5   COUNSEL ARE PRESENT.

01:36PM    6       LET ME -- BEFORE WE GET INTO JURY INSTRUCTIONS, I WAS

01:36PM    7   INFORMED WE NEEDED TO CLARIFY THE RECORD AS TO CERTAIN

01:36PM    8   EXHIBITS, AND I UNDERSTAND COUNSEL HAVE HAD A CHANCE TO

01:36PM    9   DISCUSS.

01:36PM   10       AND THERE MIGHT BE SOME NEED OF CLARIFICATION AS TO SOME

01:37PM   11   EXHIBITS.    MR. SIMEON.

01:37PM   12                MR. SIMEON:   YES, YOUR HONOR.    SO TO CLARIFY, THESE

01:37PM   13   EXHIBITS WERE ALREADY ADMITTED INTO EVIDENCE.         IT WAS

01:37PM   14   EXHIBIT --

01:37PM   15                MS. GILG:    I'M SORRY.    BEFORE WE DO THAT, CAN I JUST

01:37PM   16   RUN AND GET MY GOVERNMENT EXHIBIT LIST?

01:37PM   17                THE COURT:    SURE.

01:37PM   18       (PAUSE IN PROCEEDINGS.)

01:38PM   19                THE COURT:    ALL RIGHT.   MR. SIMEON.

01:38PM   20                MR. SIMEON:   THANK YOU, YOUR HONOR.     SO WITH RESPECT

01:38PM   21   TO GOVERNMENT EXHIBIT 51, ONLY THREE PAGES FROM EXHIBIT 51 WERE

01:38PM   22   ADMITTED AND THAT'S 51-5, 51-78, AND 51-209.

01:38PM   23       ALSO FOR EXHIBIT 58, THE ENTIRETY OF EXHIBIT 58 WAS

01:38PM   24   ADMITTED INTO EVIDENCE.

01:38PM   25                THE COURT:    ALL RIGHT.   MR. NICK, IS THAT YOUR



                                   UNITED STATES COURT REPORTERS
                                                                                   774


01:38PM    1   UNDERSTANDING?

01:38PM    2                 MR. NICK:    YES, YOUR HONOR, IT IS.

01:38PM    3                 THE COURT:   AND, MS. GILG, IS THAT YOUR

01:38PM    4   UNDERSTANDING?

01:38PM    5                 MS. GILG:    I'M SORRY, YOUR HONOR.    I'M A BIT

01:38PM    6   CONFUSED.     THE ONLY PROBLEM IS I CAN'T FIND MY EXHIBIT LIST SO

01:39PM    7   MAYBE --

01:39PM    8                 THE CLERK:   DO YOU WANT TO LOOK AT THE COURT?

01:39PM    9                 MS. GILG:    YES, PLEASE.   SORRY.   51-5.

01:39PM   10         YEAH.    SEE I WASN'T -- I DIDN'T MARK DOWN ANY OF 51 COMING

01:39PM   11   IN SO I'LL DOUBLE-CHECK THAT.

01:39PM   12         BUT THE WHOLE THING NOT COMING IN IS MY UNDERSTANDING.

01:39PM   13         THE PROBLEM IS THAT 51 IS NOT IN THE BINDERS.

01:40PM   14                 THE CLERK:   IT SAYS REFER TO EXHIBIT C BINDER FOR

01:40PM   15   51.

01:40PM   16                 MS. GILG:    IF I MAY HAVE A MOMENT WITH MR. SIMEON.

01:40PM   17                 THE COURT:   WE'LL GO OFF THE RECORD FOR JUST A

01:40PM   18   MOMENT.

01:40PM   19         (DISCUSSION OFF THE RECORD AMONGST COUNSEL.)

01:40PM   20                 MS. GILG:    OKAY.   I'M SORRY.   THAT'S MY

01:40PM   21   UNDERSTANDING.

01:40PM   22                 THE COURT:   ALL RIGHT.     LET'S GO BACK ON THE RECORD.

01:40PM   23   WE'RE BACK ON THE RECORD.

01:40PM   24         MS. GILG, AS TO 51-5, 78, 209?

01:40PM   25                 MS. GILG:    ALL OF THOSE, MY UNDERSTANDING IS THAT



                                    UNITED STATES COURT REPORTERS
                                                                                   775


01:40PM    1   THEY'RE IN.

01:40PM    2              THE COURT:    AND 58?

01:40PM    3              MS. GILG:     YES, MY UNDERSTANDING IS THAT IT'S IN.

01:41PM    4              THE COURT:    OKAY.   MR. NICK?

01:41PM    5              MR. NICK:     ALL OF THESE HAVE BEEN ADMITTED, YOUR

01:41PM    6   HONOR, AND THAT WOULD BE 51-5, 51-78, 51-209, AND ALL OF THE 58

01:41PM    7   EXHIBITS WERE ADMITTED.

01:41PM    8              THE COURT:    OKAY.   ALL RIGHT.   THANK YOU.   ANY OTHER

01:41PM    9   CLARIFICATIONS FOR EXHIBITS THAT WE SHOULD GO OVER?

01:41PM   10        (GOVERNMENT'S EXHIBITS 51-5, 51-78, 51-209, AND 58 WERE

01:41PM   11   RECEIVED IN EVIDENCE.)

01:41PM   12              MS. GILG:     I BELIEVE THAT I NEED TO MOVE SOME OF MY

01:41PM   13   EXHIBITS IN, AND I'D LIKE TO ADMIT D.

01:41PM   14        WITH REGARD TO E, I'M ONLY SEEKING TO ADMIT THE FIRST

01:41PM   15   PAGE, WHICH IS BATES 23352.

01:41PM   16        WITH REGARD TO F, I WOULD MOVE TO ADMIT --

01:41PM   17              THE CLERK:    THAT'S BEEN ADMITTED, YOUR HONOR.

01:42PM   18              THE COURT:    YES.    THAT WAS ADMITTED THIS MORNING.

01:42PM   19              MS. GILG:     OH.   WELL, I'LL TALK TO MR. SIMEON.   I

01:42PM   20   DON'T KNOW IF WE CAN -- I'M HAPPY TO HAVE THE WHOLE THING, BUT

01:42PM   21   I DON'T KNOW IF THAT WAS WHAT THE INTENT OF THE PARTIES WAS,

01:42PM   22   AND I DON'T WANT IT TO SEEM LIKE I SLIPPED SOMETHING IN THERE

01:42PM   23   THAT WAS NOT SUPPOSED TO BE IN THERE.

01:42PM   24              MR. SIMEON:    I THINK WE STIPULATED TO E, F, G, AND

01:42PM   25   H.



                                 UNITED STATES COURT REPORTERS
                                                                                776


01:42PM    1       IS THAT RIGHT?

01:42PM    2             MR. SCHENK:     THE -- YES, THE JOINT STIPULATION OF

01:42PM    3   THE PARTIES THAT THE COURT READ STIPULATION NUMBER 1,

01:42PM    4   GOVERNMENT EXHIBITS 8 AND 46 AND DEFENSE EXHIBITS E, F, G, AND

01:42PM    5   H ARE ADMISSIBLE INTO EVIDENCE.    THOSE EXHIBITS WERE FOUND AT

01:42PM    6   7170 EAGLE RIDGE DRIVE.

01:43PM    7             MS. GILG:    RIGHT, ADMISSIBLE BUT NOT OFFERED.

01:43PM    8       I MEAN, WHAT I'M TRYING TO DO IS I'M SAYING THAT I DO NOT

01:43PM    9   OFFER INTO EVIDENCE G AND H AND THE PORTIONS OF THOSE OTHER

01:43PM   10   EXHIBITS I WOULD NOT OFFER INTO EVIDENCE.

01:43PM   11             THE CLERK:    THE STIPULATION WAS FILED.

01:43PM   12             THE COURT:    OKAY.   WELL, I READ THE STIPULATION TO

01:43PM   13   THE JURY, AND IT INDICATES DEFENSE EXHIBITS E, F, G, AND H ARE

01:43PM   14   ADMISSIBLE INTO EVIDENCE.

01:43PM   15       NOW, WHEN I READ THAT STIPULATION, I UNDERSTOOD THAT THE

01:43PM   16   PARTIES HAD AGREED THAT THESE WOULD BE ADMITTED INTO EVIDENCE.

01:43PM   17   THAT WAS MY UNDERSTANDING, AND THAT WAS THE COURT'S INTENT WHEN

01:43PM   18   IT READ THE STIPULATIONS, THE UNDERSTANDING WAS THAT THESE

01:43PM   19   DOCUMENTS WOULD BE ADMITTED INTO EVIDENCE, THAT'S WHY THERE WAS

01:43PM   20   A STIPULATION.

01:44PM   21             MR. NICK:    I GUESS THE WAY I WOULD PUT IT, YOUR

01:44PM   22   HONOR, IS IF THE GOVERNMENT IS NOT INTERESTED IN HAVING G AND H

01:44PM   23   BEFORE THE JURY, NEITHER ARE WE.

01:44PM   24       SO THAT WOULD BE THE -- SO WE COULD PROBABLY RE-STIPULATE

01:44PM   25   THAT THOSE EXHIBITS WOULD NOT GO BEFORE THE JURY.



                                UNITED STATES COURT REPORTERS
                                                                                    777


01:44PM    1              MR. SCHENK:    YOUR HONOR, OUR UNDERSTANDING, WHEN WE

01:44PM    2   ASKED THE DEFENSE TO STIPULATE, WAS THAT THE GOVERNMENT WANTS

01:44PM    3   TO ADMIT 8 AND 46 WITHOUT THE NEED TO CALL MR. ACKEMANN.        HE

01:44PM    4   WAS THE INDIVIDUAL WHO FOUND GOVERNMENT'S EXHIBIT 8 AND 46 AT

01:44PM    5   THE EAGLE RIDGE PROPERTY.

01:44PM    6       THE DEFENSE THEN SAID, SURE, WE'LL STIPULATE, BUT IF

01:45PM    7   YOU'RE GETTING YOUR EXHIBITS IN VIA STIP AND NOT CALLING

01:45PM    8   MR. ACKEMANN, WE WANT OURS IN, TOO.     WE THOUGHT THAT WAS FAIR.

01:45PM    9   SO THEY GAVE US THE LIST THAT THEY WANTED IN THROUGH

01:45PM   10   MR. ACKEMANN, AND THIS IS WHY WE STIPULATED, AT LEAST THAT WAS

01:45PM   11   OUR UNDERSTANDING.

01:45PM   12              MS. GILG:    YOUR HONOR, I MEAN, IT'S NOT THAT BIG OF

01:45PM   13   A DEAL.   I JUST THOUGHT THEY'RE BULKY DOCUMENTS.      I DON'T THINK

01:45PM   14   THAT THEY'RE RELEVANT.

01:45PM   15       I MEAN, WE DON'T KNOW WHAT IS GOING TO HAPPEN AT THE

01:45PM   16   BEGINNING OF THE TRIAL, AND SO WE ASKED TO HAVE THE STIPULATION

01:45PM   17   THAT THEY WERE FOUND AT THE LOCATION, AND MY UNDERSTANDING IS

01:45PM   18   THAT THEY WOULD BE ADMISSIBLE IF OFFERED.

01:45PM   19       IF THEY ARE IN AND THAT'S THAT, I DON'T WANT TO TAKE A LOT

01:45PM   20   OF TIME ON THIS.

01:45PM   21       I'M JUST SAYING IF THEY'RE NOT IN, I'M NOT OFFERING THEM.

01:45PM   22       IF THEY ARE IN --

01:45PM   23              THE COURT:    ALL RIGHT.   THANK YOU.    MR. NICK,

01:45PM   24   ANYTHING FURTHER?

01:45PM   25              MR. NICK:    NOTHING ELSE.   THANK YOU VERY MUCH, YOUR



                                   UNITED STATES COURT REPORTERS
                                                                                 778


01:45PM    1   HONOR.

01:45PM    2              THE COURT:    THANK YOU.   WHEN WE HAD THIS DISCUSSION,

01:45PM    3   IT DID -- THIS STIPULATION WAS PRECEDED BY A DISCUSSION ABOUT

01:45PM    4   MR. ACKEMANN OR ACKEMANN, AND MY UNDERSTANDING WAS THAT YOU

01:46PM    5   WERE TO MEET AND CONFER AND YOU WERE TO DISCUSS WHETHER OR NOT

01:46PM    6   FOR BRUTON REASONS, AND OTHERS, WHETHER OR NOT THIS WITNESS

01:46PM    7   NEEDED TO TESTIFY.

01:46PM    8       THE RESULT OF THAT CONVERSATION I WAS LED TO BELIEVE WAS

01:46PM    9   THE STIPULATION.   ALTHOUGH THE LANGUAGE SAYS ARE ADMISSIBLE

01:46PM   10   INTO EVIDENCE, WGUCG STATES A FACT THAT THEY'RE ADMISSIBLE.

01:46PM   11       I RECOGNIZE THAT IT DOESN'T SAY THAT THEY'LL BE

01:46PM   12   INTRODUCED, BUT THE COURT'S INTENTION IN INFORMING THE JURY OF

01:46PM   13   THAT WAS THAT THESE DOCUMENTS, ALL OF THEM, PURSUANT TO

01:46PM   14   STIPULATION, ARE RECEIVED INTO EVIDENCE, AND THAT WAS THE

01:46PM   15   INTENT OF THE COURT WHEN IT READ THIS STIPULATION.

01:46PM   16       SO I THINK OUR RECORD REFLECTS THAT THEY'RE IN EVIDENCE,

01:46PM   17   AND I WILL INDICATE THAT THEY'RE IN EVIDENCE FOR WHATEVER USE

01:46PM   18   THE PARTIES WISH TO MAKE OF THEM.

01:46PM   19              MR. SCHENK:   I THINK THE DEFENSE JUST MOVED D IN,

01:46PM   20   THOUGH.   WE DON'T HAVE ANY STIPULATION ON D.

01:46PM   21              THE COURT:    NO, NO.   WE'RE JUST TALKING ABOUT OUR

01:47PM   22   JOINT STIPULATION NUMBER 1, AND NOW D IS THE HOLOGRAPHIC WILL

01:47PM   23   OF KRISTEL KUBUROVICH.

01:47PM   24              MS. GILG:    I THOUGHT THAT WAS PART OF THE

01:47PM   25   STIPULATION.



                                  UNITED STATES COURT REPORTERS
                                                                                779


01:47PM    1             THE COURT:    WELL, IT DOESN'T APPEAR IN THE STIP

01:47PM    2   ORDER.

01:47PM    3             MS. GILG:     OKAY.   THEN I WOULD NOT MOVE THAT IN.

01:47PM    4             THE COURT:    ALL RIGHT.

01:47PM    5             MS. GILG:     THEN THE TWO EXHIBITS THAT I WOULD LIKE

01:47PM    6   TO ADMIT ARE I AND J.    THESE ARE PART OF THE BANKRUPTCY FILE,

01:47PM    7   AND ESSENTIALLY WHAT THESE DOCUMENTS REFLECT, IS THE FACT THAT

01:47PM    8   THE CASTLE LAKE HOUSE, IT ACTUALLY STATES THAT THE KUBUROVICHES

01:47PM    9   WERE STILL IN THE CASTLE LAKE HOUSE IN THE SUMMER OF 2010 WHICH

01:47PM   10   WOULD HAVE BEEN AFTER THE PETITION WAS FILED WITH THE

01:47PM   11   CASTLE LAKE ADDRESS, AND IT WAS IMPLIED, AND I'M CERTAIN IT'S

01:47PM   12   GOING TO BE SUGGESTED IN CLOSING ARGUMENT, THAT THAT WAS FALSE,

01:48PM   13   AND THEY THEY HAD BEEN EVICTED FROM THAT HOME, BUT WHAT IT

01:48PM   14   SHOWS IS THAT THEY WERE IN FACT STILL LIVING AT THE HOME AND

01:48PM   15   THE BANK WAS SEEKING RECOURSE FROM THE BANKRUPTCY COURT TO HAVE

01:48PM   16   THEM REMOVED FROM THE HOME.     AND IT GOES THROUGH THAT.

01:48PM   17       SO I THINK THAT THAT IS -- WE DISCUSSED EARLIER, THE

01:48PM   18   PARTIES DID, THAT ANYTHING RELEVANT FROM THE BANKRUPTCY FILE

01:48PM   19   WOULD BE ADMISSIBLE AS LONG AS RELEVANT, AND I FIND THAT THOSE

01:48PM   20   DOCUMENTS ARE RELEVANT AND SO THAT WOULD BE I AND J.

01:48PM   21             MR. SIMEON:     I DON'T THINK THAT THE PARTIES AGREED

01:48PM   22   THAT ANYTHING FROM THE BANKRUPTCY DOCKET WOULD COME INTO

01:48PM   23   EVIDENCE, FIRST OF ALL.

01:48PM   24       SECOND OF ALL, THERE IS ALSO A DECLARATION FROM

01:48PM   25   KRISTEL KUBUROVICH STATING THAT THE ENTIRE FAMILY MOVED OUT OF



                                UNITED STATES COURT REPORTERS
                                                                                 780


01:48PM    1   THE EAGLE RIDGE AND INTO THE NEW HOME IN 2009 IN NOVEMBER.        SO

01:48PM    2   IF WE'RE GOING TO ADMIT THAT DOCUMENT, WHICH I THINK IS

01:49PM    3   PROBABLY HEARSAY, IT'S RELIANCE ON STATEMENTS BY DEFENDANTS

01:49PM    4   ABOUT WHERE THEY LIVED, WHICH WE KNOW IS NOT TRUE.      WE HAVE

01:49PM    5   OTHER THINGS SHOWING THINGS TO THE CONTRARY.

01:49PM    6       THIS IS NOT THE TIME TO ARGUE WHICH COMPETING EVIDENCE

01:49PM    7   COMES IN.   THAT IS SOMETHING THAT COULD HAVE BEEN ADDRESSED

01:49PM    8   DURING THE TRIAL, AND THE GOVERNMENT WOULD HAVE REBUTTAL

01:49PM    9   EVIDENCE AGAINST THAT.

01:49PM   10               MS. GILG:    YOUR HONOR, I PRESENTED THIS -- THESE

01:49PM   11   ADDITIONAL EXHIBITS TWO DAYS AGO.     I HAVE THIS ON MY EXHIBIT

01:49PM   12   LIST WHEN I CAME IN AFTER MR. LAFFREDI TESTIFIED AND SO -- AND

01:49PM   13   I OFFER THESE AS -- INTO EVIDENCE AT THAT POINT.      THIS IS

01:49PM   14   OUR --

01:49PM   15               THE COURT:    YOU OFFERED THEM INTO EVIDENCE?

01:49PM   16               MS. GILG:    WELL, I MEAN, THEY WERE -- IT WAS

01:49PM   17   FRIDAY -- I MEAN -- NO -- YES, FRIDAY WHERE I BROUGHT THEM IN

01:49PM   18   AND I PROVIDED THEM TO THE PROSECUTION AND THEY OBJECTED TO K,

01:49PM   19   L, M, AND N, AND THEN WE DIDN'T -- THEN THEY NEVER DISCOVERED I

01:49PM   20   AND J.

01:50PM   21               THE COURT:    DO YOU HAVE RECOLLECTION OF THAT,

01:50PM   22   COUNSEL?

01:50PM   23               MR. SCHENK:   I'M NOT EXACTLY SURE.    WERE THEY

01:50PM   24   OFFERED IN?   I'M NOT SURE I UNDERSTAND THE STATEMENT.       IS THE

01:50PM   25   DEFENSE POSITION THAT I AND J APPEAR ON THE RECORD OF FRIDAY'S



                                  UNITED STATES COURT REPORTERS
                                                                               781


01:50PM    1   TRANSCRIPT OR THEY WEREN'T DISCUSSED ON FRIDAY?

01:50PM    2             MS. GILG:     THEY WERE PRODUCED ON FRIDAY.

01:50PM    3             THE COURT:     WERE THEY -- DID YOU MOVE THEM INTO

01:50PM    4   EVIDENCE ON FRIDAY?

01:50PM    5             MS. GILG:     NO.

01:50PM    6             THE COURT:     OKAY.

01:50PM    7             MS. GILG:     BUT I DID AT THE CLOSE OF OUR SESSION

01:50PM    8   THIS MORNING, I DID INDICATE THAT I WOULD BE MOVING EXHIBITS

01:50PM    9   INTO EVIDENCE AND THIS IS -- THESE TWO DOCUMENTS ARE SOMETHING

01:50PM   10   THAT THE GOVERNMENT HAS HAD SINCE FRIDAY, AND THEY'VE KNOWN

01:50PM   11   THAT I'VE INTENDED TO MOVE THESE INTO EVIDENCE.

01:50PM   12             THE COURT:     I GUESS WHY AREN'T THESE MOVED IN BEFORE

01:50PM   13   YOU CLOSE I GUESS IS THE QUESTION?

01:50PM   14             MS. GILG:     YOUR HONOR, I DID SAY SUBJECT TO MOVING

01:50PM   15   EXHIBITS INTO EVIDENCE WHICH WERE ALREADY ON THE WITNESS LIST.

01:50PM   16             THE COURT:     WELL, YOU DIDN'T SAY THAT, I DON'T

01:50PM   17   THINK, BECAUSE THE WITNESS LIST AND EXHIBIT LIST ARE TWO

01:50PM   18   DIFFERENT THINGS.

01:50PM   19       BUT WHEN WE TALK ABOUT MOVING DOCUMENTS IN, IT'S -- THIS

01:51PM   20   SOMETIMES HAPPENS IN TRIALS WHERE EXHIBITS ARE DISCUSSED BY A

01:51PM   21   WITNESS, THEY'RE PRESENTED AND IDENTIFIED AND THE WITNESS

01:51PM   22   TESTIFIES ABOUT IT, BUT FOR SOME REASON THERE'S A FAILURE TO

01:51PM   23   MOVE IT INTO EVIDENCE.    THAT HAPPENS IN TRIALS WITH SOME

01:51PM   24   FREQUENCY JUST BECAUSE OF THE NATURE OF IT.

01:51PM   25       AND I, I WILL ALLOW COUNSEL TO MOVE SOMETHING IN THAT HAS



                                   UNITED STATES COURT REPORTERS
                                                                                 782


01:51PM    1   ALREADY BEEN TESTIFIED TO WHERE THEY'VE FORGOTTEN TO DO THE

01:51PM    2   FORMALITY OF MOVING SOMETHING IN JUST TO CLARIFY THAT.

01:51PM    3       THIS IS A SITUATION WHERE I RECOGNIZE THAT YOU'VE LISTED

01:51PM    4   SOMETHING ON YOUR EXHIBIT LIST, BUT THERE WAS NO TESTIMONY OR

01:51PM    5   THERE WAS NO FORMAL INTRODUCTION.     IT WASN'T MOVED INTO

01:51PM    6   EVIDENCE AND NOW YOU WANT TO MOVE IT INTO EVIDENCE.      IT'S A

01:51PM    7   DIFFERENT SITUATION, YOU SEE?     THIS IS -- YOU'RE ASKING LEAVE

01:52PM    8   TO REOPEN YOUR CASE IN ESSENCE AND PUT THIS EVIDENCE IN.

01:52PM    9       AND THEN IF I DO THAT, THEN THE GOVERNMENT MAY THEN HAVE A

01:52PM   10   REBUTTAL, AND I'LL HAVE TO ALLOW THEM TO PUT IN ADDITIONAL

01:52PM   11   EVIDENCE.   ALL OF THIS WOULD HAVE TO HAPPEN IN FRONT OF THE

01:52PM   12   JURY BECAUSE I'M NOT GOING TO ADMIT SOMETHING OUTSIDE OF THEIR

01:52PM   13   PRESENCE.

01:52PM   14       SO IT DOES CREATE A BIT OF AN ISSUE.      I DON'T KNOW WHY YOU

01:52PM   15   DIDN'T MOVE THIS IN WHEN YOU -- BEFORE YOU RESTED.      AND THERE

01:52PM   16   WAS NO TESTIMONY ABOUT THESE AS I UNDERSTAND IT.

01:52PM   17               MS. GILG:    NO, AND THERE WOULDN'T BE ACTUALLY.

01:52PM   18               THE COURT:    AND I'M REFERRING TO I AND J, THE I AND

01:52PM   19   J DOCUMENTS.

01:52PM   20       ANYTHING FURTHER FROM THE GOVERNMENT ON THIS?

01:52PM   21               MR. SIMEON:   NOT ON THIS ISSUE, YOUR HONOR.

01:52PM   22               THE COURT:    WELL, COUNSEL, I'M SORRY.   MS. GILG, I'M

01:53PM   23   NOT GOING TO ADMIT THESE.     I THINK THAT IT'S, AS I SAID, IT

01:53PM   24   IS -- I ALWAYS INVITE COUNSEL TO MEET AND CONFER ABOUT EXHIBITS

01:53PM   25   THAT WERE NOT ADMITTED THAT WERE DISCUSSED IN EVIDENCE BUT WERE



                                  UNITED STATES COURT REPORTERS
                                                                                   783


01:53PM    1   NOT ADMITTED SUCH THAT THE RECORD COULD BE COMPLETE, BUT THIS

01:53PM    2   GOES A STEP FURTHER.    THIS IS INTRODUCING NEW DOCUMENTS AFTER

01:53PM    3   IN ESSENCE THE EVIDENCE IS CLOSED.

01:53PM    4       SOMETIMES THAT'S APPROPRIATE, BUT THIS RAISES WHOLE

01:53PM    5   ADDITIONAL ISSUES THAT WOULD REQUIRE, FROM WHAT I HEAR

01:53PM    6   MR. SCHENK OR MR. SIMEON SAYING THAT THEY WOULD WANT TO

01:53PM    7   INTRODUCE REBUTTAL, IF YOU WILL, AND I DON'T THINK THAT THIS IS

01:53PM    8   THE APPROPRIATE WAY TO DO THAT.

01:53PM    9             MS. GILG:     OKAY.   I'LL SUBMIT IT, YOUR HONOR.

01:53PM   10             THE COURT:    SO I'LL RESPECTFULLY DECLINE YOUR

01:53PM   11   INVITATION TO ADMIT THESE, I AND J.

01:53PM   12       ALL RIGHT.   ANYTHING ELSE AS FAR AS EXHIBITS OR EVIDENCE?

01:53PM   13             MR. SIMEON:    JUST ONE OTHER MATTER, YOUR HONOR,

01:54PM   14   EXHIBIT 33 WHICH WAS ON THE GOVERNMENT'S EXHIBIT LIST.        THE

01:54PM   15   GOVERNMENT DID NOT MOVE THAT EXHIBIT INTO EVIDENCE.     IT WAS

01:54PM   16   MOVED INTO EVIDENCE BY DEFENSE ON CROSS-EXAMINATION.     THE

01:54PM   17   GOVERNMENT DID NOT OBJECT.

01:54PM   18       I WASN'T AWARE AT THE TIME THAT IT SAID CANNIBIS ON A

01:54PM   19   COUPLE OF THE SHEETS.    THE GOVERNMENT HAS REDACTED OTHER PAGES

01:54PM   20   AT THE DEFENSE REQUEST, AND WE WOULD REQUEST THAT THOSE PAGES

01:54PM   21   BE REDACTED TO REMOVE WHATEVER CANNIBUS OR OTHER REFERENCES

01:54PM   22   THAT THERE ARE TO MARIJUANA SINCE OBVIOUSLY IT WAS THE PARTY'S

01:54PM   23   INTENT TO EXCLUDE THAT ESSENTIALLY FROM THE TRIAL.

01:54PM   24             MR. NICK:     YOUR HONOR, IT PRESENTS THE SAME ISSUE,

01:54PM   25   WHICH IS THAT IT WAS ADMITTED IN FRONT OF THE JURY AND THAT



                                UNITED STATES COURT REPORTERS
                                                                                784


01:54PM    1   VERY LANGUAGE, ITS EXISTENCE ON THE DOCUMENT WAS THE SUBJECT OF

01:54PM    2   TESTIMONY.

01:54PM    3                THE COURT:   CANNIBIS?

01:54PM    4                MR. NICK:    OH, YES, YOUR HONOR.   I MEAN, I COULD --

01:54PM    5   I CAN ASSURE THIS COURT 101 PERCENT THAT BOTH MS. GARCIA AND I

01:55PM    6   RAISED THE FACT THAT THE PINNACLE BANK RECORDS THAT ARE THE

01:55PM    7   SUBJECT OF EXHIBIT 33, THAT THEY REFER TO THE BUSINESS AS BEING

01:55PM    8   A MEDICAL MARIJUANA COLLECTIVE.

01:55PM    9                THE COURT:   WAS THERE TESTIMONY ABOUT THAT?

01:55PM   10                MR. NICK:    THERE WAS, YOUR HONOR.

01:55PM   11                THE COURT:   WHERE WITNESSES USED THE WORD

01:55PM   12   "CANNIBUS"?

01:55PM   13                MR. NICK:    THAT I CAN'T RECALL, BUT I KNOW THE

01:55PM   14   QUESTION WAS BROUGHT UP, AND I KNOW THERE WAS AN AFFIRMATION

01:55PM   15   FROM THE WITNESS, YES, THAT'S WHAT THESE ACCOUNTS WERE FOR.

01:55PM   16                THE COURT:   FROM MEDILEAF?

01:55PM   17                MR. NICK:    YES, ABSOLUTELY, YOUR HONOR.

01:55PM   18                THE COURT:   BUT CANNIBIS WASN'T MENTIONED?

01:55PM   19                MR. NICK:    YES, IT WAS.

01:55PM   20                THE COURT:   WELL, I KNOW MS. GILG INTERJECTED

01:55PM   21   CANNIBUS ONE TIME WHEN WE HAD SIDE-BAR, AND I WAS SURPRISED

01:55PM   22   WHEN SHE RAISED THAT BECAUSE WE WERE NOT GOING TO TALK ABOUT

01:55PM   23   THAT.   I RECALL THAT ONE TIME.

01:55PM   24                MR. NICK:    I KNOW THAT WHILE MS. KIKUGAWA WAS ON THE

01:55PM   25   STAND SHE WAS SHOWN EXHIBIT 33 AND --



                                   UNITED STATES COURT REPORTERS
                                                                                 785


01:56PM    1               THE COURT:   DO YOU INTEND TO ARGUE THAT THIS WAS A

01:56PM    2   CANNIBUS CO-OP GROWER AND THEY HAD ADDITIONAL PROBLEMS BECAUSE

01:56PM    3   OF THE UNIQUENESS OF THE BUSINESS, AND, THEREFORE, THE JURY

01:56PM    4   SHOULD UNDERSTAND THAT BUSINESS IN THEIR CONSIDERATION?

01:56PM    5               MR. NICK:    PARDON ME, YOUR HONOR.    NO.   WHAT I

01:56PM    6   INTEND ON ARGUING IS THAT THE GOVERNMENT CLAIMS THAT THE

01:56PM    7   DEFENDANT HAD ACCESS TO THE FUNDS OF THE BUSINESS AND WAS USING

01:56PM    8   IT FOR HIS OWN PERSONAL USE AND THAT THERE'S ABSOLUTELY NO

01:56PM    9   EVIDENCE OF THAT AND THAT'S WHAT I INTEND.

01:56PM   10       AND SO I -- THAT'S HOW COME WITH THE WITNESS, YOUR HONOR,

01:56PM   11   I ALMOST OPTED TO THE COURT'S POSITION BECAUSE IT DOESN'T

01:56PM   12   MATTER WHAT THE PRODUCT IS, AND THAT'S HOW COME I ASKED HIM THE

01:56PM   13   PRODUCT THAT YOU SOLD HAS TO BE BOUGHT WITH CASH.

01:56PM   14       SO I DON'T NEED -- WE CAN CALL THIS A LOLLIPOP BUSINESS,

01:56PM   15   YOUR HONOR, I JUST -- YOU KNOW, WHAT IS REALLY CRITICAL TO ME,

01:56PM   16   YOUR HONOR, IS THAT THEY UNDERSTAND THAT IT'S A CANNIBIS

01:56PM   17   BUSINESS THAT REQUIRED A WITHDRAWAL OF CASH.

01:56PM   18               THE COURT:   WHY IS IT IMPORTANT THAT IT'S A CANNIBUS

01:57PM   19   BUSINESS?

01:57PM   20               MR. NICK:    YES, AND I CAN EXPLAIN, YOUR HONOR.

01:57PM   21       IT'S HARD FOR THE AVERAGE PERSON TO UNDERSTAND -- JUST PUT

01:57PM   22   THE CANNIBUS BUSINESS ASIDE.     LET'S SAY IT WAS A HARDWARE

01:57PM   23   STORE, AND YOU'RE TRYING TO TELL THE JURY THAT THE PERSON WHO

01:57PM   24   OWNS THE HARDWARE STORE AND IS PURCHASING THE MERCHANDISE HAS

01:57PM   25   TO GO CASH A CHECK AT A BANK AND THEN GO OUT IN THE FIELD AND



                                  UNITED STATES COURT REPORTERS
                                                                              786


01:57PM    1   BUY TOOLS AND WHATNOT TO SELL AT THE HARDWARE STORE, AND NOBODY

01:57PM    2   WOULD BELIEVE THAT BECAUSE EVERYBODY KNOWS THAT THE MAJORITY OF

01:57PM    3   BUSINESSES YOU CAN TRANSACT WITH CREDIT CARDS AND SUCH.

01:57PM    4        HOWEVER, IN THIS CASE YOU HAVE THE GOVERNMENT INTRODUCING

01:57PM    5   THE FACT THAT THE DEFENDANT IS TAKING CASH OUT OF THE BUSINESS.

01:57PM    6   AND THE JURY NEEDS TO UNDERSTAND, NUMBER ONE, THE NUMBER ONE

01:57PM    7   SUPPLY OF THIS BUSINESS MUST BE BOUGHT IN CASH.    I DON'T NEED

01:57PM    8   TO MENTION THE WORD "MARIJUANA," BUT IT IS IN THE RECORD AND

01:57PM    9   SORT OF CORROBORATES THAT ASPECT OF IT, AND THAT'S WHAT IS THE

01:57PM   10   MOST IMPORTANT PART, YOUR HONOR, IS THAT IT'S CREDIBLE AND

01:58PM   11   BELIEVABLE WHEN IT'S A CANNIBIS BUSINESS THAT YOU HAVE TO GO TO

01:58PM   12   A BANK, CASH THE CHECK, AND TAKE THAT CASH, GO OUT INTO THE

01:58PM   13   FIELD AND BUY MARIJUANA DIRECTLY FROM GROWERS.    THAT'S CREDIBLE

01:58PM   14   AND BELIEVABLE, YOUR HONOR.

01:58PM   15       AND SO THE JURY MUST HAVE SOME CONNECTION TO WHAT TYPE OF

01:58PM   16   BUSINESS, WHICH THEY'VE HEARD AT LEAST TWO OR THREE TIMES

01:58PM   17   THROUGHOUT THIS TRIAL.

01:58PM   18             THE COURT:     YOU KNOW, I'VE BEEN VERY CAREFUL TO TRY

01:58PM   19   TO KEEP THAT AWAY NOT TO PREJUDICE THE DEFENSE, BUT ACTUALLY

01:58PM   20   TO, AGAIN, AS I SAY, TO PROTECT YOU FROM ANY UNTOWARD

01:58PM   21   CONSIDERATION ABOUT A BUSINESS THAT MIGHT BE CALIFORNIA LEGAL

01:58PM   22   BUT HAVE OTHER VIEWS FROM THE FEDERAL GOVERNMENT'S POSITION.

01:58PM   23       AND I THOUGHT WE HAD AN UNDERSTANDING, AND NOW AT THE

01:58PM   24   ELEVENTH HOUR IT SEEMS LIKE THE DEFENSE IS VERY HAPPY TO GET

01:58PM   25   CANNIBUS IN AND TO LET THE JURY HEAR THAT IT'S A CANNIBUS



                                UNITED STATES COURT REPORTERS
                                                                               787


01:58PM    1   BUSINESS ALL THIS TIME.

01:58PM    2       I JUST -- YOU KNOW, WHAT'S THAT ALL ABOUT?

01:59PM    3             MR. NICK:    I KNOW, BUT, YOUR HONOR, I PREFER THAT

01:59PM    4   THE MEDILEAF BUSINESS NOT BE DISCUSSED AT ALL, BUT WHEN THE

01:59PM    5   GOVERNMENT PRESENTS EVIDENCE HERE, AND YOU CAN ASK THEM AND

01:59PM    6   THEY'RE GOING TO ARGUE TO THE JURY THAT MR. KUBUROVICH WAS

01:59PM    7   USING THE MONEY FROM HIS OWN PERSONAL EXPENSES, AND THAT'S

01:59PM    8   SHOWING BY THE CASHING OF CHECKS MADE OUT TO CASH.   THAT'S

01:59PM    9   GOING TO BE THEIR ARGUMENT.

01:59PM   10       AND SO THE WAY WE REBUT THAT IS BY SAYING, WAIT A SECOND,

01:59PM   11   THIS IS A VERY UNIQUE TYPE OF BUSINESS THAT REQUIRES BUYING THE

01:59PM   12   MAIN PRODUCT, CASH, AND THAT'S WHAT THOSE CHECKS REPRESENT AS

01:59PM   13   MR. FORREST TESTIFIED FROM THE STAND.

01:59PM   14       SO AS MUCH AS I WOULD LIKE TO NOT DISCUSS THAT TOPIC, IT'S

01:59PM   15   THE ONLY WAY TO REBUT THAT INFERENCE, YOUR HONOR.

01:59PM   16             THE COURT:   WHAT PREVENTS YOU FROM INTRODUCING THAT

01:59PM   17   EVIDENCE THROUGH FORREST AND TALKING ABOUT IT RATHER?   HE'S

01:59PM   18   ALREADY SAID, YEAH, THAT'S A -- I THINK HE SAID THAT, THAT THE

01:59PM   19   PRODUCT, I THINK WAS THE WORD THAT YOU USED, WAS PURCHASED BY

01:59PM   20   CASH.

01:59PM   21             MR. NICK:    I AGREE, YOUR HONOR, THERE'S PLENTY OF

01:59PM   22   EVIDENCE IN THERE THAT I COULD ARGUE THE SAME POINT.

02:00PM   23       MY ONLY CONCERN IS THAT THE JURY HEARS THE DISCUSSION OF A

02:00PM   24   BANK RECORD THAT HAD THE WORD "MEDICAL CANNIBUS."

02:00PM   25             THE COURT:   AND SO YOU'RE GOING TO POINT AND TELL



                                UNITED STATES COURT REPORTERS
                                                                                788


02:00PM    1   THE JURY LOOKING AT 33, LOOK, CANNIBUS IS ALL OVER IT AND NOW

02:00PM    2   YOU UNDERSTAND THAT THIS WAS A MEDICAL MARIJUANA BUSINESS AND

02:00PM    3   IT'S ILLEGAL IN FEDERAL LAW, BUT YOU CAN BUY IT IN CALIFORNIA

02:00PM    4   LAW.   BANKS WON'T TRADE.    YOU CAN'T BANK YOUR MONEY FROM THIS.

02:00PM    5   SO THEY HAD TO DO A CASH BUSINESS, AND THAT'S WHAT ALL OF THESE

02:00PM    6   CHECKS -- THAT'S WHY IT SAYS CASH, CASH, CASH BECAUSE HE WAS

02:00PM    7   BUYING MARIJUANA.    THAT'S YOUR ARGUMENT I THINK.

02:00PM    8               MR. NICK:    THAT'S IN ESSENCE THE ARGUMENT, YOUR

02:00PM    9   HONOR.   I WOULD ONLY SAY THAT THE BANK RECORDS CORROBORATE THAT

02:00PM   10   IT'S A CASH BUSINESS TO A CERTAIN EXTENT.

02:00PM   11               THE COURT:   MS. GILG, ANYTHING TO OFFER?

02:00PM   12               MS. GILG:    I'LL SUBMIT, AND I JOIN MR. NICK'S

02:00PM   13   ARGUMENT.

02:00PM   14               THE COURT:   I DON'T KNOW, WE'VE PLAYED THIS ALL

02:00PM   15   ALONG, AND NOW IT'S AT THE END AND ALL OF A SUDDEN CANNIBUS IS

02:00PM   16   IN.

02:00PM   17               MR. NICK:    AGAIN, YOUR HONOR -- I'M SORRY, YOUR

02:01PM   18   HONOR, BUT THIS IS CREATED BY THE GOVERNMENT'S CASE, WHICH IS

02:01PM   19   THAT THE CLIENT IS USING THE MONEY FROM MEDILEAF FOR HIS OWN

02:01PM   20   PERSONAL EXPENSES, AND THAT NEEDS TO BE REBUTTED SOMEHOW, YOUR

02:01PM   21   HONOR, IN THE MOST RESPECTFUL WAY POSSIBLE WITHOUT GETTING TO

02:01PM   22   THE AREAS OF CONCERN OF THE COURT, AND I THINK I'VE DONE

02:01PM   23   EVERYTHING I CAN TO DO THAT, YOUR HONOR.

02:01PM   24               THE COURT:   AND, WELL, WOULD YOU OBJECT TO HAVING

02:01PM   25   THE CANNIBUS DISCUSSION STRICKEN FROM EXHIBIT 33?



                                   UNITED STATES COURT REPORTERS
                                                                               789


02:01PM    1             MR. NICK:     I WOULD, YOUR HONOR, FOR THE REASON THAT

02:01PM    2   IT WAS DISCUSSED BY A WITNESS.    THE DOCUMENT WAS DISCUSSED.

02:01PM    3   THE APPEARANCE OF THAT LANGUAGE ON THE DOCUMENT WAS DISCUSSED,

02:01PM    4   AND IT LENDS CREDIBILITY TO THE DEFENDANT'S CASE, WHICH IS THIS

02:01PM    5   IS A CANNIBUS BUSINESS.

02:01PM    6             THE COURT:    ANYTHING FURTHER FROM THE GOVERNMENT?

02:01PM    7             MR. SIMEON:     JUST BRIEFLY, YOUR HONOR.   OTHER

02:01PM    8   EXHIBITS, EXHIBIT 1 THROUGH 4, FOR EXAMPLE, WERE ADMITTED PRIOR

02:01PM    9   TO REDACTIONS UPON THE PARTY'S NOTICING THAT THERE WAS SOME

02:01PM   10   INFORMATION IN THERE THAT SHOULD NOT BE SHOWN TO THE JURY.

02:02PM   11   AFTER THOSE EXHIBITS HAD BEEN PUBLISHED TO THE JURY, THE

02:02PM   12   GOVERNMENT REDACTED THEM AS OTHER EXHIBITS AS WELL.

02:02PM   13             THE COURT:    WELL, I HAVE TO EXPRESS MY

02:02PM   14   DISAPPOINTMENT OF THIS COMING UP AT THIS HOUR AFTER WE HAVE

02:02PM   15   SPENT SO MUCH TIME TRYING TO PROTECT THE DEFENDANTS FROM THE

02:02PM   16   POTENTIAL PEJORATIVE FEELING OF A COMMUNITY ABOUT MARIJUANA.

02:02PM   17   THIS CAME IN AT THE -- DURING VOIR DIRE, AND I GUESS THAT

02:02PM   18   SHOULD HAVE BEEN A NOTICE THAT IT WAS GOING TO COME UP AGAIN AS

02:02PM   19   IT CAME UP DURING VOIR DIRE, AND THERE WAS SOME VOIR DIRE

02:02PM   20   PERMITTED ABOUT THIS.    I THINK THE DEFENSE ASKED SOME QUESTIONS

02:02PM   21   ABOUT THIS.

02:02PM   22       WE ASKED SOME -- THE COURT ASKED QUESTIONS ABOUT THIS, AND

02:02PM   23   I THINK THERE MAY HAVE BEEN SOME STRIKES, OR AT LEAST THE COURT

02:02PM   24   MAY HAVE EXCLUDED SOME PEOPLE BASED ON THEIR FEELINGS AND VIEWS

02:02PM   25   ABOUT MARIJUANA, AND I NOTE THE EXHIBIT WAS INTRODUCED BY THE



                                UNITED STATES COURT REPORTERS
                                                                                 790


02:03PM    1   DEFENSE, AND I EXPECT THAT ALL PARTIES HAVE SEEN THE DOCUMENT

02:03PM    2   BEFORE.   YOU KNEW WHAT IT CONTAINED.     YOU KNEW WHAT IT SAID

02:03PM    3   WHEN YOU INTRODUCED IT.

02:03PM    4       THE GOVERNMENT KNEW WHAT IT SAID, AND THE GOVERNMENT

02:03PM    5   DIDN'T ASK THAT IT BE STRICKEN PRIOR TO BEING ADMITTED, AND IT

02:03PM    6   WAS ADMITTED.

02:03PM    7       AND NOW THIS IS GOING TO COME BEFORE THE JURY, AND SO I'LL

02:03PM    8   ALLOW IT TO COME IN.     I'LL ALLOW IT TO COME IN.

02:03PM    9       I'M A LITTLE, AS I SAID, DISAPPOINTED.         I THOUGHT WE

02:03PM   10   CLEANED THIS UP.    BUT THE CASE HAS BEEN STRUCTURED IN SUCH A

02:03PM   11   MANNER THAT THE EVIDENCE CAME IN AS IT DID, BUT I'LL ALLOW THAT

02:03PM   12   TO -- I WON'T HAVE IT STRICKEN.

02:03PM   13       ALL RIGHT.     ANYTHING ELSE ABOUT EXHIBITS OR EVIDENCE

02:03PM   14   BEFORE WE MOVE TO JURY INSTRUCTIONS?

02:03PM   15              MR. SCHENK:    NO, YOUR HONOR.

02:03PM   16              THE COURT:    ANYTHING ELSE FROM THE DEFENSE?

02:04PM   17              MS. GILG:    NO, YOUR HONOR.

02:04PM   18              MR. NICK:    NO, YOUR HONOR.   THANK YOU.

02:04PM   19              THE COURT:    OKAY.   THANK YOU.   OKAY.   LET'S TURN TO

02:04PM   20   JURY INSTRUCTIONS.

02:04PM   21       LET ME SAY I'M LOOKING AT DOCUMENT 90, WHICH IS THE UNITED

02:04PM   22   STATES PROPOSED JURY INSTRUCTIONS, I BELIEVE FILED YESTERDAY,

02:04PM   23   PERHAPS YESTERDAY WAS A DOCUMENT ENTITLED UNITED STATES AMENDED

02:04PM   24   PROPOSED JURY INSTRUCTIONS.

02:04PM   25       DOES THIS HAVE A DOCKET?



                                  UNITED STATES COURT REPORTERS
                                                                                 791


02:04PM    1             MR. SIMEON:     122, YOUR HONOR.

02:04PM    2             THE CLERK:    YES, 122.

02:04PM    3             THE COURT:    THANK YOU.   I HAVE THAT.

02:04PM    4       AND THEN I HAVE, MS. GILG, I WAS HANDED A PRINTED COPY

02:04PM    5   WITHOUT A DOCKET, AND I DON'T KNOW IF THIS WAS FILED.

02:04PM    6             MS. GILG:     YOUR HONOR, I'M SORRY.     I FOR SOME REASON

02:04PM    7   WAS CONFUSED ON FRIDAY, AND I THOUGHT WE WERE NOT SUPPOSED TO

02:05PM    8   E-FILE THESE BUT JUST TO E-MAIL THEM.     AND SO I DID ASK MY

02:05PM    9   COLLEAGUE, AND SHE WILL BE E-FILING THE DOCUMENT ENTITLED

02:05PM   10   "DEFENDANT'S PROPOSED JURY INSTRUCTIONS, OBJECTIONS TO

02:05PM   11   GOVERNMENT'S PROPOSED INSTRUCTIONS AND REQUESTED MODIFICATION."

02:05PM   12             THE COURT:    ALL RIGHT.   THANK YOU.    I HAVE THAT.

02:05PM   13   IT'S FIVE PAGES LONG.

02:05PM   14       I DID HAVE A QUESTION ABOUT THIS, THOUGH, MS. GILG.

02:05PM   15       THIS DOCUMENT DOES ON PAGE 3 IN PARAGRAPH 3 IT TALKS ABOUT

02:05PM   16   PROPOSED MODIFICATIONS.

02:05PM   17       WAS THERE ANOTHER DOCUMENT THAT WAS SUPPOSED TO ATTACH?

02:05PM   18             MS. GILG:     YES, THERE WERE THE WORD DOCUMENTS THAT

02:05PM   19   WERE E-MAILED.

02:05PM   20             THE COURT:    OKAY.   I THINK I MAY HAVE BEEN JUST

02:05PM   21   HANDED THESE.    I HAVE A NOTE THAT SAYS E-MAILED AT 1:26 P.M.

02:05PM   22   AND THESE ARE -- LET ME IDENTIFY THEM.

02:05PM   23       IT'S -- ONE OF THEM -- IT LOOKS LIKE AN INSTRUCTION

02:06PM   24   CONCURRENCE OF ACT AND INTENT.

02:06PM   25             MS. GILG:     YEAH, THAT'S NOT WHAT WAS E-MAILED



                                  UNITED STATES COURT REPORTERS
                                                                                    792


02:06PM    1   YESTERDAY.

02:06PM    2       WHAT WAS E-MAILED YESTERDAY WAS THE WORD OF WHAT IS

02:06PM    3   REFERRED IN PARAGRAPH 3.      I HAVE HARD COPIES OF THOSE.

02:06PM    4                THE COURT:    GREAT.   WHY DON'T YOU DISTRIBUTE THOSE.

02:06PM    5                MS. GILG:    I ONLY HAVE ONE.

02:06PM    6                THE CLERK:    I'LL PRINT THESE OUT.

02:06PM    7                MS. GILG:    I DID SERVE THEM.   THEY WERE SERVED ON

02:06PM    8   THE GOVERNMENT.

02:06PM    9                THE COURT:    OKAY.    WE'LL GET COPIES HERE IN JUST A

02:06PM   10   SECOND.   I JUST NEED TO KNOW THAT REFERENCE.

02:06PM   11                MS. GILG:    I'M SORRY.   I WAS CONFUSED ON HOW TO GET

02:06PM   12   THIS TO THE COURT.

02:06PM   13                THE COURT:    THIS TALKS ABOUT LOOKING AT PROPOSED

02:06PM   14   MODIFICATIONS, AND THERE WAS NOTHING ATTACHED.        SO I HAVEN'T

02:06PM   15   HAD THE BENEFIT OF LOOKING AT THEM.

02:06PM   16                MS. GILG:    OKAY.    SORRY.

02:07PM   17                THE COURT:    DOES THE GOVERNMENT HAVE COPIES OF

02:07PM   18   THESE?

02:07PM   19                MS. GILG:    THEY DO, YOUR HONOR.

02:07PM   20                MR. SIMEON:   WE HAVE ONE COPY, YOUR HONOR.

02:07PM   21                THE COURT:    OKAY.

02:07PM   22                MR. SIMEON:   I'M SORRY, YOUR HONOR.    JUST TO

02:07PM   23   CLARIFY, WE DON'T HAVE THE MOST RECENT ITEM THAT WAS E-MAILED.

02:07PM   24                MS. GILG:    I DON'T THINK ANY OF US DO, ACTUALLY.

02:07PM   25                THE COURT:    WE'LL GET THAT PRINTED OUT FOR THE



                                   UNITED STATES COURT REPORTERS
                                                                                   793


02:07PM    1   GOVERNMENT.

02:07PM    2              MS. GILG:    AND IF I COULD ALSO GET A COPY, THAT

02:07PM    3   WOULD BE GREAT.

02:07PM    4              THE COURT:    I COUNT TEN PAGES IS WHAT I HAVE.

02:07PM    5   THEY'RE NOT -- IT'S NOT PAGINATED, BUT WE'LL GO THROUGH IT.

02:08PM    6         I THINK WE HAVE PROVIDED COPIES TO EVERYONE NOW.

02:08PM    7         ALL RIGHT.   WELL, LET ME START.   I'M NOT GOING TO SPEND

02:08PM    8   MUCH TIME ON THE INTRODUCTORY INSTRUCTIONS.        I THINK WE DID

02:08PM    9   THAT THE OTHER DAY, AND I DON'T THINK THERE'S MUCH DISCUSSION

02:09PM   10   THERE, ALTHOUGH I DO SEE A -- IN THE SUBMISSION FROM MS. GILG,

02:09PM   11   THERE'S A 3.8.

02:09PM   12         BUT LET ME TURN TO 122, WHICH IS THE GOVERNMENT'S AMENDED

02:09PM   13   JURY INSTRUCTIONS, AND WHY DON'T WE WALK THROUGH THAT.         I THINK

02:09PM   14   THAT WOULD BE HELPFUL TO START.

02:09PM   15         I NOTE ON -- AND I GUESS THIS WOULD BE COMPARED WITH

02:09PM   16   DOCUMENT 90, WHICH WAS THE INITIAL PROPOSED INSTRUCTIONS.

02:09PM   17         THE FIRST, ON PAGE 2, THE FIRST INSTRUCTION IS COUNT ONE,

02:09PM   18   BANKRUPTCY FRAUD, SCHEME OR ARTIFICE TO DEFRAUD.       IT'S 8.11.

02:09PM   19         MR. SIMEON, DO YOU WANT TO SPEAK TO THIS?      IS THIS

02:09PM   20   DIFFERENT FROM THE DOCUMENT 90 I THINK THAT'S FOUND ON ECF PAGE

02:09PM   21   39?

02:09PM   22              MR. SIMEON:   I THINK THE GOVERNMENT DELETED ONE LINE

02:10PM   23   THAT IT HAD ORIGINALLY ADDED AND THE DEFENSE OBJECTED TO, AND I

02:10PM   24   THINK IT'S FINE TO GET RID OF THAT AND JUST USE WHAT IS HERE AS

02:10PM   25   THE MODEL INSTRUCTION WORD FOR WORD.



                                  UNITED STATES COURT REPORTERS
                                                                                     794


02:10PM    1                THE COURT:    WHICH IS ON DOCKET 122?

02:10PM    2                MR. SIMEON:   THAT'S CORRECT, YOUR HONOR.

02:10PM    3                THE COURT:    ALL RIGHT.

02:10PM    4                MR. SIMEON:   AND DOCKET 122 AT PAGE 2.

02:10PM    5                THE COURT:    OKAY.

02:10PM    6                MR. SIMEON:   SO I BELIEVE THAT'S THE NINTH CIRCUIT

02:10PM    7   MODEL INSTRUCTION VERBATIM.

02:10PM    8                THE COURT:    OKAY.   AND YOU WOULD LIKE TO SUBSTITUTE,

02:10PM    9   IF YOU WILL, PAGE 2 OF DOCUMENT 122 FOR PAGE 39 OF DOCUMENT 90?

02:10PM   10                MR. SIMEON:   YES, THAT'S CORRECT, YOUR HONOR.

02:10PM   11                THE COURT:    ANY OBJECTION TO THAT, MR. NICK?

02:10PM   12                MR. NICK:    NO OBJECTION, YOUR HONOR.

02:10PM   13                THE COURT:    MS. GILG?

02:10PM   14                MS. GILG:    I HAVE NO OBJECTION, ALTHOUGH IN OUR

02:10PM   15   SUBMISSION, OUR WORD SUBMISSION ON THE SECOND PAGE WE DID ADD

02:10PM   16   IN THE PARENTHESIS THE PHRASE -- THE DEFINITION OF THE SCHEME

02:11PM   17   TO DEFRAUD.

02:11PM   18                THE COURT:    OKAY.   WELL, THAT'S WHY WE'RE DOING

02:11PM   19   THIS.   WE'LL TALK ABOUT YOUR OBJECTIONS HERE.        I HAVE YOURS.

02:11PM   20   AGAIN, THEY'RE NOT PAGINATED, BUT IT'S THE SECOND OF THE

02:11PM   21   TEN PAGES.

02:11PM   22                MS. GILG:    YES.

02:11PM   23                THE COURT:    AND WHAT IS THE DISTINCTION THAT YOU'D

02:11PM   24   LIKE TO CALL THE COURT'S ATTENTION TO?

02:11PM   25                MS. GILG:    WE HAVE REQUESTED A DEFINITION OF SCHEME



                                   UNITED STATES COURT REPORTERS
                                                                                   795


02:11PM    1   TO DEFRAUD.    THE PHRASE SCHEME TO DEFRAUD --

02:11PM    2                THE COURT:   CAN WE GET ANOTHER COPY FOR IRENE,

02:11PM    3   PLEASE.

02:11PM    4                MS. GILG:    "SCHEME TO DEFRAUD MEANS ANY DELIBERATE

02:11PM    5   PLAN OF ACTION OR COURSE OF CONDUCT BY WHICH SOMEONE INTENDS TO

02:11PM    6   DECEIVE, CHEAT, OR DEPRIVE A BANKRUPTCY ESTATE OF SOMETHING OF

02:11PM    7   VALUE."

02:11PM    8       THERE'S ONE CAVEAT WITH WHAT THIS INDICATES, AND THAT IS

02:11PM    9   IN THE NEW MEMO THAT WAS PROVIDED IN WHICH WE WOULD ADD THAT

02:12PM   10   "AN INTENT TO DEFRAUD IS AN INTENT TO DECEIVE AND CHEAT" AS

02:12PM   11   OPPOSED TO "OR CHEAT" AND THAT WOULD BE ONE OF THE TWO NEW

02:12PM   12   DOCUMENTS.

02:12PM   13                MR. NICK:    AND I WOULD JOIN IN THAT REQUEST, YOUR

02:12PM   14   HONOR.

02:12PM   15                THE COURT:   I'M SORRY, YOUR -- THE NEW MEMO.   YOU'RE

02:12PM   16   TALKING ABOUT YOUR MEMO YET TO BE FILED THAT'S ON PAGE 2 AT

02:12PM   17   LINE 18?

02:12PM   18                MS. GILG:    NO.   I'M ACTUALLY TALKING ABOUT -- I'M

02:12PM   19   SORRY.    I THOUGHT WE WERE SUPPOSED TO SUBMIT THESE IN WORD SO I

02:12PM   20   APOLOGIZE FOR THEM NOT BEING PAGINATED.

02:12PM   21       BUT AS FOR OUR INSTRUCTION FOR THE BANKRUPTCY FRAUD, THE

02:12PM   22   18 157, WHICH IS THE INSTRUCTION 1.113, WE SEEK THE

02:12PM   23   MODIFICATION IN THE PARENTHESIS, BUT WE MODIFY THAT

02:13PM   24   MODIFICATION THAT STATING THAT RATHER THAN "CHEAT OR DEPRIVE"

02:13PM   25   THAT IT'S "CHEAT AND DEPRIVE," AND THAT IS BASED ON THE NINTH



                                   UNITED STATES COURT REPORTERS
                                                                                796


02:13PM    1   CIRCUIT MODEL CRIMINAL INSTRUCTION 5.12 MODIFICATION, THE

02:13PM    2   AUTHORITY STATED ON THAT DOCUMENT.

02:13PM    3              THE COURT:   I'M SORRY, I DIDN'T -- I BEG YOUR

02:13PM    4   PARDON.   I DIDN'T TRACK THAT AT ALL.      I BEG YOUR PARDON.

02:13PM    5       I'M LOOKING AT NINTH CIRCUIT 8.11 WHICH IS THE

02:13PM    6   GOVERNMENT'S PROPOSED INSTRUCTION.     I THINK THAT'S WHAT WE'RE

02:13PM    7   TALKING ABOUT.

02:13PM    8              MS. GILG:    YES, YOUR HONOR.    I'M SORRY.   GO AHEAD.

02:14PM    9              THE COURT:   AND I JUST SAID THAT THE GOVERNMENT'S

02:14PM   10   PAGE 2 OF DOCUMENT 122 WOULD REPLACE PAGE 39 OF DOCUMENT 90.

02:14PM   11              MS. GILG:    YOU KNOW, YOUR HONOR, THAT'S FINE.

02:14PM   12              THE COURT:   I THINK THAT'S WHAT WE WERE TALKING

02:14PM   13   ABOUT.

02:14PM   14              MS. GILG:    YES.   AND THERE'S A PARAGRAPH AT THE

02:14PM   15   BOTTOM OF OUR PROPOSED -- THE SECOND PAGE OF THE PROPOSAL.

02:14PM   16              THE COURT:   OKAY.   LET ME FIND THAT FIRST, PLEASE.

02:14PM   17   AND THAT'S YOUR SECOND PAGE; RIGHT?     I THINK I HAVE THAT.    IT'S

02:14PM   18   TITLED COUNT ONE, BANKRUPTCY FRAUD.

02:14PM   19              MS. GILG:    YES.   AND IT SAYS 8.113, WHICH IS A TYPO.

02:14PM   20   SO IT SHOULD BE 8.11 MODIFIED.

02:14PM   21              THE COURT:   OKAY.   AND THEN I SEE IN THE MIDDLE OF

02:14PM   22   THE PAGE YOU HAVE RED LINED OUT THE LANGUAGE "IN DETERMINING

02:14PM   23   WHETHER A SCHEME TO DEFRAUD EXISTS."

02:15PM   24              MS. GILG:    AND THAT IS WHAT THE GOVERNMENT TOOK OUT

02:15PM   25   OF THEIRS BECAUSE WE OBJECTED PREVIOUSLY, AND THEY TOOK IT OUT.



                                 UNITED STATES COURT REPORTERS
                                                                                 797


02:15PM    1   SO THAT ISSUE IS RESOLVED.

02:15PM    2               THE COURT:    OKAY.

02:15PM    3               MS. GILG:    SO THE ONLY QUESTION IS THEN THE

02:15PM    4   PARAGRAPH UNDER, "IT DOES NOT MATTER," THAT'S IN PARENTHESIS,

02:15PM    5   WE WOULD ASK THAT THE PHRASE "SCHEME TO DEFRAUD" BE DEFINED.

02:15PM    6               THE COURT:    SO YOU WOULD LIKE THAT SENTENCE, THAT

02:15PM    7   BRACKETED SENTENCE TO BE INCLUDED IN THIS INSTRUCTION?

02:15PM    8               MS. GILG:    CORRECT, BUT WE WOULD LIKE THAT BRACKETED

02:15PM    9   SENTENCE TO BE MODIFIED, I'M SORRY, TO SAY "DECEIVE, CHEAT, AND

02:15PM   10   DEPRIVE" AS OPPOSED TO "DECEIVE, CHEAT, OR DEPRIVE."

02:15PM   11               THE COURT:    OKAY.   LET ME ASK THE GOVERNMENT FOR

02:15PM   12   THEIR --

02:15PM   13               MR. SIMEON:   THAT'S FOR A DIFFERENT OFFENSE, YOUR

02:15PM   14   HONOR.    THAT IS FOR THE BANK FRAUD INSTRUCTION.

02:16PM   15       THE NINTH CIRCUIT HAS A MODEL INSTRUCTION FOR BANKRUPTCY

02:16PM   16   FRAUD, AND I DON'T SEE GOOD REASON TO CHANGE THE MODEL

02:16PM   17   INSTRUCTION.   I REALIZE IN SOME CIRCUMSTANCES THERE MAY BE A

02:16PM   18   REASON.

02:16PM   19       IT SEEMS THAT THE OFFENSE ELEMENTS AS THEY'RE LISTED

02:16PM   20   ESSENTIALLY SAYS WHAT A SCHEME TO DEFRAUD IS.      THAT'S WHAT THE

02:16PM   21   TITLE OF THIS OFFENSE IS, IT'S "BANKRUPTCY FRAUD, SCHEME OR

02:16PM   22   ARTIFICE TO DEFRAUD," AND THE ELEMENTS CLEARLY LAY OUT WHAT THE

02:16PM   23   ELEMENTS MEAN.   I DON'T THINK A FURTHER EXPLANATION HELPS.       IT

02:16PM   24   PROBABLY SERVES TO CONFUSE.

02:16PM   25               THE COURT:    THIS SECTION, MS. GILG, THE BRACKETED



                                  UNITED STATES COURT REPORTERS
                                                                                 798


02:16PM    1   SECTION, DOESN'T APPEAR IN THE MODEL INSTRUCTIONS?

02:16PM    2                MS. GILG:    THAT'S CORRECT.   IT IS, AND AS INDICATED

02:16PM    3   BY MR. SIMEON AND IN THE LAST PARAGRAPH OF OUR SUBMISSION THAT

02:16PM    4   THIS IS THE BANKRUPTCY -- I MEAN THE BANK FRAUD DEFINITION.

02:17PM    5       BUT I DON'T SEE, I MEAN, I DON'T SEE WHERE IT DEFINES

02:17PM    6   SCHEME TO DEFRAUD IF YOU HAVE THE FIRST ELEMENT IS DEFENDANT

02:17PM    7   DEVISED OR INTENDED TO DEVISE A SCHEME OR PLAN TO DEFRAUD, AND

02:17PM    8   THEN IT GOES ON TO THE SECOND, THIRD, AND FOURTH ELEMENTS, BUT

02:17PM    9   I DON'T SEE ANYTHING THAT DEFINES WHAT THAT FIRST ELEMENT

02:17PM   10   MEANS.   SO THAT'S WHY I THINK IT'S IMPORTANT TO INCLUDE THAT.

02:17PM   11                THE COURT:    ALL RIGHT.   THANK YOU.

02:17PM   12       IS THERE A DEFINITION NEEDED OF SCHEME TO DEFRAUD,

02:17PM   13   MR. SIMEON?

02:17PM   14                MR. SIMEON:   I DON'T BELIEVE, YOUR HONOR, AND THE

02:17PM   15   LAST SENTENCE SAYS WHETHER THE SCHEME OR PLAN.       I THINK PLAN IS

02:17PM   16   SELF-EXPLANATORY.    THAT'S SOMETHING THAT ANY PERSON WOULD

02:17PM   17   UNDERSTAND, AND IT'S IN THE FIRST SENTENCE OF THE ELEMENTS AS

02:17PM   18   WELL.    IT'S NOT IN THE MODEL INSTRUCTION FOR A REASON.

02:17PM   19                THE COURT:    WELL, I LOOK AT 8.122, THIS IS IN DOCKET

02:18PM   20   90, PAGE 41, ECF 41, WHICH IS "SCHEME TO DEFRAUD VICARIOUS

02:18PM   21   LIABILITY," AND I SUPPOSE THAT HAS A DEFINITION OF SCHEME TO

02:18PM   22   DEFRAUD AND WHAT TOUCHES ON A SCHEME TO DEFRAUD.

02:18PM   23                MS. GILG:    IT TOUCHES ON IT, BUT AGAIN, IT DOESN'T

02:18PM   24   DEFINE IT.

02:18PM   25                MR. SIMEON:   JUST TO -- I DON'T WANT TO GET AHEAD OF



                                   UNITED STATES COURT REPORTERS
                                                                                 799


02:18PM    1   THE COURT, YOUR HONOR, BUT ACTUALLY I MEANT TO WITHDRAW THAT

02:18PM    2   INSTRUCTION, AND I APOLOGIZE FOR NOT DELETING IT, AND I KNOW

02:18PM    3   THAT'S ONE ISSUE THAT DEFENSE COUNSEL WAS OPPOSING.     SO I'LL

02:18PM    4   PUT ON THE RECORD NOW THAT I MEANT TO WITHDRAW THAT.

02:18PM    5              THE COURT:    THE VICARIOUS LIABILITY?

02:18PM    6              MR. SIMEON:    YES, YOUR HONOR.

02:18PM    7              THE COURT:    OKAY.   SO THAT'S PAGE 41 OF 48,

02:18PM    8   INSTRUCTION 8.122 IS WITHDRAWN BY THE GOVERNMENT.

02:18PM    9       ANY OBJECTION TO THAT?

02:19PM   10              MS. GILG:    NO, YOUR HONOR.

02:19PM   11              MR. NICK:    NO, YOUR HONOR.   YOUR HONOR, IF I COULD

02:19PM   12   JUST A COUPLE MORE THINGS ABOUT THE SPECIFIED DEFINITION OF

02:19PM   13   SCHEME TO DEFRAUD.     WHILE IT DOES HAVE THE WORD "PLAN," YOUR

02:19PM   14   HONOR, THAT THE UNIQUE CIRCUMSTANCES OF THIS CASE, YOUR HONOR,

02:19PM   15   IS GOING TO HAVE PEOPLE QUESTIONING WHAT IS A SCHEME TO DEFRAUD

02:19PM   16   AND IF THIS IS IN FACT THE CORRECT STATEMENT OF THE LAW, YOUR

02:19PM   17   HONOR, THEN THE COURT IS BEING REQUESTED BY THE DEFENDANTS TO,

02:19PM   18   IN FACT, DEFINE THOSE TERMS FOR THE JURY BECAUSE THEY'RE SO

02:19PM   19   SPECIAL AND IN THIS CASE THE SCHEME AND THE PLAN IS NOT

02:19PM   20   OBVIOUS.

02:19PM   21              THE COURT:    ALL RIGHT.   THANK YOU.

02:20PM   22              MR. SIMEON:    YOUR HONOR, I ACTUALLY DON'T AGREE WITH

02:20PM   23   THIS DEFINITION.   THIS IS MUCH NARROWER THAN WHAT THE

02:20PM   24   BANKRUPTCY FRAUD STATUTE REQUIRES AS IS NOTED IN THE NINTH

02:20PM   25   CIRCUIT.



                                  UNITED STATES COURT REPORTERS
                                                                               800


02:20PM    1       IT'S NOT -- IT'S SIMPLY DEFRAUDING AND USING THE

02:20PM    2   BANKRUPTCY SYSTEM.    NOTHING IN THE BANKRUPTCY ESTATE, FOR

02:20PM    3   EXAMPLE, HAS TO BE DEFRAUDED.   IT'S SIMPLY USING THE BANKRUPTCY

02:20PM    4   SYSTEM TO CARRY OUT A PLAN TO DEFRAUD.     THIS ALTERS THE MEANING

02:20PM    5   OF THE DEFENSE.   IT DOESN'T MAKE IT MORE DIFFICULT, IT JUST

02:20PM    6   CHANGES WHAT THE CRIME IS.

02:20PM    7             THE COURT:    YOU KNOW, I ALSO NOTE 5.12, WHICH IS

02:20PM    8   PAGE 48 OF DOCUMENT 90, DEFINES INTENT TO DEFRAUD.

02:21PM    9       ALL RIGHT.    ANYTHING FURTHER ON THIS?

02:21PM   10             MS. GILG:    SUBMIT IT, YOUR HONOR.

02:21PM   11             MR. NICK:    SUBMIT IT, YOUR HONOR.     THANK YOU.

02:21PM   12             THE COURT:    ANYTHING FURTHER FROM THE GOVERNMENT?

02:21PM   13             MR. SIMEON:    NO, YOUR HONOR.

02:21PM   14             THE COURT:    ALL RIGHT.   THANK YOU.   I'M NOT GOING TO

02:21PM   15   GIVE THE BRACKETED PORTION.   I DO THINK THAT THE INSTRUCTIONS,

02:21PM   16   THE MODEL INSTRUCTIONS AS PREPARED ADEQUATELY INFORM THE JURY

02:21PM   17   AS TO THE NATURE OF THE OFFENSE.     I THINK THE COMBINED

02:21PM   18   INSTRUCTIONS, INCLUDING THE ONE THAT THE COURT MENTIONED,

02:21PM   19   INTENT TO DEFRAUD, 5.12 PROPERLY INFORM THE JURY AS TO THE

02:21PM   20   WORDS DEFRAUD AND DECEIVE AND CHEAT.

02:21PM   21       SO I'LL GIVE THE INSTRUCTION AS MODIFIED, STRIKING THE TWO

02:21PM   22   LINES THAT THE DEFENSE REQUESTED, BUT I WON'T READ THE

02:21PM   23   BRACKETED PORTION.

02:21PM   24             MS. GILG:    I'LL WAIT.

02:21PM   25             THE COURT:    SO IT WOULD BE AS INDICATED THE



                                 UNITED STATES COURT REPORTERS
                                                                                 801


02:22PM    1   SUBSTITUTION WOULD -- I'LL READ THE GOVERNMENT'S PROPOSED

02:22PM    2   CHANGE WITH THE STRICKEN LANGUAGE.

02:22PM    3             MS. GILG:     ALL RIGHT.   SO THAT WOULD BE

02:22PM    4   DOCUMENT 122, PAGE 2?

02:22PM    5             THE COURT:    CORRECT.     I'M SORRY.   YOU'RE WITHDRAWING

02:22PM    6   8.122 I THINK; IS THAT RIGHT?

02:22PM    7             MR. SIMEON:    YES, YOUR HONOR.

02:22PM    8             THE COURT:    OKAY.    SO I NOTE THE NEXT PAGE IS THE

02:22PM    9   DEFENSE OBJECTION, SCHEME TO DEFRAUD VICARIOUS LIABILITY --

02:22PM   10             MS. GILG:     RIGHT.   EXACTLY.

02:22PM   11             THE COURT:    -- AND THAT IS WITHDRAWN.

02:22PM   12       NEXT AND GOING TO DOCKET 122 ON PAGE 3 IS AIDING AND

02:23PM   13   ABETTING, 18 U.S.C. SECTION 2, IT'S MODEL INSTRUCTION 5.1.

02:23PM   14       AND DID YOU HAVE OBJECTION TO THIS, MS. GILG, MR. NICK?

02:23PM   15             MS. GILG:     YOUR HONOR, I'M TRYING TO FIGURE OUT WHAT

02:23PM   16   DIFFERENCE --

02:23PM   17             MR. SIMEON:    THE ONLY CHANGE IS IN THE FOURTH

02:23PM   18   ELEMENT WHERE IT STATES THE DEFENDANT ACTED BEFORE THE CRIME

02:23PM   19   WAS COMPLETED, AND SO WE ADDED A BRACKETED PORTION BECAUSE THE

02:23PM   20   UNDERLYING SCHEME OR PLAN HERE IS THE CONCEALMENT OF ASSETS

02:23PM   21   WHICH IS BY DEFINITION ONGOING UNTIL THE DATE OF DISMISSAL OR

02:24PM   22   DISCHARGE, AND IN THIS CASE THERE WAS A DISCHARGE ON THAT DATE.

02:24PM   23             MS. GILG:     I WOULD OBJECT TO THAT.    I THINK THAT

02:24PM   24   THAT'S A QUESTION OF FACT FOR THE JURY AS FAR AS WHEN THE ACT

02:24PM   25   WAS COMPLETED OR, I'M SORRY, WHEN THE CRIME WAS COMPLETED.



                                UNITED STATES COURT REPORTERS
                                                                                 802


02:24PM    1         WE DO HAVE A PROPOSED INSTRUCTION WITH REGARD TO THE

02:24PM    2   CONCURRENCE OF INTENT, AN ACT.

02:24PM    3              THE COURT:    WHERE WAS THAT?

02:24PM    4              MS. GILG:    THAT WAS ONE OF THE THINGS E-MAILED AT

02:24PM    5   1:40 TODAY.

02:24PM    6              THE COURT:    CAN YOU -- INTENT TO DEFRAUD, IS THAT

02:24PM    7   IT?

02:24PM    8              MS. GILG:    NO.    IT'S CONCURRENCE OF ACT AND INTENT

02:24PM    9   WHICH IS ONE OF THE TWO E-MAILS THAT WERE SENT TODAY.

02:24PM   10              THE COURT:    ALL RIGHT.   THIS WAS E-MAILED AT 1:26

02:24PM   11   TODAY.   OKAY.

02:25PM   12              MS. GILG:    YES.

02:25PM   13              THE COURT:    I THINK I HAVE IT.   I'M SORRY.   WHAT

02:25PM   14   WOULD YOU LIKE THE COURT TO DO WITH THIS?      YOU'D LIKE THE COURT

02:25PM   15   TO READ THIS, MS. GILG, INSTEAD OF?

02:25PM   16              MS. GILG:    NO.    I'M STATING THAT I BELIEVE THAT BY

02:25PM   17   PUTTING THE DATE IN THERE, IT'S CONTRARY TO THAT PROPOSED

02:25PM   18   INSTRUCTION AND ALSO I THINK IT'S ENCROACHING ON THE JURY'S

02:25PM   19   FACT FINDING FUNCTION.

02:25PM   20              THE COURT:    OH, OKAY.    YOU'RE BACK ON 122, PAGE 3?

02:25PM   21              MS. GILG:    YES.

02:25PM   22              THE COURT:    AND YOUR OBJECTION TO LINE 13 WHERE IT

02:25PM   23   SAYS FOURTH, THE DEFENDANT ACTED BEFORE THE CRIME WAS COMPLETED

02:25PM   24   AND THEN BRACKETED ON AUGUST 5, 2015?

02:25PM   25              MS. GILG:    CORRECT.



                                 UNITED STATES COURT REPORTERS
                                                                                     803


02:25PM    1                THE COURT:    AND YOU'D LIKE THE DATE STRICKEN, IS

02:25PM    2   THAT WHAT YOU'RE SAYING?

02:25PM    3                MS. GILG:    YES.   YES.

02:25PM    4                MR. SCHENK:   YOUR HONOR, THE ARGUMENT WAS -- THAT

02:26PM    5   WAS ENCROACHING ON THE JURY'S DUTY AND THE DATE THE CRIME WAS

02:26PM    6   COMPLETED IS A QUESTION OF FACT, AND ACTUALLY IT'S A QUESTION

02:26PM    7   OF LAW -- AND I'M SORRY, STATUTE OF LIMITATIONS PRETRIAL

02:26PM    8   MOTIONS ARE BASED UPON IT.       CASE LAW IS WHAT DEFINES THE END OF

02:26PM    9   A CONCEALMENT CRIME OR A BANKRUPTCY SCHEME.         IT IS AT

02:26PM   10   DISCHARGE.    IT'S A CONTINUING OFFENSE UNTIL DISCHARGE OR

02:26PM   11   DISMISSAL.    THE PARTIES AGREE ON THAT DATE.       IT IS THIS DATE IN

02:26PM   12   2015.

02:26PM   13       SO I DON'T THINK THE COURT IS DOING ANY FACTUAL LEGWORK

02:26PM   14   FOR THE JURY BY JUST TELLING THEM WHEN THE CRIME HAS BEEN

02:26PM   15   COMPLETED OTHERWISE THEY DON'T HAVE THE TOOLS, THE CASE LAW

02:26PM   16   KNOWLEDGE TO KNOW THAT.

02:26PM   17                THE COURT:    WAS THERE EVIDENCE AS TO THIS DATE THAT

02:26PM   18   THE BANKRUPTCY COURT MADE ITS DECISION OR OTHERWISE GAVE

02:26PM   19   CONTROLLING WEIGHT TO THIS DATE?

02:26PM   20                MR. SIMEON:   YES, YOUR HONOR, MR. LAFFREDI TESTIFIED

02:26PM   21   TO THAT.

02:26PM   22                MS. GILG:    YOUR HONOR, THE FACT IS THAT THE CRIME OF

02:27PM   23   CONCEALMENT COULD GO ON BEYOND THE DATE OF THE DISCHARGE.         I

02:27PM   24   MEAN, IN ACTUALITY IT COULD GO ON FOR TEN YEARS, THE

02:27PM   25   CONCEALMENT.



                                   UNITED STATES COURT REPORTERS
                                                                               804


02:27PM    1       SO I DON'T EVEN THINK IT'S AN ACCURATE STATEMENT OF THE

02:27PM    2   LAW TO BE PERFECTLY HONEST.

02:27PM    3              MR. NICK:    JUST TO REMIND THE COURT, YOUR HONOR,

02:27PM    4   MR. LAFFREDI TESTIFIED THAT EVEN AFTER THE BANKRUPTCY PETITION

02:27PM    5   IS GRANTED, OR I MAY NOT BE USING THE RIGHT TERMS, OR THE

02:27PM    6   DISCHARGE IS GRANTED, THAT THEY HAVE A MECHANISM FOR REOPENING

02:27PM    7   UP THE BANKRUPTCY.

02:27PM    8       SO IT SEEMS TO ME THAT THE CRIME OF BANKRUPTCY FRAUD

02:27PM    9   BASICALLY GOES ON FOREVER INTO PERPETUITY UNTIL THE

02:27PM   10   GOVERNMENT --

02:27PM   11              THE COURT:    COULD THE GOVERNMENT CHARGE IT SUCH?

02:27PM   12              MR. NICK:    WELL, NO, BECAUSE THEY HAVE A ROAD BLACK

02:27PM   13   WITH THE FIVE YEAR STATUTE OF LIMITATIONS FROM THIS CHARGE,

02:27PM   14   YOUR HONOR.   BUT IT'S EVEN A UNIQUE STATUTE OF LIMITATIONS THAT

02:27PM   15   DOESN'T START RUNNING UNTIL THE DISCHARGE IS GRANTED.    SO

02:27PM   16   THAT'S THE OTHER PART.

02:28PM   17       I MEAN, THAT RIGHT THERE, LITERALLY THE STATUTE OF

02:28PM   18   LIMITATIONS STATUTE IS UNIQUE TO BANKRUPTCY AND THE FIVE-YEAR

02:28PM   19   PERIOD DOES NOT START TO RUN UNTIL THE DISCHARGE HAS BEEN

02:28PM   20   GRANTED.

02:28PM   21              THE COURT:    IS AUGUST 5, 2015, THE DISCHARGE DATE?

02:28PM   22              MR. NICK:    IT IS, YOUR HONOR.

02:28PM   23              MS. GILG:    WHAT IT DOES IS GIVE THE JURY SORT OF A

02:28PM   24   STATEMENT OF FACT IN A WAY.

02:28PM   25       THE DEFENDANT ACTED BEFORE THE CRIME WAS COMPLETED ON



                                 UNITED STATES COURT REPORTERS
                                                                                  805


02:28PM    1   AUGUST 5TH.    SO, IN OTHER WORDS, IT'S ALMOST LIKE, HEY, THE

02:28PM    2   CRIME WAS COMPLETED ON AUGUST OF 2015.

02:28PM    3                THE COURT:    SO I THINK YOUR OFFENSE IS AT THE WORD

02:28PM    4   "CRIME."

02:28PM    5                MS. GILG:    NO, NO, IT'S HAVING A DATE THERE.   IT

02:28PM    6   LENDS CREDENCE TO THE NOTION THAT THERE WAS A CRIME BECAUSE

02:28PM    7   WE'RE TELLING YOU, JURY, THIS IS WHEN THE CRIME ENDED, AND I

02:28PM    8   DON'T THINK THAT YOU CAN SAY THAT THE CRIME OF CONCEALMENT

02:28PM    9   ENDED ON THE DATE OF DISCHARGE.      I DON'T THINK THAT'S AS A

02:28PM   10   MATTER OF LAW CORRECT.

02:28PM   11       THE CONCEALMENT CAN GO ON BEYOND THE DATE OF DISCHARGE.

02:29PM   12   IT COULD HAVE -- IT COULD HAVE HAPPENED BEFORE THE DATE OF

02:29PM   13   DISCHARGE.

02:29PM   14       SO I JUST THINK IT'S AN INACCURATE STATEMENT OF LAW, FOR

02:29PM   15   ONE, TO HAVE THAT IN THERE, AND I THINK IT JUST GIVES TOO MUCH

02:29PM   16   DIRECTION TO THE JURY TO THINK, OKAY, WELL, THE CRIME WAS

02:29PM   17   COMPLETED, AND THIS IS WHAT THE COURT IS TELLING ME THE CRIME

02:29PM   18   WAS COMPLETED ON SUCH AND SUCH DATE.

02:29PM   19                THE COURT:    ANYTHING FURTHER?

02:29PM   20                MR. SIMEON:   JUST BRIEFLY, YOUR HONOR.   THE FIRST

02:29PM   21   ELEMENT IS THAT SOMEONE HAS COMMITTED THE CRIME.       SO YOU DON'T

02:29PM   22   GET TO THE FOURTH ELEMENT UNLESS YOU'VE ALREADY DECIDED THAT A

02:29PM   23   CRIME WAS COMMITTED.

02:29PM   24                THE COURT:    I SEE THAT, AND IT IS CATEGORICAL.    YOU

02:29PM   25   HAVE TO FIND THE FIRST ELEMENT, BANKRUPTCY FRAUD, AND THEN I



                                   UNITED STATES COURT REPORTERS
                                                                                806


02:29PM    1   SUPPOSE THE WORD "CRIME" SEEMS TO BE OFFENSIVE, AND IF IT SAID

02:29PM    2   THE BANKRUPTCY FRAUD WAS COMPLETED ON, I THINK THAT WOULD

02:29PM    3   ACCOMPLISH THE SAME PURPOSE.

02:29PM    4         BUT THE GOVERNMENT CAN CERTAINLY ARGUE WHEN IT FEELS THE

02:30PM    5   CRIME WAS COMPLETED.

02:30PM    6              MS. GILG:    I WOULD AGREE WITH THAT.

02:30PM    7              THE COURT:    AND THE DEFENSE CAN, TOO.    SO I'LL

02:30PM    8   STRIKE THE DATE.

02:30PM    9              MS. GILG:    THANK YOU.

02:30PM   10              THE COURT:    YOU'RE WELCOME.   IT WILL OTHERWISE READ

02:30PM   11   AS REPRESENTED.

02:30PM   12         AND I THINK -- IS THAT THE ONLY CHANGE, MR. SIMEON?

02:30PM   13              MR. SIMEON:   YES.

02:30PM   14              THE COURT:    SO I'LL LEAVE DOCUMENT 90, PAGE 40 AS

02:30PM   15   IS.   THAT IS HOW THAT WILL BE READ.

02:30PM   16              MR. NICK:    YOUR HONOR, I HEARD THE COURT INDICATE

02:30PM   17   ALSO THAT THE WORD "CRIME" WOULD BE STRICKEN AND REPLACED WITH

02:30PM   18   "BANKRUPTCY FRAUD."

02:30PM   19              THE COURT:    I SAID THAT'S AN ALTERNATIVE, BUT I'M

02:30PM   20   NOT GOING TO DO THAT.    I'LL JUST STRIKE THE DATE.

02:30PM   21              MR. NICK:    SO THE WORD "CRIME" WILL REMAIN?

02:30PM   22              THE COURT:    THAT'S CORRECT.

02:30PM   23              MR. NICK:    YOUR HONOR, WOULD WE BE ABLE TO INDICATE

02:30PM   24   THE FOLLOWING QUALIFYING LANGUAGE INSTEAD, "THE DEFENDANT ACTED

02:30PM   25   BEFORE THE CRIME, IF ANY, WAS COMPLETED"?



                                  UNITED STATES COURT REPORTERS
                                                                               807


02:31PM    1       BECAUSE THAT, THAT CUES THE JURY IN AGAIN THAT IT'S FOR

02:31PM    2   THEM TO DETERMINE WHETHER A CRIME WAS BEING COMMITTED.

02:31PM    3             THE COURT:   WELL, I THINK THE PRESUMPTION OF

02:31PM    4   INNOCENCE GIVES THAT INSTRUCTION.

02:31PM    5             MR. NICK:    IT DOES, YOUR HONOR.

02:31PM    6             THE COURT:   ALL RIGHT.    THAT CAPTURES IT.   THIS

02:31PM    7   IS -- THIS TALKS ABOUT SOMEBODY ELSE COMMITTED A BANKRUPTCY

02:31PM    8   FRAUD, THIS BEING DOCUMENT 90, PAGE 40 FIRST.     THAT'S THE FIRST

02:31PM    9   THING THAT THEY HAVE TO FIND.

02:31PM   10       AND IF THEY STOP THERE, THERE WAS NO BANKRUPTCY FRAUD,

02:31PM   11   THEY DON'T GET TO -- THEY'VE ALREADY SOLVED WHETHER OR NOT

02:31PM   12   THERE WAS A CRIME.

02:31PM   13       SO I'LL READ THAT.

02:31PM   14             MS. GILG:    JUST TO BE CLEAR, THAT WOULD BE THE SAME

02:31PM   15   AS ON DOCUMENT 90, PAGE 40 WE WOULD MAINTAIN THAT INSTRUCTION?

02:31PM   16             THE COURT:   THAT'S CORRECT.    SCHEME TO DEFRAUD,

02:32PM   17   THAT'S 8.122.   THAT'S STILL --

02:32PM   18             MS. GILG:    YES.

02:32PM   19             THE COURT:   I'M STILL ON DOCUMENT 122.

02:32PM   20             MS. GILG:    BEFORE WE MOVE FROM VICARIOUS LIABILITY,

02:32PM   21   CAN WE ALSO STRIKE IT FROM DOCUMENT 90.    DOCUMENT 90, PAGE 41

02:32PM   22   ALSO HAS THE VICARIOUS LIABILITY ALSO.

02:32PM   23             THE COURT:   YES.   YES.   NOW, PAGE 5 OF 122 IS COUNT

02:32PM   24   TWO, CONCEALMENT OF ASSETS IN BANKRUPTCY PROCEEDING.

02:32PM   25       AND, MR. SIMEON, WHAT IS THE CHANGE BETWEEN THIS AND



                                 UNITED STATES COURT REPORTERS
                                                                                 808


02:32PM    1   DOCUMENT 90, PAGE 42?

02:32PM    2                MR. SIMEON:   SO ONE CHANGE IS A MISTAKE.   I ACTUALLY

02:32PM    3   DUPLICATED THE SECOND TO THE LAST PARAGRAPH AND THE FIRST

02:32PM    4   PARAGRAPH.    SO BELOW THE ELEMENTS ARE A PERSON FRAUDULENTLY

02:32PM    5   CONCEALS, AND THEN THE NEXT SENTENCE SHOULD BE DELETED.      I

02:33PM    6   APOLOGIZE.    THAT WAS ALREADY IN THE SECOND TO THE LAST

02:33PM    7   PARAGRAPH.

02:33PM    8       THE NEXT SENTENCE WITH FOOTNOTE 4 IS ADDED.

02:33PM    9                THE COURT:    WHAT LINE IS THAT?

02:33PM   10                MR. SIMEON:   THAT IS PAGE 6, LINES 2 AND 3, SINCE

02:33PM   11   THE OFFENSE OF CONCEALMENT IS A CONCEALING ONE.      SO THAT'S THE

02:33PM   12   FIRST CHANGE.

02:33PM   13                THE COURT:    OKAY.

02:33PM   14                MR. SIMEON:   AND THEN THE SECOND CHANGE IS ON LINE

02:33PM   15   10, THE END OF LINE 10 TO THE FIRST WORD OF LINE 11 THAT THE

02:33PM   16   CLAUSE "WHEREVER LOCATED AND BY WHOMEVER HELD," THAT'S FROM THE

02:33PM   17   STATUTE AND ALSO CITED BY THE NINTH CIRCUIT.

02:33PM   18                THE COURT:    OKAY.   ANY OBJECTION?

02:33PM   19                MS. GILG:    YES, YOUR HONOR.

02:33PM   20                THE COURT:    OKAY.

02:33PM   21                MS. GILG:    I WOULD OBJECT TO 2, JUST AS AN INITIAL

02:33PM   22   POSITION, I WOULD OBJECT TO THOSE ADDITIONS.

02:34PM   23       AND IN ADDITION, IF THE COURT WERE TO LOOK AT THE FIFTH

02:34PM   24   PAGE, WE DO HAVE A PROPOSED MODIFIED INSTRUCTION, AND THAT

02:34PM   25   WOULD BE OF THE TEN PAGE PACKET.



                                   UNITED STATES COURT REPORTERS
                                                                                 809


02:34PM    1                THE COURT:    AND WHAT IS THE TITLE?

02:34PM    2                MS. GILG:    IT'S CALLED CONCEALMENT OF ASSETS IN

02:34PM    3   BANKRUPTCY PROCEEDING.

02:34PM    4                THE COURT:    OKAY.

02:38PM    5       (PAUSE IN PROCEEDINGS.)

02:38PM    6                MS. GILG:    YOUR HONOR, IF I MAY, WE DID RAISE THIS

02:38PM    7   ISSUE IN OUR DOCUMENT 101 WITH REGARD TO THIS ADDITIONAL

02:38PM    8   LANGUAGE.

02:40PM    9       (PAUSE IN PROCEEDINGS.)

02:40PM   10                THE COURT:    ALL RIGHT.   THANK YOU.   SO IT LOOKS LIKE

02:40PM   11   IN THE DEFENSE YOUR PROPOSAL, YOUR CHANGES ARE IN THE BRACKETS;

02:40PM   12   IS THAT CORRECT?

02:40PM   13                MS. GILG:    THAT'S CORRECT, YOUR HONOR.

02:40PM   14                THE COURT:    ALL RIGHT.   WELL, LET'S GO THROUGH THESE

02:40PM   15   IN COMPARISON.

02:40PM   16       MR. SIMEON, DO YOU HAVE ANY COMMENT ON THE PROPOSED

02:40PM   17   OFFENSE 152(1) INSTRUCTION?

02:41PM   18                MR. SIMEON:   I DON'T HAVE AN OBJECTION TO ADDING

02:41PM   19   KNOWINGLY.    THAT IS IN THE STATUTE IN THE SECOND ELEMENT.

02:41PM   20                THE COURT:    SO THE SECOND ELEMENT WOULD READ,

02:41PM   21   "SECOND, THE DEFENDANT KNOWINGLY AND FRAUDULENTLY"?

02:41PM   22                MR. SIMEON:   I THINK THAT'S A CORRECT STATEMENT,

02:41PM   23   YOUR HONOR.

02:41PM   24                THE COURT:    OKAY.   ALL RIGHT.   ANY OBJECTION TO THE

02:41PM   25   COURT READING THAT INSTRUCTION?



                                   UNITED STATES COURT REPORTERS
                                                                                810


02:41PM    1             MR. NICK:     NO OBJECTION, YOUR HONOR.

02:41PM    2             MS. GILG:     NO OBJECTION.

02:41PM    3             THE COURT:    OKAY.   AND THEN THE NEXT BRACKETED IS ON

02:41PM    4   THE FIRST PAGE, I THINK IT READS, THE BRACKET READS, "THERE CAN

02:41PM    5   BE NO FRAUDULENT CONCEALMENT OF PROPERTY WHERE ALL INTEREST IS

02:41PM    6   TRANSFERRED TO A THIRD PARTY BEFORE THE BANKRUPTCY PETITION IS

02:41PM    7   FILED UNLESS IT IS SHOWN THAT THE TRANSFER WAS MERELY A

02:41PM    8   TEMPORARY EXPEDIENT TO PLACE THE PROPERTY BEYOND THE REACH OF

02:42PM    9   THE TRUSTEE, THE TITLE TO BE RESUMED BY THE DEBTOR AS SOON AS

02:42PM   10   PRUDENCE WILL PERMIT," PERIOD.    I THINK I READ THAT ACCURATELY

02:42PM   11   AS PRINTED.

02:42PM   12       MR. SIMEON?

02:42PM   13             MR. SIMEON:    THE GOVERNMENT OBJECTS, YOUR HONOR.     I

02:42PM   14   HAVE NOT SEEN THE -- I SEE THE CITATION.    IT'S A SECOND CIRCUIT

02:42PM   15   CASE FROM 1911.

02:42PM   16       I'M NOT SURE BANKRUPTCY LAW IS THE SAME AS IT WAS THEN AND

02:42PM   17   I'M NOT SURE, FRANKLY, THAT IS AN ACCURATE STATEMENT.      IT SEEMS

02:42PM   18   TO BE DEFINING FRAUDULENT CONCEALMENT IN THE NEGATIVE, AND IT

02:42PM   19   CONFUSES THE DEFINITIONS THAT ALREADY EXISTS.       THERE ARE THREE

02:42PM   20   OTHER SENTENCES, I BELIEVE, STATING WHAT FRAUDULENT CONCEALMENT

02:42PM   21   IS, AND I DON'T BELIEVE IT'S HELPFUL.    I BELIEVE IT'S MORE

02:42PM   22   CONFUSING THAN NOT, AND I DON'T BELIEVE IT'S AN ACCURATE

02:43PM   23   STATEMENT OF THE LAW.

02:43PM   24             MR. NICK:     YOUR HONOR, HAMMERSTEIN IS A CASE THAT

02:43PM   25   HAS BEEN CITED IN EVERY SINGLE CIRCUIT WITH APPROVAL FOR



                                 UNITED STATES COURT REPORTERS
                                                                                 811


02:43PM    1   100 YEARS.    IT IS THE LAW IN THE NINTH CIRCUIT.

02:43PM    2       IN OUR PRETRIAL FILINGS, PARTICULARLY THE MOTION FOR A

02:43PM    3   MORE DEFINITIVE STATEMENT IN THE INDICTMENT, YOUR HONOR, WE --

02:43PM    4   IT'S FOR A BILL OF PARTICULARS, IN ESSENCE, WE BRIEFED THIS

02:43PM    5   ASPECT OF THE LAW AND THE NINTH CIRCUIT'S ACCORD WITH IT.

02:43PM    6       SO UNLESS THE GOVERNMENT CAN COME UP WITH A CASE THAT SAYS

02:43PM    7   THAT'S NOT THE LAW IN THE NINTH CIRCUIT, ALL OF MY RESEARCH

02:43PM    8   INDICATES THAT IT'S NOT ONLY THE LAW IN THIS CIRCUIT BUT EVERY

02:43PM    9   OTHER LAW IN THE UNITED STATES, AND IT'S A PERENNIAL CASE THAT

02:43PM   10   EXEMPLIFIES THE POINT AND THE FACTS IN THE CASE ARE NEARLY

02:44PM   11   IDENTICAL TO WHAT THE GOVERNMENT ALLEGED HERE OCCURRED.

02:44PM   12       SO THE POINT IS TO HAVE THE JURY BE ABLE TO DIFFERENTIATE

02:44PM   13   BETWEEN A REAL GIFT, THAT NO MATTER WHAT THE PERSON INTENDS IN

02:44PM   14   THEIR HEAD IS CONTROLLED BY CERTAIN RULES OF WHO CONTROLS THE

02:44PM   15   PROPERTY VERSUS A PRE-PLANNED SCHEME TO HAVE THE PROPERTY

02:44PM   16   TRANSFERRED BACK TO THE INDIVIDUAL AT SOME POINT IN THE FUTURE

02:44PM   17   WHEN THE COAST IS CLEAR.

02:44PM   18                THE COURT:   CAN YOU TELL ME, DOES THIS SENTENCE

02:44PM   19   REPRESENT -- IT SEEMS TO HAVE SOME GRAMMATICAL PROBLEMS.

02:44PM   20                MR. NICK:    THAT'S BECAUSE IT'S WRITTEN IN 1911, YOUR

02:44PM   21   HONOR.

02:44PM   22                THE COURT:   AND SO HOW WOULD IT READ TODAY?

02:44PM   23                MR. NICK:    IF I COULD HAVE A MOMENT, YOUR HONOR.

02:44PM   24   BASICALLY WE WERE TRYING TO QUOTE THE LANGUAGE RIGHT OUT OF THE

02:44PM   25   CASE SO AS TO NOT CREATE THE LANGUAGE.



                                   UNITED STATES COURT REPORTERS
                                                                                 812


02:44PM    1          AND I THINK THE WAY THAT I WOULD --

02:45PM    2               MR. SIMEON:    YOUR HONOR, IF I MAY INTERJECT WHILE

02:45PM    3   WE'RE SITTING HERE.      I JUST DID A WESTLAW SEARCH.   THE CASE HAS

02:45PM    4   21 CITATIONS AND NONE IN THE NINTH CIRCUIT AS FAR AS I CAN TELL

02:45PM    5   SINCE 1911.

02:45PM    6               MR. NICK:    YOUR HONOR, IF WE NEED TO BRIEF THIS

02:45PM    7   ISSUE AGAIN, I'LL RE-BRIEF IT AGAIN, BUT I THINK I WOULD INVITE

02:45PM    8   THE COURT TO TAKE A LOOK AT MY BILL OF PARTICULARS THAT CITES

02:45PM    9   NINTH CIRCUIT LAW IN THIS AREA.

02:45PM   10          I THINK IT WOULD BE GRAMMAR CHANGES, YOUR HONOR, "A

02:45PM   11   FRAUDULENT CONCEALMENT DOES NOT INCLUDE CIRCUMSTANCES WHERE ALL

02:46PM   12   INTERESTS ARE TRANSFERRED TO A THIRD PARTY BEFORE THE

02:46PM   13   BANKRUPTCY PETITION IS FILED UNLESS THE GOVERNMENT HAS SHOWN

02:46PM   14   THAT THE TRANSFER WAS MERELY A TEMPORARY EXPEDIENT," AND I

02:46PM   15   WOULD AGREE WITH THAT LANGUAGE, "TO PLACE THE PROPERTY BEYOND

02:46PM   16   THE REACH OF THE TRUSTEE UNTIL THE BANKRUPTCY PETITION OR THE

02:46PM   17   BANKRUPTCY PROCEEDINGS HAVE BEEN ADJUDICATED, AT WHICH TIME

02:46PM   18   IT'S THE INTENT OF THE DEFENDANT TO HAVE THE PROPERTY RETURNED

02:46PM   19   TO."

02:46PM   20          SO WORDS LIKE PRUDENCE, AND THOSE ARE MORE TURN OF THE

02:46PM   21   CENTURY WORDS, YOUR HONOR, RATHER THAN --

02:46PM   22               THE COURT:    WELL, THE PURPOSE OF OUR CHARGING

02:46PM   23   DISCUSSION AND, YOU KNOW, IT'S HELPFUL TO HAVE EXACTLY WHAT YOU

02:46PM   24   WANT SO WE DON'T DO THIS ON THE FLY HERE.

02:46PM   25               MR. NICK:    YES, YOUR HONOR.   WELL, YOUR HONOR, I



                                  UNITED STATES COURT REPORTERS
                                                                                813


02:46PM    1   AGREE WITH THIS LANGUAGE.

02:46PM    2             MS. GILG:    I DO, TOO.

02:46PM    3             MR. NICK:    YES, YOUR HONOR.   I'M JUST TRYING TO

02:46PM    4   ACCOMMODATE THE COURT.    IF YOU WANT TO HAVE MORE MODERN

02:47PM    5   LANGUAGE, I COULD TAKE OUT THE WORD "PRUDENCE" AND SUBSTITUTE

02:47PM    6   IT WITH SOMETHING ELSE, BUT THIS IS LITERALLY A QUOTE RIGHT OUT

02:47PM    7   OF HAMMERSTEIN.

02:47PM    8             THE COURT:     AND YOU'RE SAYING THAT HAMMERSTEIN IS

02:47PM    9   FOLLOWED IN THIS CIRCUIT?

02:47PM   10             MR. NICK:    IT IS, YOUR HONOR.

02:47PM   11             THE COURT:     MR. SIMEON SAYS THERE'S NO CITATIONS.

02:47PM   12             MR. NICK:    IF I COULD HAVE A FIVE MINUTE BREAK, YOUR

02:47PM   13   HONOR, I'LL COME BACK WITH THE CITATIONS.

02:47PM   14             THE COURT:     OKAY.   WE'RE NOT GOING TO BREAK.   WE'RE

02:47PM   15   GOING TO GO FORWARD, AND WE'LL CONTINUE.      WE'LL PASS THIS FOR

02:47PM   16   JUST A MOMENT.

02:47PM   17             MS. GILG:    YOUR HONOR, ONE THING I'D LIKE TO NOTE IS

02:47PM   18   THAT THE NINTH CIRCUIT DOES NOT HAVE THE MODEL INSTRUCTION FOR

02:47PM   19   THIS PARTICULAR COUNT SO IT MAKES IT A LITTLE BIT MORE

02:47PM   20   DIFFICULT FOR FASHIONING INSTRUCTIONS FOR US.

02:47PM   21             THE COURT:     OKAY.   LET'S SEE.   PAGE 7 OF 122 IS

02:47PM   22   COUNT TWO, CONCEALMENT OF ASSETS.

02:48PM   23       DO YOU HAVE A SUBSTITUTION FOR THAT AS WELL, MS. GILG?

02:48PM   24             MS. GILG:    I'M SORRY.   I THOUGHT THAT'S WHAT WE WERE

02:48PM   25   JUST DISCUSSING.



                                  UNITED STATES COURT REPORTERS
                                                                                814


02:48PM    1             THE COURT:    YES, I'M ON -- LET'S SEE.   I'M ON "COUNT

02:48PM    2   THREE, FALSE STATEMENT IN BANKRUPTCY PROCEEDING."

02:48PM    3       I THINK YOU HAVE SUGGESTED A DEFINITION FOR MATERIAL

02:48PM    4   MATTER?

02:48PM    5             MS. GILG:    RIGHT.   SO THE BRACKETED, THAT IS, "IT

02:48PM    6   HAD A NATURAL TENDENCY TO INFLUENCE," ET CETERA, WOULD BE WHAT

02:49PM    7   WE WOULD ASK TO ADD TO THAT.

02:49PM    8             THE COURT:    OKAY.   MR. SIMEON?

02:49PM    9             MR. SIMEON:   YOUR HONOR, WE ALSO ADDED A DEFINITION

02:49PM   10   OF MATERIAL.   I THINK DEFENSE COUNSEL JUST USED THE DEFINITION

02:49PM   11   FROM ANOTHER COUNT; IS THAT CORRECT?    I AGREE THAT THERE SHOULD

02:49PM   12   BE A DEFINITION ABOUT MATERIALITY, AND I DON'T THINK THERE'S A

02:49PM   13   SIGNIFICANT DIFFERENCE BETWEEN WHAT THE PARTIES HAVE SUGGESTED.

02:49PM   14             MS. GILG:    SHOULD I BE LOOKING AT DOCUMENT 1?

02:49PM   15             MR. SIMEON:   SO OURS IS ON 122-8, ALTHOUGH.

02:49PM   16             THE COURT:    LINE 14 IS DOCUMENT 122-8 HAS THE

02:49PM   17   DEFINITION.

02:49PM   18             MS. GILG:    YEAH, BUT I DIDN'T SEE THAT ADDED.   I

02:49PM   19   THINK OURS ARE THE SAME OTHER THAN -- OH, I SEE, AT THE BOTTOM.

02:50PM   20             MR. SIMEON:   SO, YOUR HONOR, THE DEFINITION THAT I

02:50PM   21   INCLUDED IS ALSO FROM THE SEVENTH CIRCUIT LIKE THE ELEMENTS OF

02:50PM   22   THE OFFENSE, AND I THINK THE DISTINCTION HERE IS MATERIALITY IS

02:50PM   23   SIMPLY EXPLAINED AS A DEFINITION MATTER, AND IT DOESN'T NEED TO

02:50PM   24   BE INJECTED AS PART OF THE ELEMENTS OF THE OFFENSE.

02:50PM   25       AND MATERIALITY HERE IS SLIGHTLY DIFFERENT BECAUSE FALSE



                                 UNITED STATES COURT REPORTERS
                                                                                815


02:50PM    1   STATEMENT IN A BANKRUPTCY PROCEEDING IS ALSO DIFFERENT FROM

02:50PM    2   BANKRUPTCY FRAUD.    THEY'RE JUST DIFFERENT TYPES OF OFFENSES.

02:50PM    3       SO THIS ONE THAT IS INCLUDED AT LINE 14 IS CONSISTENT WITH

02:50PM    4   THE REST OF THE INSTRUCTION BECAUSE THEY BOTH ARE PART OF THE

02:50PM    5   SEVENTH CIRCUIT MODEL INSTRUCTIONS.

02:50PM    6              THE COURT:    SO, MS. GILG, MR. NICK, LINE 14, FIRST

02:50PM    7   OF ALL, LET ME SAY THAT I THINK IT'S APPROPRIATE TO SEPARATE IT

02:50PM    8   FROM THE INSTRUCTIONS.

02:50PM    9              MS. GILG:    I WOULD AGREE WITH THAT, YOUR HONOR.

02:50PM   10              THE COURT:    AND SO I WOULD ADD IT AT THE BOTTOM OF

02:50PM   11   THE FIFTH -- BELOW THE FIFTH ELEMENT.       IT APPEARS ON LINE 14 IN

02:51PM   12   THE GOVERNMENT'S PAGE 8 OF 122, AND I'M INCLINED TO GIVE THAT

02:51PM   13   DEFINITION.

02:51PM   14              MS. GILG:    YOUR HONOR, THE ONLY THING THAT IS

02:51PM   15   CAPABLE.   ALMOST ANYTHING IS CAPABLE OF INFLUENCING.

02:51PM   16       THE ONLY THING I WOULD ASK IS THAT YOU STATE "A NATURAL

02:51PM   17   TENDENCY" AS OPPOSED TO "CAPABLE."

02:51PM   18              MR. SIMEON:    I BELIEVE IT'S IN BOTH INSTRUCTIONS,

02:51PM   19   YOUR HONOR.

02:51PM   20              THE COURT:    THE WORD "CAPABLE"?

02:51PM   21              MR. SIMEON:    YES, YOUR HONOR.

02:51PM   22              MS. GILG:    BOTH WHAT INSTRUCTIONS?     I'M SORRY.

02:51PM   23              MR. SIMEON:    YOURS AND OURS?

02:51PM   24              MS. GILG:    OURS SAYS IT HAS A NATURAL TENDENCY TO

02:51PM   25   INFLUENCE OR CAPABLE OF -- OH, I SEE.



                                   UNITED STATES COURT REPORTERS
                                                                                    816


02:51PM    1                THE COURT:    I WON'T READ THE NATURAL TENDENCY.    I

02:51PM    2   THINK THAT'S CONFUSING.

02:51PM    3       I'M GOING TO READ THE GOVERNMENT'S SECTION -- EXCUSE ME,

02:51PM    4   PAGE 8, DOCUMENT 122, AND THAT WILL BE SEPARATED OUT AS

02:52PM    5   INDICATED.

02:52PM    6                MS. GILG:    OKAY.

02:52PM    7                MR. SIMEON:   THERE'S JUST ONE OTHER MATTER ON THAT

02:52PM    8   PAGE, YOUR HONOR.    I DON'T KNOW IF YOU'VE ALREADY REVIEWED IT,

02:52PM    9   BUT IN THE FIFTH ELEMENT THE DEFENSE SUGGESTS ADDING AFTER

02:52PM   10   KNOWINGLY "AND FRAUDULENTLY" AND THAT IS NOT IN THE SEVENTH --

02:52PM   11   THAT'S NOT IN THE MODEL INSTRUCTIONS.

02:52PM   12       THE GOVERNMENT HAS INCLUDED IT AND AFTER CHECKING ALL OF

02:52PM   13   THE OTHER CIRCUITS, FRAUDULENTLY, WHEN IT'S USED, IS FOLLOWED

02:52PM   14   BY "THAT IS," WITH THE INTENT TO DECEIVE.      IN OTHER WORDS,

02:52PM   15   "WITH THE INTENT TO DECEIVE MEANS FRAUDULENTLY," AND THAT'S WHY

02:52PM   16   IT'S NOT IN THE GOVERNMENT'S INSTRUCTIONS.

02:52PM   17                THE COURT:    NO, I WASN'T GOING TO READ THAT.    I WAS

02:52PM   18   JUST GOING TO --

02:52PM   19                MR. SIMEON:   THANK YOU.

02:52PM   20                THE COURT:    THANK YOU FOR THAT CLARIFICATION.

02:53PM   21       NEXT IS ON DOCUMENT 122, PAGE 9 IS "KNOWINGLY DEFINED" AND

02:53PM   22   THIS IS NINTH CIRCUIT MODEL 5.7.

02:53PM   23       HOW IS THIS DIFFERENT FROM THE ORIGINAL?

02:53PM   24                MR. SIMEON:   IT IS NOT.   I SIMPLY INCLUDED ALL OF

02:53PM   25   THE INSTRUCTIONS SO THERE WAS A COMPLETE SET, BUT THERE'S NO



                                   UNITED STATES COURT REPORTERS
                                                                                817


02:53PM    1   CHANGE TO THIS OR TO ANY OF THE SUBSEQUENT INSTRUCTIONS, BUT

02:53PM    2   THEY'RE ALL STRICKEN IN THE MODEL INSTRUCTIONS, YOUR HONOR.

02:53PM    3             THE COURT:    OKAY.   ANY OBJECTION TO THIS BEING

02:53PM    4   GIVEN?

02:53PM    5             MS. GILG:    NO, YOUR HONOR.

02:53PM    6             MR. NICK:    NO.

02:53PM    7             THE COURT:    ALL RIGHT.   THE COURT WILL GIVE

02:53PM    8   KNOWINGLY, 5.7.

02:53PM    9       THE NEXT IS 5.8, DELIBERATE IGNORANCE.        I THINK, MS. GILG,

02:54PM   10   YOU HAD AN OBJECTION TO THAT.

02:54PM   11             MS. GILG:    YES, YOUR HONOR.

02:54PM   12             THE COURT:    THESE APPEAR AT DOCUMENT 90, PAGE 47.

02:54PM   13       MR. SIMEON, WHAT ABOUT THIS?

02:54PM   14             MR. SIMEON:   YES, YOUR HONOR.   THIS IS, AGAIN, IT

02:54PM   15   FOLLOWS THE MODEL JURY INSTRUCTIONS SAVE FOR THE PARTS IN THE

02:54PM   16   INSTRUCTIONS JUST EXPLAIN WHAT THERE IS A HIGH PROBABILITY OF,

02:54PM   17   AND THE REASON FOR THIS INSTRUCTION IS FROM THE BEGINNING

02:54PM   18   DEFENSE COUNSEL STATED, MS. GILG WITH RESPECT TO HER CLIENT,

02:54PM   19   THAT SHE HAD NO IDEA WHAT WAS GOING ON, AND I THINK IN A CASE

02:54PM   20   LIKE THIS WHERE AN INDIVIDUAL IS CHARGED WITH COMMITTING

02:55PM   21   SOMETHING AND THE DEFENSE IS SHE DIDN'T KNOW, DELIBERATE

02:55PM   22   IGNORANCE IS AN APPROPRIATE INSTRUCTION TO GIVE.

02:55PM   23             THE COURT:    ALL RIGHT.

02:55PM   24       MS. GILG?

02:55PM   25             MS. GILG:    I THINK, YOUR HONOR, IT'S INCONSISTENT



                                 UNITED STATES COURT REPORTERS
                                                                                  818


02:55PM    1   WITH THE LEVEL OF INTENT AND MENS REA THAT IS REQUIRED FOR THIS

02:55PM    2   PARTICULAR CRIME, PARTICULARLY WHEN WE'RE DEALING WITH AIDING

02:55PM    3   AND ABETTING.

02:55PM    4       SO WE'VE GOT, YOU KNOW, DOUBLE SPECIFIC INTENT SO TO

02:55PM    5   SPEAK, AND I DON'T BELIEVE THAT IT'S AN ACCURATE STATEMENT OF

02:55PM    6   THE LAW AS IT RELATES TO THE AIDING AND ABETTING OF MY CLIENT

02:55PM    7   AND SINCE THAT IS THE ONLY INDIVIDUAL THAT THE GOVERNMENT

02:55PM    8   THINKS THAT THIS APPLIES TO, I WOULD, I WOULD OBJECT.

02:55PM    9                THE COURT:   WHAT ABOUT -- THANK YOU.

02:55PM   10       WOULD THERE BE ANY ADDITIONAL INSTRUCTION THAT YOU

02:55PM   11   THINK -- I KNOW THE COMMENTS SUGGEST ADDING ADDITIONAL

02:56PM   12   INSTRUCTION PURSUANT TO JEWELL, J-E-W-E-L-L.

02:56PM   13       IS THERE ANYTHING THAT IS NEEDED HERE IN THAT REGARD,

02:56PM   14   MS. GILG?

02:56PM   15                MS. GILG:    I'M SORRY, I DON'T HAVE THOSE COMMENTS

02:56PM   16   BEFORE ME.

02:56PM   17                MR. NICK:    YOUR HONOR, IT SEEMS LIKE THE JEWELL

02:56PM   18   CASE, AND I KNOW THIS IS MS. GILG'S CLIENT, BUT THE JEWELL CASE

02:56PM   19   IS FOR LIKE NARCOTICS AND --

02:56PM   20                THE COURT:   WELL, I THINK IT REFERENCES -- THE

02:56PM   21   JEWELL CASE TALKS ABOUT SHOULD THERE BE ADDITIONAL DEFINITIONAL

02:56PM   22   OR OTHER INFORMATIVE INSTRUCTIONS TO ACCOMPANY TO FURTHER

02:56PM   23   EXPLAIN AND REASONING FOR AN INDIVIDUAL ACTING OR FAILING TO

02:57PM   24   ACT IN A CERTAIN WAY.

02:57PM   25       JUST A SECOND HERE.



                                   UNITED STATES COURT REPORTERS
                                                                                819


02:57PM    1              MS. GILG:    I'M NOT SURE THAT WOULD INVOLVE THE SAME

02:57PM    2   SPECIFIC INTENT THAT IS --

02:57PM    3              MR. NICK:    I THINK THE PROBLEM HERE, YOUR HONOR, IS

02:57PM    4   THERE'S NO EVIDENCE OF WILLFULNESS, AND SO IT ALLOWS THE

02:57PM    5   GOVERNMENT TO USE THE INSTRUCTION TO CLAIM IT, YOUR HONOR,

02:57PM    6   WITHOUT BEING ABLE TO REFER TO ANYTHING OTHER THAN SHE WAS

02:57PM    7   THERE, AND SHE SHOULD HAVE KNOWN.

02:57PM    8              MS. GILG:    NO, THERE REALLY ISN'T ANY EVIDENCE OF

02:57PM    9   WILLFUL.

02:57PM   10              THE COURT:    MR. SIMEON, WHAT IS THE BASIS FOR

02:57PM   11   DELIBERATE IGNORANCE?    DOES THE EVIDENCE SUPPORT THIS

02:57PM   12   INSTRUCTION?

02:57PM   13              MR. SIMEON:   I BELIEVE IT DOES, YOUR HONOR.   AND AS

02:57PM   14   I SAID, THE -- THIS COMES UP BECAUSE OF THE DEFENSE ARGUMENT

02:57PM   15   THAT HER CLIENT HAD NO IDEA WHAT WAS GOING ON.

02:57PM   16       I THINK THERE IS CERTAINLY AT A MINIMUM CIRCUMSTANTIAL

02:57PM   17   EVIDENCE THAT OVER THE SEVEN YEAR PERIOD, AGAIN WE'RE TALKING

02:58PM   18   ABOUT A CONTINUING OFFENSE, THAT SHE WAS EITHER -- IT DOESN'T

02:58PM   19   REQUIRE THE DEFENDANTS TO KNOW SPECIFICS, FOR EXAMPLE, OF

02:58PM   20   BANKRUPTCY OR ABOUT ANY OF THE CREDITORS THAT HER FATHER,

02:58PM   21   MR. KUBUROVICH, HAD.

02:58PM   22       SO IT IS, I THINK, APPROPRIATE IN THIS CASE ESPECIALLY

02:58PM   23   GIVEN THE DEFENSE ARGUMENTS THAT SHE DIDN'T KNOW WHAT WAS GOING

02:58PM   24   ON, AND IT IS IGNORANCE.    AND IF IT IS DELIBERATE AND SHE

02:58PM   25   ACTUALLY DID HAVE AN IDEA OF WHAT WAS GOING ON, THIS SEEMS LIKE



                                 UNITED STATES COURT REPORTERS
                                                                                   820


02:58PM    1   THE APPROPRIATE INSTRUCTION.

02:58PM    2              MR. SCHENK:   YOUR HONOR, IF I MAY ADD ONE ADDITIONAL

02:58PM    3   POINT TO THAT.   I THINK THE VERY FIRST WORDS OUT OF MS. GILG'S

02:58PM    4   MOUTH AT OPENING WAS SHE'S NOT A SUPER HERO.      SHE DOESN'T HAVE

02:58PM    5   THE POWER TO READ MINDS.

02:58PM    6       THAT DOES SEEM TO BEG FOR THIS TYPE OF AN INSTRUCTION

02:58PM    7   BECAUSE THAT'S NOT AN ELEMENT THAT THE GOVERNMENT HAS TO PROVE,

02:58PM    8   AND THAT ARGUMENT SUGGESTS THAT THE CODEFENDANT IN THIS CASE,

02:58PM    9   IN ORDER TO BE CONVICTED, MUST HAVE SOME ADMISSIONS FOR WHAT IS

02:59PM   10   GOING ON IN THE HEAD OF HER CODEFENDANT.    THAT IS NOT WHAT THE

02:59PM   11   GOVERNMENT HAS TO PROVE.    DELIBERATE IGNORANCE ACTUALLY DOES

02:59PM   12   SOME OF THE WORK OF RESPONDING TO THAT PRECISE ARGUMENT IN

02:59PM   13   OPENING.

02:59PM   14              THE COURT:    SO WHAT WOULD BE THE BASIS FOR THIS?       I

02:59PM   15   RECOGNIZE WHAT YOU SAID, MR. SCHENK.    BUT IF THE JURY WERE

02:59PM   16   INSTRUCTED WITH THIS INSTRUCTION, YOU WOULD, YOU WOULD ARGUE

02:59PM   17   THAT IT'S HIGHLY LIKELY THAT THE EVIDENCE SUPPORTS THAT SHE WAS

02:59PM   18   AWARE THAT THERE WAS A WITHHOLDING OF EVIDENCE FROM THE

02:59PM   19   BANKRUPTCY COURT AND BANKRUPTCY TRUSTEE AND THAT SHE CLOSED HER

02:59PM   20   EYES, TURNED AWAY, OR SOMEHOW FEIGNED INTEREST IN THAT?

03:00PM   21              MR. SCHENK:   YOUR HONOR, CORRECT.     I THINK THE

03:00PM   22   ARGUMENT WOULD BE -- I'M SPEAKING AS TO MS. KUBUROVICH.         I

03:00PM   23   WASN'T PRESENT AT A MEETING WITH MR. GREENE WHEN THE DISCUSSION

03:00PM   24   OCCURRED ABOUT WHAT GOES IN THE PETITION AND WHAT DOESN'T SO

03:00PM   25   I'M GOING TO, YOU KNOW, CLOSE MY EYES OR PLUG MY EARS TO WHAT



                                 UNITED STATES COURT REPORTERS
                                                                              821


03:00PM    1   IS IN THE PETITION AND WHAT ISN'T.

03:00PM    2       BUT WHAT I DO KNOW IS THAT I AM PURCHASING THIS PROPERTY

03:00PM    3   IN CASH, I AM -- YOU KNOW, THERE'S BEEN EVIDENCE OF PRE-SIGNED

03:00PM    4   CHECKS THAT WERE AT THE RESIDENCE.    I'M DOING ALL OF THESE

03:00PM    5   THINGS TO ASSIST IN THE BANKRUPTCY FRAUD, TO ASSIST IN THE

03:00PM    6   CONCEALING OF ASSETS, TO AID IN THE ASSETS, BUT I DIDN'T -- I

03:00PM    7   DON'T KNOW WHAT IS IN THAT PETITION.   I DON'T KNOW WHAT WAS

03:00PM    8   DISCUSSED BETWEEN MR. KUBUROVICH AND MR. GREENE WHEN THE FILING

03:00PM    9   WAS DETERMINED AND ITS CONTENTS WERE DECIDED UPON.

03:00PM   10       BUT WHAT I DO KNOW IS THAT I'M GOING TO TAKE THIS CASH AND

03:00PM   11   PUT IT INTO MY ACCOUNTS, AND THEN GIVE IT BACK TO MY DAD

03:01PM   12   WHENEVER HE WANTS IT OR I'M GOING TO BUY THE HOUSE IN A

03:01PM   13   CORPORATE NAME AND THEN ALLOW MY DAD TO USE IT TO LEND.

03:01PM   14             THE COURT:   SO THERE'S EVIDENCE THAT THOSE EVENTS

03:01PM   15   TOOK PLACE, AND I THINK THE WITNESS TODAY, THE LAST WITNESS

03:01PM   16   TODAY TALKED ABOUT THE LOAN, I THINK, FROM MS. KUBUROVICH TO

03:01PM   17   THE BUSINESS ENTITY TO HELP THE BUSINESS ENTITY, I THINK,

03:01PM   18   MR. NICK ELICITED INFORMATION THAT THE BUSINESS MAY HAVE BEEN

03:01PM   19   STRUGGLING DURING THIS TIME PERIOD.

03:01PM   20       AND ON CROSS-EXAMINATION I THINK MR. SCHENK ASKED ABOUT

03:01PM   21   HER INCOME AND WAS THAT ENOUGH TO SUSTAIN A LOAN OF 120,000 AND

03:01PM   22   WHATEVER IT WAS, AND THEN THERE WAS DISCUSSION ABOUT, NOT FROM

03:01PM   23   THE LAST WITNESS, MR. FORREST, BUT OTHER WITNESSES ABOUT HER

03:01PM   24   INHERITANCE, I THINK, AND THOSE TYPE OF THINGS.

03:01PM   25             MS. GILG:    MR. FORREST TESTIFIED TO THAT, TOO.



                                UNITED STATES COURT REPORTERS
                                                                              822


03:01PM    1       BUT, YOUR HONOR, I THINK THIS DELIBERATE IGNORANCE IS IN

03:02PM    2   COMPLETE CONTRAST TO WHAT THE AIDING AND ABETTING INSTRUCTION

03:02PM    3   STATES, AND I'M LOOKING AT DOCUMENT 122, PAGE 3 WHERE IT SAYS

03:02PM    4   FIRST, "ONE OF THE ELEMENTS IS THAT," THE THIRD ELEMENT I

03:02PM    5   SHOULD SAY, "IS THAT THE DEFENDANT ACTED WITH INTENT TO

03:02PM    6   FACILITATE BANKRUPTCY FRAUD."

03:02PM    7       AND THEN THE PARAGRAPH FOLLOWING THAT SAYS THAT, "IT IS

03:02PM    8   NOT ENOUGH THAT THE DEFENDANT MERELY ASSOCIATED WITH THE PERSON

03:02PM    9   COMMITTING THE CRIME OR UNKNOWINGLY OR UNINTENTIONALLY DID

03:02PM   10   THINGS THAT WERE HELPFUL TO THAT PERSON OR WAS PRESENT AT THE

03:02PM   11   SCENE OF THE CRIME.   THE EVIDENCE MUST SHOW BEYOND A REASONABLE

03:02PM   12   DOUBT THAT THE DEFENDANT ACTED WITH THE KNOWLEDGE AND INTENTION

03:02PM   13   OF HELPING THAT PERSON COMMIT BANKRUPTCY FRAUD."

03:02PM   14       AND I THINK THAT THAT IS THE CORRECT AND ACCURATE

03:02PM   15   STATEMENT OF THE LAW IN THE AIDING AND ABETTING CONTEXT.

03:02PM   16   THERE'S A VERY SPECIFIC REQUIREMENT OF THE MENS REA OF A

03:02PM   17   DEFENDANT IN THIS SITUATION BECAUSE THEY'RE NOT THE ONES WHO

03:03PM   18   HAVE ACTUALLY DONE THE ACT, AND SO THERE'S A LITTLE BIT OF A

03:03PM   19   FURTHER NEED TO PROGRESS.

03:03PM   20       DELIBERATE IGNORANCE, ESPECIALLY WHEN YOU CONSIDER IN THE

03:03PM   21   JEWELL SITUATION WHERE YOU'VE GOT A CONSPIRACY TO DISTRIBUTE

03:03PM   22   DRUGS AND SOMEBODY IS LIKE I DIDN'T KNOW SOMEONE WAS GOING TO

03:03PM   23   DISTRIBUTE DRUGS AND THEY'RE SITTING THERE IN THE GETAWAY CAR,

03:03PM   24   OR HOWEVER THAT WORKS, THAT'S A COMPLETELY DIFFERENT SITUATION

03:03PM   25   WHEN YOU'RE TALKING ABOUT A CONSPIRACY VERSUS AN AIDER AND AN



                                UNITED STATES COURT REPORTERS
                                                                               823


03:03PM    1   ABETTOR.

03:03PM    2       SO I THINK THIS CONFLICTS WITH WHAT THE MENS REA

03:03PM    3   REQUIREMENT IS FOR AIDING AND ABETTING.

03:03PM    4              THE COURT:    WELL, I WAS ASKING MR. SCHENK THIS

03:03PM    5   BECAUSE I'M TRYING TO FASHION WHERE IT IS IN THE EVIDENCE THAT

03:03PM    6   SUPPORTS -- THIS IS NOT A STRONG -- LET ME SAY THIS, I DON'T

03:03PM    7   THINK IT'S A STRONG CASE FOR THIS INSTRUCTION.

03:03PM    8              MR. SCHENK:   I'M ACTUALLY PERSUADED BY THE ARGUMENT

03:04PM    9   THAT MS. GILG JUST MADE.    IT DOES SEEM TO ME IF YOU LOOK AT THE

03:04PM   10   SPECIFIC SENTENCES IN THE AIDING AND ABETTING INSTRUCTION, SHE

03:04PM   11   MAKES A GOOD POINT ABOUT WHETHER WE SHOULD GIVE THE DELIBERATE

03:04PM   12   IGNORANCE AND SO WE WOULD WITHDRAW.

03:04PM   13              THE COURT:    OKAY.   ANYTHING FURTHER ON MR. GREENE?

03:04PM   14              MS. GILG:    NO, BUT LET'S MARK THE TRANSCRIPT ON THAT

03:04PM   15   BECAUSE MR. SCHENK AGREED WITH ME.

03:04PM   16              THE COURT:    WE'LL SEND IT TO YOU FOR YOUR BIRTHDAY.

03:04PM   17              MS. GILG:    I'M THRILLED.

03:04PM   18              THE COURT:    NEXT IS PAGE 11 OF DOCUMENT 122 IS

03:04PM   19   INTENT TO DEFRAUD, AND IT'S NINTH CIRCUIT MODEL 5.12.

03:04PM   20       IS THERE ANY OBJECTION TO THIS INSTRUCTION FROM THE

03:04PM   21   DEFENSE?

03:04PM   22              MS. GILG:    WELL, IT'S NOT SO MUCH OF AN OBJECTION AS

03:04PM   23   AN -- WELL, THIS WOULD BE ONE OF THE TWO E-MAILS THAT WERE

03:05PM   24   RECEIVED THIS AFTERNOON IS WHAT WE WOULD REQUEST.

03:05PM   25              THE COURT:    OKAY.   I SEE YOURS HERE.   I THINK I HAVE



                                 UNITED STATES COURT REPORTERS
                                                                               824


03:05PM    1   A COPY HERE.   IT REFERENCES 512, CITING UNITED STATES VERSUS

03:05PM    2   MOLINARO, 11 F.3D 853.    IS THAT THE DOCUMENT?

03:05PM    3             MR. NICK:    YES, THAT WOULD BE -- AND THEN IT ALSO

03:05PM    4   HAS A SECOND PARAGRAPH THAT STARTS WITH REGARDS TO THE REQUEST?

03:05PM    5             THE COURT:     I HAVE BRACKETED INFORMATION.   IT SAYS

03:05PM    6   BRACKET, "YOU MAY DETERMINE WHETHER A DEFENDANT HAD AN HONEST,

03:05PM    7   GOOD FAITH BELIEF IN THE TRUTH OF THE SPECIFIC

03:05PM    8   MISREPRESENTATIONS ALLEGED IN THE INDICTMENT IN DETERMINING

03:06PM    9   WHETHER OR NOT THE DEFENDANT ACTED WITH INTENT TO DEFRAUD."

03:06PM   10             MS. GILG:    RIGHT, THAT WOULD BE -- AND DOES IT ALSO

03:06PM   11   CROSS OUT "OR" AND ADD "AND"?

03:06PM   12             THE COURT:     I DON'T SEE THAT IN THE ONE THAT I HAVE.

03:06PM   13             MS. GILG:    BECAUSE I THINK THIS WAS JUST THE ONE

03:06PM   14   THAT WAS SENT TODAY THAT MY COLLEAGUE HAD FOUND AUTHORITY TO

03:06PM   15   FURTHER MODIFY THAT INSTRUCTION AND THAT IS WHY IT WAS E-MAILED

03:06PM   16   LATE.

03:06PM   17       SO WE WOULD WITHDRAW THE ONE THAT THE COURT JUST READ AND

03:06PM   18   TRY TO REPLACE IT WITH --

03:06PM   19             THE COURT:     OH, I SEE.   THERE'S ONE THAT SAYS

03:06PM   20   MODIFIED IN A BRACKET.    IS THAT THE ONE YOU WOULD LIKE?

03:06PM   21             MS. GILG:    YES.   AND IT SAYS -- THE FIRST SENTENCE

03:06PM   22   SAYS, "AN INTENT TO DEFRAUD IS AN INTENT TO DECEIVE," AND "OR"

03:06PM   23   IS CROSSED OUT AND "AND" IS IN BRACKETS.     THAT'S THE ONE.

03:06PM   24             THE COURT:     THAT'S THE ONE.

03:06PM   25             MS. GILG:    AND THE REASON IS, IS BECAUSE THERE IS --



                                 UNITED STATES COURT REPORTERS
                                                                                  825


03:06PM    1   AND THAT WOULD BE THE SECOND PARAGRAPH ON THE BOTTOM OF THE

03:07PM    2   PAGE THERE IS AUTHORITY THAT INDICATES THAT THE NINTH CIRCUIT

03:07PM    3   WAS INCORRECT WHEN IT SAID "OR" AND THAT IN FACT THE SUPREME

03:07PM    4   COURT PRECEDENT REQUIRES THAT IT BE, AND THERE'S AN INSTRUCTION

03:07PM    5   THERE.

03:07PM    6             MR. SIMEON:    THERE WAS A MODEL INSTRUCTION, AND I

03:07PM    7   BELIEVE IT WAS JUST UPDATED, AND IT HAS THE SAME LANGUAGE THAT

03:07PM    8   IT HAD BEFORE, AND I'M NOT SEEING WHERE THE SUPREME COURT HAS

03:07PM    9   OVERRULED THE NINTH CIRCUIT INSTRUCTION.      I SEE NO REASON TO

03:07PM   10   DISTURB WHAT THE NINTH CIRCUIT HAS DECIDED IS A PROPER

03:07PM   11   DEFINITION OF INTENT TO DEFRAUD.

03:07PM   12             MS. GILG:    I MISSPOKE WHEN I SAID THE SUPREME COURT,

03:07PM   13   YOUR HONOR.

03:08PM   14             THE COURT:    I SEE IN THE BOTTOM OF YOUR MODIFIED IT

03:08PM   15   LOOKS LIKE COMMENTS.    IS THAT FROM THE MODEL INSTRUCTION?

03:08PM   16             MS. GILG:    NO.   THAT'S FROM ALEXANDER RAHN, AND

03:08PM   17   THAT'S FROM MY COLLEAGUE.    THAT'S HER LITTLE MEMO.

03:08PM   18             THE COURT:    I SEE.   ALL RIGHT.   ANYTHING FURTHER ON

03:08PM   19   THIS?

03:08PM   20             MS. GILG:    AND THEN THERE'S THE SECOND BRACKETED

03:08PM   21   PART OF GOOD FAITH.

03:08PM   22             THE COURT:    I SEE THAT.   THAT DOES NOT APPEAR IN THE

03:08PM   23   MODEL INSTRUCTIONS AS I UNDERSTAND IT, THE BRACKETED PORTION,

03:09PM   24   THE GOOD FAITH LANGUAGE.

03:09PM   25             MS. GILG:    IT IS IN THE COMMENTS, YOUR HONOR.     I



                                UNITED STATES COURT REPORTERS
                                                                                 826


03:09PM    1   BELIEVE IT IS THE COMMENT THAT CITES TO UNITED STATES VERSUS

03:09PM    2   MOLINARO, NINTH CIRCUIT.

03:09PM    3             THE COURT:     ALL RIGHT.   MR. SIMEON, ANYTHING FURTHER

03:09PM    4   ON THIS, THE COMMENT SECTION?

03:09PM    5             MR. SIMEON:     NO, YOUR HONOR, NOTHING FURTHER.

03:09PM    6             MR. NICK:     YOUR HONOR, JUST SOME UPDATES ON -- OH,

03:09PM    7   SORRY, YOUR HONOR.

03:09PM    8             THE COURT:     LET'S STAY ON THIS FOR A MOMENT.

03:09PM    9             MR. NICK:     YES, YES.

03:09PM   10             THE COURT:     I WILL -- WE'LL TAKE A RECESS NOW AND

03:09PM   11   I'LL JUST GO LOOK UP THIS -- I DON'T HAVE IT ONLINE IN FRONT OF

03:10PM   12   ME, THE NEW MODEL INSTRUCTIONS FOR THIS.

03:10PM   13       DO YOU HAVE IT UP?

03:10PM   14             MR. NICK:     NO, YOUR HONOR.   I JUST RESEARCHED THE

03:10PM   15   ISSUE ON HAMMERSTEIN.

03:10PM   16             THE COURT:     OKAY.   SO I'LL LOOK UP THE REFERENCE

03:10PM   17   HERE ON INTENT TO DEFRAUD.

03:10PM   18             MS. GILG:     AND --

03:10PM   19             THE COURT:     JUST A MOMENT.   OKAY.

03:10PM   20             MS. GILG:     AND THERE IS JUST ONE MORE INSTRUCTION,

03:10PM   21   AND THAT'S THE CONCURRENCE OF ACT AND INTENT, AND I THOUGHT IF

03:10PM   22   THE COURT IS GOING TO BE TAKING A BREAK, THERE ARE SOME CITES

03:10PM   23   ALSO ON THAT DOCUMENT.    THIS WAS THE SECOND OF THE TWO THAT

03:10PM   24   CAME IN THIS AFTERNOON.

03:10PM   25             THE COURT:     OKAY.   I THINK I HAVE THAT HERE.



                                UNITED STATES COURT REPORTERS
                                                                               827


03:10PM    1       IS THAT ONE PAGE?

03:10PM    2              MS. GILG:    YES.

03:10PM    3              THE COURT:    ALL RIGHT.   IS THIS A MODEL INSTRUCTION?

03:10PM    4              MS. GILG:    NO.    IT'S BASED ON THE U.S. SUPREME COURT

03:10PM    5   OF MORISSETI VERSUS UNITED STATES AND WAS FOUND IN WAYNE

03:11PM    6   LAFABE, L-A-F-A-B-E, SUBSTANTIVE CRIMINAL.

03:11PM    7              THE COURT:    AND THE PROPOSED INSTRUCTION READS

03:11PM    8   "CONCURRENCE OF ACT AND INTENT THE GOVERNMENT MUST FOR EACH OF

03:11PM    9   THE OFFENSES CHARGED IN THIS CASE PROVE THAT THE CRIMINAL ACT

03:11PM   10   AND CRIMINAL INTENT REQUIRED EXISTS AT THE SAME MOMENT,"

03:11PM   11   PERIOD.

03:11PM   12       "THIS ELEMENT IS CALLED CONCURRENCE.       IF THE CRIMINAL ACT

03:11PM   13   AND INTENT ARE SEPARATED BY TIME, CONCURRENCE IS LACKING AND

03:11PM   14   DEFENDANT CANNOT BE CONVICTED OF A CRIME."

03:11PM   15       MR. SIMEON?     MR. SCHENK?

03:11PM   16              MR. SCHENK:    YOUR HONOR, THE NINTH CIRCUIT HAS

03:11PM   17   APPROVED MODEL INSTRUCTIONS AFTER 1952, AND THEY DON'T SUGGEST

03:11PM   18   THIS INSTRUCTION.    THERE'S NO NEED TO DISTURB THE MODEL

03:11PM   19   INSTRUCTION EITHER FOR COUNT ONE OR FOR NOW THE COURT'S

03:12PM   20   CONTINUED INSTRUCTIONS TWO OR THREE TO ADD IN AN ADDITIONAL

03:12PM   21   STATEMENT OF LAW THAT I SUPPOSE NO CIRCUIT HAS DECIDED TO GIVE.

03:12PM   22   I, AT LEAST, DON'T SEE A CITATION FOR THAT.

03:12PM   23              THE COURT:    MS. GILG, ANYTHING FURTHER?

03:12PM   24              MS. GILG:    IT'S KIND OF ALWAYS BEEN LIKE BACK IN LAW

03:12PM   25   SCHOOL.   I KEPT SAYING ISN'T THERE A REQUIREMENT THAT THE



                                   UNITED STATES COURT REPORTERS
                                                                              828


03:12PM    1   INTENT ON THE CRIME HAPPENED CONCURRENT, AND I THINK THAT'S

03:12PM    2   JUST KIND OF LIKE THE STANDARD LAW THAT YOU MUST HAVE THE

03:12PM    3   INTENT WHEN YOU COMMIT THE CRIME.

03:12PM    4       I MEAN, I THINK THAT THE GOVERNMENT MAY ARGUE, AND I DON'T

03:12PM    5   KNOW IF THIS IS GOING TO BE THEIR ARGUMENT, BUT THEY MAY ARGUE,

03:12PM    6   WELL, YOU KNOW, WHEN MR. KUBUROVICH GAVE THE -- WELL, LET'S

03:12PM    7   STICK WITH MY CLIENT.

03:12PM    8       WHEN MS. KUBUROVICH ACCEPTED THE MONEY FROM HER FATHER,

03:12PM    9   SHE HAD NO IDEA THAT THERE WAS GOING TO BE A BANKRUPTCY, SHE

03:12PM   10   HAD NO IDEA WHAT HIS FINANCIAL SITUATION WAS OR WHAT WOULD

03:13PM   11   HAPPEN IN 18 MONTHS, BUT WHEN HE FILED FOR BANKRUPTCY AT THAT

03:13PM   12   POINT, SHE HAD THE INTENT TO KEEP THE PROPERTY BECAUSE HE WAS

03:13PM   13   FILING FOR BANKRUPTCY, AND I DON'T THINK THAT THAT IS AN

03:13PM   14   ACCURATE STATEMENT OF THE LAW.

03:13PM   15       IF SHE TOOK THE PROPERTY IN 2008 WITH THE INTENT TO TAKE

03:13PM   16   THE PROPERTY BASED ON THE INHERITANCE, THEN I DON'T SEE HOW

03:13PM   17   THAT BECOMES A CRIME IF IN MAY OF 2010 SHE LEARNS THAT HER

03:13PM   18   FATHER WAS FILING FOR BANKRUPTCY AND HE COULD SURE USE THAT

03:13PM   19   MONEY TO PAY HIS DEBTORS.

03:13PM   20       SO I THINK THE CONCURRENCE OF THE ACT, THE CRIMINAL ACT,

03:13PM   21   AND THE INTENT HAS ALWAYS BEEN A REQUIREMENT OF THE LAW, AND I

03:13PM   22   THINK THIS IS A UNIQUE CASE WHERE I ANTICIPATE THAT THERE MAY

03:13PM   23   BE ARGUMENT THAT THIS IS NOT THE CASE AND THAT'S WHY I'M ASKING

03:13PM   24   FOR THIS INSTRUCTION.

03:13PM   25             THE COURT:    ALL RIGHT.   THANK YOU.   I'M JUST LOOKING



                                UNITED STATES COURT REPORTERS
                                                                                 829


03:14PM    1   THROUGH THE INSTRUCTIONS FOR ANY OTHER INSTRUCTION THAT MIGHT

03:14PM    2   BE HELPFUL HERE.

03:15PM    3       (PAUSE IN PROCEEDINGS.)

03:15PM    4              THE COURT:    ALL RIGHT.   ANYTHING FURTHER FROM THE

03:15PM    5   GOVERNMENT ON THIS?

03:15PM    6              MR. SIMEON:   NO, YOUR HONOR.

03:15PM    7              THE COURT:    ALL RIGHT.   THANK YOU.   ALL RIGHT.

03:15PM    8   LET'S TAKE A RECESS NOW, AND I'LL LOOK UP THIS MOLINARO CASE

03:15PM    9   AND READ IT AND THEN YOU CAN -- DO YOU HAVE INFORMATION?

03:15PM   10              MR. NICK:    YOUR HONOR, MR. SIMEON IS PARTIALLY

03:15PM   11   CORRECT BUT PARTIALLY NOT.

03:15PM   12       IT'S NEVER BEEN CITED IN THE NINTH CIRCUIT, YOUR HONOR,

03:15PM   13   BUT IT'S BEEN CITED, AS HE SAID, 22 TIMES IN THE UNITED STATES

03:15PM   14   BUT WHAT IS CRITICAL IS THAT THE CASE HAS NEVER BEEN

03:15PM   15   CRITICIZED, IT'S NEVER BEEN QUESTIONED, IT'S NEVER BEEN

03:15PM   16   OVERRULED, AND HERE WE ARE ALL OF THESE YEARS LATER AND THE

03:15PM   17   CIRCUIT COURTS AROUND THE COUNTRY ARE STILL CITING IT.

03:16PM   18              THE COURT:    IT'S NEVER BEEN CITED IN THE NINTH

03:16PM   19   CIRCUIT.

03:16PM   20              MR. NICK:    IT NEVER HAS BEEN CITED IN THE NINTH

03:16PM   21   CIRCUIT FOR WHATEVER REASON.    THAT COULD HAVE BEEN JUST THE

03:16PM   22   SHEER LUCK THAT NO CASE LIKE THIS HAS EVER COME UP BEFORE?

03:16PM   23              THE COURT:    THIS IS A CASE OF FIRST IMPRESSION?

03:16PM   24              MR. NICK:    I DOUBT THAT, YOUR HONOR.

03:16PM   25              THE COURT:    ALL RIGHT.   THANK YOU.   LET'S TAKE A



                                  UNITED STATES COURT REPORTERS
                                                                                   830


03:16PM    1   RECESS.

03:16PM    2               MR. NICK:    THANK YOU.

03:16PM    3               THE COURT:    AND IN THE INTERIM, DURING THE RECESS,

03:16PM    4   LET ME ASK COUNSEL TO, BASED ON OUR CONVERSATIONS NOW, WHY

03:16PM    5   DON'T YOU PUT TOGETHER YOUR ORGANIZATIONAL SCHEME OF HOW THE

03:16PM    6   JURY INSTRUCTIONS WOULD LOOK.

03:16PM    7       WHEN WE COME BACK WE'LL GO THROUGH THAT SO WE CAN PARSE

03:16PM    8   OUT APPROPRIATE ORDER OF HOW THE INSTRUCTIONS WILL BE READ.

03:16PM    9       LET ME INDICATE, THE 7 SERIES WILL ALWAYS BE READ AT THE

03:16PM   10   END AND THE OTHER -- WE'LL HAVE THE 3 SERIES FIRST AND REALLY

03:16PM   11   WHAT WE'RE TALKING ABOUT ARE THESE SUBSTANTIVE OFFENSE ISSUES

03:16PM   12   WHICH WILL PROBABLY BE IN THE MIDDLE.       THAT'S HOW I THINK IT

03:16PM   13   WILL APPEAR, BUT I JUST WANT TO MAKE SURE THAT WE HAVE THE

03:16PM   14   ORDER CORRECT AND EVERYBODY IS FAMILIAR WITH THAT.

03:16PM   15       OKAY?

03:16PM   16               MR. NICK:    YES, YOUR HONOR.

03:16PM   17               MR. SIMEON:   THANK YOU, YOUR HONOR.

03:16PM   18       (RECESS FROM 3:16 P.M. UNTIL 3:55 P.M.)

03:55PM   19               THE COURT:    WE'RE BACK ON THE RECORD.   THE

03:55PM   20   DEFENDANTS ARE PRESENT AND ALL COUNSEL ARE PRESENT.

03:55PM   21       WHAT I THOUGHT I WOULD DO IS I'VE TRIED TO ASSEMBLE A

03:55PM   22   PACKET THAT I'VE UTILIZED IN DOCKET 90, AS WELL AS

03:55PM   23   INCORPORATING THE DISCUSSIONS THAT WE'VE HAD TODAY, AND I HOPE

03:55PM   24   I CAN GO THROUGH THE INSTRUCTIONS, AND I INVITE YOUR COMMENT IF

03:55PM   25   ANYTHING IS OMITTED OR OUT OF ORDER.



                                  UNITED STATES COURT REPORTERS
                                                                                831


03:55PM    1       SO FIRST LET'S TURN TO 3.1.    I'D LIKE TO START WITH THE 3

03:56PM    2   SERIES, AND I'M GOING TO INDICATE WHAT I WILL READ TO THE JURY,

03:56PM    3   AND I WOULD START WITH 3.1, DUTIES OF JURY TO FIND FACT -- AND

03:56PM    4   I INVITE YOU TO FOLLOW ALONG WITH YOUR PACKET.

03:56PM    5       3.1, DUTIES OF JURY TO FIND FACTS AND FOLLOW LAW.       AND AS

03:56PM    6   I GO THROUGH THESE, PLEASE SING OUT IF THERE ARE ANY OBJECTIONS

03:56PM    7   OR OMISSIONS.   3.1 I WILL READ.

03:56PM    8       AND I AM STARTING WITH DOCUMENT 90, PAGE 19 OF 48, THAT'S

03:56PM    9   WHERE I'M STARTING.

03:57PM   10       3.2, CHARGE AGAINST DEFENDANT, PRESUMPTION OF INNOCENCE,

03:57PM   11   BURDEN OF PROOF, AND THAT'S PAGE 20.

03:57PM   12       3.3, DEFENDANT'S DECISION NOT TO TESTIFY.       AND I'LL JUST

03:57PM   13   MAKE A PLURAL THAT THE DEFENDANTS DID NOT TESTIFY.

03:57PM   14       A DEFENDANT IN A CRIMINAL CASE HAS A CONSTITUTIONAL RIGHT

03:57PM   15   NOT TO TESTIFY IN ARRIVING AT YOUR VERDICT.       THE LAW PROHIBITS

03:57PM   16   YOU FROM CONSIDERING IN ANY MANNER THAT THE DEFENDANTS DID NOT

03:57PM   17   TESTIFY, THAT'S HOW THAT WILL READ.

03:57PM   18       I'M NOT GOING TO READ PAGE 22.     I'M NOT GOING TO READ

03:57PM   19   THAT.

03:57PM   20       I WILL READ 3.5, REASONABLE DOUBT.

03:57PM   21       3.6, WHAT IS EVIDENCE.

03:57PM   22       3.7, WHAT IS NOT EVIDENCE.

03:57PM   23       3.8, DIRECT AND CIRCUMSTANTIAL.

03:57PM   24       3.9 --

03:57PM   25             MR. NICK:   I'M SORRY, YOUR HONOR.      YOU WERE GOING A



                                 UNITED STATES COURT REPORTERS
                                                                                    832


03:58PM    1   LITTLE TOO QUICK.    3.8 IS THE BRACKET LANGUAGE, THE RAIN AND

03:58PM    2   THE HOSE THAT THE COURT READ TO THE JURY.

03:58PM    3               THE COURT:    YES.

03:58PM    4               MR. NICK:    AND WE SPOKE AND AGREED THAT THE BRACKET

03:58PM    5   LANGUAGE SHOULD BE READ AGAIN.

03:58PM    6               THE COURT:    YOU WANT THAT READ AGAIN?

03:58PM    7               MR. NICK:    YES, YOUR HONOR.

03:58PM    8               THE COURT:    OKAY.   I'LL DO THAT.     SO WE'LL ADD THAT.

03:58PM    9       AND LET ME SAY, I'M TURNING TO THE GOVERNMENT, I'M GOING

03:58PM   10   TO ASK YOU TO PREPARE THESE, THE GOVERNMENT TO PREPARE THESE.

03:58PM   11               MR. SIMEON:   YES, YOUR HONOR.

03:58PM   12               THE COURT:    THANK YOU.   SO WE'LL INCLUDE THAT

03:58PM   13   BRACKETED GARDEN HOSE IN THIS.

03:58PM   14       3.9, CREDIBILITY I'LL READ.

03:58PM   15       3.10, ACTIVITIES NOT CHARGED I'LL READ.

03:58PM   16       3.13, SEPARATE CONSIDERATION OF MULTIPLE COUNTS, MULTIPLE

03:59PM   17   DEFENDANTS I'LL READ.

03:59PM   18       3.18 I WILL READ.

03:59PM   19       4.1 IS STATEMENTS BY DEFENDANT.         I THINK THERE WAS SOME

03:59PM   20   EVIDENCE OF STATEMENT BY DEFENDANTS, AND I'LL READ THIS, AND

03:59PM   21   I'LL READ IT AS IT IS IN THE SINGULAR.

03:59PM   22       I JUST DON'T RECALL WHETHER THERE WERE MULTIPLE OR I

03:59PM   23   SHOULD SAY STATEMENTS OF BOTH DEFENDANTS.         I'LL READ IT IN THE

03:59PM   24   SINGULAR.

03:59PM   25               MR. NICK:    THERE WAS, OF COURSE, A VIDEO OF



                                   UNITED STATES COURT REPORTERS
                                                                                   833


03:59PM    1   MS. KUBUROVICH.

03:59PM    2              THE COURT:   YES.   RIGHT.   SO THAT WOULD BE

03:59PM    3   APPROPRIATE.    I HAVE A NOTE TO MYSELF TO LOOK AT 4.8 AND

03:59PM    4   WHETHER OR NOT THAT SHOULD BE READ.       LET ME FIND IT HERE.

03:59PM    5              MS. GILG:    4.8, I'M SORRY.

03:59PM    6              MR. NICK:    WE DON'T HAVE A 4.8, YOUR HONOR.     SORRY.

04:00PM    7   IT WAS ONE THE COURT WAS CONSIDERING.

04:00PM    8              THE COURT:   AND I JUST MADE A NOTE.      LET ME FIND IT.

04:00PM    9         4.8 READS, "YOU HAVE HEARD EVIDENCE," ENTER NAME OF

04:00PM   10   WITNESS, "A WITNESS," AND THEN SPECIFY THE BASIS FOR

04:00PM   11   IMPEACHMENT.

04:00PM   12         "YOU MAY CONSIDER THIS EVIDENCE IN DECIDING WHETHER OR NOT

04:00PM   13   TO BELIEVE THIS WITNESS AND HOW MUCH WEIGHT TO GIVE TO THE

04:00PM   14   TESTIMONY OF THIS WITNESS."

04:00PM   15         I ONLY CALL THAT OUT -- I THINK WAS MR. PARR THE ATTORNEY?

04:00PM   16              MR. NICK:    YES.

04:00PM   17              THE COURT:   AND I THINK HE WAS IMPEACHED OF A PRIOR

04:00PM   18   INCONSISTENT STATEMENT, AND I DON'T KNOW IF THIS IS NECESSARY

04:00PM   19   FOR THAT OR RISES TO THAT LEVEL, BUT I SAW IT, AND I WANTED TO

04:01PM   20   BRING IT TO THE COUNSEL'S ATTENTION.

04:01PM   21              MS. GILG:    I DON'T THINK THE STATEMENT WAS

04:01PM   22   INCONSISTENT.   HE SAID HE WASN'T AWARE OF ASSETS.      HE COULDN'T

04:01PM   23   EVEN REALLY -- I ONLY SAID IT LOOKS LIKE THIS LETTER CAME FROM

04:01PM   24   ME.   IT WAS MORE OF A FAILURE TO RECOLLECT.       I WOULD HARDLY

04:01PM   25   QUALIFY THAT AS A PRIOR INCONSISTENT STATEMENT.



                                  UNITED STATES COURT REPORTERS
                                                                                    834


04:01PM    1       HE SAID HERE WHEN HE TESTIFIED HE WASN'T AWARE OF THE

04:01PM    2   ASSETS.   THEN HE SAID ALSO AT THE HEARING, THE OTHER HEARING,

04:01PM    3   HE WASN'T AWARE OF THE ASSETS.      THAT WAS A CONSISTENT

04:01PM    4   STATEMENT.

04:01PM    5       THE ONLY INCONSISTENCY WAS THERE WAS THIS LETTER THAT

04:01PM    6   DIDN'T REALLY REMEMBER THAT INDICATED THAT HE HAD RESPONDED.

04:01PM    7   SO I WOULD OBJECT TO THAT.

04:01PM    8                THE COURT:    I'M NOT ADVOCATING FOR IT.

04:01PM    9       I'M JUST SAYING THAT THERE WAS EVIDENCE OF AN INCONSISTENT

04:01PM   10   STATEMENT.    THE WITNESS WAS CONFRONTED WITH A PRIOR STATEMENT.

04:01PM   11   I CAN'T RECALL IF IT WAS EXACTLY IMPEACHMENT OR WHETHER IT

04:01PM   12   REFRESHED HIS RECOLLECTION.      PERHAPS BOTH.

04:01PM   13       IS THE GOVERNMENT REQUESTING THIS INSTRUCTION?

04:01PM   14                MR. SIMEON:   I DON'T THINK IT'S NECESSARY, YOUR

04:01PM   15   HONOR.

04:01PM   16                THE COURT:    SO WE WON'T GIVE THAT.   THANK YOU.   I

04:01PM   17   WON'T GIVE THAT.

04:01PM   18       NEXT IS CHARTS AND SUMMARIES, AND I THINK THE CORRECT

04:02PM   19   NUMBER IS 4.17, WHICH ARE CHARTS AND SUMMARIES ADMITTED INTO

04:02PM   20   EVIDENCE, AND 4.16 ARE CHARTS AND SUMMARIES NOT ADMITTED INTO

04:02PM   21   EVIDENCE.    I THINK THAT'S THE CORRECT NUMERATION.

04:02PM   22       I'LL GIVE 4.17, BUT LET ME ASK, WERE THERE ANY CHARTS THAT

04:02PM   23   WEREN'T ADMITTED SUCH THAT 4.16 SHOULD BE READ?

04:02PM   24                MR. SIMEON:   NONE FROM THE GOVERNMENT, YOUR HONOR.

04:02PM   25                THE COURT:    ALL RIGHT.



                                   UNITED STATES COURT REPORTERS
                                                                               835


04:02PM    1             MS. GILG:    NO, YOUR HONOR.

04:02PM    2             THE COURT:    ALL RIGHT.   I WON'T GIVE 4.16.

04:02PM    3       BY WAY OF ORDER, 4.1 WOULD BE READ, AND THEN I BELIEVE

04:02PM    4   4.14 SHOULD BE READ, WHICH IS OPINION EVIDENCE, EXPERT WITNESS

04:03PM    5   AND THAT READS:    "YOU HAVE HEARD TESTIMONY FROM," AND YOU CAN

04:03PM    6   INSERT A NAME.    I CAN INDICATE WITNESSES WHO TESTIFIED TO

04:03PM    7   OPINIONS AND REASONS FOR, AND I SUPPOSE HERE THIS WOULD RELATE

04:03PM    8   TO MR. LAFFREDI.

04:03PM    9             MR. NICK:    YES, YOUR HONOR.   HE WAS THE ONLY WITNESS

04:03PM   10   THAT ACTUALLY WAS OFFERED AS AN EXPERT.

04:03PM   11             THE COURT:    I -- MS. KIKUGAWA WAS -- TESTIFIED AS TO

04:03PM   12   OPINIONS, BUT SHE WASN'T ASKED TO BE CERTIFIED AS AN EXPERT,

04:03PM   13   BUT SHE CERTAINLY OFFERED OPINIONS.

04:03PM   14       THE INSTRUCTION READS:     "YOU HAVE HEARD TESTIMONY FROM,"

04:03PM   15   ENTER THE WITNESS NAME, "WHO TESTIFIED TO OPINIONS AND THE

04:03PM   16   REASONS FOR HIS/HER OPINIONS."

04:03PM   17       "THIS OPINION TESTIMONY IS ALLOWED BECAUSE OF THE

04:03PM   18   EDUCATION OR EXPERIENCE OF THIS WITNESS.     SUCH OPINION

04:03PM   19   TESTIMONY SHOULD BE JUDGED LIKE ANY OTHER TESTIMONY.      YOU MAY

04:04PM   20   ACCEPT IT OR REJECT IT, AND GIVE IT AS MUCH WEIGHT AS YOU THINK

04:04PM   21   IT DESERVES CONSIDERING THE WITNESS'S EDUCATION AND EXPERIENCE,

04:04PM   22   THE REASONS GIVEN FOR THE OPINION, AND ALL OF THE OTHER

04:04PM   23   EVIDENCE IN THE CASE," PERIOD.    THAT'S THE INSTRUCTION.

04:04PM   24       I THINK THERE'S AGREEMENT THAT MR. LAFFREDI FALLS UNDER

04:04PM   25   THIS CATEGORY.



                                  UNITED STATES COURT REPORTERS
                                                                                   836


04:04PM    1               MR. NICK:    YEAH, I THINK THE -- I WAS GOING TO SAY,

04:04PM    2   YOUR HONOR, EVEN THOUGH MR. LAFFREDI WAS NOT OFFERED -- I MEAN,

04:04PM    3   WAS OFFERED AS AN EXPERT WITNESS, I MEAN, BOTH MR. GREENE,

04:04PM    4   MR. PARR, AND MS. KIKUGAWA USED THEIR EXTENSIVE PROFESSIONAL

04:04PM    5   KNOWLEDGE IN ASSISTING THEM IN TESTIFYING, YOUR HONOR, AND SO.

04:04PM    6               THE COURT:    I COULD JUST READ, YOU HAVE HEARD

04:04PM    7   TESTIMONY FROM WITNESSES --

04:04PM    8               MS. GILG:    YEAH.

04:04PM    9               THE COURT:    -- TO OPINIONS FOR.

04:04PM   10               MR. NICK:    I WOULD BE IN AGREEMENT WITH THAT, YOUR

04:04PM   11   HONOR.

04:04PM   12               MS. GILG:    I WOULD ALSO.

04:04PM   13               MR. SIMEON:   THAT'S FINE, YOUR HONOR.

04:04PM   14               THE COURT:    OKAY.   THEN THAT'S HOW IT WILL READ.

04:05PM   15   I'M LOOKING AT THE SCRIBNER'S NOW.       THAT'S HOW IT WILL READ.

04:05PM   16       "YOU HAVE HEARD TESTIMONY FROM WITNESSES WHO TESTIFIED TO

04:05PM   17   OPINIONS AND THE REASONS FOR THEIR OPINIONS," AND THEN IT WILL

04:05PM   18   FOLLOW.   SO THOSE ARE THE CHANGES.

04:05PM   19       ALL RIGHT.     DID EVERYBODY CAPTURE THAT?     THAT WILL BE READ

04:05PM   20   AFTER STATEMENTS BY DEFENDANT, JUST BY WAY OF ORDER.      SO IT

04:05PM   21   WILL FOLLOW 4.1.

04:05PM   22       AND THEN IT WILL GO 4.14.       THIS OPINION INSTRUCTION, WHICH

04:05PM   23   WILL THEN BE FOLLOWED BY 4.17.

04:06PM   24               MR. SCHENK:   YOUR HONOR, CAN I JUST CONFIRM THE

04:06PM   25   LANGUAGE.   FOR 4.14, I HAVE THE MODEL SAYING YOU HAVE HEARD



                                  UNITED STATES COURT REPORTERS
                                                                                  837


04:06PM    1   TESTIMONY FROM PERSONS WHO BECAUSE OF EDUCATION OR EXPERIENCE,

04:06PM    2   BUT THE COURT IS ASKING IT TO SAY, YOU HAVE HEARD TESTIMONY

04:06PM    3   FROM WITNESSES.

04:06PM    4               THE COURT:    THAT'S RIGHT.   AND I HAVE PULLED THIS

04:06PM    5   FROM THE MOST RECENT.

04:06PM    6               MR. SCHENK:   I THINK MINE IS OLDER, SORRY.

04:06PM    7               THE COURT:    RIGHT.   AND I'M HAPPY TO SHARE THIS WITH

04:06PM    8   YOU.    IF YOU WANT THE LANGUAGE, IT'S HERE.

04:06PM    9               MR. SCHENK:   AS LONG AS WHAT I JUST READ IS WHAT THE

04:06PM   10   COURT WANTS, THE PERSON SHOULD BE CHANGED.      WE CAN FIND THAT

04:06PM   11   ONLINE BUT PERSONS CHANGED TO WITNESS.

04:06PM   12               THE COURT:    I THINK THIS IS APPROVED MARCH 2018.

04:07PM   13   "YOU HAVE HEARD TESTIMONY FROM," PUT WITNESSES, "WHO TESTIFY TO

04:07PM   14   OPINIONS AND THE REASONS FOR THEIR OPINIONS."       I THINK THAT'S

04:07PM   15   THE CHANGED LANGUAGE.

04:07PM   16          ALL RIGHT.   AND THEN WE'LL MOVE INTO THE ACTUAL CHARGES,

04:07PM   17   AND THIS IS DOCKET 122, PAGE 2, WHICH IS -- WHICH READS COUNT

04:07PM   18   ONE, BANKRUPTCY FRAUD, SCHEME OR ARTIFICE TO DEFRAUD, AND THEN

04:07PM   19   I'LL READ THAT AS IS ON PAGE 2.

04:07PM   20          AND THEN BACK TO DOCUMENT 90, PARDON ME, PAGE 40, THE

04:07PM   21   AIDING AND ABETTING.

04:08PM   22               MS. GILG:    ACTUALLY, I THINK THAT WE STAY WITH

04:08PM   23   DOCUMENTS 122, YOUR HONOR.     I MEAN, WE CAN JUST CROSS OUT THE

04:08PM   24   DATE.    I SEE WHAT THE COURT DID.    I'M SORRY.

04:08PM   25               THE COURT:    SO IT'S PAGE 40, I THINK WHAT WE AGREED



                                   UNITED STATES COURT REPORTERS
                                                                                  838


04:08PM    1   ON, WHAT I INDICATED?

04:08PM    2                MS. GILG:    YES.

04:08PM    3                THE COURT:   IT WILL BE THE AIDING AND ABETTING FOR

04:08PM    4   COUNT ONE.

04:08PM    5       THEN COUNT TWO IS PAGE 5 OF 122, I BELIEVE.       AND THIS IS

04:08PM    6   WHERE WE HAD DISCUSSIONS, I THINK, AND I HAVE THE DEFENSE

04:08PM    7   SUGGESTIONS REGARDING HAMMERSTEIN, AND I'VE LOOKED AT THAT, AND

04:08PM    8   I'M GOING TO NOT GIVE THE HAMMERSTEIN MODIFICATIONS.       I'LL GIVE

04:09PM    9   PAGE 5 AND 6 OF DOCUMENT 122 AS INDICATED.

04:09PM   10                MS. GILG:    YOUR HONOR, WE DID ASK THAT THE ADDITIONS

04:09PM   11   TO THE 2 AND 3 ON PAGE 6, LINES 2 TO 3 AND 10 TO 11 WERE ADDED

04:09PM   12   FROM DOCUMENT 90.    AND IS THE COURT GOING TO GIVE THOSE?

04:09PM   13                THE COURT:   YES, THAT'S GOING TO BE GIVEN.

04:09PM   14                MS. GILG:    OKAY.

04:09PM   15                THE COURT:   THAT READS ON PAGE 5 AND 6 OF 122.

04:09PM   16   WELL, I'M NOT STRIKING ANYTHING FROM THAT.      THAT'S EASIER TO

04:09PM   17   LOOK AT IT THAT WAY.

04:09PM   18                MS. GILG:    YOU'RE NOT STRIKING ANYTHING FROM

04:09PM   19   DOCUMENT 122?

04:09PM   20                THE COURT:   CORRECT.

04:09PM   21                MS. GILG:    MAY I JUST INQUIRE THE ONE THAT REALLY

04:09PM   22   CONCERNS ME IS LINES 2 TO 3, SINCE THE OFFENSE OF CONCEALMENT

04:09PM   23   IS CONTINUING WHEN THE ACTS OF CONCEALMENT MAY HAVE BEGUN

04:09PM   24   BEFORE AS WELL AS AFTER THE BANKRUPTCY PROCEEDINGS BEGAN.

04:09PM   25       I DON'T FIND THE AUTHORITY COMPELLING ON THAT ONE.



                                   UNITED STATES COURT REPORTERS
                                                                                839


04:10PM    1              THE COURT:    WELL, LET ME HEAR FROM THE GOVERNMENT

04:10PM    2   AGAIN.   DO YOU WANT TO STATE A REASON FOR THIS?

04:10PM    3              MR. SIMEON:   YES, YOUR HONOR.   I MEAN, AGAIN, AS WE

04:10PM    4   DISCUSSED BEFORE, THE DEFENSE HAS MADE SOME ISSUE OF THE TIMING

04:10PM    5   AND THE GOVERNMENT HAVING TO PROVE THINGS THAT HAPPENED IN

04:10PM    6   2008.

04:10PM    7       THIS IS A CONTINUING OFFENSE, SO IF THE ARGUMENT IS GOING

04:10PM    8   TO RELY ON TIMING, THE FACT THAT IT IS AN OFFENSE THAT BEGINS

04:10PM    9   AT THE START OF THE OFFENSE IN 2008 AND CONTINUED UNTIL THE

04:10PM   10   DISCHARGE DATE IN 2015, IT SEEMS THAT THIS IS PERFECTLY

04:10PM   11   APPROPRIATE AND DESIGNED FOR THIS TYPE OF A CASE, AND THAT'S

04:10PM   12   WHY MULTIPLE CIRCUITS HAVE HAD THIS AS PART OF THEIR PATTERN

04:10PM   13   JURY INSTRUCTIONS IN THE ABSENCE OF THE NINTH CIRCUIT PATTERN

04:10PM   14   JURY SERVICE INSTRUCTIONS, AND THIS SEEMS APPROPRIATE

04:10PM   15   ESPECIALLY IN THIS CASE.

04:10PM   16              THE COURT:    WHAT I GATHER FROM THE GOVERNMENT IS

04:10PM   17   THAT THEY'RE -- I THINK YOU POINTED IT OUT, MS. GILG AND

04:10PM   18   MR. NICK, IS THAT THE GOVERNMENT IS, IN YOUR OPINION, ASKING

04:10PM   19   THE JURY TO BELIEVE THAT MR. KUBUROVICH, PERHAPS FROM THE

04:11PM   20   DEFENSE PERSPECTIVE, CREATED THIS PLAN WELL BEFORE, AND THIS

04:11PM   21   INSTRUCTION SEEMS TO INDICATE AND CAPTURE THAT WHAT THE

04:11PM   22   GOVERNMENT HAS TO DO AND HAS TO PROVE.

04:11PM   23              MS. GILG:    WELL, I WOULD ASK THEN TO TAKE OUT -- CAN

04:11PM   24   WE MODIFY IT TO THE ACTS JUST AFTER THE COMMA, THE ACTS OF

04:11PM   25   CONCEALMENT MAY HAVE BEGUN BEFORE AS WELL AS AFTER?



                                 UNITED STATES COURT REPORTERS
                                                                                 840


04:11PM    1               THE COURT:    OH, AND STRIKE THE "SINCE THE OFFENSE OF

04:11PM    2   CONCEALMENT IS A CONTINUING ONE"?

04:11PM    3               MS. GILG:    YES.

04:11PM    4               THE COURT:    DOES THE GOVERNMENT HAVE STRONG

04:12PM    5   OBJECTION TO STRIKING THAT FIRST CLAUSE?

04:12PM    6               MR. SIMEON:   I DON'T HAVE A STRONG OBJECTION, YOUR

04:12PM    7   HONOR.   I DON'T THINK IT CHANGES THE MEANING OF THE SENTENCE,

04:12PM    8   BUT IT DOES CLARIFY THAT IT IS A CONTINUING OFFENSE.        I DON'T

04:12PM    9   KNOW IF READING THE SECOND CLAUSE BY ITSELF MAKES IT ENTIRELY

04:12PM   10   CLEAR TO THE JURY WHY THAT IS.     IT SEEMS THAT IT IS BY

04:12PM   11   DEFINITION, BY SEPARATION OF LAW A CONTINUING OFFENSE AND

04:12PM   12   THAT'S WHAT THAT FIRST CLAUSE SAYS.

04:12PM   13               THE COURT:    WELL, I'LL STRIKE IT AT YOUR REQUEST,

04:12PM   14   MS. GILG.   THE PARTIES CAN CERTAINLY ARGUE THAT THE OFFENSE IS

04:12PM   15   A CONTINUING ONE.

04:12PM   16       SO THAT LINE 2 WOULD READ -- START WITH THE WORD "THE" AND

04:12PM   17   IT WOULD READ "THE ACTS OF CONCEALMENT MAY HAVE BEGUN BEFORE AS

04:12PM   18   WELL AS AFTER THE BANKRUPTCY PROCEEDING BEGAN," PERIOD.

04:12PM   19               MS. GILG:    THANK YOU, YOUR HONOR.

04:12PM   20               THE COURT:    YOU'RE WELCOME.   WITH THAT MODIFICATION

04:12PM   21   I'LL READ THAT.

04:12PM   22               MR. SIMEON:   YOUR HONOR, BEFORE WE MOVE ON FROM

04:12PM   23   THAT, I -- DEFENSE DID WANT THE WORD "KNOWINGLY" ADDED TO THE

04:12PM   24   SECOND ELEMENT.

04:12PM   25               THE COURT:    YES, AND I THINK THERE WAS AGREEMENT ON



                                   UNITED STATES COURT REPORTERS
                                                                                841


04:12PM    1   THAT.

04:12PM    2              MR. SIMEON:   RIGHT.     I JUST WANTED TO MAKE SURE

04:13PM    3   BECAUSE I JUST PENCILLED THAT IN.      SO KNOWINGLY AND

04:13PM    4   FRAUDULENTLY.

04:13PM    5              THE COURT:    THANK YOU.

04:13PM    6              MR. SIMEON:   AND THEN BEFORE I ACTUALLY REPEATED THE

04:13PM    7   SAME SENTENCE BEGINNING ON LINE 16 OF PAGE 5 AND LINE 14 OF

04:13PM    8   PAGE 6.

04:13PM    9              THE COURT:    CORRECT.

04:13PM   10              MR. SIMEON:   AND DOES THE COURT HAVE A PREFERENCE

04:13PM   11   WHICH ONE I STRIKE?

04:13PM   12              THE COURT:    NO.

04:13PM   13              MR. SIMEON:   OKAY.    I'LL GO BACK TO THE ORIGINAL

04:13PM   14   VERSION.

04:13PM   15              THE COURT:    YES, I THINK THAT'S THE SAFEST.

04:13PM   16       ALL RIGHT.   ANYTHING FURTHER ON COUNT TWO?

04:13PM   17              MS. GILG:    NO.

04:13PM   18              MR. NICK:    YOUR HONOR, I JUST WANT TO OFFER ONE

04:13PM   19   LITTLE BIT ON HAMMERSTEIN.     THE HAMMERSTEIN ISSUE IS THAT THE

04:13PM   20   REAL PROBLEM, I GUESS, IS THAT ALL OF THE CASES THAT DISCUSS

04:13PM   21   HAMMERSTEIN AND THAT EVALUATE IT AND THAT'S -- THROUGHOUT ALL

04:13PM   22   22 CITATIONS BASICALLY COME TO THE CONCLUSION THAT THE

04:13PM   23   GOVERNMENT HAS TO BE ABLE TO PROVE THAT THE TRANSFER TO THE

04:13PM   24   THIRD PERSON WAS NOT ABSOLUTE, THAT THE INDIVIDUAL DEBTOR

04:14PM   25   RETAINED SOME SORT OF AN EQUITABLE INTEREST AND CONTROL OVER



                                 UNITED STATES COURT REPORTERS
                                                                               842


04:14PM    1   THE PROPERTY.

04:14PM    2       SO I THINK THE INSTRUCTION THAT IS BEING GIVEN TO THE JURY

04:14PM    3   DOES NOT GIVE THAT FULL FLAVOR OF THE LAW WHICH IS THAT THE

04:14PM    4   GOVERNMENT IS REQUIRED TO PROVE THAT THE TRANSFER WAS NOT

04:14PM    5   ABSOLUTE, AND THAT IS WHAT I SEE OVER AND OVER AGAIN, THE CASES

04:14PM    6   SAYING TO THE POINT THAT THE COURTS HAVE TO BE VERY CAREFUL AND

04:14PM    7   SAY, WAIT, WE DON'T MEAN TO GO TOO FAR, THESE ARE SITUATIONS

04:14PM    8   WHERE THE PERSON WOULD STILL RETAIN AN EQUITABLE INTEREST.

04:14PM    9       FOR EXAMPLE, IF YOU TRANSFER A CAR AND YOU'RE THE ONE

04:14PM   10   DRIVING IT AND GETTING IT MECHANICALLY CHECKED OUT ALL OF THE

04:14PM   11   TIME AND PAYING FOR ALL OF ITS COSTS.

04:14PM   12       SO I JUST DON'T BELIEVE THAT THE INSTRUCTION AFFORDS THESE

04:14PM   13   DEFENDANTS THAT ASPECT OF THE LAW, AND I WOULD ASK THE COURT TO

04:15PM   14   RECONSIDER THAT ASPECT.

04:15PM   15       THANK YOU VERY MUCH, YOUR HONOR.

04:15PM   16              THE COURT:    OKAY.   THANK YOU.   MR. SCHENK?

04:15PM   17   MR. SIMEON?

04:15PM   18              MR. SIMEON:    SUBMIT IT, YOUR HONOR.

04:15PM   19              THE COURT:    ALL RIGHT.   THANK YOU.   I'LL NOTE YOUR

04:15PM   20   OBJECTIONS.

04:15PM   21              MR. NICK:    THANK YOU, YOUR HONOR.

04:15PM   22              THE COURT:    I'LL OVERRULE THE OBJECTIONS.

04:15PM   23       NEXT I HAVE COUNT TWO, AIDING AND ABETTING, THE AIDING AND

04:15PM   24   ABETTING AS TO COUNT TWO, 5.1.     THIS IS PAGE 7 OF 122, I

04:15PM   25   BELIEVE.   I'LL READ THAT.



                                 UNITED STATES COURT REPORTERS
                                                                             843


04:15PM    1       AND THEN COUNT THREE, FALSE STATEMENT IN BANKRUPTCY

04:15PM    2   PROCEEDING.   THIS IS PAGE 8 OF 122.   I'LL READ THAT.

04:15PM    3       THE NEXT IS THE 5.12 MODIFICATION, THE INTENT TO DEFRAUD.

04:16PM    4   THIS IS PAGE 11 OF 122 AND THE MODIFICATIONS.

04:16PM    5       I DID LOOK FURTHER LOOK AT THE NOTES THAT WERE CITED, THE

04:16PM    6   COMPLETE NOTES OF THE USE NOTES, I SHOULD SAY, THE CITE THAT --

04:16PM    7   AND PERHAPS YOU'VE SEEN THEM.   YOU HAVE THEM IN FRONT OF YOU IN

04:16PM    8   THE NEW INSTRUCTION CITE TO UNITED STATES VERSUS SHIPSEY,

04:16PM    9   S-H-I-P-S-E-Y, 363 FED. 3D 962, NINTH CIRCUIT 2004.

04:16PM   10       AND THE COMMENTS READ:    "THE NINTH CIRCUIT EXPLICITLY

04:16PM   11   APPROVE THE LANGUAGE OF THIS INSTRUCTION AND BECAUSE THE TRIAL

04:16PM   12   COURT GAVE THIS INSTRUCTION, THE PANEL HELD THAT," QUOTE, "'NO

04:16PM   13   GOOD FAITH INSTRUCTION WAS NECESSARY AT ALL,'" END QUOTE.

04:17PM   14       THE NINTH CIRCUIT FOUND THAT THIS ADEQUATELY COVERED ANY

04:17PM   15   DEFENSE OF THEORY OF LACK OF INTENT.

04:17PM   16       THESE CASES ARE ALSO, I THINK, REFLECTIVE OF CHECK FRAUDS

04:17PM   17   AND CHECK KITING AND WHERE THE DEFENSE IS THAT I THOUGHT THAT

04:17PM   18   THE CHECKS WERE GOING TO BE MADE WHOLE OR THERE WAS GOING TO BE

04:17PM   19   PAYMENT MADE ON THE CHECKS.   SO THAT'S HOW THAT INTENT ISSUE IS

04:17PM   20   INTERJECTED, WHICH IS A LEGITIMATE DEFENSE AND THOSE UNIQUE

04:17PM   21   CIRCUMSTANCES.

04:17PM   22       LOOKING AT THE NOTE AND READING FURTHER ON THIS, I THINK

04:17PM   23   THE NINTH CIRCUIT MODEL 512 IS APPROPRIATE, AND I'LL READ THAT

04:17PM   24   AS OPPOSED TO THE INTENT TO DEAD FRAUD OFFERED BY THE DEFENSE,

04:17PM   25   AND I'LL NOTE YOUR OBJECTION.



                                 UNITED STATES COURT REPORTERS
                                                                                   844


04:18PM    1                MR. NICK:    502 WILL BE READ, YOUR HONOR?

04:18PM    2                THE COURT:   CORRECT.    AN INTENT TO DEFRAUD IS AN

04:18PM    3   INTENT TO DECEIVE OR CHEAT.       THAT'S THE NINTH CIRCUIT MODEL.

04:18PM    4       NEXT IS 5.7, THIS IS PAGE 9 OF DOCKET 122, KNOWINGLY

04:18PM    5   DEFINED, AND THAT WILL BE READ.

04:18PM    6       THAT CONCLUDES THE SERIES OF INSTRUCTIONS.

04:18PM    7       NOW WE MOVE TO THE 7 SERIES.        DUTY TO DELIBERATE IS 7.1,

04:18PM    8   I'D READ THAT.

04:18PM    9       7.2 IS CONSIDERATION OF EVIDENCE, CONDUCT OF THE JURY,

04:18PM   10   I'LL READ THAT.

04:18PM   11       7.3 IS USE OF NOTES, I'LL READ THAT.

04:18PM   12       7.4 IS CONSIDERATION OF PUNISHMENT, I'LL READ THAT.

04:18PM   13       7.5 IS A VERDICT FORM.

04:18PM   14       WILL THERE BE ANY NECESSITY FOR THE COURT TO EXPLAIN THE

04:18PM   15   VERDICT FORM?    MY SENSE IS THAT IT SHOULD BE PRETTY

04:19PM   16   STRAIGHTFORWARD.

04:19PM   17                MS. GILG:    IT IS PRETTY STRAIGHTFORWARD.

04:19PM   18                MR. NICK:    YES, YOUR HONOR, THERE'S NO NEED TO

04:19PM   19   EXPLAIN.

04:19PM   20                THE COURT:   OKAY.    SO I WON'T READ AN EXPLANATION.

04:19PM   21        THEN FINALLY I'LL READ 7.6, WHICH IS COMMUNICATION WITH

04:19PM   22   THE COURT.    THAT'S THE GENERAL ORDER AND THE INSTRUCTIONS THAT

04:19PM   23   THE COURT INTENDS TO READ.        I'VE NOTED THE DEFENSE OBJECTIONS

04:19PM   24   AND THE GOVERNMENT'S OBJECTIONS.

04:19PM   25       ARE THERE ANY OTHER INSTRUCTIONS THAT EITHER PARTY WISHES



                                   UNITED STATES COURT REPORTERS
                                                                                  845


04:19PM    1   TO PROPOSE AT THIS TIME?

04:19PM    2                MS. GILG:    THE CONCURRENCE OF ACT AND INTENT, YOUR

04:19PM    3   HONOR.

04:19PM    4                THE COURT:    LET'S SEE.   DID WE MISS THAT?

04:19PM    5                MS. GILG:    THAT WAS THE STRAGGLER THAT CAME IN THIS

04:19PM    6   AFTERNOON.

04:19PM    7                THE COURT:    OH, OKAY.    LET ME FIND THAT AGAIN.   OH,

04:19PM    8   YES, I THINK WE TALKED ABOUT THIS.

04:19PM    9                MS. GILG:    YES.

04:19PM   10                THE COURT:    RIGHT.   ANYTHING FURTHER ABOUT THIS?   I

04:20PM   11   KNOW YOU'VE TALKED, MS. GILG, ABOUT SINCE LAW SCHOOL WE HAVE

04:20PM   12   BEEN IMPLORED TO FOLLOW THERE MUST BE CONCURRENCE WITH ACT AND

04:20PM   13   INTENT.

04:20PM   14                MS. GILG:    RIGHT.    THAT'S THE DEFINITION OF A CRIME.

04:20PM   15                THE COURT:    THAT'S RIGHT.   OKAY.

04:20PM   16                MR. SCHENK:   WE WOULD SUBMIT IT ON THE ARGUMENTS WE

04:20PM   17   MADE BEFORE THE COURT TOOK ITS RECESS.        THE MODEL INSTRUCTIONS

04:20PM   18   HAVE BEEN REVISED MANY TIMES SINCE 1950.

04:20PM   19                THE COURT:    I'M NOT GOING TO -- THE REASON I DIDN'T

04:20PM   20   MENTION, AND I BEG YOUR PARDON, IS I'M NOT GOING TO GIVE IT.            I

04:20PM   21   APPRECIATE YOUR ARGUMENTS, BUT I'LL -- I'M NOT GOING TO GIVE

04:20PM   22   THAT.

04:20PM   23                MS. GILG:    OKAY.

04:20PM   24                THE COURT:    I THINK THE MODEL INSTRUCTIONS

04:20PM   25   EFFICIENTLY INFORM THE JURY AS TO THAT CONSIDERATION.



                                   UNITED STATES COURT REPORTERS
                                                                                 846


04:20PM    1       ALL RIGHT.   ANYTHING FURTHER?

04:21PM    2             MR. SIMEON:    NOT FROM THE GOVERNMENT.

04:21PM    3             THE COURT:     AS TO THE INSTRUCTIONS?

04:21PM    4             MR. NICK:    NO, YOUR HONOR.

04:21PM    5             MS. GILG:    NO, YOUR HONOR.

04:21PM    6             THE COURT:     SO IF THESE COULD BE PREPARED IN WORD

04:21PM    7   FORMAT AND THE TITLE OF THE INSTRUCTION -- YOU KNOW WHAT,

04:21PM    8   MS. KRATZMANN WILL E-MAIL YOU A SET THAT WE USED AS A TEMPLATE

04:21PM    9   IF THAT WOULD BE HELPFUL.      SHE'LL E-MAIL THAT TO THE

04:21PM   10   GOVERNMENT, AND THE GOVERNMENT WILL PREPARE THESE AND E-MAIL

04:21PM   11   THEM TO ALL PARTIES, INCLUDING OUR COURTROOM DEPUTY, THE FINAL

04:21PM   12   PROPOSED INSTRUCTIONS.

04:21PM   13       THE TITLES YOU'LL SEE FROM THE TEMPLATE YOU WILL RECEIVE

04:21PM   14   WILL JUST HAVE THE TITLE, THE REFERENCE AS TO MODEL

04:21PM   15   INSTRUCTIONS, AND IT WON'T BE PRINTED OUT AND NEITHER WILL ANY

04:21PM   16   OF THE COMMENTS, THOSE WON'T BE PRINTED OUT AS WELL.

04:21PM   17             MR. NICK:    YOUR HONOR, I'M JUST CURIOUS IF THE JURY

04:21PM   18   GETS JUST A SINGLE PACKET OF INSTRUCTIONS.

04:21PM   19             THE COURT:     NO.   I GIVE A COPY TO EACH JUROR.

04:21PM   20             MR. NICK:    VERY WELL.

04:21PM   21             THE COURT:     WHEN THEY GO TO THE JURY ROOM.    THEY

04:22PM   22   DON'T GET IT DURING ARGUMENTS.

04:22PM   23             MR. NICK:    YEAH, WHEN THEY GO TO DELIBERATE THEY'RE

04:22PM   24   EACH GOING TO GET A PACKET.

04:22PM   25             THE COURT:     THAT'S RIGHT.   THAT'S RIGHT.



                                UNITED STATES COURT REPORTERS
                                                                                  847


04:22PM    1              MS. GILG:    AND DO YOU INSTRUCT PRIOR OR AFTER?

04:22PM    2              THE COURT:    AFTER, AFTER.   SO FIRST ARGUMENT AND

04:22PM    3   THEN INSTRUCTION.

04:22PM    4       I THINK WE CAN GET THIS -- MY SENSE IS THAT WE CAN GET

04:22PM    5   THIS TO THE JURY IN TIME FOR MS. ALLEN TO MAKE HER DEPARTURE AT

04:22PM    6   3:30.   SHE NEEDS TO LEAVE AT 3:30 I THINK SHE SAID.     SO MY

04:22PM    7   SENSE IS WE WILL BE ABLE TO DO THAT I THINK.

04:22PM    8              MS. GILG:    I THINK SO.

04:22PM    9              MR. NICK:    I CALCULATE WE'LL END RIGHT AT 3:30.

04:22PM   10              THE COURT:    SHOULD I TELL MS. ALLEN YOU MADE THAT

04:22PM   11   PROMISE?

04:22PM   12              MR. NICK:    NO.

04:22PM   13              THE COURT:    ALL RIGHT.

04:22PM   14              MR. NICK:    THANK YOU, YOUR HONOR.

04:22PM   15              THE COURT:    ALL RIGHT.   THANK YOU VERY MUCH.   AND

04:22PM   16   WE'LL -- I'LL BE HERE BEFORE 9:00 O'CLOCK TOMORROW IF ANYTHING

04:22PM   17   SHOULD COME UP, BUT I GAVE A 10:00 O'CLOCK START JUST BECAUSE

04:22PM   18   THINGS HAPPEN.

04:22PM   19              MR. NICK:    VERY WELL.    SO REPORT AT 10:00 A.M. OR

04:22PM   20   BEFORE.

04:22PM   21              THE COURT:    I WOULD BE HERE BEFORE 10:00 BECAUSE AS

04:23PM   22   I TOLD THE JURY THEY'LL BE IN THEIR SEATS, AND YOU'LL BE IN

04:23PM   23   YOUR SEATS AT 10:00 O'CLOCK OR BEFORE.

04:23PM   24              MR. NICK:    VERY WELL, YOUR HONOR.

04:23PM   25              THE COURT:    THANK YOU.



                                   UNITED STATES COURT REPORTERS
                                                                               848


04:23PM    1             MS. GILG:    THANK YOU VERY MUCH.

04:23PM    2             THE CLERK:    COURT IS IN RECESS.

04:23PM    3             THE COURT:    WHAT ABOUT THE VERDICT FORM, HAVE YOU

04:23PM    4   GOT AGREEMENT ON A VERDICT FORM?

04:23PM    5             MS. GILG:    YES.   YES, YOUR HONOR, I THINK WE DO.

04:23PM    6             THE COURT:    ALL RIGHT.   THEN WE DON'T --

04:23PM    7             MR. NICK:    WE DO, YOUR HONOR.

04:23PM    8             THE COURT:    GREAT.

04:23PM    9             MR. SCHENK:   DO YOU NEED A WORD VERSION E-MAIL?

04:23PM   10             THE COURT:    YES, THAT WOULD BE GREAT.

04:23PM   11       (COURT ADJOURNED 4:23 P.M.)

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                UNITED STATES COURT REPORTERS
 1

 2

 3                      CERTIFICATE OF REPORTER

 4

 5

 6

 7        I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8   STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9   280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10   CERTIFY:

11        THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12   A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13   ABOVE-ENTITLED MATTER.

14

15
                              ______________________________
16                            IRENE RODRIGUEZ, CSR, RMR, CRR
                              CERTIFICATE NUMBER 8074
17

18
                              DATED:   OCTOBER 22, 2018
19

20

21

22

23

24

25



                      UNITED STATES COURT REPORTERS
